Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 1 of 235




                       EXHIBIT A
Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 2 of 235




        This policy is issued by the following GNY Company:

STRATHMORE INSURANCE
      COMPANY
      Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 3 of 235




This policy jacket with the policy forms, declarations page and endorsements, if any, issued
to form a part thereof, completes the policy.
           Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 4 of 235



                                                                                                  IL P 050 09 11

                   MASSACHUSETTS --- FIRE LOSSES
                       FOLLOWING TERRORISM
                 ADVISORY NOTICE TO POLICYHOLDERS
No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the coverage
you are provided.
Your property insurance policy includes an endorsement which imposes an exclusion or sub-limit of insurance for
loss caused by acts of terrorism as defined in the endorsement. Such exclusion or sub-limit applies to all losses
attributable to such acts of terrorism, including fire losses, which are subject to the federal Terrorism Risk
Insurance Program (TRIP) for its duration, or its successor. Direct property loss by fire resulting from acts of
terrorism after the termination of TRIP will no longer be subject to the exclusion or sub-limit stated in the
aforementioned endorsement. TRIP is scheduled to terminate at the end of 2014, but action by Congress could
extend that date.




IL P 050 09 11                          Insurance Services Office, Inc., 2011                        Page 1 of 1
                    Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 5 of 235




                                    COMMON POLICY DECLARATIONS
                                             THIS POLICY IS ISSUE D BY THE
                                     STRATHMORE INSURANCE COMPANY
                                                HOM E OFFICE
                                   200 MADISON AVENUE NEW YORK, NY 10016
                                             A STOCK COMPANY
                                                                        POLICY NUMBE R   8120T24753
 POLICY TE RM   1      Year     ACCOUNT NUMBE R    20T2475320           E NDORSEME NT NUMBE R


 NAMED INSURED AND MAILING ADDRESS                          PRODUCER           0030459
 LEGAL SEA FOODS LLC                                        RICHARDS ROBINSON SHEPPARD INSURANCE LLC
 1 SEAFOOD WAY                                              152 CONANT STREET
 BOSTON MA 02210-2702                                       BEVERLY MA 01915


   POLICY PE RIOD: FROM 03-01-2020TO:        03-01-2021     AT 12:01 A.M. STANDARD TIME AT YOUR MAILING ADDRE SS SHOWN.

   E NDORSEME NT DATE :
   BUSINE SS DE SCRIPTION:    LIMITED LIABILITY COMPANY
   IN RETURN FOR THE PAYME NT OF THE PREMIUM, AND SUBJECT TO ALL THE TE RMS OF THIS POLICY WE AGRE E WITH
   YOU TO PROVIDE THE INSURANCE AS STATE D IN THIS POLICY.
   THIS POLICY CONSISTS OF THE FOLLOWING COVE RAGE PARTS:


                                                                                                PREMIUM
   COMMERCIAL PROPERTY COVERAGE PART                                                     $       176,949.00




   TAX OR SURCHARGE                                                                      $               29.00

                                                                              TOTAL      $       176,978.00
 FORMS APPLICABLE TO ALL COVERAGE PARTS:

         SEE SCHEDULE OF FORMS AND ENDORSEMENTS




 TOTAL                         PREMIUM   $        176,978.00
 THE POLICY MAY BE SUBJECT TO ADJUSTME NT.



 COUNTE RSIGNE D                                                  BY
                                    DATE                                       AUTHORIZ E D RE PRE SE NTATIVE




GNY 001 (0991)
                Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 6 of 235
                              DESIGNATION OF PREMISES SCHEDU LE
                                   COMMERCIAL LINES POLICY
                                  TH IS POLICY IS ISSU ED BY TH E
                                STRATHMORE INSURANCE COMPANY
NAMED INSURED                               EFFECTIVE DATE       POLICY NUMB ER   8120T24753
LEGAL SEA FOODS LLC                          03-01-20            ENDORSEMENT NUMB ER


  LOC.     BLDG.                       D ESIGNATED PREMISES
   NO.      NO.                        (ADD RESS, CITY, STATE)                             OCCUPANCY
 001        001    355 MAIN ST, AKA 5 CAMBRIDGE CENTER,
                   CAMBRIDGE, MA 02142-1062
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 002        002    75 MIDDLESEX TPKE, BURLINGTON, MA 01803-5389
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 003        003    50 WORCESTER RD, AKA 50-60 RTE 9, FRAMINGHAM,
                   MA 01702-5361
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 004        004    100 HUNTINGTON AVE, BOSTON, MA 02116-6506
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 005        005    210 ANDOVER ST, AKA ROUTES 128 & 114, PEABODY,
                   MA 01960-1647
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 006        006    1 HARBORSIDE DR, LOGAN AIRPORT TERMINAL B,
                   EAST BOSTON, MA 02128-2907
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 007        007    1 HARBORSIDE DR, LOGAN AIRPORT TERMINAL C,
                   EAST BOSTON, MA 02128-2907
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 008        008    255 STATE ST, BOSTON, MA 02109-2617
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 009        009    26 PARK PLZ, BOSTON, MA 02116-3928
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 010        010    2301 RICHMOND HWY, ARLINGTON, VA 22202-3820
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001




  GNY 002 (0691)
                Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 7 of 235
                              DESIGNATION OF PREMISES SCHEDU LE
                                   COMMERCIAL LINES POLICY
                                  TH IS POLICY IS ISSU ED BY TH E
                                STRATHMORE INSURANCE COMPANY
NAMED INSURED                               EFFECTIVE DATE       POLICY NUMB ER   8120T24753
LEGAL SEA FOODS LLC                          03-01-20            ENDORSEMENT NUMB ER


  LOC.     BLDG.                       D ESIGNATED PREMISES
   NO.      NO.                        (ADD RESS, CITY, STATE)                             OCCUPANCY
 011        011    704 7TH ST, AKA 704-708, WASHINGTON, DC
                   20001-3716
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 012        012    1 SEAFOOD WAY, BOSTON, MA 02210-2702
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 013        013    20 UNIVERSITY RD, CAMBRIDGE, MA 02138-5756
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 014        014    1200 MORRIS TPKE, SHORT HILLS, NJ 07078-2746
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 015        015    1 HARBORSIDE DR, LOGAN AIRPORT TERMINAL A,
                   EAST BOSTON, MA 02128-2907
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 016        016    225 NORTHERN AVE, BOSTON, MA 02210-2052
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 017        017    680 W DEKALB PIKE, KING OF PRUSSIA, PA
                   19406-3467
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 018        018    736 LEGACY PL, DEDHAM, MA 02026-6837
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 019        019    8500 ESSINGTON AVE, PHILADELPHIA INTN’L AIRPO,
                   PHILADELPHIA, PA 19153-3755
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 020        020    270 NORTHERN AVE, AKA LEGAL HARBORSIDE,
                   BOSTON, MA 02210-2022
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001




  GNY 002 (0691)
                Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 8 of 235
                              DESIGNATION OF PREMISES SCHEDU LE
                                   COMMERCIAL LINES POLICY
                                  TH IS POLICY IS ISSU ED BY TH E
                                STRATHMORE INSURANCE COMPANY
NAMED INSURED                               EFFECTIVE DATE       POLICY NUMB ER   8120T24753
LEGAL SEA FOODS LLC                          03-01-20            ENDORSEMENT NUMB ER


  LOC.     BLDG.                       D ESIGNATED PREMISES
   NO.      NO.                        (ADD RESS, CITY, STATE)                             OCCUPANCY
 021        021    92 DERBY ST # 98, AKA LEGAL C, HINGHAM, MA
                   02043-4218
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 022        022    220 MARKET ST, AKA LEGAL C, LYNNFIELD, MA
                   01940-4020
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 023        023    30 FORBES RD, AKA SOUTH SHORE MALL, BRAINTREE,
                   MA 02184-2625
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 024        024    550 WASHINGTON ST, AKA LEGAL CROSSING, BOSTON,
                   MA 02111-1723
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 025        025    1 AVIATION CIR, AKA SPACE 17, WASHINGTON, DC
                   20001-6000
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 026        026    301 GREAT RIVER RD, SOMERVILLE, MA 02145-1214
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 027        027    1 HARBORSIDE DR, LOGAN AIRPORT TERMINAL B,
                   EAST BOSTON, MA 02128-2907
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 028        028    10 CITY SQ, CHARLESTOWN, MA 02129-3740
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 029        029    1 HARBORSIDE DR, LOGAN AIRPORT TERMINAL E,
                   EAST BOSTON, MA 02128-2907
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 030        030    175 HILLSIDE RD, CRANSTON, RI 02920-5602
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001




  GNY 002 (0691)
                Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 9 of 235
                              DESIGNATION OF PREMISES SCHEDU LE
                                   COMMERCIAL LINES POLICY
                                  TH IS POLICY IS ISSU ED BY TH E
                                STRATHMORE INSURANCE COMPANY
NAMED INSURED                               EFFECTIVE DATE       POLICY NUMB ER   8120T24753
LEGAL SEA FOODS LLC                          03-01-20            ENDORSEMENT NUMB ER


  LOC.     BLDG.                       D ESIGNATED PREMISES
   NO.      NO.                        (ADD RESS, CITY, STATE)                             OCCUPANCY
 031        031    55 BOYLSTON ST, AKA STE 2005A BAY 2-4, BOSTON,
                   MA 02116-4703
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001
 032        032    50 MASSACHUSETTS AVE NE, AKA SPACE Z202,
                   WASHINGTON, DC 20002-4214
                   APPLIES TO: PROPERTY
                   NUMBER OF STORIES: 001




  GNY 002 (0691)
            Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 10 of 235
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                                    THIS POLICY IS ISSU ED BY THE
                            STRATHMORE INSURANCE COMPANY
NAMED INSURED                                           POLICY NUMBER     8120T24753
LEGAL SEA FOODS LLC
                                                        ENDORSEMENT NUMBER
                                                   COUNTERSIGNED BY:
                                                   ____________________________________________________
                                                   AUTHORIZED REPRESENTATIVE
SCHEDULE OF FORMS & ENDORSEMENTS                   POLICY PERIOD: FROM: 03-01-2020
EFFECTIVE DATE: 03-01-20                                         TO: 03-01-2021

COMMON POLICY FORMS AND ENDORSEMENTS

SIC PJ                         01-17     POLICY JACKET
GNY 001                        09-91     COMMON POLICY DECLARATIONS
GNY 002                        06-91     DESIGNATION OF PREMISES SCHEDULE
GNY 003A                       07-09     SCHEDULE OF FORMS AND ENDORSEMENTS
GNY 003                        07-09     GNY 003
PACAAD                         01-06     ADDITIONAL CANCELLATION REASON ENDT
IL 00 03                       09-08     CALCULATION OF PREMIUM
IL 00 17                       11-98     COMMON POLICY CONDITIONS
IL 01 11                       11-03     NEW JERSEY CHANGES
IL 01 20                       10-13     PENNSYLVANIA CHANGES - DEFENSE COST
IL 01 52                       10-15     VIRGINIA CHANGES
IL 01 72                       09-07     PENNSYLVANIA CHANGES
IL 02 08                       09-07     NJ CHANGES-CANC & NONRENL
IL 02 46                       09-07     PENNSYLVANIA CHANGES-CANC & NONRENL
IL 02 73                       01-10     RHODE ISLAND CHANGES-CANC & NONRENL
IL 02 78                       09-08     DISTRICT OF COLUMBIA CHGS-CANC & NONRENL
IL 04 15                       04-98     PROTECTIVE SAFEGUARDS
IL 09 10                       07-02     PENNSYLVANIA NOTICE
IL 09 35                       07-02     EXCL OF CERTAIN COMPUTER- RELATED LOSSES
IL 09 52                       01-15     CAP/LOSSES FROM CERTIFIED ACTS OF TERROR
IL 09 85                       01-15     DISCLOSURE PURSUANT/TERROR RISK INS ACT
IL N 088                       09-03     PENNSYLVANIA FRAUD STATEMENT
ILSHORT                        12-09     RHODE ISLAND SHORT RATE CANCELLATION TAB

PROPERTY FORMS AND ENDORSEMENTS

DOBI 16-09                     04-17     NJ EQ INSURANCE AVAILABILITY NOTICE
GNY 004                        09-91     COMMERCIAL PROPERTY COVERAGE PART
GNY 005                        06-91     COMMERCIAL PROPERTY COVERAGE PART
GNYCP 03                       01-18     EQUIPMENT BREAKDOWN ENHANCEMENT ENDT
PROGRD R                       02-11     PROTECTO GUARD ENHANCED PF COV ENDT REST
CP 00 30                       06-07     BUSINESS INCOME COVERAGE (&/EX EXP)
CP 15 55                       06-95     BUSINESS INCOME CHGS - TIME PERIOD
CP 15 56                       06-07     BUS INC CHNGS-BEGIN PERIOD/RESTORATION
CP 10 32                       08-08     WATER EXCLUSION ENDORSEMENT
CP 10 64                       09-06     MA-FUNGUS,WET/DRY ROT BACTERIA EXCL/LIMT
FLODEC                         02-05     FLOOD COVERAGE SCHEDULE AND CHANGES


GNY 003A 07/ 09
             Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 11 of 235
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                                    THIS POLICY IS ISSU ED BY THE
                            STRATHMORE INSURANCE COMPANY
NAMED INSURED                                           POLICY NUMBER     8120T24753
LEGAL SEA FOODS LLC
                                                        ENDORSEMENT NUMBER
                                                   COUNTERSIGNED BY:
                                                   ____________________________________________________
                                                   AUTHORIZED REPRESENTATIVE
SCHEDULE OF FORMS & ENDORSEMENTS                   POLICY PERIOD: FROM: 03-01-2020
EFFECTIVE DATE: 03-01-20                                         TO: 03-01-2021
CP 10   65                     06-07     FLOOD COVERAGE ENDORSEMENT
EQDEC                          12-17     EQ-VOLC ERUPTION COV SCHEDULE & CHANGES
CP 10   45                     08-99     EARTHQUAKE AND VOLCANIC ERUPTION END’T
CP 00   10                     06-07     BUILDING & PERSONAL PROPERTY COVERAGE
CP 00   90                     07-88     COMMERCIAL PROPERTY CONDITIONS
CP 01   09                     10-00     MASSACHUSETTS CHANGES
CP 01   29                     03-04     RHODE ISLAND CHANGES
CP 01   30                     10-15     VIRGINIA CHANGES
CP 04   11                     09-17     PROTECTIVE SAFEGUARDS
CP 04   40                     06-07     SPOILAGE COVERAGE
CP 10   30                     06-07     CAUSES OF LOSS - SPECIAL FORM
CP 99   93                     10-90     TENTATIVE RATE

POLICYHOLDER JACKETS

SIC PJ                         01-17     POLICY JACKET




GNY 003A 07/ 09
             Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 12 of 235
                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                                   THIS POLICY IS ISSU ED BY THE
                           STRATHMORE INSURANCE COMPANY
NAMED INSURED                                         POLICY NUMBER     8120T24753
LEGAL SEA FOODS LLC
                                                 ENDORSEMENT NUMBER
                                             COUNTERSIGNED BY:
                                             __________________________________________________
                                             AUTHORIZED REPRESENTATIVE
COMMON POLICY DECLARATIONS (Continued)       POLICY PERIOD: FROM: 03-01-2020
EFFECTIVE DATE: 03/01/2020                                    TO: 03-01-2021
THIS ENDORSEMENT IS USED AS AN OVERFLOW FOR FIELDS ON THE DECLARATIONS PAGE NOT LARGE
ENOUGH FOR THE NECESSARY INFORMATION AND TO LIST OPTIONAL COVERAGES.
           IT IS HEREBY AGREED AND UNDERSTOOD THAT THIS POLICY IS
           PAYABLE ON INSTALLMENTS AS FOLLOWS:


                           PREVIOUS                                                  GRAND
          DUE               TOTAL             PREMIUM              SURCHARGE         TOTAL
DEPOSIT     03/01/2020                      44,237.00                  29.00     44,266.00
INSTALL     04/01/2020                      16,589.00                            16,589.00
INSTALL     05/01/2020                      16,589.00                            16,589.00
INSTALL     06/01/2020                      16,589.00                            16,589.00
INSTALL     07/01/2020                      16,589.00                            16,589.00
INSTALL     08/01/2020                      16,589.00                            16,589.00
INSTALL     09/01/2020                      16,589.00                            16,589.00
INSTALL     10/01/2020                      16,589.00                            16,589.00
INSTALL     11/01/2020                      16,589.00                            16,589.00




THERE IS A $6 SERVICE FEE FOR EACH PREMIUM INSTALLMENT.
THIS FEE IS NOT INCLUDED IN THE PREMIUMS SHOWN ABOVE.




GNY 003 07/ 09
             Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 13 of 235
                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                                   THIS POLICY IS ISSU ED BY THE
                               STRATHMORE INSURANCE COMPANY

NAMED INSURED                                         POLICY NUMBER 8120T24753
LEGAL SEA FOODS LLC                                   ENDORSEMENT NUMBER

                                             COUNTERSIGNED BY:
                                             __________________________________________________
                                             AUTHORIZED REPRESENTATIVE
COMMON POLICY DECLARATIONS (Continued)       POLICY PERIOD: FROM: 03-01-2020
EFFECTIVE DATE: 03-01-20                                       TO: 03-01-2021
THIS ENDORSEMENT IS USED AS AN OVERFLOW FOR FIELDS ON THE DECLARATIONS PAGE NOT LARGE
ENOUGH FOR THE NECESSARY INFORMATION AND TO LIST OPTIONAL COVERAGES.
                                   GNY 003
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
    SHELLFISH ENDORSEMENT
    THIS ENDORSEMENT MODIFIES COVERAGE AFFORDED BY THE FOLLOWING:
    BUILDING AND PERSONAL PROPERTY COVERAGE
    NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THIS POLICY, IT IS
    AGREED AND UNDERSTOOD THAT:

    (1) THE DEFINITION OF "STOCK" UNDER PARAGRAPH H.3. OF FORM CP 00 01
    INCLUDES LIVE CRUSTACEANS AND MOLLUSCS HELD IN STORAGE OR FOR SALE,
    INCLUDING LOBSTERS, CLAMS, SCALLOPS, AND OTHER SHELLFISH; AND
    (2) "STOCK" THAT CONSISTS OF LIVE CRUSTACEANS AND MOLLUSCS HELD IN
    STORAGE OR FOR SALE, INCLUDING LOBSTERS, CLAMS, SCALLOPS, AND OTHER
    SHELLFISH, IS COVERED FOR DIRECT PHYSICAL LOSS OF OR DAMAGE CAUSED BY
    OR RESULTING FROM ANY COVERED CAUSE OF LOSS, FLOOD, OR EARTH MOVEMENT.




GNY 003 07/ 09
  Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 14 of 235




                  GNY INSURANCE COMPANIES

     Additional Cancellation Reason Endorsement

This endorsement modifies insurance provided under the following:

COMMERCIAL AUTOMOBILE COVERAGE PART
COMMERCIAL GENERAL LIABILITY COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART
COMMERCIAL UMBRELLA LIABILITY POLICY
COMMERCIAL PROPERTY COVERAGE PART
COMMERCIAL CRIME AND FIDELITY COVERAGE
LIQUOR LIABILITY COVERAGE PART
DIRECTORS’ AND OFFICERS’ LIABILITY COVERAGE PART

The following is added as a reason for which we may cancel your policy:

We may cancel this policy for the Insured’s failure to comply with safety standards and / or loss
control recommendations if:
   1. We performed an inspection no later than 60 days after the inception date of the policy or
   2. During the policy period, the condition causing the recommendations or the violation of
         safety standards began or substantially increased.

This provision applies only if: we provided:
        a. The Insured with written notice of the failure to comply with the safety standards and
            loss control recommendations; and
        b. The Named Insured with a reasonable opportunity to cure deficiencies, but the
            deficiencies were not corrected.




PACAAD 01/ 06                              Page 1 of 1
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 15 of 235



                                                                         IL 00 03 09 08

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           CALCULATION OF PREMIUM
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/ COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART


The following is added:
The premium shown in the Declarations was com-
puted based on rates in effect at the time the policy
was issued. On each renewal, continuation, or anni-
versary of the effective date of this policy, we will
compute the premium in accordance with our rates
and rules then in effect.




IL 00 03 09 08                              ISO Properties, Inc., 2007      Page 1 of 1
           Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 16 of 235


                                                                                                     IL 00 17 11 98


                          COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                      b. Give you reports on the conditions we find;
   1. The first Named Insured shown in the Declara-                     and
      tions may cancel this policy by mailing or deliv-              c. Recommend changes.
      ering to us advance written notice of cancella-            2. We are not obligated to make any inspections,
      tion.                                                         surveys, reports or recommendations and any
   2. We may cancel this policy by mailing or deliver-              such actions we do undertake relate only to in-
      ing to the first Named Insured written notice of              surability and the premiums to be charged. We
      cancellation at least:                                        do not make safety inspections. We do not un-
      a. 10 days before the effective date of cancella-             dertake to perform the duty of any person or
          tion if we cancel for nonpayment of pre-                  organization to provide for the health or safety
          mium; or                                                  of workers or the public. And we do not war-
                                                                    rant that conditions:
      b. 30 days before the effective date of cancella-
          tion if we cancel for any other reason.                   a. Are safe or healthful; or
   3. We will mail or deliver our notice to the first               b. Comply with laws, regulations, codes or
      Named Insured’s last mailing address known to                     standards.
      us.                                                        3. Paragraphs 1. and 2. of this condition apply
   4. Notice of cancellation will state the effective               not only to us, but also to any rating, advisory,
      date of cancellation. The policy period will end              rate service or similar organization which
      on that date.                                                 makes insurance inspections, surveys, reports
                                                                    or recommendations.
   5. If this policy is cancelled, we will send the first
       Named Insured any premium refund due. If we              4. Paragraph 2. of this condition does not apply
       cancel, the refund will be pro rata. If the first            to any inspections, surveys, reports or recom-
       Named Insured cancels, the refund may be less                mendations we may make relative to certifica-
       than pro rata. The cancellation will be effective            tion, under state or municipal statutes, ordi-
       even if we have not made or offered a refund.                nances or regulations, of boilers, pressure ves-
                                                                    sels or elevators.
   6. If notice is mailed, proof of mailing will be suffi-
       cient proof of notice.                                E. Premiums
B. Changes                                                      The first Named Insured shown in the Declara-
                                                                tions:
   This policy contains all the agreements between
   you and us concerning the insurance afforded.                1. Is responsible for the payment of all premiums;
   The first Named Insured shown in the Declarations                and
   is authorized to make changes in the terms of this           2. Will be the payee for any return premiums we
   policy with our consent. This policy’s terms can be              pay.
   amended or waived only by endorsement issued              F. Transfer Of Your Rights And Duties Under This
   by us and made a part of this policy.                        Policy
C. Examination Of Your Books And Records                         Your rights and duties under this policy may not
   We may examine and audit your books and re-                   be transferred without our written consent except
   cords as they relate to this policy at any time dur-          in the case of death of an individual named in-
   ing the policy period and up to three years after-            sured.
   ward.                                                         If you die, your rights and duties will be trans-
D. Inspections And Surveys                                       ferred to your legal representative but only while
   1. We have the right to:                                      acting within the scope of duties as your legal rep-
                                                                 resentative. Until your legal representative is ap-
       a. Make inspections and surveys at any time;              pointed, anyone having proper temporary custody
                                                                 of your property will have your rights and duties
                                                                 but only with respect to that property.




IL 00 17 11 98                    Copyright, Insurance Services Office, Inc., 1998                       Page 1 of 1
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 17 of 235



                                                                                                     IL 01 11 11 03

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  NEW JERSEY CHANGES
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY


A. The following exclusion and related provisions are           To the extent that the Concealment, Misrepresenta-
   added:                                                       tion Or Fraud Condition conflicts with the provi-
   1. We will not pay for loss or damage arising out            sions of Paragraph A.2. above, the provisions of
      of any act committed:                                     A.2. will apply.
      a. By or at the direction of any insured; and          B. The following is added to the Transfer Of Rights
                                                                Of Recovery Against Others To Us Condition:
      b. With the intent to cause a loss.
                                                                If we pay a co-insured for loss arising out of an act
   2. However, this exclusion will not apply to deny            of domestic violence by another insured, the rights
      payment to a co-insured who did not cooperate             of the co-insured, who did not cooperate in or
      in or contribute to the creation of the loss if the       contribute to the creation of the loss, to recover
      loss arose out of domestic violence.                      damages from the perpetrator of domestic violence
   3. If we pay a claim pursuant to Paragraph A.2.,             are transferred to us to the extent of our payment.
      our payment to the insured is limited to that in-         Following the loss, the co-insured who did not co-
      sured’s insurable interest in the property. In no         operate in or contribute to the loss may not waive
      event will we pay more than the Limit of Insur-           such rights to recover against the perpetrator of
      ance.                                                     domestic violence.




IL 01 11 11 03                                 ISO Properties, Inc., 2003                               Page 1 of 1
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 18 of 235



                                                                                                 IL 01 20 10 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          PENNSYLVANIA CHANGES – DEFENSE COSTS
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART – LEGAL LIABILITY COVERAGE FORM
   COMMERCIAL PROPERTY COVERAGE PART – MORTGAGEHOLDER'S ERRORS AND OMISSIONS
   COVERAGE FORM
   ELECTRONIC DATA LIABILITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK COVERAGE PART


A. The provisions of Paragraph B. are added to all            5. Coverage C – Mortgageholder's Liability
   Insuring Agreements that set forth a duty to                   under the Mortgageholder's Errors And
   defend under:                                                  Omissions Coverage Form.
   1. Section I of the Commercial General Liability,          Paragraph B. also applies to any other provision
      Commercial Liability Umbrella, Electronic               in the policy that sets forth a duty to defend.
      Data Liability, Employment-related Practices         B. If we initially defend an insured ("insured") or pay
      Liability, Farm, Liquor Liability, Medical              for an insured's ("insured's") defense but later
      Professional      Liability,   Owners     And           determine that none of the claims ("claims"), for
      Contractors Protective Liability, Pollution             which we provided a defense or defense costs,
      Liability,        Product          Withdrawal,          are covered under this insurance, we have the
      Products/Completed Operations Liability,                right to reimbursement for the defense costs we
      Railroad Protective Liability and Underground           have incurred.
      Storage Tank Coverage Parts, Auto Dealers
      Coverage Form and the Farm Umbrella                     The right to reimbursement under this provision
      Liability Policy;                                       will only apply to the costs we have incurred after
                                                              we notify you in writing that there may not be
   2. Section II under the Auto Dealers, Business             coverage and that we are reserving our rights to
      Auto and Motor Carrier Coverage Forms;                  terminate the defense or the payment of defense
   3. Section III under the Auto Dealers and Motor            costs and to seek reimbursement for defense
      Carrier Coverage Forms;                                 costs.
   4. Section A. Coverage under the Legal Liability
      Coverage Form; and




IL 01 20 10 13                      © Insurance Services Office, Inc., 2013                          Page 1 of 1
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 19 of 235



                                                                                                     IL 01 52 10 15

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      VIRGINIA CHANGES
This endorsement modifies insurance provided under the following when written as part of a Commercial Package
Policy containing liability coverage and supersedes the cancellation and nonrenewal provisions contained in any
amendatory endorsement(s) of a policy to which this endorsement is attached.

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART


A. Paragraphs 2., 3. and 5. of the Cancellation                     b. When this policy is cancelled at your
   Common Policy Condition are replaced by the                         request (except when Paragraph a.(2), a.(3)
   following:                                                          or a.(4) applies), we will return 90% of the
   2. We may cancel this policy by mailing or                          pro rata unearned premium, rounded to the
      delivering to the first Named Insured written                    next higher whole dollar. However, when
      notice of cancellation, stating the reason for                   such cancellation takes place during the
      cancellation, at least:                                          first year of a multi-year prepaid policy, we
                                                                       will return the full annual premium for the
      a. 15 days before the effective date of                          subsequent years. In addition, earned
          cancellation if we cancel for nonpayment of                  premium will not be less than our
          premium; or                                                  policywriting minimum premium.
      b. 45 days before the effective date of                B. The following is added and supersedes any other
           cancellation if we cancel for any other              provision to the contrary:
           reason.
                                                                Nonrenewal
   3. We will mail or deliver written notice to the first
      Named Insured's last mailing address known to             1. If we elect not to renew this policy, we will mail
      us. If notice is mailed, it will be sent in                  or deliver a notice of nonrenewal to the first
      accordance with Virginia Law.                                Named Insured shown in the Declarations,
                                                                   stating the reason for nonrenewal, at least:
   5. If this policy is cancelled, we will send the first
      Named Insured any premium refund due. The                    a. 15 days before the expiration date if the
      cancellation will be effective even if we have                   nonrenewal is due to nonpayment of
      not made or offered a refund. The following                      premium; or
      provisions govern calculation of return                      b. 45 days before the expiration date if the
      premium:                                                         nonrenewal is for any other reason.
      a. We will compute return premium pro rata                2. We will mail or deliver written notice of
           and round to the next higher whole dollar               nonrenewal to the first Named Insured's last
           when this policy is cancelled:                          mailing address known to us. If notice is
          (1) At our request;                                      mailed, it will be sent in accordance with
                                                                   Virginia Law.
          (2) Because you no longer have a financial
              or insurable interest in the property or          3. If notice is mailed, proof of mailing will be
              business operation that is the subject of            sufficient proof of notice.
              insurance;
          (3) And rewritten by us or a member of our
              company group; or
          (4) After the first year, if it is a prepaid
              policy written for a term of more than
              one year.




IL 01 52 10 15                         © Insurance Services Office, Inc., 2015                          Page 1 of 1
           Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 20 of 235



                                                                                                      IL 01 72 09 07

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               PENNSYLVANIA CHANGES
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART


A. For insurance provided under the:                               Coverage during the period of time after your
   Capital Assets Program (Output Policy) Coverage                 death is subject to all provisions of this policy
   Part                                                            including payment of any premium due for the
   Commercial Inland Marine Coverage Part                          policy period shown in the Declarations and
   Commercial Property Coverage Part                               any extension of that period.
   Crime And Fidelity Coverage Part                          B. For insurance provided under the:
   Equipment Breakdown Coverage Part                            Capital Assets Program (Output Policy) Coverage
   The TRANSFER OF YOUR RIGHTS AND DUTIES                       Part
   UNDER THIS POLICY Common Policy Condition
                                                                Commercial Inland Marine Coverage Part
   is replaced by the following:                                Commercial Property Coverage Part
   F. TRANSFER OF YOUR RIGHTS AND DUTIES                        Farm Coverage Part
       UNDER THIS POLICY                                        The following is added to the LOSS PAYMENT
       Your rights and duties under this policy may             Loss Condition and supersedes any provision to
       not be transferred without our written consent           the contrary:
       except in the case of death of an individual             NOTICE OF ACCEPTANCE OR DENIAL OF
       named insured.                                           CLAIM
       If you die, your rights and duties will be trans-        1. Except as provided in 3. below, we will give
       ferred to your legal representative but only                you notice, within 15 working days after we re-
       while acting within the scope of duties as your             ceive a properly executed proof of loss, that
       legal representative. Until your legal representa-          we:
       tive is appointed, anyone having proper tempo-
       rary custody of your property will have your                 a. Accept your claim;
       rights and duties but only with respect to that             b. Deny your claim; or
       property.
                                                                    c. Need more time to determine whether your
       If you die, this Coverage Part will remain in ef-                claim should be accepted or denied.
       fect as provided in 1. or 2. below, whichever is
                                                                    If we deny your claim, such notice will be in
       later:
                                                                    writing, and will state any policy provision, con-
        1. For 180 days after your death regardless of              dition or exclusion used as a basis for the de-
           the policy period shown in the Declarations,             nial.
           unless the insured property is sold prior to
                                                                    If we need more time to determine whether
           that date; or
                                                                    your claim should be accepted or denied, the
        2. Until the end of the policy period shown in              written notice will state the reason why more
           the Declarations, unless the insured prop-               time is required.
           erty is sold prior to that date.




IL 01 72 09 07                                 ISO Properties, Inc., 2006                                Page 1 of 2
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 21 of 235


   2. If we have not completed our investigation, we
      will notify you again in writing, within 30 days
      after the date of the initial notice as provided in
      1.c. above, and thereafter every 45 days. The
      written notice will state why more time is
      needed to investigate your claim and when you
      may expect us to reach a decision on your
      claim.
   3. The notice procedures in 1. and 2. above do
      not apply if we have a reasonable basis, sup-
      ported by specific information, to suspect that
      an insured has fraudulently caused or contrib-
      uted to the loss by arson or other illegal activ-
      ity. Under such circumstances, we will notify
      you of the disposition of your claim within a pe-
      riod of time reasonable to allow full investiga-
      tion of the claim, after we receive a properly
      executed proof of loss.




Page 2 of 2                                    ISO Properties, Inc., 2006   IL 01 72 09 07
           Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 22 of 235



                                                                                                           IL 02 08 09 07

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NEW JERSEY CHANGES --- CANCELLATION
                          AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/ COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Pursuant to New Jersey law, this policy cannot be                         (b) Existence of a moral hazard, as
   cancelled or nonrenewed for any underwriting rea-                              defined in N.J.A.C. 11:1-20.2(f) as fol-
   son or guideline which is arbitrary, capricious or                             lows:
   unfairly discriminatory or without adequate prior                              (i) "The risk, danger or probability
   notice to the insured. The underwriting reasons or                                 that the insured will destroy, or
   guidelines that an insurer can use to cancel or                                    permit to be destroyed, the in-
   nonrenew this policy are maintained by the insurer                                 sured property for the purpose of
   in writing and will be furnished to the insured                                    collecting the insurance pro-
   and / or the insured’s lawful representative upon                                  ceeds. Any change in the circum-
   written request.                                                                   stances of an insured that will in-
   This provision shall not apply to any policy which                                 crease the probability of such a
   has been in effect for less than 60 days at the time                               destruction may be considered a
   notice of cancellation is mailed or delivered, unless                              ’moral hazard’"; and
   the policy is a renewal policy.                                               (ii) "The substantial risk, danger or
B. Paragraph 2. of the Cancellation Common Policy                                     probability that the character, cir-
   Condition is replaced by the following:                                            cumstances or personal habits of
   2. If this policy has been in effect for less than 60                              the insured may increase the pos-
       days, we may cancel this policy for any reason                                 sibility of loss or liability for which
       subject to the following:                                                      an insurer will be held responsi-
                                                                                      ble. Any change in the character
       a. We may cancel this policy by mailing or                                     or circumstances of an individual,
           delivering to the first Named Insured and                                  corporate, partnership or other
           any person entitled to notice under this pol-                              insured that will increase the
           icy written notice, of cancellation, at least:                             probability of such a loss or liabil-
         (1) 10 days before the effective date of                                     ity may be considered a ’moral
              cancellation if we cancel for:                                          hazard’".
             (a) Nonpayment of premium; or




IL 02 08 09 07                                  ISO Properties, Inc., 2006                                     Page 1 of 3
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 23 of 235


         (2) 30 days before the effective date of                     (12) Failure by the insured to provide rea-
             cancellation if we cancel for any other                         sonable and necessary underwriting in-
             reason.                                                         formation to us upon written request
      b. In the notice of cancellation which is sent to                      therefore and a reasonable opportunity
          the first Named Insured, we will state the                         to respond.
          reason for cancellation.                                    (13) Agency termination, provided:
C. The following is added to the Cancellation Com-                          (a) We document that replacement cov-
   mon Policy Condition:                                                         erage at comparable rates and terms
                                                                                 has been provided to the first Named
   7. Cancellation Of Policies In Effect For 60 Days
                                                                                 Insured, and we have informed the
      Or More
                                                                                 first Named Insured, in writing, of the
      a. If this policy has been in effect for 60 days                           right to continue coverage with us;
          or more, or is a renewal of a policy we is-                            or
          sued, we may cancel this policy only for
          one or more of the following reasons:                             (b) We have informed the first Named
                                                                                 Insured, in writing, of the right to
         (1) Nonpayment of premium;                                              continue coverage with us and the
         (2) Existence of a moral hazard, as defined                             first Named Insured has agreed, in
             in N.J.A.C. 11:1-20.2(f);                                           writing, to the cancellation or nonre-
                                                                                 newal based on the termination of
         (3) Material misrepresentation or nondisclo-
                                                                                 the first Named Insured’s appointed
             sure to us of a material fact at the time of
                                                                                 agent.
             acceptance of the risk;
                                                                      (14) Any other reasons in accordance with
         (4) Increased hazard or material change in
                                                                             our underwriting guidelines for cancella-
             the risk assumed which we could not
                                                                             tion of commercial lines coverage.
             have reasonably contemplated at the
             time of assumption of the risk;                         b. If we cancel this policy based on Paragraph
                                                                         7.a.(1) or (2) above, we will mail or deliver a
         (5) Substantial breaches of contractual                         written notice, to the first Named Insured
             duties, conditions or warranties that ma-                   and any person entitled to notice under this
             terially affect the nature and / or insurabil-              policy, at least 10 days before the effective
             ity of the risk;
                                                                         date of cancellation. If we cancel this policy
         (6) Lack of cooperation from the insured on                     for any other reason listed above, we will
             loss control matters materially affecting                   mail or deliver a written notice to the first
             insurability of the risk;                                   Named Insured and any person entitled to
         (7) Fraudulent acts against us by the in-                       notice under this policy, not more than 120
             sured or its representative that materially                 days nor less than 30 days before the effec-
             affect the nature of the risk insured;                      tive date of such cancellation.
         (8) Loss of or reduction in available insur-                c. In the notice of cancellation which is sent to
             ance capacity;                                              the first Named Insured, we will state the
                                                                         reason for cancellation. For cancellation
         (9) Material increase in exposure arising out                   due to the nonpayment of premium, the no-
             of changes in statutory or case law sub-                    tice will state the effect of nonpayment by
             sequent to the issuance of the insurance                    the due date. Cancellation for nonpayment
             contract or any subsequent renewal;                         of premium will not be effective if payment
       (10) Loss of or substantial changes in appli-                     of the amount due is made before the effec-
             cable reinsurance;                                          tive date set forth in the notice.
       (11) Failure by the insured to comply with                    d. Notice will be sent to the last mailing ad-
             any Federal, State or local fire, health,                   dresses known to us, by:
             safety or building or construction regula-                 (1) Certified mail; or
             tion, law or ordinance with respect to an
             insured risk which substantially in-                       (2) First class mail, if we have obtained from
             creases any hazard insured against                             the post office a date stamped proof of
             within 60 days of written notification of a                    mailing showing names and addresses.
             violation of any such law, regulation or
             ordinance;




Page 2 of 3                                      ISO Properties, Inc., 2006                              IL 02 08 09 07
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 24 of 235


      e. We need not send notice of cancellation if            2. This notice will be sent to the first Named In-
          you have:                                               sured at the last mailing address known to us
         (1) Replaced coverage elsewhere; or                      by:
         (2) Specifically requested termination.                  a. Certified mail; or
D. The following is added and supersedes any other                b. First class mail, if we have obtained from
   provision to the contrary:                                         the post office a date stamped proof of mail-
                                                                      ing showing the first Named Insured’s name
   NONRENEWAL                                                         and address.
   1. We may elect not to renew this policy for any            3. We need not mail or deliver this notice if you
      reason permitted to cancel it. If we elect not to           have:
      renew this policy, we will mail a notice of non-
      renewal, stating the reasons for nonrenewal, to             a. Replaced coverage elsewhere; or
      the first Named Insured at least 30 days but not            b. Specifically requested termination.
      more than 120 days before the expiration date
      of this policy. If this policy does not have a
      fixed expiration date, it shall be deemed to ex-
      pire annually on the anniversary of its incep-
      tion.




IL 02 08 09 07                                ISO Properties, Inc., 2006                               Page 3 of 3
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 25 of 235



                                                                                                      IL 02 46 09 07

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            PENNSYLVANIA CHANGES --- CANCELLATION
                     AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/ COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. The Cancellation Common Policy Condition is                      b. You have failed to pay a premium when
   replaced by the following:                                          due, whether the premium is payable di-
   CANCELLATION                                                        rectly to us or our agents or indirectly un-
                                                                       der a premium finance plan or extension of
   1. The first Named Insured shown in the Declara-                    credit. Notice of cancellation will be mailed
      tions may cancel this policy by writing or giving                at least 15 days before the effective date of
      notice of cancellation.                                          cancellation.
   2. Cancellation Of Policies In Effect For Less                   c. A condition, factor or loss experience mate-
      Than 60 Days                                                     rial to insurability has changed substantially
      We may cancel this policy by mailing or deliver-                 or a substantial condition, factor or loss ex-
      ing to the first Named Insured written notice of                 perience material to insurability has become
      cancellation at least 30 days before the effective               known during the policy period. Notice of
      date of cancellation.                                            cancellation will be mailed or delivered at
                                                                       least 60 days before the effective date of
   3. Cancellation Of Policies In Effect For 60 Days
                                                                       cancellation.
      Or More
                                                                    d. Loss of reinsurance or a substantial de-
      If this policy has been in effect for 60 days or
                                                                       crease in reinsurance has occurred, which
      more or if this policy is a renewal of a policy we               loss or decrease, at the time of cancellation,
      issued, we may cancel this policy only for one                   shall be certified to the Insurance Commis-
      or more of the following reasons:                                sioner as directly affecting in-force policies.
      a. You have made a material misrepresentation                    Notice of cancellation will be mailed or de-
          which affects the insurability of the risk. No-              livered at least 60 days before the effective
          tice of cancellation will be mailed or deliv-                date of cancellation.
          ered at least 15 days before the effective
          date of cancellation.




IL 02 46 09 07                                 ISO Properties, Inc., 2006                                Page 1 of 2
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 26 of 235


       e. Material failure to comply with policy terms,         7. If notice is mailed, it will be by registered or first
           conditions or contractual duties. Notice of             class mail. Proof of mailing will be sufficient
           cancellation will be mailed or delivered at             proof of notice.
           least 60 days before the effective date of        B. The following are added and supersede any provi-
           cancellation.                                        sions to the contrary:
        f. Other reasons that the Insurance Commis-             1. Nonrenewal
           sioner may approve. Notice of cancellation
           will be mailed or delivered at least 60 days            If we decide not to renew this policy, we will
           before the effective date of cancellation.              mail or deliver written notice of nonrenewal,
                                                                   stating the specific reasons for nonrenewal, to
   This policy may also be cancelled from inception                the first Named Insured at least 60 days before
   upon discovery that the policy was obtained                     the expiration date of the policy.
   through fraudulent statements, omissions or con-
   cealment of facts material to the acceptance of the          2. Increase Of Premium
   risk or to the hazard assumed by us.                            If we increase your renewal premium, we will
   4. We will mail or deliver our notice to the first              mail or deliver to the first Named Insured writ-
       Named Insured’s last mailing address known to               ten notice of our intent to increase the premium
       us. Notice of cancellation will state the specific          at least 30 days before the effective date of the
       reasons for cancellation.                                   premium increase.
   5. Notice of cancellation will state the effective           Any notice of nonrenewal or renewal premium in-
       date of cancellation. The policy period will end         crease will be mailed or delivered to the first
       on that date.                                            Named Insured’s last known address. If notice is
                                                                mailed, it will be by registered or first class mail.
   6. If this policy is cancelled, we will send the first       Proof of mailing will be sufficient proof of notice.
       Named Insured any premium refund due. If we
       cancel, the refund will be pro rata and will be
       returned within 10 business days after the ef-
       fective date of cancellation. If the first Named
       Insured cancels, the refund may be less than
       pro rata and will be returned within 30 days af-
       ter the effective date of cancellation. The can-
       cellation will be effective even if we have not
       made or offered a refund.




Page 2 of 2                                   ISO Properties, Inc., 2006                                 IL 02 46 09 07
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 27 of 235

                                                                                                  IL 02 73 01 10

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            RHODE ISLAND CHANGES --- CANCELLATION
                      AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/ COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. When this endorsement is attached to the               C. With respect to all Coverage Parts and Policies
   Standard Property Policy CP 00 99, the term               addressed in this endorsement, the Cancellation
   Coverage Part in this endorsement is replaced by          Common Policy Condition is amended by
   the term Policy.                                          replacing Paragraphs 2., 3., 5. and 6. with the
B. With respect to the:                                      following:
                                                             2. We may cancel this policy by giving, mailing or
   Capital Assets Program (Output Policy) Coverage
   Part                                                          delivering to the first Named Insured and the
                                                                 insurance producer of record, if any, written
   Commercial Inland Marine Coverage Part                        notice of cancellation at least:
   Commercial Property Coverage Part
                                                                  a. 10 days before the effective date of
   Farm Property ---- Other Farm Provisions Form ----
                                                                     cancellation if we cancel for nonpayment of
   Additional Coverages, Conditions, Definitions                     premium; or
   Farm ---- Livestock Coverage Form
                                                                 b. 30 days before the effective date of
   Farm ---- Mobile Agricultural Machinery And
                                                                     cancellation if we cancel for any other
   Equipment Coverage Form;
                                                                     reason.
   Paragraph 1. of the Cancellation Common Policy                If this policy has been in effect for 60 days or
   Condition is replaced by the following:                       more, or if this is a renewal of a policy we
   1. The first Named Insured shown in the                       issued, we may cancel only for one or more of
      Declarations may cancel this policy by giving,             the following reasons:
      mailing or delivering advance written notice of             a. Nonpayment of premium;
      cancellation to us or to the insurance agent or
      producer who issued the policy.                            b. Fraud or material misrepresentation made
                                                                     by you or with your knowledge in obtaining
                                                                     the policy, continuing the policy, or in
                                                                     presenting a claim under the policy;




IL 02 73 01 10                         Insurance Services Office, Inc., 2010                         Page 1 of 3
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 28 of 235


      c. Activities or omissions on your part which                The following provisions govern calculation of
          increase any hazard insured against,                     return premium:
          including a failure to comply with loss                  a. We will compute return premium pro rata
          control recommendations;                                     and round to the next higher whole dollar
      d. Change in the risk which increases the risk                   when this policy is:
          of loss after insurance coverage has been                   (1) Cancelled at our request;
          issued or renewed, including but not limited
          to an increase in exposure due to                           (2) Cancelled because you no longer have a
          regulation, legislation, or court decision;                      financial or insurable interest in the
                                                                           property or business operation that is
      e. Loss or decrease of our reinsurance                               the subject of insurance;
          covering all or part of the risk or exposure
          covered by the policy;                                      (3) Cancelled and rewritten by us or a
                                                                           member of our company group;
       f. Determination by the Commissioner of
          Insurance that the continuation of the policy               (4) Cancelled after the first year, if it is a
          would jeopardize our solvency or would                           prepaid policy written for a term of more
          place us in violation of the insurance laws                      than one year; or
          of this state;                                              (5) Cancelled by us at the request of a
      g. Owner or occupant incendiarism;                                   premium finance company upon default
                                                                            of the first Named Insured, when this
      h. Violation or breach by you of any policy                          policy is financed under a premium
          terms or conditions;                                             finance agreement.
       i. Constructive or actual total loss of the                 b. When this policy is cancelled at your
          Covered Property; or                                         request (except when Paragraph a.(2), a.(3)
       j. Such other reasons as may be approved by                     or a.(4) applies), we will return 90% (75%
          the Commissioner of Insurance.                               for Equipment Breakdown policies) of the
                                                                       pro rata unearned premium, rounded to the
   3. We will give, mail or deliver written notice to the
      first Named Insured at the address shown on                      next higher whole dollar. However, when
      the policy, and to the insurance producer of                     such cancellation takes place during the
      record, if any.                                                  first year of a multiyear prepaid policy, we
                                                                       will return the full annual premium for the
      However, with respect to the:                                    subsequent years.
      Capital Assets Program (Output Policy)                    6. Proof of giving, mailing or delivering notice of
      Coverage Part                                                cancellation will be sufficient proof of notice.
      Commercial Inland Marine Coverage Part                 D. With respect to all Coverage Parts and Policies
      Commercial Property Coverage Part                         addressed in this endorsement, the following is
                                                                added to the Cancellation Common Policy
      Employment-Related          Practices      Liability
                                                                Condition:
      Coverage Part
                                                                7. We will provide you with the reason or reasons
      Farm Property ---- Other Farm Provisions Form ----
                                                                   for cancellation if:
      Additional Coverages, Conditions, Definitions
                                                                   a. You request in writing a statement of the
      Farm ---- Livestock Coverage Form                                reasons for cancellation; and
      Farm ---- Mobile Agricultural Machinery And
                                                                    b. You agree in writing to hold us harmless
      Equipment Coverage Form;
                                                                        from liability for any:
      We will give, mail or deliver written notice to the
                                                                       (1) Communication giving notice of, or
      first Named Insured at the last address known
                                                                           specifying the reasons for, cancellation;
      to us, and to the insurance producer of record,
                                                                           or
      if any.
                                                                       (2) Statement made in connection with an
   5. If this policy is cancelled, we will send the first
                                                                           attempt to discover or verify the
      Named Insured any premium refund due.
                                                                           existence of conditions which would be
      The cancellation will be effective even if we                        a reason for cancellation as provided
      have not made or offered a refund.                                   under Paragraph C.2.




Page 2 of 3                               Insurance Services Office, Inc., 2010                       IL 02 73 01 10
           Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 29 of 235


E. With respect to all Coverage Parts and Policies              The following is added to the Common Policy
   addressed in this endorsement, the following is              Conditions:
   added and supersedes any provision to the                    If notice of cancellation is mailed to the insured, we
   contrary:                                                    shall forward the notice of cancellation to the last
   Nonrenewal                                                   known address of the first Named Insured by first
   1. If we elect not to renew this policy, we will give,       class mail and maintain proof of mailing by the
      mail or deliver to the first Named Insured and            United States Postal Service certificate of mailing.
      the insurance producer of record, if any,                 This proof of mailing will be sufficient proof of
      written notice of nonrenewal at least 60 days             notice.
      before:                                                H. With respect to a loss payee named in the policy, if
       a. The expiration date of the policy; or                 any, we will give, mail or deliver written notice of
                                                                cancellation, subject to C.2. above, and written
       b. An anniversary date of the policy, if the             notice of nonrenewal, subject to E.1. above.
            policy is written for a term longer than one        Mailing will be accomplished in accordance with
            year or with no fixed expiration date.              the applicable procedure stated in F. or G. above.
   2. However, we need not give, mail or deliver this        I. Under the Mortgageholders Condition, the
       notice if:                                               paragraphs pertaining to cancellation and
       a. We have offered to issue a renewal policy;            nonrenewal are replaced by the following:
            or                                                  1. If we cancel this policy, we will give, mail or
       b. The first Named Insured has obtained, or                  deliver written notice to the mortgageholder at
            has agreed in writing to obtain, replacement            least:
            coverage.                                                a. 10 days before the effective date of
F. The following is added to the Common Policy                          cancellation if we cancel for your
   Conditions with respect to the Coverage Parts to                     nonpayment of premium; or
   which this endorsement applies, except the                       b. 30 days before the effective date of
   Employment-Related Practices Liability Coverage                      cancellation if we cancel for any other
   Part:                                                                reason.
   If notice of nonrenewal is mailed to the insured, we          2. If we do not renew this policy, we will give, mail
   shall forward the notice of nonrenewal to the last               or deliver written notice to the mortgageholder
   known address of the first Named Insured by first                at least 10 days before:
   class mail and maintain proof of mailing by the
   United States Postal Service certificate of mailing.             a. The expiration date of the policy; or
   This proof of mailing will be sufficient proof of                b. An anniversary date of the policy, if the
   notice.                                                              policy is written for a term longer than one
G. With respect to the:                                                 year or with no fixed expiration date.
   Capital Assets Program (Output Policy) Coverage
   Part
   Commercial Inland Marine Coverage Part
   Commercial Property Coverage Part
   Farm Property ---- Other Farm Provisions Form ----
   Additional Coverages, Conditions, Definitions
   Farm ---- Livestock Coverage Form
   Farm ---- Mobile Agricultural Machinery And
   Equipment Coverage Form;




IL 02 73 01 10                            Insurance Services Office, Inc., 2010                          Page 3 of 3
           Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 30 of 235



                                                                                                      IL 02 78 09 08

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    DISTRICT OF COLUMBIA CHANGES ---
                    CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/ COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Paragraph 2. of the Cancellation Common Policy               3. You have transferred your property or other
   Condition is replaced by the following:                         interest to a person other than you or your
   We may cancel this policy by mailing or delivering              beneficiary, unless the transfer is permitted un-
   to the first Named Insured written notice of cancel-            der the terms of the policy; or
   lation at least 30 days before the effective date of         4. The property, interest or use of the property or
   cancellation. At least five days before sending no-             interest has materially changed with respect to
   tice to the first Named Insured, we will notify the             its insurability.
   agent or broker, if any, who wrote the policy.           B. The following is added:
   If this policy has been in effect for 30 days or less       NONRENEWAL
   and is not a renewal of a policy we issued, we may
   cancel this policy for any reason.                          We may elect not to renew this policy by mailing or
                                                               delivering written notice of nonrenewal to the first
   If this policy has been in effect more than 30 days,        Named Insured’s last mailing address known to
   or if this policy is a renewal of a policy we issued,       us. We will mail or deliver the notice at least 30
   we may cancel this policy only for one or more of           days before the expiration of the policy. At least
   the following reasons:                                      five days before sending notice to the first Named
   1. You have refused or failed to pay a premium              Insured, we will notify the agent or broker, if any,
        due under the terms of the policy;                     who wrote the policy. If notice is mailed, proof of
   2. You have made a material and willful misstate-           mailing will be sufficient proof of notice. Delivery of
        ment or omission of fact to us or our employ-          the notice will be the same as mailing.
       ees, agents or brokers in connection with any
        application to or claim against us;




IL 02 78 09 08                                ISO Properties, Inc., 2007                                 Page 1 of 1
           Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 31 of 235


POLICY NUMBER: 8120T24753                                                                              INTERLINE
                                                                                                    IL 04 15 04 98

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    FARM COVERAGE PART
                                    SCHEDULE*

                       Prem.                  Bldg.                         Protective Safeguards
                       No.                    No.                           Symbols Applicable

                       1                      1                             P-1,P-9
                       2                      1                             P-1,P-9
                       3                      1                             P-1,P-9
Describe any "P-9": UL300 COMPLIANT FIRE SUPPRESSION SYSTEM



* Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declarations.


A. The following is added to the:                                              (3) Tanks, their component parts and
   Commercial Property Conditions                                                  supports; and
   General Conditions in the                                                   (4) Pumps and private fire protection
       Farm Property – Other Farm                                                  mains.
       Provisions Form – Additional Coverages,                               b. When supplied from an automatic fire
       Conditions, Definitions                                                  protective system:
   General Conditions in the Mobile Agricultural
      Machinery and Equipment Coverage Form                                    (1) Non-automatic     fire   protective
   General Conditions in the Livestock Coverage                                    systems; and
      Form                                                                    (2) Hydrants, standpipes and outlets.
     PROTECTIVE SAFEGUARDS                                               "P-2" Automatic Fire Alarm, protecting the
     1. As a condition of this insurance, you are                              entire building, that is:
         required to maintain the protective devices                         a. Connected to a central station; or
         or services listed in the Schedule above.                           b. Reporting to a public or private fire
      2. The protective safeguards to which this                                alarm station.
         endorsement applies are identified by the                       "P-3" Security Service, with a recording
         following symbols:                                                     system or watch clock, making hourly
         "P-1" Automatic        Sprinkler     System,                           rounds covering the entire building,
                 including     related     supervisory                          when the premises are not in actual
                 services.                                                      operation.
             Automatic Sprinkler System means:                           "P-4" Service Contract with a privately
              a. Any automatic fire protective or                               owned fire department providing fire
                 extinguishing    system,    including                          protection service to the described
                 connected:                                                     premises.
                (1) Sprinklers and discharge nozzles;                    "P-9" The protective system described in
                                                                                the Schedule.
                (2) Ducts, pipes, valves and fittings;



IL 04 15 04 98                      Copyright, Insurance Services Office, Inc., 1997                  Page 1 of 12       
           Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 32 of 235


POLICY NUMBER: 8120T24753                                                                              INTERLINE
                                                                                                    IL 04 15 04 98

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    FARM COVERAGE PART
                                    SCHEDULE*

                       Prem.                  Bldg.                         Protective Safeguards
                       No.                    No.                           Symbols Applicable

                       4                      1                             P-1,P-9
                       5                      1                             P-1,P-9
                       6                      1                             P-1,P-9
Describe any "P-9": UL300 COMPLIANT FIRE SUPPRESSION SYSTEM



* Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declarations.


A. The following is added to the:                                              (3) Tanks, their component parts and
   Commercial Property Conditions                                                  supports; and
   General Conditions in the                                                   (4) Pumps and private fire protection
       Farm Property – Other Farm                                                  mains.
       Provisions Form – Additional Coverages,                               b. When supplied from an automatic fire
       Conditions, Definitions                                                  protective system:
   General Conditions in the Mobile Agricultural
      Machinery and Equipment Coverage Form                                    (1) Non-automatic     fire   protective
   General Conditions in the Livestock Coverage                                    systems; and
      Form                                                                    (2) Hydrants, standpipes and outlets.
     PROTECTIVE SAFEGUARDS                                               "P-2" Automatic Fire Alarm, protecting the
     1. As a condition of this insurance, you are                              entire building, that is:
         required to maintain the protective devices                         a. Connected to a central station; or
         or services listed in the Schedule above.                           b. Reporting to a public or private fire
      2. The protective safeguards to which this                                alarm station.
         endorsement applies are identified by the                       "P-3" Security Service, with a recording
         following symbols:                                                     system or watch clock, making hourly
         "P-1" Automatic        Sprinkler     System,                           rounds covering the entire building,
                 including     related     supervisory                          when the premises are not in actual
                 services.                                                      operation.
             Automatic Sprinkler System means:                           "P-4" Service Contract with a privately
              a. Any automatic fire protective or                               owned fire department providing fire
                 extinguishing    system,    including                          protection service to the described
                 connected:                                                     premises.
                (1) Sprinklers and discharge nozzles;                    "P-9" The protective system described in
                                                                                the Schedule.
                (2) Ducts, pipes, valves and fittings;



Page 2 of 12                        Copyright, Insurance Services Office, Inc., 1997                IL 04 15 04 98       
           Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 33 of 235


POLICY NUMBER: 8120T24753                                                                              INTERLINE
                                                                                                    IL 04 15 04 98

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    FARM COVERAGE PART
                                    SCHEDULE*

                       Prem.                  Bldg.                         Protective Safeguards
                       No.                    No.                           Symbols Applicable

                       7                      1                             P-1,P-9
                       8                      1                             P-1,P-9
                       9                      1                             P-1,P-9
Describe any "P-9": UL300 COMPLIANT FIRE SUPPRESSION SYSTEM



* Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declarations.


A. The following is added to the:                                              (3) Tanks, their component parts and
   Commercial Property Conditions                                                  supports; and
   General Conditions in the                                                   (4) Pumps and private fire protection
       Farm Property – Other Farm                                                  mains.
       Provisions Form – Additional Coverages,                               b. When supplied from an automatic fire
       Conditions, Definitions                                                  protective system:
   General Conditions in the Mobile Agricultural
      Machinery and Equipment Coverage Form                                    (1) Non-automatic     fire   protective
   General Conditions in the Livestock Coverage                                    systems; and
      Form                                                                    (2) Hydrants, standpipes and outlets.
     PROTECTIVE SAFEGUARDS                                               "P-2" Automatic Fire Alarm, protecting the
     1. As a condition of this insurance, you are                              entire building, that is:
         required to maintain the protective devices                         a. Connected to a central station; or
         or services listed in the Schedule above.                           b. Reporting to a public or private fire
      2. The protective safeguards to which this                                alarm station.
         endorsement applies are identified by the                       "P-3" Security Service, with a recording
         following symbols:                                                     system or watch clock, making hourly
         "P-1" Automatic        Sprinkler     System,                           rounds covering the entire building,
                 including     related     supervisory                          when the premises are not in actual
                 services.                                                      operation.
             Automatic Sprinkler System means:                           "P-4" Service Contract with a privately
              a. Any automatic fire protective or                               owned fire department providing fire
                 extinguishing    system,    including                          protection service to the described
                 connected:                                                     premises.
                (1) Sprinklers and discharge nozzles;                    "P-9" The protective system described in
                                                                                the Schedule.
                (2) Ducts, pipes, valves and fittings;



IL 04 15 04 98                      Copyright, Insurance Services Office, Inc., 1997                  Page 3 of 12       
           Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 34 of 235


POLICY NUMBER: 8120T24753                                                                              INTERLINE
                                                                                                    IL 04 15 04 98

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    FARM COVERAGE PART
                                    SCHEDULE*

                       Prem.                  Bldg.                         Protective Safeguards
                       No.                    No.                           Symbols Applicable

                       10                     1                             P-1,P-9
                       11                     1                             P-1,P-9
                       12                     1                             P-1,P-9
Describe any "P-9": UL300 COMPLIANT FIRE SUPPRESSION SYSTEM



* Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declarations.


A. The following is added to the:                                              (3) Tanks, their component parts and
   Commercial Property Conditions                                                  supports; and
   General Conditions in the                                                   (4) Pumps and private fire protection
       Farm Property – Other Farm                                                  mains.
       Provisions Form – Additional Coverages,                               b. When supplied from an automatic fire
       Conditions, Definitions                                                  protective system:
   General Conditions in the Mobile Agricultural
      Machinery and Equipment Coverage Form                                    (1) Non-automatic     fire   protective
   General Conditions in the Livestock Coverage                                    systems; and
      Form                                                                    (2) Hydrants, standpipes and outlets.
     PROTECTIVE SAFEGUARDS                                               "P-2" Automatic Fire Alarm, protecting the
     1. As a condition of this insurance, you are                              entire building, that is:
         required to maintain the protective devices                         a. Connected to a central station; or
         or services listed in the Schedule above.                           b. Reporting to a public or private fire
      2. The protective safeguards to which this                                alarm station.
         endorsement applies are identified by the                       "P-3" Security Service, with a recording
         following symbols:                                                     system or watch clock, making hourly
         "P-1" Automatic        Sprinkler     System,                           rounds covering the entire building,
                 including     related     supervisory                          when the premises are not in actual
                 services.                                                      operation.
             Automatic Sprinkler System means:                           "P-4" Service Contract with a privately
              a. Any automatic fire protective or                               owned fire department providing fire
                 extinguishing    system,    including                          protection service to the described
                 connected:                                                     premises.
                (1) Sprinklers and discharge nozzles;                    "P-9" The protective system described in
                                                                                the Schedule.
                (2) Ducts, pipes, valves and fittings;



Page 4 of 12                        Copyright, Insurance Services Office, Inc., 1997                IL 04 15 04 98       
           Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 35 of 235


POLICY NUMBER: 8120T24753                                                                              INTERLINE
                                                                                                    IL 04 15 04 98

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    FARM COVERAGE PART
                                    SCHEDULE*

                       Prem.                  Bldg.                         Protective Safeguards
                       No.                    No.                           Symbols Applicable

                       13                     1                             P-1,P-9
                       14                     1                             P-1,P-9
                       15                     1                             P-1,P-9
Describe any "P-9": UL300 COMPLIANT FIRE SUPPRESSION SYSTEM



* Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declarations.


A. The following is added to the:                                              (3) Tanks, their component parts and
   Commercial Property Conditions                                                  supports; and
   General Conditions in the                                                   (4) Pumps and private fire protection
       Farm Property – Other Farm                                                  mains.
       Provisions Form – Additional Coverages,                               b. When supplied from an automatic fire
       Conditions, Definitions                                                  protective system:
   General Conditions in the Mobile Agricultural
      Machinery and Equipment Coverage Form                                    (1) Non-automatic     fire   protective
   General Conditions in the Livestock Coverage                                    systems; and
      Form                                                                    (2) Hydrants, standpipes and outlets.
     PROTECTIVE SAFEGUARDS                                               "P-2" Automatic Fire Alarm, protecting the
     1. As a condition of this insurance, you are                              entire building, that is:
         required to maintain the protective devices                         a. Connected to a central station; or
         or services listed in the Schedule above.                           b. Reporting to a public or private fire
      2. The protective safeguards to which this                                alarm station.
         endorsement applies are identified by the                       "P-3" Security Service, with a recording
         following symbols:                                                     system or watch clock, making hourly
         "P-1" Automatic        Sprinkler     System,                           rounds covering the entire building,
                 including     related     supervisory                          when the premises are not in actual
                 services.                                                      operation.
             Automatic Sprinkler System means:                           "P-4" Service Contract with a privately
              a. Any automatic fire protective or                               owned fire department providing fire
                 extinguishing    system,    including                          protection service to the described
                 connected:                                                     premises.
                (1) Sprinklers and discharge nozzles;                    "P-9" The protective system described in
                                                                                the Schedule.
                (2) Ducts, pipes, valves and fittings;



IL 04 15 04 98                      Copyright, Insurance Services Office, Inc., 1997                  Page 5 of 12       
           Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 36 of 235


POLICY NUMBER: 8120T24753                                                                              INTERLINE
                                                                                                    IL 04 15 04 98

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    FARM COVERAGE PART
                                    SCHEDULE*

                       Prem.                  Bldg.                         Protective Safeguards
                       No.                    No.                           Symbols Applicable

                       16                     1                             P-1,P-9
                       17                     1                             P-1,P-9
                       18                     1                             P-1,P-9
Describe any "P-9": UL300 COMPLIANT FIRE SUPPRESSION SYSTEM



* Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declarations.


A. The following is added to the:                                              (3) Tanks, their component parts and
   Commercial Property Conditions                                                  supports; and
   General Conditions in the                                                   (4) Pumps and private fire protection
       Farm Property – Other Farm                                                  mains.
       Provisions Form – Additional Coverages,                               b. When supplied from an automatic fire
       Conditions, Definitions                                                  protective system:
   General Conditions in the Mobile Agricultural
      Machinery and Equipment Coverage Form                                    (1) Non-automatic     fire   protective
   General Conditions in the Livestock Coverage                                    systems; and
      Form                                                                    (2) Hydrants, standpipes and outlets.
     PROTECTIVE SAFEGUARDS                                               "P-2" Automatic Fire Alarm, protecting the
     1. As a condition of this insurance, you are                              entire building, that is:
         required to maintain the protective devices                         a. Connected to a central station; or
         or services listed in the Schedule above.                           b. Reporting to a public or private fire
      2. The protective safeguards to which this                                alarm station.
         endorsement applies are identified by the                       "P-3" Security Service, with a recording
         following symbols:                                                     system or watch clock, making hourly
         "P-1" Automatic        Sprinkler     System,                           rounds covering the entire building,
                 including     related     supervisory                          when the premises are not in actual
                 services.                                                      operation.
             Automatic Sprinkler System means:                           "P-4" Service Contract with a privately
              a. Any automatic fire protective or                               owned fire department providing fire
                 extinguishing    system,    including                          protection service to the described
                 connected:                                                     premises.
                (1) Sprinklers and discharge nozzles;                    "P-9" The protective system described in
                                                                                the Schedule.
                (2) Ducts, pipes, valves and fittings;



Page 6 of 12                        Copyright, Insurance Services Office, Inc., 1997                IL 04 15 04 98       
           Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 37 of 235


POLICY NUMBER: 8120T24753                                                                              INTERLINE
                                                                                                    IL 04 15 04 98

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    FARM COVERAGE PART
                                    SCHEDULE*

                       Prem.                  Bldg.                         Protective Safeguards
                       No.                    No.                           Symbols Applicable

                       19                     1                             P-1,P-9
                       20                     1                             P-1,P-9
                       21                     1                             P-1,P-9
Describe any "P-9": UL300 COMPLIANT FIRE SUPPRESSION SYSTEM



* Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declarations.


A. The following is added to the:                                              (3) Tanks, their component parts and
   Commercial Property Conditions                                                  supports; and
   General Conditions in the                                                   (4) Pumps and private fire protection
       Farm Property – Other Farm                                                  mains.
       Provisions Form – Additional Coverages,                               b. When supplied from an automatic fire
       Conditions, Definitions                                                  protective system:
   General Conditions in the Mobile Agricultural
      Machinery and Equipment Coverage Form                                    (1) Non-automatic     fire   protective
   General Conditions in the Livestock Coverage                                    systems; and
      Form                                                                    (2) Hydrants, standpipes and outlets.
     PROTECTIVE SAFEGUARDS                                               "P-2" Automatic Fire Alarm, protecting the
     1. As a condition of this insurance, you are                              entire building, that is:
         required to maintain the protective devices                         a. Connected to a central station; or
         or services listed in the Schedule above.                           b. Reporting to a public or private fire
      2. The protective safeguards to which this                                alarm station.
         endorsement applies are identified by the                       "P-3" Security Service, with a recording
         following symbols:                                                     system or watch clock, making hourly
         "P-1" Automatic        Sprinkler     System,                           rounds covering the entire building,
                 including     related     supervisory                          when the premises are not in actual
                 services.                                                      operation.
             Automatic Sprinkler System means:                           "P-4" Service Contract with a privately
              a. Any automatic fire protective or                               owned fire department providing fire
                 extinguishing    system,    including                          protection service to the described
                 connected:                                                     premises.
                (1) Sprinklers and discharge nozzles;                    "P-9" The protective system described in
                                                                                the Schedule.
                (2) Ducts, pipes, valves and fittings;



IL 04 15 04 98                      Copyright, Insurance Services Office, Inc., 1997                  Page 7 of 12       
           Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 38 of 235


POLICY NUMBER: 8120T24753                                                                              INTERLINE
                                                                                                    IL 04 15 04 98

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    FARM COVERAGE PART
                                    SCHEDULE*

                       Prem.                  Bldg.                         Protective Safeguards
                       No.                    No.                           Symbols Applicable

                       22                     1                             P-1,P-9
                       23                     1                             P-1,P-9
                       24                     1                             P-1,P-9
Describe any "P-9": UL300 COMPLIANT FIRE SUPPRESSION SYSTEM



* Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declarations.


A. The following is added to the:                                              (3) Tanks, their component parts and
   Commercial Property Conditions                                                  supports; and
   General Conditions in the                                                   (4) Pumps and private fire protection
       Farm Property – Other Farm                                                  mains.
       Provisions Form – Additional Coverages,                               b. When supplied from an automatic fire
       Conditions, Definitions                                                  protective system:
   General Conditions in the Mobile Agricultural
      Machinery and Equipment Coverage Form                                    (1) Non-automatic     fire   protective
   General Conditions in the Livestock Coverage                                    systems; and
      Form                                                                    (2) Hydrants, standpipes and outlets.
     PROTECTIVE SAFEGUARDS                                               "P-2" Automatic Fire Alarm, protecting the
     1. As a condition of this insurance, you are                              entire building, that is:
         required to maintain the protective devices                         a. Connected to a central station; or
         or services listed in the Schedule above.                           b. Reporting to a public or private fire
      2. The protective safeguards to which this                                alarm station.
         endorsement applies are identified by the                       "P-3" Security Service, with a recording
         following symbols:                                                     system or watch clock, making hourly
         "P-1" Automatic        Sprinkler     System,                           rounds covering the entire building,
                 including     related     supervisory                          when the premises are not in actual
                 services.                                                      operation.
             Automatic Sprinkler System means:                           "P-4" Service Contract with a privately
              a. Any automatic fire protective or                               owned fire department providing fire
                 extinguishing    system,    including                          protection service to the described
                 connected:                                                     premises.
                (1) Sprinklers and discharge nozzles;                    "P-9" The protective system described in
                                                                                the Schedule.
                (2) Ducts, pipes, valves and fittings;



Page 8 of 12                        Copyright, Insurance Services Office, Inc., 1997                IL 04 15 04 98       
           Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 39 of 235


POLICY NUMBER: 8120T24753                                                                              INTERLINE
                                                                                                    IL 04 15 04 98

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    FARM COVERAGE PART
                                    SCHEDULE*

                       Prem.                  Bldg.                         Protective Safeguards
                       No.                    No.                           Symbols Applicable

                       25                     1                             P-1,P-9
                       26                     1                             P-1,P-9
                       27                     1                             P-1,P-9
Describe any "P-9": UL300 COMPLIANT FIRE SUPPRESSION SYSTEM



* Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declarations.


A. The following is added to the:                                              (3) Tanks, their component parts and
   Commercial Property Conditions                                                  supports; and
   General Conditions in the                                                   (4) Pumps and private fire protection
       Farm Property – Other Farm                                                  mains.
       Provisions Form – Additional Coverages,                               b. When supplied from an automatic fire
       Conditions, Definitions                                                  protective system:
   General Conditions in the Mobile Agricultural
      Machinery and Equipment Coverage Form                                    (1) Non-automatic     fire   protective
   General Conditions in the Livestock Coverage                                    systems; and
      Form                                                                    (2) Hydrants, standpipes and outlets.
     PROTECTIVE SAFEGUARDS                                               "P-2" Automatic Fire Alarm, protecting the
     1. As a condition of this insurance, you are                              entire building, that is:
         required to maintain the protective devices                         a. Connected to a central station; or
         or services listed in the Schedule above.                           b. Reporting to a public or private fire
      2. The protective safeguards to which this                                alarm station.
         endorsement applies are identified by the                       "P-3" Security Service, with a recording
         following symbols:                                                     system or watch clock, making hourly
         "P-1" Automatic        Sprinkler     System,                           rounds covering the entire building,
                 including     related     supervisory                          when the premises are not in actual
                 services.                                                      operation.
             Automatic Sprinkler System means:                           "P-4" Service Contract with a privately
              a. Any automatic fire protective or                               owned fire department providing fire
                 extinguishing    system,    including                          protection service to the described
                 connected:                                                     premises.
                (1) Sprinklers and discharge nozzles;                    "P-9" The protective system described in
                                                                                the Schedule.
                (2) Ducts, pipes, valves and fittings;



IL 04 15 04 98                      Copyright, Insurance Services Office, Inc., 1997                  Page 9 of 12       
           Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 40 of 235


POLICY NUMBER: 8120T24753                                                                              INTERLINE
                                                                                                    IL 04 15 04 98

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    FARM COVERAGE PART
                                    SCHEDULE*

                       Prem.                  Bldg.                         Protective Safeguards
                       No.                    No.                           Symbols Applicable

                       28                     1                             P-1,P-9
                       29                     1                             P-1,P-9
                       30                     1                             P-1,P-9
Describe any "P-9": UL300 COMPLIANT FIRE SUPPRESSION SYSTEM



* Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declarations.


A. The following is added to the:                                              (3) Tanks, their component parts and
   Commercial Property Conditions                                                  supports; and
   General Conditions in the                                                   (4) Pumps and private fire protection
       Farm Property – Other Farm                                                  mains.
       Provisions Form – Additional Coverages,                               b. When supplied from an automatic fire
       Conditions, Definitions                                                  protective system:
   General Conditions in the Mobile Agricultural
      Machinery and Equipment Coverage Form                                    (1) Non-automatic     fire   protective
   General Conditions in the Livestock Coverage                                    systems; and
      Form                                                                    (2) Hydrants, standpipes and outlets.
     PROTECTIVE SAFEGUARDS                                               "P-2" Automatic Fire Alarm, protecting the
     1. As a condition of this insurance, you are                              entire building, that is:
         required to maintain the protective devices                         a. Connected to a central station; or
         or services listed in the Schedule above.                           b. Reporting to a public or private fire
      2. The protective safeguards to which this                                alarm station.
         endorsement applies are identified by the                       "P-3" Security Service, with a recording
         following symbols:                                                     system or watch clock, making hourly
         "P-1" Automatic        Sprinkler     System,                           rounds covering the entire building,
                 including     related     supervisory                          when the premises are not in actual
                 services.                                                      operation.
             Automatic Sprinkler System means:                           "P-4" Service Contract with a privately
              a. Any automatic fire protective or                               owned fire department providing fire
                 extinguishing    system,    including                          protection service to the described
                 connected:                                                     premises.
                (1) Sprinklers and discharge nozzles;                    "P-9" The protective system described in
                                                                                the Schedule.
                (2) Ducts, pipes, valves and fittings;



Page 10 of 12                       Copyright, Insurance Services Office, Inc., 1997                IL 04 15 04 98       
           Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 41 of 235


POLICY NUMBER: 8120T24753                                                                              INTERLINE
                                                                                                    IL 04 15 04 98

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    FARM COVERAGE PART
                                    SCHEDULE*

                       Prem.                  Bldg.                         Protective Safeguards
                       No.                    No.                           Symbols Applicable

                       31                     1                             P-1,P-9
                       32                     1                             P-1,P-9

Describe any "P-9": UL300 COMPLIANT FIRE SUPPRESSION SYSTEM



* Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declarations.


A. The following is added to the:                                              (3) Tanks, their component parts and
   Commercial Property Conditions                                                  supports; and
   General Conditions in the                                                   (4) Pumps and private fire protection
       Farm Property – Other Farm                                                  mains.
       Provisions Form – Additional Coverages,                               b. When supplied from an automatic fire
       Conditions, Definitions                                                  protective system:
   General Conditions in the Mobile Agricultural
      Machinery and Equipment Coverage Form                                    (1) Non-automatic     fire   protective
   General Conditions in the Livestock Coverage                                    systems; and
      Form                                                                    (2) Hydrants, standpipes and outlets.
     PROTECTIVE SAFEGUARDS                                               "P-2" Automatic Fire Alarm, protecting the
     1. As a condition of this insurance, you are                              entire building, that is:
         required to maintain the protective devices                         a. Connected to a central station; or
         or services listed in the Schedule above.                           b. Reporting to a public or private fire
      2. The protective safeguards to which this                                alarm station.
         endorsement applies are identified by the                       "P-3" Security Service, with a recording
         following symbols:                                                     system or watch clock, making hourly
         "P-1" Automatic        Sprinkler     System,                           rounds covering the entire building,
                 including     related     supervisory                          when the premises are not in actual
                 services.                                                      operation.
             Automatic Sprinkler System means:                           "P-4" Service Contract with a privately
              a. Any automatic fire protective or                               owned fire department providing fire
                 extinguishing    system,    including                          protection service to the described
                 connected:                                                     premises.
                (1) Sprinklers and discharge nozzles;                    "P-9" The protective system described in
                                                                                the Schedule.
                (2) Ducts, pipes, valves and fittings;



IL 04 15 04 98                      Copyright, Insurance Services Office, Inc., 1997                 Page 11 of 12       
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 42 of 235


B. The following is added to the EXCLUSIONS                We will not pay for loss or damage caused by
   section of:                                             or resulting from fire if, prior to the fire, you:
  CAUSES OF LOSS – BASIC FORM                              1. Knew of any suspension or impairment in
  CAUSES OF LOSS – BROAD FORM                                  any protective safeguard listed in the
  CAUSES OF LOSS – SPECIAL FORM                                Schedule above and failed to notify us of
  MORTGAGE HOLDERS ERRORS AND                                  that fact; or
     OMISSIONS COVERAGE FORM                               2. Failed to maintain any protective safeguard
  STANDARD PROPERTY POLICY                                     listed in the Schedule above, and over
  CAUSES OF LOSS FORM – FARM                                   which you had control, in complete working
     PROPERTY                                                  order.
  MOBILE AGRICULTURAL MACHINERY
  AND    EQUIPMENT COVERAGE FORM                           If part of an Automatic Sprinkler System is shut
  LIVESTOCK COVERAGE FORM                                  off due to breakage, leakage, freezing
                                                           conditions or opening of sprinkler heads,
                                                           notification to us will not be necessary if you
                                                           can restore full protection within 48 hours.




Page 12 of 12             Copyright, Insurance Services Office, Inc., 1997                  IL 04 15 04 98      
           Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 43 of 235



                                                                                                     IL 09 10 07 02

                                  PENNSYLVANIA NOTICE
An Insurance Company, its agents, employees, or              The Act does not apply:
service contractors acting on its behalf, may provide        1. If the injury, death or loss occurred during the
services to reduce the likelihood of injury, death or           actual performance of the services and was
loss. These services may include any of the following           caused by the negligence of the Insurance Com-
or related services incident to the application for,            pany, its agents, employees or service contractors;
issuance, renewal or continuation of, a policy of in-
surance:                                                     2. To consultation services required to be performed
                                                                under a written service contract not related to a
1. Surveys;                                                     policy of insurance; or
2. Consultation or advice; or                                3. If any acts or omissions of the Insurance Com-
3. Inspections.                                                 pany, its agents, employees or service contractors
The "Insurance Consultation Services Exemption Act"             are judicially determined to constitute a crime, ac-
of Pennsylvania provides that the Insurance Com-                tual malice, or gross negligence.
pany, its agents, employees or service contractors
acting on its behalf, is not liable for damages from
injury, death or loss occurring as a result of any act or
omission by any person in the furnishing of or the
failure to furnish these services.




                                           Instruction to Policy Writers
 Attach the Pennsylvania Notice to all new and renewal certificates insuring risks located in Pennsylvania.




IL 09 10 07 02                                 ISO Properties, Inc., 2001                               Page 1 of 1
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 44 of 235



                                                                                                     IL 09 35 07 02

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES
This endorsement modifies insurance provided under the following:

   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   STANDARD PROPERTY POLICY


A. We will not pay for loss ("loss") or damage caused           2. Any advice, consultation, design, evaluation,
   directly or indirectly by the following. Such loss               inspection, installation, maintenance, repair,
   ("loss") or damage is excluded regardless of any                 replacement or supervision provided or done
   other cause or event that contributes concurrently               by you or for you to determine, rectify or test
   or in any sequence to the loss ("loss") or damage.               for, any potential or actual problems described
   1. The failure, malfunction or inadequacy of:                    in Paragraph A.1. of this endorsement.
       a. Any of the following, whether belonging to         B. If an excluded Cause of Loss as described in
           any insured or to others:                            Paragraph A. of this endorsement results:

         (1) Computer hardware, including micro-                1. In a Covered Cause of Loss under the Crime
               processors;                                          and Fidelity Coverage Part, the Commercial In-
                                                                    land Marine Coverage Part or the Standard
         (2) Computer application software;                         Property Policy; or
         (3) Computer operating systems and related             2. Under the Commercial Property Coverage Part:
               software;
                                                                    a. In a "Specified Cause of Loss", or in eleva-
         (4) Computer networks;                                         tor collision resulting from mechanical
         (5) Microprocessors (computer chips) not                       breakdown, under the Causes of Loss -
               part of any computer system; or                          Special Form; or
         (6) Any other computerized or electronic                   b. In a Covered Cause of Loss under the
               equipment or components; or                              Causes Of Loss - Basic Form or the
                                                                        Causes Of Loss - Broad Form;
      b. Any other products, and any services, data
          or functions that directly or indirectly use or       we will pay only for the loss ("loss") or damage
          rely upon, in any manner, any of the items            caused by such "Specified Cause of Loss", eleva-
          listed in Paragraph A.1.a. of this endorse-           tor collision, or Covered Cause of Loss.
          ment;                                              C. We will not pay for repair, replacement or modifica-
      due to the inability to correctly recognize, pro-         tion of any items in Paragraphs A.1.a. and A.1.b.
      cess, distinguish, interpret or accept one or             of this endorsement to correct any deficiencies or
      more dates or times. An example is the inability          change any features.
      of computer software to recognize the year
      2000.




IL 09 35 07 02                                 ISO Properties, Inc., 2001                               Page 1 of 1
           Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 45 of 235



                                                                                                   IL 09 52 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             CAP ON LOSSES FROM CERTIFIED ACTS OF
                         TERRORISM
This endorsement modifies insurance provided under the following:

   BOILER AND MACHINERY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   STANDARD PROPERTY POLICY


A. Cap On Certified Terrorism Losses                           If aggregate insured losses attributable to terrorist
   "Certified act of terrorism" means an act that is           acts certified under the Terrorism Risk Insurance
   certified by the Secretary of the Treasury, in              Act exceed $100 billion in a calendar year and we
   accordance with the provisions of the federal               have met our insurer deductible under the
   Terrorism Risk Insurance Act, to be an act of               Terrorism Risk Insurance Act, we shall not be
   terrorism pursuant to such Act. The criteria                liable for the payment of any portion of the amount
   contained in the Terrorism Risk Insurance Act for           of such losses that exceeds $100 billion, and in
   a "certified act of terrorism" include the following:       such case insured losses up to that amount are
                                                               subject to pro rata allocation in accordance with
   1. The act resulted in insured losses in excess of          procedures established by the Secretary of the
       $5 million in the aggregate, attributable to all        Treasury.
       types of insurance subject to the Terrorism
       Risk Insurance Act; and                              B. Application Of Exclusions
   2. The act is a violent act or an act that is               The terms and limitations of any terrorism
       dangerous to human life, property or                    exclusion, or the inapplicability or omission of a
       infrastructure and is committed by an individual        terrorism exclusion, do not serve to create
       or individuals as part of an effort to coerce the       coverage for any loss which would otherwise be
       civilian population of the United States or to          excluded under this Coverage Part or Policy, such
       influence the policy or affect the conduct of the       as losses excluded by the Nuclear Hazard
       United States Government by coercion.                   Exclusion or the War And Military Action
                                                               Exclusion.




IL 09 52 01 15                        © Insurance Services Office, Inc., 2015                          Page 1 of 1
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 46 of 235



POLICY NUMBER:      8120T24753
                                                                                                  IL 09 85 01 15

    THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
    RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
   INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR
  CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

          DISCLOSURE PURSUANT TO TERRORISM RISK
                      INSURANCE ACT
                                                  SCHEDULE

 SCHEDULE – PART I
 Terrorism Premium (Certified Acts) $1,655
 This premium is the total Certified Acts premium attributable to the following Coverage Part(s), Coverage
 Form(s) and/or Policy(ies):
 ANY OF THE FOLLOWING LINES OF BUSINESS THAT ARE A PART OF THIS POLICY:
 COMMERCIAL PROPERTY
 COMMERCIAL GENERAL LIABILITY
 COMMERCIAL INLAND MARINE
 DIRECTOR'S AND OFFICERS LIABILITY
 IDENTITY RECOVERY COVERAGE PART




 Additional information, if any, concerning the terrorism premium:




 SCHEDULE – PART II
 Federal share of terrorism losses      80%       Year: 20    20
 (Refer to Paragraph B. in this endorsement.)

 Federal share of terrorism losses      79%       Year: 20    21
 (Refer to Paragraph B. in this endorsement.)

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




IL 09 85 01 15                       © Insurance Services Office, Inc., 2015                          Page 1 of 2
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 47 of 235



A. Disclosure Of Premium                                      C. Cap On Insurer Participation In Payment Of
                                                                 Terrorism Losses
   In accordance with the federal Terrorism Risk
   Insurance Act, we are required to provide you                 If aggregate insured losses attributable to
   with a notice disclosing the portion of your                  terrorist acts certified under the Terrorism Risk
   premium, if any, attributable to coverage for                 Insurance Act exceed $100 billion in a calendar
   terrorist acts certified under the Terrorism Risk             year and we have met our insurer deductible
   Insurance Act. The portion of your premium                    under the Terrorism Risk Insurance Act, we shall
   attributable to such coverage is shown in the                 not be liable for the payment of any portion of the
   Schedule of this endorsement or in the policy                 amount of such losses that exceeds $100 billion,
   Declarations.                                                 and in such case insured losses up to that
                                                                 amount are subject to pro rata allocation in
                                                                 accordance with procedures established by the
                                                                 Secretary of the Treasury.
B. Disclosure Of Federal Participation In
   Payment Of Terrorism Losses
   The United States Government, Department of
   the Treasury, will pay a share of terrorism losses
   insured under the federal program. The federal
   share equals a percentage (as shown in Part II of
   the Schedule of this endorsement or in the policy
   Declarations) of that portion of the amount of
   such insured losses that exceeds the applicable
   insurer retention. However, if aggregate insured
   losses attributable to terrorist acts certified under
   the Terrorism Risk Insurance Act exceed $100
   billion in a calendar year, the Treasury shall not
   make any payment for any portion of the amount
   of such losses that exceeds $100 billion.




Page 2 of 2                            © Insurance Services Office, Inc., 2015                      IL 09 85 01 15
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 48 of 235



                                                                                                    IL N 001 09 03

                                     FRAUD STATEMENT
Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly
presents false information in an application for insurance is guilty of a crime and may be subject to fines and con-
finement in prison.




IL N 001 09 03                                ISO Properties, Inc., 2003                                Page 1 of 1
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 49 of 235



                                                                                                   IL N 026 06 09

            DISTRICT OF COLUMBIA FRAUD STATEMENT
WARNING: It is a crime to provide false or misleading information to an insurer for the purpose of defrauding the
insurer or any other person. Penalties include imprisonment and / or fines. In addition, an insurer may deny insur-
ance benefits if false information materially related to a claim was provided by the applicant.




IL N 026 06 09                          Insurance Services Office, Inc., 2009                          Page 1 of 1
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 50 of 235



                                                                                                  IL N 072 03 04

       NEW JERSEY FRAUD STATEMENT --- APPLICATION
Any person who includes any false or misleading information on an application for an insurance policy is subject
to criminal and civil penalties.




IL N 072 03 04                               ISO Properties, Inc., 2004                               Page 1 of 1
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 51 of 235



                                                                                                   IL N 073 03 04

        NEW JERSEY FRAUD STATEMENT --- CLAIM FORM
Any person who knowingly files a statement of claim containing any false or misleading information is subject to
criminal and civil penalties.




IL N 073 03 04                               ISO Properties, Inc., 2004                                Page 1 of 1
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 52 of 235



                                                                                                  IL N 088 09 03

                    PENNSYLVANIA FRAUD STATEMENT
Any person who knowingly and with intent to defraud any insurance company or other person files an application
for insurance or statement of claim containing any materially false information, or conceals for the purpose of
misleading, information concerning any fact material thereto commits a fraudulent insurance act, which is a crime
and subjects such person to criminal and civil penalties.




IL N 088 09 03                             © ISO Properties, Inc., 2003                               Page 1 of 1
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 53 of 235



                                                                                                   IL N 106 09 03

                           VIRGINIA FRAUD STATEMENT
It is a crime to knowingly provide false, incomplete or misleading information to an insurance company for the
purpose of defrauding the company. Penalties include imprisonment, fines and denial of insurance benefits.




IL N 106 09 03                               ISO Properties, Inc., 2003                                Page 1 of 1
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 54 of 235
                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 RHODE ISLAND SHORT RATE CANCELLATION TABLE ENDORSEMENT
This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
       COMMERCIAL INLAND MARINE COVERAGE PART
       COMMERCIAL PROPERTY COVERAGE PART
       CRIME AND FIDELITY COVERAGE PART
       EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
       LIQUOR LIABILITY COVERAGE PART
       RHODE ISLAND CHANGES - CANCELLATION AND NONRENEWAL Endorsement

This endorsement amends paragraph C.5.b. of IL 02 73 09 08 - RHODE ISLAND CHANGES -
CANCELLATION AND NONRENEWAL Endorsement:

NOTWITHSTANDING anything to the contrary contained in your policy and in consideration of the premium
for which this insurance is written, it is agreed that in the event of cancellation by the insured, the earned
premium shall be computed as follows:

                                 SHORT RATE CANCELLATION TABLE
A. For Insurances written for one year:
Days                                                                               Per Cent            Days                                                                          Per cent
Insurance                                                                             of one           Insurance                                                                        of one
in Force                                                                      Year Premium             in Force                                                                 Year Premium

       1.......................................................................................... 5   154-156........................................................................................53
       2.......................................................................................... 6   157-160........................................................................................54
   3- 4.......................................................................................... 7    161-164........................................................................................55
   5- 6.......................................................................................... 8    165-167........................................................................................56
   7- 8.......................................................................................... 9    168-171........................................................................................57
   9- 10........................................................................................10     172-175........................................................................................58
  11- 12........................................................................................11     176-178 .......................................................................................59
  13- 14........................................................................................12     179-182 (6 months) ....................................................................60
  15- 16........................................................................................13     183-187........................................................................................61
  17- 18........................................................................................14     188-191........................................................................................62
  19- 20........................................................................................15     192-196........................................................................................63
  21- 22........................................................................................16     197-200........................................................................................64
  23- 25........................................................................................17     201-205........................................................................................65
  26- 29........................................................................................18     206-209........................................................................................66
  30- 32 (1 month)......................................................................19             210-214 (7 months) ....................................................................67
  33- 36........................................................................................20     215-218........................................................................................68
  37- 40........................................................................................21     219-223........................................................................................69
  41- 43........................................................................................22     224-228........................................................................................70
  44- 47........................................................................................23     229-232........................................................................................71
  48- 51........................................................................................24     233-237........................................................................................72
  52- 54........................................................................................25     238-241........................................................................................73
  55- 58........................................................................................26     242-246 (8 months) ....................................................................74
  59- 62 (2 months) ....................................................................27             247-250........................................................................................75
  63- 65........................................................................................28     251-255........................................................................................76
  66- 69........................................................................................29     256-260........................................................................................77
  70- 73........................................................................................30     261-264........................................................................................78
  74- 76........................................................................................31     265-269........................................................................................79
  77- 80........................................................................................32     270-273 (9 months) ....................................................................80
  81- 83........................................................................................33     274-278........................................................................................81
  84- 87........................................................................................34     279-282........................................................................................82
  88- 91 (3 months) ....................................................................35             283-287........................................................................................83
  91- 94........................................................................................36     288-291........................................................................................84
  95- 98........................................................................................37     292-296........................................................................................85
  99-102........................................................................................38     297-301........................................................................................86
 103-105........................................................................................39     302-305 (10 months) ...................................................................87
 106-109........................................................................................40     306-310........................................................................................88
 110-113........................................................................................41     311-314........................................................................................89
 114-116........................................................................................42     315-319........................................................................................90
 117-120........................................................................................43     320-323........................................................................................91
 121-124 (4 months)....................................................................44              324-328........................................................................................92
 125-127........................................................................................45     329-332........................................................................................93
 128-131........................................................................................46     333-337 (11 months) ..................................................................94
 132-135........................................................................................47     338-342........................................................................................95
 136-138........................................................................................48     343-346........................................................................................96
 139-142........................................................................................49     347-351........................................................................................97
 143-146........................................................................................50     352-355........................................................................................98
 147-149........................................................................................51     356-360........................................................................................99
 150-153 (5 months) ....................................................................52             361-365 (12 months) .................................................................100
ILSHORT 12 09                                                                                                                                                                                  Page 1 of 2
     Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 55 of 235
                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

B. For policies:
   1. In force for 12 months or less, apply the standard short rate table for annual policies to the full
       annual premium determined as for policies written for a term on one year.
   2. In force for more than 12 months:
       a. Determine full annual premium as for a policy written for a term of one year.
       b. Deduct such premium from the full premium, and on the remainder calculate the pro rata earned
           premium on the basis of the ratio of the length of time beyond one year the policy has been in
           force to the length of time beyond one year for which the policy was originally written.
       c. Add premium produced in accordance with items (a) and (b) to obtain earned premium during the full
            period policy has been in force.

                                       All other terms and conditions remain unchanged.




ILSHORT 12 09                                                                                    Page 2 of 2
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 56 of 235



                                                                                                    FRAUD 12 07

                                     FRAUD STATEMENT
Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly
presents false information in an application for insurance is guilty of a crime and may be subject to fines and con-
finement in prison.




FRAUD 12 07       Includes copyrighted material of the Insurance Services Office, with its permission.   Page 1 of 1
                                               ISO Properties, Inc., 2003
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 57 of 235



                                                                                                 NO ---- FL 12/ 07

                            RHODE ISLAND
                       NOTICE TO POLICYHOLDERS
                     CONCERNING FLOOD INSURANCE
This policy may not cover damages resulting from flood. Flood insurance may be available through the Federal
Emergency Management Agency (FEMA) National Flood Insurance Program. Contact your insurer or producer for
assistance.




NO FL 12 07    Includes copyrighted material of the Insurance Services Office, with its permission    Page 1 of 1
                                           ISO Properties, Inc., 2005
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 58 of 235


                      NEW JERSEY EARTHQUAKE INSURANCE
                             AVAILABILITY NOTICE


All insureds and applicants are cautioned that commercial fire and extended coverage
insurance policies do not provide coverage for earthquake damage.

The definition of an earthquake:

      is a shaking or trembling of the earth that is geologic or tectonic in nature;
      includes shock waves or tremors before, during or after a volcanic eruption; and
      can also include after-shocks that occur within a seventy-two hour period following an
       earthquake.

A typical commercial fire and extended coverage insurance policy:

      does not cover the cost to replace or repair your damaged dwelling, premises or
       structures, such as garages, resulting from an earthquake;
      does not cover the cost to replace or repair the contents of your business if the
       damages result from an earthquake; and
      does not pay for any additional business expenses if your property is badly damaged
       or destroyed by an earthquake.

Earthquake insurance is available through an endorsement to your policy for an
additional premium. The decision to purchase earthquake insurance is one that should
be carefully considered based on individual circumstances.

Historically, an earthquake in New Jersey is a rare event, although the possibility exists that it
could happen. Over the five-year period from 2010 to 2015, for every $1 of earthquake
insurance premium, 1/10 of one cent has been paid out for losses.

Please contact your agent / your independent agent / the company at (617) 284-5260 if
you have any questions or want additional information on how you can obtain
earthquake insurance.

This notice is a general description of coverage and does not change, modify or
invalidate any of the provisions, terms or conditions of your policy or endorsements.




DOBI 16-09 04 17                                                                           Page 1 of 1
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 59 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




011    011     BUSINESS PERS PROP                             $     118,343,467      SPECIAL                      100
               JOISTED MASONRY

                 001                                     01
 X    AGRE ED VALU E: $    118,343,467        X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE25,000            EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
BLKT GRP # 1.


011    011     BUS INC (III) INCL EXTRA EXP                   $      94,852,397      SPECIAL                      100
               JOISTED MASONRY

                 001                                     01
 X    AGRE ED VALU E: $     94,852,397            REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
BLKT GRP # 2.             EXT/OPT:72-HR TIME CHG TO 24-HR.


011    011     SPOILAGE                                       $           25,000



                 001                                     01
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT / INCL SELLING PRICE


025    025     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               FIRE-RESISTIVE

                 001                                     01
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 60 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




025    025     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               FIRE-RESISTIVE

                 001                                     01
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.


025    025     SPOILAGE                                       $           25,000



                 001                                     01
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT / INCL SELLING PRICE


032    032     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               FIRE-RESISTIVE
                 001                                     01
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




032    032     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               FIRE-RESISTIVE

                 001                                     01
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 61 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




032    032     SPOILAGE                                       $           25,000



                 001                                     01
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT / INCL SELLING PRICE


001    001     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               FIRE-RESISTIVE

                 001                                     01
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




001    001     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               FIRE-RESISTIVE
                 001                                     01
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.


001    001     SPOILAGE                                       $           25,000



                 001                                     01
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500            EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT                           / INCL SELLING PRICE
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 62 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




002    002     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               MASONRY NON-COMBUSTIBLE

                 001                                     03
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




002    002     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               MASONRY NON-COMBUSTIBLE

                 001                                     03
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.


002    002     SPOILAGE                                       $           25,000



                 001                                     03
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT / INCL SELLING PRICE


003    003     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               MASONRY NON-COMBUSTIBLE

                 001                                     03
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 63 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




003    003     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               MASONRY NON-COMBUSTIBLE

                 001                                     03
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.


003    003     SPOILAGE                                       $           25,000



                 001                                     03
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT / INCL SELLING PRICE


004    004     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               FIRE-RESISTIVE
                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




004    004     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               FIRE-RESISTIVE

                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 64 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




004    004     SPOILAGE                                       $           25,000



                 002                                     01
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT / INCL SELLING PRICE


005    005     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               MASONRY NON-COMBUSTIBLE

                 001                                     03
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




005    005     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               MASONRY NON-COMBUSTIBLE
                 001                                     03
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.


005    005     SPOILAGE                                       $           25,000



                 001                                     03
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500            EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT                           / INCL SELLING PRICE
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 65 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




006    006     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               NON-COMBUSTIBLE

                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




006    006     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               NON-COMBUSTIBLE

                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.


006    006     SPOILAGE                                       $           25,000



                 002                                     01
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT / INCL SELLING PRICE


007    007     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               NON-COMBUSTIBLE

                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 66 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




007    007     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               NON-COMBUSTIBLE

                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.


007    007     SPOILAGE                                       $           25,000



                 002                                     01
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT / INCL SELLING PRICE


008    008     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               FIRE-RESISTIVE
                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




008    008     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               FIRE-RESISTIVE

                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 67 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




008    008     SPOILAGE                                       $           25,000



                 002                                     01
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT / INCL SELLING PRICE


009    009     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               FIRE-RESISTIVE

                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




009    009     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               FIRE-RESISTIVE
                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.


009    009     SPOILAGE                                       $           25,000



                 002                                     01
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500            EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT                           / INCL SELLING PRICE
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 68 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




012    012     BUILDING                                       BLKT GRP 1             SPECIAL                      100
               FIRE-RESISTIVE

                 001                                     02
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




012    012     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               FIRE-RESISTIVE

                 001                                     02
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




012    012     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               FIRE-RESISTIVE
                 001                                     02
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.


012    012     SPOILAGE                                       $           25,000



                 001                                     02
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500            EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT                           / INCL SELLING PRICE
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 69 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




013    013     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               FIRE-RESISTIVE

                 001                                     01
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




013    013     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               FIRE-RESISTIVE

                 001                                     01
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.


013    013     SPOILAGE                                       $           25,000



                 001                                     01
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT / INCL SELLING PRICE


015    015     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               NON-COMBUSTIBLE

                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 70 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




015    015     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               NON-COMBUSTIBLE

                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.


015    015     SPOILAGE                                       $           25,000



                 002                                     01
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT / INCL SELLING PRICE


016    016     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               NON-COMBUSTIBLE
                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




016    016     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               NON-COMBUSTIBLE

                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 71 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




016    016     SPOILAGE                                       $           25,000



                 002                                     01
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT / INCL SELLING PRICE


018    018     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               NON-COMBUSTIBLE

                 001                                     02
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




018    018     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               NON-COMBUSTIBLE
                 001                                     02
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.


018    018     SPOILAGE                                       $           25,000



                 001                                     02
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500            EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT                           / INCL SELLING PRICE
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 72 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




020    020     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               JOISTED MASONRY

                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




020    020     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               JOISTED MASONRY

                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.


020    020     SPOILAGE                                       $           25,000



                 002                                     01
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT / INCL SELLING PRICE


021    021     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               FIRE-RESISTIVE

                 001                                     03
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 73 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




021    021     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               FIRE-RESISTIVE

                 001                                     03
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.


021    021     SPOILAGE                                       $           25,000



                 001                                     03
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT / INCL SELLING PRICE


022    022     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               JOISTED MASONRY
                 001                                     03
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




022    022     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               JOISTED MASONRY

                 001                                     03
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 74 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




022    022     SPOILAGE                                       $           25,000



                 001                                     03
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT / INCL SELLING PRICE


023    023     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               FRAME

                 001                                     02
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




023    023     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               FRAME
                 001                                     02
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.


023    023     SPOILAGE                                       $           25,000



                 001                                     02
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500            EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT                           / INCL SELLING PRICE
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 75 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




024    024     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               JOISTED MASONRY

                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




024    024     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               JOISTED MASONRY

                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.


024    024     SPOILAGE                                       $           25,000



                 002                                     01
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT / INCL SELLING PRICE


026    026     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               FIRE-RESISTIVE

                 001                                     02
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 76 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




026    026     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               FIRE-RESISTIVE

                 001                                     02
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.


026    026     SPOILAGE                                       $           25,000



                 001                                     02
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT / INCL SELLING PRICE


027    027     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               NON-COMBUSTIBLE
                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




027    027     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               NON-COMBUSTIBLE

                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 77 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




027    027     SPOILAGE                                       $           25,000



                 002                                     01
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT / INCL SELLING PRICE


028    028     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               JOISTED MASONRY

                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




028    028     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               JOISTED MASONRY
                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.


028    028     SPOILAGE                                       $           25,000



                 002                                     01
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500            EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT                           / INCL SELLING PRICE
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 78 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




029    029     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               NON-COMBUSTIBLE

                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




029    029     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               NON-COMBUSTIBLE

                 002                                     01
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.


029    029     SPOILAGE                                       $           25,000



                 002                                     01
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT / INCL SELLING PRICE


031    031     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               FIRE-RESISTIVE

                 001                                     01
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 79 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




031    031     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               FIRE-RESISTIVE

                 001                                     01
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.


031    031     SPOILAGE                                       $           25,000



                 001                                     01
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT / INCL SELLING PRICE


014    014     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               MASONRY NON-COMBUSTIBLE
                 001                                     03
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




014    014     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               MASONRY NON-COMBUSTIBLE

                 001                                     03
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 80 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




014    014     SPOILAGE                                       $           25,000



                 001                                     03
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT / INCL SELLING PRICE


017    017     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               FIRE-RESISTIVE

                 001                                     03
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




017    017     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               FIRE-RESISTIVE
                 001                                     03
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.


017    017     SPOILAGE                                       $           25,000



                 001                                     03
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500            EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
TYPE: BREAKDOWN/CONTAMINATION / INCL REFRIG MAINT                            / INCL SELLING PRICE
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 81 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




019    019     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               FIRE-RESISTIVE

                 004                                     01
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




019    019     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               FIRE-RESISTIVE

                 004                                     01
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.


019    019     SPOILAGE                                       $           25,000



                 004                                     01
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT / INCL SELLING PRICE


030    030     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               FIRE-RESISTIVE

                 001                                     02
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 82 of 235



                                     STRATHMORE INSURANCE COMPANY
                                               EFFECTIVE                                   8120T24753
LEGAL SEA FOODS LLC
                                                  03/01/2020




030    030     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               FIRE-RESISTIVE

                 001                                     02
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.


030    030     SPOILAGE                                       $           25,000



                 001                                     02
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BREAKDOWN/CONTAMINATION / INCL REFRIG MAINT / INCL SELLING PRICE


010    010     BUSINESS PERS PROP                             BLKT GRP 1             SPECIAL                      100
               FIRE-RESISTIVE
                 001                                     02
 X    AGRE ED VALU E: BLKT   GRP 1            X   REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE     25,000       EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:




010    010     BUS INC (III) INCL EXTRA EXP                   BLKT GRP 2             SPECIAL                      100
               FIRE-RESISTIVE

                 001                                     02
 X    AGRE ED VALU E: BLKT   GRP 2                REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                  EARTHQUAKE D EDUCTIBLE:              % EXCEPTIONS:
 EXT/OPT:72-HR TIME CHG TO 24-HR.
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 83 of 235



                                  STRATHMORE INSURANCE COMPANY
                                            EFFECTIVE                                      8120T24753
LEGAL SEA FOODS LLC
                                               03/01/2020




010    010     SPOILAGE                                       $           25,000



                 001                                     02
      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE   500 EARTHQUAKE D EDUCTIBLE:  % EXCEPTIONS:
TYPE: BRKDWN CONT/PWR OUTAGE / INCL REFRIG MAINT / INCL SELLING PRICE




      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                EARTHQUAKE D EDUCTIBLE:                % EXCEPTIONS:




      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                EARTHQUAKE D EDUCTIBLE:                % EXCEPTIONS:




      AGRE ED VALU E:                             REPLACEMENT COST                       INFLATION GUARD:     %
      BUSINESS INCOME IND EMNITY: MONTHLY LIMIT          P ERIOD: MAX             EXT.        DAYS BI MEDIA
D EDUCTIBLE                EARTHQUAKE D EDUCTIBLE:                % EXCEPTIONS:
                  Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 84 of 235
                              COMMERCIAL PROPERTY DECLARATIONS
                     COMMERCIAL PROPERTY COVERAGE PART (CONTINU ED)
                                             THIS POLICY IS ISSU ED BY THE
                                        STRATHMORE INSURANCE COMPANY
 NAMED INSURED                                  EFFECTIVE DATE POLICY NUMB ER 8120T24753
 LEGAL SEA FOODS LLC                               03-01-20    ENDORSEMENT NUMB ER




 FORMS APPLICABLE:

   See Schedule of Forms and Endorsements




 MORTGAGE HOLDERS:

   See Schedule of Mortgage Holder(s)




 LOSS PAYEES:

   See Schedule of Loss Payee(s)




 TAX OR SURCHARG E:                                                             $         29.00
   TOTAL         ANNUAL PREMIUM - THIS COVERAG E PART:                          $    176,978.00




GNY 005 (0691)
              Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 85 of 235


                                                                                               COMMERCIAL PROPERTY

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           EQU I PMENT B R EAKDOWN
                         ENHANC EMENT ENDOR S EMENT
  As respects the coverage provided by this Equipment Breakdown Enhancement Endorsement, the coverage
  provided in the following Coverage Forms is modified.

      BUILDING AND PERSONAL PROPERTY COVERAGE FORM
      CAUSES OF LOSS – BASIC FORM
      CAUSES OF LOSS – BROAD FORM
      CAUSES OF LOSS - SPECIAL FORM
      CONDOMINIUM ASSOCIATION COVERAGE FORM
      COMMERCIAL PROPERTY CONDITIONS FORM
      WATER EXCLUSION FORM


  AMENDMENTS TO THE COMMERCIAL PROPERTY CONDITIONS FORM
  For purposes of the coverage provided by this Equipment Breakdown Enhancement Endorsement, the following
  replaces C. INSURANCE UNDER TWO OR MORE COVERAGES:

       If the Equipment Breakdown Enhancement Endorsement and one of the following:
                 Movie Theater Specialty Coverage Endorsement;
                 Habitational Specialty Coverage Endorsement;
                 Manufactures’ Specialty Endorsement;
                 Package Enhanced Coverage Endorsement
       applies to the same loss or damage, the limits provided by the Endorsements will not be added together.
       The most we will pay is the higher of the two limits. In all other cases, if two or more of this policy’s
       coverages apply to the same loss or damage, we will not pay more than the actual amount of the loss or
       damage.

 AMENDMENTS TO THE BUILDING AND PERSONAL PROPERTY AND CONDOMINIUM ASSOCIATION
 COVERAGE FORMS
  For purposes of the coverage provided by this Equipment Breakdown Enhancement Endorsement, the following is
  added to 2. Property Not Covered under A. Coverage:
       r. Insulating or refractory material;
       s. Structure, foundation, cabinet or compartment containing the object;
       t. Power shovel, dragline, excavator, vehicle, aircraft, floating vessel or structure, penstock, draft tube or well-
          casing;
       u. Conveyor, crane, elevator, escalator or hoist, but not excluding any electrical machine or electrical apparatus
          mounted on or used with this equipment; felt, wire, screen, die, extrusion, plate, swing hammer, grinding disc,
          cutting blade, cable, chain, belt, rope, clutch plate, brake pad, non-metallic part or any part or tool subject to
          frequent, periodic replacement.

  For purposes of the coverage provided by this Equipment Breakdown Enhancement Endorsement, the following is
  added to d. Pollutant Clean Up and Removal under A.4. Additional Coverage:
       d. Pollutant Clean Up and Removal
          We will pay for the Pollutant Clean Up and Removal for loss resulting from an “Equipment Breakdown”.
          The most we will pay for the Pollutant Clean Up and Removal is $250,000. Any amount we pay
          under this Pollutant Clean Up and Removal Additional Coverage is subject to, is a part of, and is not in


                   Contains copyrighted material of Insurance Services Office, Inc., with its permission.
GNYCP 03 01 18                                                                                     Page 1 of 11
             Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 86 of 235


         addition to the applicable Limit of Insurance for Covered Property.
         Furthermore, this Additional Coverage applies on a per policy basis regardless of the number of buildings,
         premises, or locations we insure on the Policy. Therefore, in no event, will we pay more in any one
         covered loss than a total of $250,000 as part of and not in addition to the applicable Limit of Insurance for
         Covered Property.

         This Additional Coverage does not apply to costs to test for, monitor or assess the existence,
         concentration or effects of “pollutants”. But we will pay for testing which is performed in the course of
         extracting the “pollutants” from the land or water at your covered location(s).

  For purposes of the coverage provided by this Equipment Breakdown Enhancement Endorsement, the following are
  added to A.4. Additional Coverage:

     g. Expediting Expenses
         We will pay for the expediting expense loss resulting from an “Equipment Breakdown” with respect to your
         damaged Covered Property. We will pay the reasonable extra cost to:
           (1) Make temporary repairs;
           (2) Expedite permanent repairs; and
           (3) Expedite permanent replacement
         “Reasonable extra cost” shall mean the extra cost of temporary repair and of expediting the repair of such
         damaged equipment of the insured, including overtime and the extra cost of express or other rapid means of
         transportation. This will be a part of and not an addition to the limit per loss.
         “Expediting Expenses” shall mean – only to the extent it reduces the amount of loss that otherwise would have
         been payable under this “Equipment Breakdown” coverage.

         Any amount we pay under this Expediting Expenses Additional Coverage is subject to, is a part of, and is
         not in addition to the applicable Limit of Insurance for Covered Property. Furthermore, this Additional
         Coverage applies on a per policy basis regardless of the number of buildings, premises, or locations we
         insure on the Policy. Therefore, in no event, will we pay more than the applicable Limit of Insurance for
         Covered Property.

     h. Refrigerant Contamination
         We will pay for direct physical loss or damage to Covered Property due to contamination by refrigerant
         (including ammonia) used in refrigerating, cooling or humidity controlled equipment at the described
         premises as a result of an “Equipment Breakdown”.
         The most we will pay for the sum of all direct loss or damage and business income and extra expense
         under this coverage is $250,000.Any amount we pay under this Refrigerant Contamination Additional
         Coverage is subject to, is a part of, and is not in addition to the applicable Limit of Insurance for Covered
         Property. Furthermore, this Additional Coverage applies on a per policy basis regardless of the number of
         buildings, premises, or locations we insure on the Policy. Therefore, in no event, will we pay more in any
         one covered loss than a total of $250,000 as part of and not in addition to the applicable Limit of Insurance for
         Covered Property.


     i. Spoilage
         We will pay for loss of “perishable goods” due to spoilage resulting from lack or excess of power, light,
         heat, steam or refrigeration caused by an “Equipment Breakdown” to types of property covered by this
         policy, that are:
           (1) Located on or within 1,000 feet of your described premises; and
           (2) Owned or used by you, owned by the building owner at your described premises, or owned by a
                public utility.
         However, we will not pay for any loss, damage, cost or expense directly caused by, contributed to by, resulting
         from or arising out of the following causes of loss:

                   Contains copyrighted material of Insurance Services Office, Inc., with its permission.
GNYCP 03 01 18                                                                                     Page 2 of 11
            Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 87 of 235


        Fire, lightning, combustion explosion, windstorm or hail, weight of snow, ice or sleet, freeze, falling
        objects, smoke, aircraft or vehicles, riot or civil commotion, vandalism, sinkhole collapse, volcanic action,
        leakage from fire extinguishing equipment, water, water damage, earth movement or flood.

        The most we will pay for loss or damage under this coverage is $250,000.Any amount we pay
        under this Spoilage Additional Coverage is subject to, is a part of, and is not in addition to the applicable
        Limit of Insurance for Covered Property. Furthermore, this Additional Coverage applies on a per policy
        basis regardless of the number of buildings, premises, or locations we insure on the Policy. Therefore, in
        no event, will we pay more in any one covered loss than a total of $250,000 as part of and not in addition to
        the applicable Limit of Insurance for Covered Property.

     j. Temperature Fluctuation
        We will pay for loss of “perishable goods” only caused by or resulting from any condition or event to Covered
        Property that can be resolved by calibrating, resetting, tightening, adjusting or cleaning. However, we will not
        pay for loss of “perishable goods” as a result of resetting the power supply to the Covered Property containing
        the “perishable goods”.

        The most we will pay for the sum of all direct loss or damage and business income and extra expense
        under this coverage is $5,000. Any amount we pay under this Temperature Fluctuation Additional
        Coverage is subject to, is a part of, and is not in addition to the applicable Limit of Insurance for Covered
        Property. Furthermore, this Additional Coverage applies on a per policy basis regardless of the number of
        buildings, premises, or locations we insure on the Policy. Therefore, in no event, will we pay more in any
        one covered loss than a total of $5,000 as part of and not in addition to the applicable Limit of Insurance for
        Covered Property.

     k.CFC Refrigerants
        We will pay for the additional cost to repair or replace Covered Property because of the use or presence of a
        refrigerant containing CFC (chlorofluorocarbon) substances resulting from an “Equipment Breakdown”.
        Additional costs mean those in excess of what would have been required to repair or replace covered
        property, had no CFC refrigerant been involved. We also pay for additional loss as described under the
        Spoilage or Loss of Income Coverages provided by this endorsement, caused by the presence of a refrigerant
        containing CFC substances.
         We pay no more than the least of the following but not to exceed policy limit:
         (1) The cost to repair the damaged property and replace any lost CFC refrigerant;
         (2) The cost to repair the damaged property, retrofit the system to accept a non-CFC refrigerant, and
             charge the system with a non-CFC refrigerant; or
         (3) The cost to replace the system with one using a non-CFC refrigerant.

              Any amount we pay under this CFC Refrigerants Additional Coverage is subject to, is a part of, and is
              not in addition to the applicable Limit of Insurance for Covered Property. Furthermore, this Additional
              Coverage applies on a per policy basis regardless of the number of buildings, premises, or locations we
              insure on the Policy. Therefore, in no event, will we pay more than the applicable Limit of Insurance for
              Covered Property.

     l. Computer Equipment
        We will pay for loss or damage to your “computer equipment” caused by an “Equipment Breakdown”.

        “Computer equipment” means Covered Property that is electronic computer or other data processing
        equipment, including peripherals used in conjunction with such equipment, and electronic media and
        records.

        Any amount we pay under this “Computer Equipment” Additional Coverage is subject to, is a part of, and is
        not in addition to the applicable Limit of Insurance for Covered Property. Furthermore, this Additional

                 Contains copyrighted material of Insurance Services Office, Inc., with its permission.
GNYCP 03 01 18                                                                                   Page 3 of 11
            Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 88 of 235


        Coverage applies on a per policy basis regardless of the number of buildings, premises, or locations we
        insure on the Policy. Therefore, in no event, will we pay more than the applicable Limit of Insurance for
        Covered Property.


     m. Off Premises Services Interruption
         a. For coverage provided by this endorsement, with respect to your damaged Covered Property, we will
            pay for loss or damage caused by the Interruption of Services to the premises described in the
            Declarations. The interruption must result from direct physical loss or damage by an ”Equipment
            Breakdown” to property not on the described premises that provided the following services:
             (1) “Water Supply Services”, meaning the following types of property supplying water to the premises
                  described in the Declarations:
                  (a) Pumping stations
                  (b) Water mains.
             (2) “Communications Supply Service”, means property supplying communication services including
                  telephone, radio, microwave or television services to the premises described in the Declarations
                  such as:
                  (a) Communication transmission lines
                  (b) Coaxial cables; or
                  (c) Microwave radio relays except satellites
                  It does not include overhead transmissions lines.
             (3) “Power Supply Service” means the following types of property supplying electricity, steam or gas to
                  the premises described in the Declarations:
                 (a) Utility generating plants;
                 (b) Switching stations;
                 (c) Substations;
                 (d) Transformers;
                 (e) Distribution lines;
                 (f) Underground transmission lines.
                  “Power Supply Service” does not include overhead transmission lines.

         b. However, we will not pay for any loss, damage, cost or expense directly caused by, contributed to by,
            resulting from or arising out of the following causes of loss:

           Fire, lightning, combustion explosion, windstorm or hail, weight of snow, ice or sleet, freeze, falling
           objects, smoke, aircraft or vehicles, riot or civil commotion, vandalism, sinkhole collapse, volcanic
           action, leakage from fire extinguishing equipment, water, water damage, earth movement or flood.
         c. Deductibles:
             (1) For Business Income and Extra Expense, we will only pay for the loss you sustain after the first 12
                 hours following the direct physical loss or damage to the off premises property to which this
                 Additional Coverage applies.

             (2) For Direct damage losses, a $1,000 per occurrence deductible applies.
         The most we will pay for the sum of all loss, damage, business income and extra expense under this
         Additional Coverage is $250,000. Any amount we pay under this Off-Premises Services Interruption
         Additional Coverage is subject to, is a part of, and is not in addition to the applicable Limit of Insurance
         for Covered Property. Furthermore, this Additional Coverage applies on a per policy basis regardless of the
         number of buildings, premises, or locations we insure on the Policy. Therefore, in no event, will we pay more
         in any one covered loss than a total of $250,000 as part of and not in addition to the applicable Limit of
         Insurance for Covered Property. The Coinsurance Condition does not apply to this Additional Coverage.
         Exclusion B.1.e. of the Causes of Loss Coverage Form attached to your policy does not apply to this
         Additional Coverage.


                 Contains copyrighted material of Insurance Services Office, Inc., with its permission.
GNYCP 03 01 18                                                                                   Page 4 of 11
              Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 89 of 235


     n. Data Restoration
         We will pay for your reasonable and necessary cost to research, replace and restore “data”, including
         programs and operating systems that are lost as a result of an “Equipment Breakdown”. The most we
         will pay for loss or damage under this coverage is $250,000. This Additional Coverage applies on a per
         policy basis regardless of the number of buildings, premises, or locations we insure on the Policy.
         Therefore, in no event, will we pay more in any one covered loss than a total of $250,000 as part of
         and not in addition to the applicable Limit of Insurance for Covered Property.

         Only for the purposes of the coverage provided under this Data Restoration Additional Coverage, direct
         physical loss or damage to "data" resulting from an “Equipment Breakdown” includes erasure,
         derangement (scrambling), or failure of such programs and operating systems to function in the fashion for
         which it was designed.

         Only for the purposes of the coverage provided by this Data Restoration Additional Coverage, “data” means
         any information that is electronically magnetically or optically stored, recorded or installed for use in your
         information systems or data processing operations.

     o. Unauthorized Instruction
         We will pay for loss or damage to your “computer equipment” caused by an “unauthorized instruction” which
         results in an “equipment breakdown”.

         Any amount we pay under this Unauthorized Instruction Additional Coverage is subject to, is a part of, and is
         not in addition to the applicable Limit of Insurance for Covered Property. Furthermore, this Additional Coverage
         applies on a per policy basis regardless of the number of buildings, premises, or locations we insure on the
         Policy. Therefore, in no event, will we pay more than the applicable Limit of Insurance for Covered Property.

         “Unauthorized instruction” means a virus, harmful code or similar instruction introduced into or enacted on a
         computer system or a network to which it is connected, designed to damage or destroy any part of the system
         or disrupt its normal operation.

     p. Service Interruption
         Any insurance provided for Business Income, Extra Expense or Data Restoration is extended to apply to
         your loss, damage or expense caused by an “equipment breakdown” to equipment that is owned by a utility,
         landlord or other supplier with whom you have a contract to supply you with any of the following services:
         electrical power, waste disposal, air conditioning, refrigeration, heating, natural gas, compressed air, water,
         steam, internet access, telecommunications services, wide area networks, data transmission or “cloud
         computing”. The equipment must meet the definition of “equipment breakdown” except that it is not Covered
         Property.

     q. Risk Improvement
         If Covered Property suffers direct physical loss or damage due to an “equipment breakdown”, we will pay for
         the insured to improve the “power quality” of the electrical system or equipment at the loss location where the
         “equipment breakdown” occurred. “Power quality” means the conditions that allow electrical systems or
         equipment to operate as intended by limiting voltage fluctuations and other power influences that would
         adversely affect the operational performance and/or reduce the reliability, or the life-span of the electrical
         system.

         We will pay the reasonable extra cost to improve “power quality” for the following electrical systems and/or
         equipment improvements:
         a.    Installation of surge protection devices (SPD’s) which are installed at the loss location’s line disconnect, load
               disconnect, or on specific pieces of equipment and that are certified by Underwriter Laboratories (UL) or has an
               equivalent certification.
               However SPD’s do not include any SPD’s which are cord-connected surge strips, direct plug-in SPD’s or
               receptacle SPD’s;

                  Contains copyrighted material of Insurance Services Office, Inc., with its permission.
GNYCP 03 01 18                                                                                             Page 5 of 11
               Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 90 of 235


          b. An upgrade and/or replacement of; electrical panels, switchgear and/or circuit breakers; or
          c.    Electrical wire and wiring improvements which include installation of; flexible conduit, junction boxes and/or ground
                wiring.


          We will not pay more than 10%, to a maximum limit of $10,000, of the loss amount paid. An invoice for
          implementation of this Additional Coverage must be sent to us within 180 days after the payment of the loss
          is received. Any amount we pay under this Risk Improvement Additional Coverage is subject to, is a
          part of, and is not in addition to the applicable Limit of Insurance for Covered Property. Furthermore, this
          Additional Coverage applies on a per policy basis regardless of the number of buildings, premises, or
          locations we insure on the Policy. Therefore, in no event, will we pay more in any one covered loss than
          10%, to a maximum limit of $10,000, of the loss amount paid as part of and not in addition to the applicable
          Limit of Insurance for Covered Property.


     r. Off-Premises Coverage
          We will pay for loss or damage to Covered Property resulting from a covered "Equipment Breakdown" while
          temporarily at a premises or location that is not a described premises.

          The most we will pay for loss or damage under this coverage is $25,000. This will be a part of and not an
          addition to the limit per loss. Furthermore, this Additional Coverage applies on a per policy basis regardless
          of the number of buildings, premises, or locations we insure on the Policy. Therefore, in no event, will we
          pay more in any one covered loss than a total of $25,000 as part of and not in addition to the applicable
          Limit of Insurance for Covered Property.


  For purposes of the coverage provided by this Equipment Breakdown Enhancement Endorsement, the following
  are added to F. Additional Conditions:
     3. Suspension
          Whenever Covered Property is found to be in, or exposed to, a dangerous condition, any of our
          representatives may immediately suspend the insurance against loss to that Covered Property for the
          perils covered by this endorsement. Coverage can be suspended and possibly reinstated by delivering or
          mailing a written notice of suspension / coverage reinstatement to:
          (a) Your last known address; or
          (b) The address where the property is located.
          If we suspend your insurance, you will get a pro rata refund of premium. But the suspension will be effective
          even if we have not yet made or offered a refund.

     4. Jurisdictional Inspections
          If any Covered Property under this endorsement requires inspection to comply with state or municipal
          boiler and pressure vessel regulations, we agree to perform such inspection on your behalf. We do not
          warrant that conditions are safe or healthful.

     5.   Environmental, Safety and Energy Efficiency Improvements
          If Covered Property requires repair or replacement due to an “Equipment Breakdown”, we will pay your
          additional cost to replace with equipment that is better for the environment, safer, or more energy
          efficient than the equipment being replaced.
          However, we will not pay more than 150% of what the cost would have been to repair or replace with like
          kind and quality. This Condition does not apply to any property to which Actual Cash Value applies.




                   Contains copyrighted material of Insurance Services Office, Inc., with its permission.
GNYCP 03 01 18                                                                                                Page 6 of 11
             Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 91 of 235



      6. Green Environmental and Efficiency Improvements If Covered Property requires repair or replacement
         due to an “Equipment Breakdown”, we will pay;

          a. The lesser of the reasonable and necessary additional cost incurred by the Insured to repair or
              replace physically damaged Covered Property with equipment of like kind and quality which
              qualifies as “Green”. “Like kind and quality” includes similar size and capacity.

          b. The additional reasonable and necessary fees incurred by the Insured for an accredited
             professional certified by a “Green Authority” to participate in the repair or replacement of physically
             damaged Covered Property as “Green”.

          c. The additional reasonable and necessary cost incurred by the Insured for certification or
              recertification of the repaired or replaced Covered Property as “Green”.

          d. The additional reasonable and necessary cost incurred by the Insured for “Green” in the removal,
              disposal or recycling of damaged Covered Property.

          e. The business interruption (if covered within the Policy to which the Equipment Breakdown
              Enhancement Endorsement – Green Environmental and Efficiency Improvements is attached) loss
              during the additional time required for repair or replacement of Covered Property, consistent with
              “Green”, in the coverage above.
           We will not pay more than 150%, to a maximum limit of $250,000, of what the cost would have been to
           repair or replace with equipment of like kind and quality inclusive of fees, costs and any business
           interruption loss incurred as stated above.

          Green Environmental and Efficiency Improvements does not cover any of the following:
          a. Covered Property does not included stock, raw materials, finished goods, “production machinery”,
              merchandise, electronic data processing equipment not used in the functional support of the real
              property, process water, molds and dies, property in the open, property of others for which the
              Insured is legally liable, or personal property of others.

          b. Any loss adjusted on any valuation basis other than a repair or replacement basis as per the
             Valuation section of this policy.

          c. Any loss covered under any other section of this policy.

          d. Any cost incurred due to any law or ordinance with which the Insured was legally obligated to
             comply prior to the time of the “Equipment Breakdown”.
      These Additional Conditions will be part of, and not an addition to, the limits of liability per loss or any
      other sub-limits of the Policy.

   For purposes of the coverage provided by this Equipment Breakdown Enhancement Endorsement, the following is
   added to H. Definitions:

  4. “Equipment Breakdown”.
      “Equipment Breakdown” as used herein means:
      a. Direct Physical loss or damage both originating within:
        (1) Boilers, fired or unfired pressure vessels, vacuum vessels, and pressure piping, all normally
                subject to vacuum or internal pressure other than static pressure of contents, excluding:
              a.   Waste disposal piping;
              b.   Any piping forming part of a fire protective system;

                   Contains copyrighted material of Insurance Services Office, Inc., with its permission.
GNYCP 03 01 18                                                                                     Page 7 of 11
             Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 92 of 235


              c.    Furnaces; and
              d.    Any water piping other than:
                    (1) Boiler feed water piping between the feed pump and the boiler; piping carrying
                        steam from one building to another;
                    (2) Boiler condensate return piping; or
                    (3) Water piping forming part of a refrigerating or air conditioning system used for
                        cooling, humidifying or space heating purposes.
        (2) All mechanical, electrical, electronic, fiber optic equipment or “electronic equipment”; and
      b. Caused by, resulting from, or consisting of:
        (1) Mechanical breakdown;
        (2) Electrical or electronic breakdown and “electronic equipment deficiency”; or
        (3) Rupture, bursting, bulging, implosion, or steam explosion.
        (4) If covered electrical equipment requires drying out as a result of a flood, we will pay for the direct
                 expenses of such drying out.
        However, “Equipment Breakdown” will not mean:
        Physical loss or damage caused by or resulting from any of the following; however if loss or
        damage not otherwise excluded results, then we will pay for such resulting damage:
        (1) Wear and Tear;
        (2) Rust or other corrosion, decay, deterioration, hidden or latent defect, mold or any other quality in
            property that causes it to damage or destroy itself;
        (3) Smog;
        (4) Settling, cracking, shrinking or expansion;
        (5) Nesting or infestation, or discharge or release of waste products or secretions, by insects, birds,
            rodents or other animals;
        (6) Any accident, loss, damage, cost, claim, or expense, whether preventative, remedial, or otherwise,
            directly or indirectly arising out of or relating to the recognition, interpretation, calculation, comparison,
            differentiation, sequencing, or processing of data by any computer system including any hardware,
            programs or software;
        (7) The following causes of loss to personal property:
            (a) Dampness or dryness of atmosphere;
            (b) Marring or scratching.
        (8) Loss, damage, cost or expense directly caused by, contributed to by, resulting from or arising out of
            the following causes of loss:
            Fire, lightning, combustion explosion, windstorm or hail, weight of snow, ice or sleet, freeze, falling
            objects, smoke, aircraft or vehicles, riot or civil commotion, vandalism, sinkhole collapse, volcanic
            action, leakage from fire extinguishing equipment, water, water damage, earth movement or flood.

  5. “Perishable goods” as used herein means personal property maintained under controlled conditions for its
     preservation and susceptible to loss or damage if the controlled conditions change.

  6. “Green” as used herein means products, materials, methods and processes certified by a “Green Authority” that
     conserve natural resources, reduce energy or water consumption, avoid toxic or other polluting emissions or
     otherwise minimize environmental impact.

  7. “Green Authority” as used herein means an authority on “Green” buildings, products, materials, methods or
     processes certified and accepted by Leadership in Energy and Environmental Design (LEED®), “Green”
     Building Initiative Green Globes®, Energy Star Rating System or any other recognized “Green” rating system.



                   Contains copyrighted material of Insurance Services Office, Inc., with its permission.
GNYCP 03 01 18                                                                                          Page 8 of 11
              Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 93 of 235


  8.   “Production machinery” as used herein means any machine which processes, forms, shapes, or transports
       raw materials, materials in process, waste material or finished products.

  9.   “Electronic equipment” means devices which operate using many small electrical parts such as, but not
       limited to, microchips, transistors or circuits.

  10. “Electronic equipment deficiency” means the quality or condition inside of “electronic equipment” which
      renders this equipment unexpectedly inoperable and which is operable again once a piece of “electronic
      equipment” has been replaced.

       However, “electronic equipment deficiency” will not include replacement of “electronic equipment” for any
       condition that could have be resolved without replacement of the “electronic equipment” including but not
       limited to “computer equipment” maintenance or the reinstallation or incompatibility of software.

  11. “Cloud computing” means on-demand network access to a shared pool of computing resources via networks,
      servers, storage, applications and services provided by an organization with whom you have a contract with
      using the following service models: Software as a Service (SaaS), Platform as a Service (PaaS) and
      Infrastructure as a Service (IaaS) on the following deployment models: public cloud, community cloud, hybrid
      cloud and private cloud.



  AMENDMENTS TO THE CAUSES OF LOSS – BASIC FORM

   For purposes of the coverage provided by this Equipment Breakdown Enhancement Endorsement, the following is
  added to A. Covered Causes of Loss:
       12. “Equipment Breakdown”

   For purposes of the coverage provided by this Equipment Breakdown Enhancement Endorsement, the following
   replaces g. Water under B. Exclusions:
       g. Water
           (1) Flood, surface water, waves (including tidal wave and tsunami), tides, tidal waves, overflow of any
                body of water, or spray from any of these, all whether driven by wind (including storm surge);
           (2) Mudslide or mudflow;
           (3) Water that backs up or overflows or is otherwise discharged from a sewer, drain or sump, sump
               pump or related equipment;
           (4) Water under the ground surface pressing on, or flowing or seeping through:
               (a) Foundations, walls, floors or paved surfaces;
               (b) Basements, whether paved or not; or
               (c) Doors, windows or other openings.
           (5) Waterborne material carried or otherwise moved by any of the water referred to in Paragraph (1),
               (3) or (4), or material carried or otherwise moved by mudslide or mudflow.
           This exclusion applies regardless of whether any of the above, in Paragraphs (1) through (5), is caused by
           an act of nature or is otherwise caused. But if any of the above, in paragraphs (1) through (5) above
           results in fire, explosion, sprinkler leakage or “Equipment Breakdown”, we will pay for the loss or
           damage caused by that fire, explosion, sprinkler leakage or “Equipment Breakdown.”

   For purposes of the coverage provided by this Equipment Breakdown Enhancement Endorsement, the following
   Exclusions are deleted:
       B. 2. a., B. 2 . d., B. 2. e.




                   Contains copyrighted material of Insurance Services Office, Inc., with its permission.
GNYCP 03 01 18                                                                                     Page 9 of 11
             Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 94 of 235



  AMENDMENTS TO THE CAUSES OF LOSS – BROAD FORM

    The following is added to A. Covered Causes of Loss:


      15. “Equipment Breakdown”

   For purposes of the coverage provided by this Equipment Breakdown Enhancement Endorsement, the following
   replaces g. Water under B. Exclusions:

      g. Water
          (1) Flood, surface water, waves (including tidal wave and tsunami), tides, tidal waves, overflow of any
              body of water, or spray from any of these, all whether driven by wind (including storm surge);
          (2) Mudslide or mudflow;
          (3) Water that backs up or overflows or is otherwise discharged from a sewer, drain or sump, sump
              pump or related equipment;
          (4) Water under the ground surface pressing on, or flowing or seeping through:
              (a) Foundations, walls, floors or paved surfaces;
              (b) Basements, whether paved or not; or
              (c) Doors, windows or other openings.
          (5) Waterborne material carried or otherwise moved by any of the water referred to in Paragraph (1),
              (3) or (4), or material carried or otherwise moved by mudslide or mudflow.
          This exclusion applies regardless of whether any of the above, in Paragraphs (1) through (5), is caused by
          an act of nature or is otherwise caused. But if any of the above, in paragraphs (1) through (5) above
          results in fire, explosion, sprinkler leakage or “Equipment Breakdown”, we will pay for the loss or
          damage caused by that fire, explosion, sprinkler leakage or “Equipment Breakdown.”

   For purposes of the coverage provided by this Equipment Breakdown Enhancement Endorsement, the following
   Exclusions are deleted:
       B. 2. a., B. 2 . b., B. 2. c.


   AMENDMENTS TO THE CAUSES OF LOSS - SPECIAL FORM

    The following is included under A. Covered Causes of Loss:

    “Equipment Breakdown” is included.

   For purposes of the coverage provided by this Equipment Breakdown Enhancement Endorsement, the following
   replaces g. Water under B. Exclusions:

      g. Water
          (1) Flood, surface water, waves (including tidal wave and tsunami), tides, tidal waves, overflow of any
               body of water, or spray from any of these, all whether driven by wind (including storm surge);
          (2) Mudslide or mudflow;
          (3) Water that backs up or overflows or is otherwise discharged from a sewer, drain or sump, sump
              pump or related equipment;
          (4) Water under the ground surface pressing on, or flowing or seeping through:
              (a) Foundations, walls, floors or paved surfaces;
              (b) Basements, whether paved or not; or
              (c) Doors, windows or other openings.
          (5) Waterborne material carried or otherwise moved by any of the water referred to in Paragraph (1),
              (3) or (4), or material carried or otherwise moved by mudslide or mudflow.

                  Contains copyrighted material of Insurance Services Office, Inc., with its permission.
GNYCP 03 01 18                                                                                    Page 10 of 11
             Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 95 of 235


          This exclusion applies regardless of whether any of the above, in Paragraphs (1) through (5), is caused by
          an act of nature or is otherwise caused. But if any of the above, in paragraphs (1) through (5) above
          results in fire, explosion, sprinkler leakage or “Equipment Breakdown”, we will pay for the loss or
          damage caused by that fire, explosion, sprinkler leakage or “Equipment Breakdown.”

   For purposes of the coverage provided by this Equipment Breakdown Enhancement Endorsement, the following
   Exclusions are deleted:
      B.2.a., B.2.d.(6), B.2.e.

   For purposes of the coverage provided by this Equipment Breakdown Enhancement Endorsement, C. Limitations
   is amended as follows:
      All Limitations apply to the coverage provided by the Equipment Breakdown Enhancement Endorsement
      except C.1.a. and C.1.b.

   For purposes of the coverage provided by this Equipment Breakdown Enhancement Endorsement, the following
   amends G. Definitions:
      The following is added to the “Specified Causes of Loss” definition:
          2. “Specified Causes of Loss" includes “Equipment Breakdown”.




                                   All other terms and conditions remain unchanged.




                  Contains copyrighted material of Insurance Services Office, Inc., with its permission.
GNYCP 03 01 18                                                                                    Page 11 of 11
            Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 96 of 235


                GREATER NEW YORK INSURANCE GROUP
                                       PROTECTO --- GUARD
                         ENHANCED PROPERTY COVERAGE ENDORSEMENT
                                     FOR RESTAURANTS

This endorsement modifies insurance provided under the following:

          BUILDING AND PERSONAL PROPERTY COVERAGE FORM
          CONDOMINIUM ASSOCIATION COVERAGE FORM
          CAUSES OF LOSS - SPECIAL FORM
          BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
          BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM


                                                  TABLE OF COVERAGES
                                                                                  LIMIT OF INSURANCE
PROPERTY AND BUSINESS INCOME COVERAGES                                  (INCLUDES LIMITS PROVIDE D BY COVERAGE         PAGE #
                                                                                    FORMS LISTED ABOVE)
1.    Accounts Receivable *                                          $250,000                                              13
2.    Business Income - Dependent Properties * * *                   $50,000                                               36
3.    Business Income - Extended Business Income* * *                90 days                                               36
4.    Debris Removal Additional Limit                                $250,000                                               3
5.    Earthquake and Volcanic Eruption Limited Additional
                                                                     $250,000 Blanket ANN AGG* * * *                       17
      Coverage
6.    Electronic Data                                                $150,000                                               4
7.    Elevator Collision for Personal Property of Others             $100,000                                              15
8.    Employee Dishonesty *                                          $50,000                                                9
9.    Fine Arts                                                      $150,000 ANN AGG* * * *                               14
10.   Fine Arts in Transit *                                         $10,000                                               36
11.   Fire Department Service Charge                                 $25,000                                                4
12.   Fire Protection Equipment Recharge                             $25,000                                                4
13.   Forgery or Alteration                                          $5,000 ANN AGG                                        12
14.   Money and Securities                                           $10,000 Out / $10,000 In                               8
15.   Money Orders and Counterfeit Paper Currency                    $5,000                                                 8
16.   Newly Acquired Or Constructed Property ---- Buildings * *      $500,000                                               5
17.   Newly Acquired Or Constructed Property ---- Your               25% of Business Personal Property Limit of
                                                                                                                           5
      Business Personal Property *                                   Insurance up to $500,000


18. Off Premises Services Interruption Limited Additional
                                                                     $250,000 ANN AGG* * * *                               25
    Coverage



                                      Undamaged Portion              Included in Building Limit                            22
19. Ordinance or Law Limited          Demolition                     $500,000                                              22
    Additional Coverage * *           Increased Cost of                                                                    22
                                                                     $500,000
                                      Construction

PROGRD R                                                     1 of 37                                              02 /11
                      Includes copyrighted material of the Insurance Services Office, with its permission.
                                            Copyright, ISO Properties, Inc., 2007.
            Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 97 of 235



                                                  TABLE OF COVERAGES
                                                                                  LIMIT OF INSURANCE
PROPERTY AND BUSINESS INCOME COVERAGES                                  (INCLUDES LIMITS PROVIDE D BY COVERAGE        PAGE #
                                                                                       FORMS LISTED ABOVE)

20. Outdoor Antennas & Satellite Dishes                              $10,000 ANN AGG* * * *
                                                                                                                          15
                                      Attached to Buildings          Included in Building Limit                           15
21. Outdoor Signs                     Not Attached to
                                                                     $25,000                                              7
                                      Buildings
                                                                     $25,000;
22. Outdoor Fences, Trees, Shrubs and Plants                                                                              6
                                                                     $500 per Tree, Shrub or Plant
23.   Personal Effects and Property of Others *                      $10,000                                              5
24.   Pollutant Cleanup and Removal                                  $25,000 ANN AGG                                      4
25.   Preservation of Property *                                     60 days                                              4
26.   Property Distance Extension                                    500 feet                                         5, 16, 36
27.   Property In Transit *                                          $50,000                                             36
28.   Property Off-Premises *                                        $25,000                                              6
29.   Spoilage Limited Additional Coverage *                         $50,000                                             26
30.   Tenant’s Building Glass *                                      Within personal property limit                       3
31.   Valuable Papers and Records Coverage *                         $250,000 ANN AGG                                     6
32.   Water Peril Limited Additional Coverage (Back-up of
      Sewers, Drains or Sumps; Flood; Mudslide; Water                $250,000* * * *                                      28
      Under the Ground Surface)

  Applies only if a limit of insurance is shown in the Declarations for Business Personal Property. Any loss is
   subject to Limit of Insurance for Business Personal Property Coverage.

* * Applies only if a limit of liability is shown on the Declarations For Building.

 * * * Coverage applies only if a Business Income Coverage Form is included in your policy.

 * * * *T he Limit of Insurance shown for the listed Limited Additional Coverages includes the sum of all direct
        physical loss or damage to Covered Property and any loss of Business Income (applies only if a Business
        Income Coverage Form is included in your policy) occurring during a 12-month period. This Limit of
        Insurance for the Limited Additional Coverages is subject to the Building or Contents Limit of Insurance
        shown on the Declarations for any single described premises.

We will not pay for loss under any coverage provided by this PROTECTO-GUARD - ENHANCED PROPERTY
COVERAGE ENDORSEMENT FOR RESTAURANTS if coverage for the same loss is also provided by other
coverages extended by this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR
RESTAURANTS. In such case, if loss is covered under more than one coverage provided by this PROTECTO-
GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS, we will pay only under
the terms of the coverage that provides the highest Limit of Insurance. We will not pay for the combined Limits
of Insurance of all the coverage(s).
In no event will we ever pay more than the Limit of Insurance shown in the Table of Coverages above applicable
to the specific coverage, unless indicated differently in the coverage’s provisions.



PROGRD R                                                     2 of 37                                             02 /11
                      Includes copyrighted material of the Insurance Services Office, with its permission.
                                            Copyright, ISO Properties, Inc., 2007.
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 98 of 235


Building and Personal Property Coverage Form
Condominium Association Coverage Form
The following modifies insurance provided under the Building and Personal Property Coverage Form and The
Condominium Association Coverage Form:

                     AMENDMENTS TO A.1.b. YOUR BUSINESS PERSONAL PROPERTY
TENANT’S BUILDING GLASS
The following is added to A. Coverage, 1. Covered Property, b. Your Business Personal Property:
1. As paragraph A.1.b.(8) Of the Building and Personal Property Coverage Form; and
2. As paragraph A.1.b(4) of the Condominium Association Coverage Form:
    Building Glass that is in the care, custody or control of the Insured at a described premises.

                                 AMENDMENTS TO PROPERTY NOT COVERED
DELETIONS FROM PROPERTY NOT COVERED
   Paragraph A.2.n. is deleted and replaced with the following:
    n. Electronic data, except as provided in the Definition of "Software" and "Electronic Data" in the Electronic
       Data Coverage Extension included in this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE
       ENDORSEMENT FOR RESTAURANTS. The Electronic Data coverage provided in the Additional
       Coverages - Electronic Data in the Building and Personal Property Coverage Form is deleted.
        "Electronic Data" means information, facts or computer programs stored as or on, created or used on,
        or transmitted to or from computer software (including systems and applications software), on hard or
        floppy disks, CD-ROMs, tapes, drives, cells, data processing devices or any other repositories of
        computer software which are used with electronically controlled equipment. "Electronic Data" does not
        include Data in the Definition of "Software" in the Electronic Data Coverage Extension as provided in this
        PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS.
        The term computer programs, referred to in the foregoing description of "Electronic Data" and
        "Software" means a set of related electronic instructions which direct the operations and functions of a
        computer or device connected to it, which enable the computer or device to receive, process, store,
        retrieve or send data. This paragraph, n., does not apply to your "stock" of prepackaged software.

                               AMENDMENTS TO A.4. ADDITIONAL COVERAGES

DEBRIS REMOVAL ADDITIONAL LIMIT
The ADDITIONAL COVERAGE, Debris Removal is amended by adding the following paragraphs A.4.a.(6),
A.4.a.(7), and A.4.a.(8):
The following is added as A.4.a.(6) the last paragraph of Debris Removal:
    (6) In addition to the amount of Debris Removal Coverage otherwise provided under A.4.a.(4) of the
         Building and Personal Property Coverage Form or the Condominium Association Coverage Form, under
         this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR
         RESTAURANTS, we will pay an additional $240,000 at each location for any one occurrence for Debris
         Removal Additional Coverage.
    (7) We will not pay for expenses you incur to remove debris from your described premises under this
         Debris Removal Additional Coverage if such debris removal expense is also covered by another
         Additional Coverage or Coverage Extension (such as the Outdoor Fences, Trees, Shrubs and Plants
         Coverage Extension) provided by this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE
         ENDORSEMENT FOR RESTAURANTS for the same loss. If loss for the expense you incur to remove

PROGRD R                                                  3 of 37                                          02 /11
                   Includes copyrighted material of the Insurance Services Office, with its permission.
                                         Copyright, ISO Properties, Inc., 2007.
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 99 of 235


        fallen trees is covered under this Debris Removal Additional Coverage and the Outdoor Fences, Trees,
        Shrubs and Plants Coverage Extension, then this Debris Removal Additional Coverage does not apply
        and only the Outdoor Fences, Trees, Shrubs and Plants Coverage Extension applies to such expenses.
    (8) This Debris Removal Additional Coverage does not apply to any loss covered under any Limited
        Additional Coverage (such as Earthquake and Volcanic Eruption or the Flood and / or Mudslide Limited
        Additional Coverage(s)) extended by this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE
        ENDORSEMENT FOR RESTAURANTS.
PRESERVATION OF PROPERTY
Paragraph A.4.b.(2) Preservation of Property is replaced with the following:
  Only if the loss or damage occurs within 60 days after the property is first moved.
  Payments under Preservation Of Property Additional Coverage will not increase the applicable Limit of
  Insurance for Business Personal Property.
FIRE DEPARTMENT SERVICE CHARGE
Paragraph A.4.c. Fire Department Service Charge is replaced with the following:
  When the fire department is called to save or protect Covered Property from a Covered Cause of Loss, we will
  pay up to $25,000, unless a higher limit is shown in the Declarations, for your liability for fire department
  service charges:
  (1) Assumed by contact or agreement prior to loss; or
  (2) Required by local ordinance.
  No deductible applies to this additional coverage.
POLLUTANT CLEANUP AND REMOVAL
The following replaces the last paragraph of A.4.d. Pollutant Cleanup and Removal:
  The most we will pay under this Pollutant Cleanup and Removal Additional Coverage for the sum of all
  covered expenses arising out of Covered Causes of Loss occurring during each separate 12-month period of
  this policy is $25,000 Annual Aggregate. This Annual Aggregate limit applies no matter how many losses
  occur or how many buildings, premises or locations are insured.
INCREASED COST OF CONSTRUCTION
Section A.4.e. Increased Cost of Construction is deleted. Coverage for the Increased Cost of Construction is
included under Coverage C of the Ordinance or Law Coverage Extension provided elsewhere in this
PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS.
ELECTRONIC DATA
A.4.f. Electronic Data is amended as follows:
    The limit shown under paragraph (4) is changed from $2,500 to $150,000.

                                 ADDITIONS TO A.4. ADDITIONAL COVERAGES
The following are added to A.4. Additional Coverages. Limits of Insurance indicated in the provisions in this
section provide additional Limits to those shown in the Declarations to Covered Building or Business Personal
Property, as applicable, unless indicated otherwise within the coverage provision.

  FIRE PROTECTION EQUIPMENT RECHARGE
  We will pay expenses you incur to recharge automatic fire protection equipment when such equipment is
  discharged to fight a fire or as the result of a Covered Cause of Loss. The most we will pay under this
  Additional Coverage is $25,000 for each occurrence. Payments under this Fire Protection Equipment
  Recharge Additional Coverage will not increase the Limit of Insurance applicable to Buildings shown in the
  Declarations.


PROGRD R                                                  4 of 37                                         02 /11
                   Includes copyrighted material of the Insurance Services Office, with its permission.
                                         Copyright, ISO Properties, Inc., 2007.
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 100 of 235


   PROPERTY DISTANCE EXTENSION
   In each instance where it appears in the form, the property distance limitation of 100 feet is changed to 500
   feet.
   Payments under this Property Distance Extension Additional Coverage will not increase the Limit of Insurance
   applicable to Buildings shown in the Declarations.
                                AMENDMENTS TO A.5. COVERAGE EXTENSIONS
NEWLY ACQUIRED OR CONSTRUCTED PROPERTY - Buildings
The following is added as the last paragraph of Newly Acquired or Constructed Property A.5.a.(1):
   In addition to the limits otherwise provided under paragraph A.5.a.(1) of the Newly Acquired or Constructed
   Property ---- Buildings Coverage Extension of the Building and Personal Property Coverage Form, we will pay
   under this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR
   RESTAURANTS Newly Acquired or Constructed Property ---- Buildings Coverage Extension amendment an
   additional $250,000 for loss or damage at each building.
The following is added as paragraph A.5.a.(1)(c) if your policy provides Blanket Limits of Insurance:
   (c) If:
         (1) A newly acquired or constructed building is at a scheduled location with a blanket limit; or
         (2) Coverage is afforded on a policy that contains a single blanket limit for all buildings insured
              under it;
         Then the blanket limits apply to that newly acquired or constructed building, whether or not, in
         the latter instance, it is on a scheduled location.
         However, if there is:
         (i) No blanket at all for the policy; or
         (ii) Multiple blankets exist on the policy for specific groups of locations but the newly acquired
              or constructed building is not at any of them;
         Then the insured receives temporary coverage at the limit provided in the PROTECTO-GUARD
         - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS.
NEWLY ACQUIRED OR CONSTRUCTED PROPERTY --- Your Business Personal Property
The following is replaces the last paragraph of Newly Acquired Personal Property, A.5.a.(2)(a):
        The most we will pay for loss or damage under this PROTECTO-GUARD - ENHANCED PROPERTY
        COVERAGE ENDORSEMENT FOR RESTAURANTS Newly Acquired or Constructed Property ---- Your
        Business Personal Property Coverage Extension is 25% of the Limit of Insurance shown in the
        Declarations for Your Business Personal Property, up to a maximum Limit of $500,000 at each Building.
The following is added as paragraph A.5.a.(2)(c):
   (c) If:
         (1) A newly acquired or constructed building is at a scheduled location with a blanket limit [that
              includes Business Personal Property]; or
         (2) Coverage is afforded on a policy that contains a single blanket limit for all buildings [and / or
              Business Personal Property] insured under it;
         Then the blanket limits apply to that newly acquired or constructed Business Personal Property,
         whether or not, in the latter instance, it is on a scheduled location.
         However, if there is:
         (i) No blanket at all for the policy; or
         (ii) Multiple blankets exist on the policy for specific groups of locations but the newly acquired
              or constructed building and Business Personal Property is not at any of them;
         Then the insured receives temporary coverage at the limit provided in the PROTECTO-GUARD
         - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS.
PERSONAL EFFECTS AND PROPERTY OF OTHERS
The following replaces the last paragraph of A.5.b. Personal Effects and Property Of Others:

PROGRD R                                                   5 of 37                                               02 /11
                    Includes copyrighted material of the Insurance Services Office, with its permission.
                                          Copyright, ISO Properties, Inc., 2007.
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 101 of 235


     The most we will pay for loss or damage under this Coverage Extension is $2,500 for the Personal Effects
     and Property Of Others of one person or entity. The most we will pay for loss or damage arising out of one
     occurrence is $10,000. Our payment for loss of or damage to personal property of others will only be for the
     account of the owner of the property.
VALUABLE PAPERS AND RECORDS (OTHER THAN ELECTRONIC DATA)
The following amends A.5.c. Valuable Papers And Records (Other Than Electronic Data)
1. The following is added to paragraph A.5.c.(1):
   The costs to replace or restore the lost information must be sustained by you because of loss or damage to
   Valuable Papers And Records (Other Than Electronic Data) caused by a Covered Cause of Loss at a
   premises described in the Declarations.
2. Paragraphs A.5.c.(2) and A.5.c.(3) are deleted.
3. The following replaces paragraph A.5.c.(4):
   (4) Under this Valuable Papers And Records (Other Than Electronic Data) Coverage Extension, the most
         we will pay for the total of all costs to replace or restore the lost information in each separate 12-month
         policy period is $250,000 Annual Aggregate. This annual aggregate limit applies no matter how many
         losses occur during the policy period, or how many buildings, locations or premises are insured by this
         policy. However, the Annual Aggregate Limit is subject to the Limit of Insurance shown in the
         Declarations for Business Personal Property. Therefore, in no event will we ever pay more in any single
         loss than the Limit of Insurance for Business Personal Property shown in the Declarations.
         We will also pay for the cost of blank material for reproducing the records (whether or not duplicates
         exist), and (when there is a duplicate) for the cost of labor to transcribe or copy the records. The costs
         of blank material and labor are subject to the applicable Limit of Insurance on Your Business Personal
         Property and therefore coverage of such costs is not additional insurance.
PROPERTY OFF-PREMISES
The following replaces Property Off -Premises paragraph A.5.d.(3):
     The most we will pay for loss or damage under this Extension is $25,000.
OUTDOOR PROPERTY
The following replaces Extension A.5.e. Outdoor Property:
e.   OUTDOOR PROPERTY
     You may extend the insurance provided by this Coverage Form to apply to your Outdoor Property (as
     described in the specific sections which follow):
     (1) OUTDOOR FENCES, TREES, SHRUBS AND PLANTS
         (a) You may extend the insurance provided by this Coverage Form to apply to direct physical loss or
             damage to your outdoor: fences; trees, shrubs and plants (other than "stock" of trees, shrubs or
             plants;) including debris removal expense caused by or resulting from any of the following Covered
             Causes of Loss:
             i. Fire;
             ii. Lightning;
             iii. Explosion;
             iv. Vehicles;
             v. Riot or civil commotion;
             vi. Aircraft;
             vii. Vandalism;
             viii. Theft.
             The most we will pay for loss or damage under this OUTDOOR FENCES, TREES, SHRUBS AND
             PLANTS Coverage Extension for the outdoor property described above is $25,000; but not more
             than $500 for any single tree, shrub or plant. These limits apply to any one occurrence, regardless
             of the types or number of fences, trees, shrubs and plants lost or damaged in that occurrence.

PROGRD R                                                   6 of 37                                          02 /11
                    Includes copyrighted material of the Insurance Services Office, with its permission.
                                          Copyright, ISO Properties, Inc., 2007.
       Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 102 of 235


      (b) Removal of Fallen Trees Coverage
          Solely with respect to the debris removal coverage provided under paragraph e.(1)(a) above, we will
          pay for expenses you incur to remove debris of a tree which has fallen onto your described
          premises from a neighboring property, but only if:
          (i) Direct physical damage to Covered Property is sustained; and
          (ii) The fallen tree is not covered under paragraph (1)(a) of this OUTDOOR FENCES, TREES,
               SHRUBS AND PLANTS Coverage Extension.
          The most we will pay under this Removal of Fallen Trees coverage for expenses for the removal of
          one tree is $500. The most we will pay for the removal of all fallen trees at all described premises
          shown in the Declarations arising from one occurrence is $10,000.
          Payments we make under this Removal of Fallen Trees coverage is included in and does not
          increase the Limit of Insurance applicable to this OUTDOOR FENCES, TREES, SHRUBS AND
          PLANTS Coverage Extension shown in paragraph (1)(a) above.
      A Minimum Deductible of $3,000 applies to Each Occurrence for loss payable under this OUTDOOR
      FENCES, TREES, SHRUBS AND PLANTS Coverage Extension. This Minimum Deductible applies
      unless a higher deductible is shown in the Declarations applicable to Covered Building(s). We will not
      pay for loss or damage until the amount of loss or damage exceeds the applicable Deductible. We will
      then pay the amount of loss or damage in excess of that Deductible, up to the applicable Limit of
      Insurance.
      Any payments we make under this OUTDOOR FENCES, TREES, SHRUBS AND PLANTS Coverage
      Extension are included in and will not increase the Limit of Insurance applicable to Buildings shown in
      the Declarations.
   (2) OUTDOOR SIGNS NOT ATTACHED TO BUILDINGS
       (a) You may extend the insurance provided by this Coverage Form to apply to direct physical loss or
            damage to your outdoor signs at a premises described in the Declarations. We will pay for direct
            physical loss of or damage from a Covered Cause of Loss to such outdoor signs if the signs are not
            attached to a Covered Building and are:
            (i) Owned by you; or
           (ii) Owned by others but in your care, custody or control.
       (b) B. Exclusions of the Causes Of Loss ---- Special Form do not apply to signs covered under this
            OUTDOOR SIGNS NOT ATTACHED TO BUILDINGS Coverage Extension, except the following
            B.1. Exclusions:
                (i) Paragraph B.1.c. Governmental Action;
               (ii) Paragraph B.1.d. Nuclear Hazard; and
              (iii) Paragraph B.1.f. War And Military Action.
       (c) Under this Outdoor Signs Not Attached To Buildings Coverage Extension, we will not pay for loss
            or damage caused by or resulting from:
                (i) Wear and tear;
               (ii) Hidden or latent defect;
              (iii) Rust;
             (iv) Corrosion; or
              (v) Mechanical breakdown.
       (d) The most we will pay for loss or damage in any one occurrence for Outdoor Signs Not Attached To
            Buildings is $10,000.
   (3) OUTDOOR ANTENNAS & SATELLITE DISHES
       You may extend the insurance provided by this Coverage Form to apply to direct physical loss or
       damage to your outdoor radio and television antennas (including satellite dishes) and their lead-in
       wiring, masts or towers. We will pay for direct physical loss or damage to such outdoor radio and
       television antennas caused by or resulting from a Covered Cause of Loss.


PROGRD R                                                7 of 37                                         02 /11
                 Includes copyrighted material of the Insurance Services Office, with its permission.
                                       Copyright, ISO Properties, Inc., 2007.
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 103 of 235


        The most we will pay for the sum of all direct physical loss or damage under this Outdoor Antennas &
        Satellite Dishes Coverage Extension in each separate 12-month policy period is $10,000 Annual
        Aggregate. This annual aggregate limit applies no matter how many buildings, premises or locations are
        covered by this policy.
                                 ADDITIONS TO A.5. COVERAGE EXTENSIONS
Payment under the following added Coverage Extensions is limited to the Limit of Insurance shown on in the
Table of Coverages shown on the first page of this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE
ENDORSEMENT FOR RESTAURANTS. The Limit shown in the Table of Coverages applicable to any of the
added Coverage Extensions provided in the section is not additional insurance and will not increase the Limit of
Insurance shown in the Declarations for Covered Property.
Any Limit of Insurance shown in this ADDITIONS TO A.5. COVERAGE EXTENSIONS section is excess over any
specific insurance provided by another coverage form of this or any other policy applicable to the same property
for the same loss.
The Additional Condition, Coinsurance, does not apply to these added Coverage Extensions.

The following are added to A.5. COVERAGE EXTENSIONS
    MONEY AND SECURITIES
    You may extend the insurance provided by this Coverage Form to apply to direct physical loss of or damage
    to your "money" and "securities", subject to the following provisions:
    1. We will pay for direct physical loss of "money" and "securities" used in your business while:
        a. At a bank or savings institution; within your living quarters or the living quarters of your partners or
             any employee having use and custody of the property;
        b. At the described premises; or
        c. In transit between any of these places,
        resulting directly from:
             (1) Theft, meaning any act of stealing;
             (2) Disappearance; or
             (3) Destruction.
    2. In addition to the Limitations and Exclusions applicable to property coverage, we will not pay for loss:
        a. Resulting from accounting or arithmetical errors or omissions;
        b. Due to the giving or surrendering of property in any exchange or purchase; or
        c. Of property contained in any "money"-operated device unless the amount of "money" deposited in it
             is recorded by a continuous recording instrument in the device.
    3. The most we will pay for loss in any one occurrence is:
        a. $10,000 for "money" and "securities" while:
             (1) In or on the premises described in the Declarations; or
             (2) Within a bank or savings institution; and
        b. $10,000 for "money" and "securities" while at any other location covered under this extension.
    4. Money Orders and Counterfeit Paper Currency
        We will also pay up to $5,000 for direct loss resulting from your having accepted in good faith, in
        exchange for merchandise, money or services:
        a. Money orders issued by any post office, express company or bank that are not paid upon
             presentation; or
        b. Counterfeit paper currency that is acquired in the regular course of business.
        Paragraph a. of Property Not Covered of the Building and Personal Property Coverage Form does not
        apply to losses otherwise covered under this Money Orders and Counterfeit Paper Currency coverage.
        Exclusion B.2.i., of the Causes of Loss Special Form does not apply to losses otherwise covered under
        this Money Orders and Counterfeit Paper Currency coverage.
    5. All loss:

PROGRD R                                                  8 of 37                                          02 /11
                   Includes copyrighted material of the Insurance Services Office, with its permission.
                                         Copyright, ISO Properties, Inc., 2007.
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 104 of 235


         a. Caused by one or more persons; or
         b. Involving a single act or series of related acts;
         is considered one occurrence.
   6.    You must keep records of all "money" and "securities" so we can verify the amount of any loss or
         damage.
   7.    Only as respects this Money and Securities Coverage Extension, the following replaces A.2.a. Property
         Not Covered of the Building and Personal Property Coverage Form/ Condominium Association
         Coverage Form:
         2.   Property Not Covered
              Covered Property does not include:
              a. Accounts, bills, currency, deeds, food stamps or other evidences of debt or notes. Lottery
                   tickets held for sale are not securities. "Money" or "Securities" are also Property Not Covered,
                   except as provided under the following added Coverage Extensions of the PROTECTO-GUARD
                   - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS:
                   (1) "Money" and "Securities";
                   (2) Employee Dishonesty;
                   (3) Forgery and Alteration; and
                   (4) "Computer Fraud".
   8.    The property distance limitation does not apply to "money" and "securities" while at the places listed in
         paragraph 1. of this Money And Securities Coverage Extension.
   9.    If a loss is covered both under this Money And Securities Coverage Extension and by a Commercial
         Crime Coverage Part attached to this policy, this coverage will be excess of that coverage, and only the
         deductible applicable to the Commercial Crime Coverage Part will apply. This provision supersedes any
         conflicting other insurance provisions.
   10.   We will not pay for loss under this Money and Securities Coverage Extension that is also covered under
         any of the following added Coverage Extension(s) providing coverage for the same loss:
         a. "Computer Fraud";
         b. Employee Dishonesty; or
         c. Forgery and Alteration;
         of this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR
         RESTAURANTS. When such loss is payable under more than one coverage, the highest limit provided
         by any single coverage listed above will apply to the loss; however, we will not pay more than this limit.
         We will not pay a combination of the limits. This exclusion applies to loss that is not covered under the
         above listed Coverage Extension(s) solely due to exhaustion of limits.
   11.   For coverage provided under this Money and Securities Coverage Extension, the following definitions
         are added to the Definitions section:
         "Money" means:
         a. Currency, coins and bank notes in current use and having a face value; and
         b. Travelers checks, register checks and money orders held for sale to the public.
         "Securities" means negotiable and non-negotiable instruments or contracts representing either "money"
         or other property and includes:
         (1) Tokens, tickets, revenue and other stamps (whether represented by actual stamps or unused value
              in a meter) in current use; and
         (2) Evidences of debt issued in connection with credit or charge cards, which cards are not issued by
              you;
         but does not include "money."
   EMPLOYEE DISHONESTY
   You may extend the insurance provided by this Coverage Form to apply to loss of or damage to your
   Covered Business Personal Property, "money" and "securities" resulting from dishonest acts committed by


PROGRD R                                                   9 of 37                                         02 /11
                    Includes copyrighted material of the Insurance Services Office, with its permission.
                                          Copyright, ISO Properties, Inc., 2007.
        Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 105 of 235


   your employees (as defined in paragraph 10. below), subject to the following provisions:
   1. We will pay for direct physical loss of or damage to your Covered Business Personal Property and
      "money" and "securities" resulting from dishonest acts committed by any of your employees acting alone
      or in collusion with other persons (except you or your partner) with the manifest intent to:
      a. Cause you to sustain loss or damage; and also
      b. Obtain financial benefit (other than salaries, commissions, fees, bonuses, promotions, awards, profit
           sharing, pensions or other employee benefits earned in the normal course of employment) for:
           (1) Any employee; or
           (2) Any other person or organization.
   2. We will not pay for loss or damage:
      a. Resulting from any dishonest or criminal act that you or any of your partners commit whether acting
           alone or in collusion with other persons; or
      b. Resulting from any dishonest act committed by any of your employees (except as provided in
           Paragraph 1.), "managers" or directors:
           (1) Whether acting alone or in collusion with other persons; or
           (2) While performing services for you or otherwise.
           (3) The only proof of which as to its existence or amount is:
               (a) An inventory computation; or
               (b) A profit and loss computation.
   3. The most we will pay for loss or damage in any one occurrence is $50,000.
   4. All loss or damage:
      a. Caused by one or more persons; or
      b. Involving a single act or series of related acts;
      is considered one occurrence.
   5. We will pay only for loss or damage you sustain through acts committed or events occurring during the
      policy period. Regardless of the number of years this policy remains in force or the number of premiums
      paid, no Limit of Insurance cumulates from year to year or period to period.
   6. This Employee Dishonesty Coverage Extension does not apply to any employee immediately upon
      discovery by:
      a. You; or
      b. Any of your partners, officers or directors not in collusion with the employee;
      of any dishonest act committed by that employee before or after being hired by you.
   7. We will pay only for covered loss or damage discovered no later than one year from the end of the policy
      period.
   8. If you (or any predecessor in interest) sus tained loss or damage d urin g the period of any prior
      insurance that you could have recovered under that insurance except that the time within which to
      discover loss or damage had expired, we will pay for it under this Employee Dishonesty Coverage
      Extension, provided:
      a. This Employee Dishonesty Coverage provided by this PROTECTO-GUARD - ENHANCED
           PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS became effective at the time of
           cancellation or termination of the prior insurance; and
      b. The loss or damage would have been covered by this Employee Dishonesty Coverage Extension
           had it been in effect when the acts or events causing the loss or damage were committed or
           occurred.
   9. The insurance under Paragraph 8. above is part of, not in addition to, the Limit of Insurance applying to
      this Employee Dishonesty Coverage Extension and is limited to the lesser of the amount recoverable
      under:
      a. The Employee Dishonesty Coverage provided by this PROTECTO-GUARD - ENHANCED
           PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS as of its effective date; or
      b. The prior insurance had it remained in effect.
  10. With respect to the Employee Dishonesty coverage provided by this PROTECTO-GUARD -

PROGRD R                                                 10 of 37                                        02 /11
                  Includes copyrighted material of the Insurance Services Office, with its permission.
                                        Copyright, ISO Properties, Inc., 2007.
        Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 106 of 235


       ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS, employee means:
       a. Any natural person:
           (1) While in your service or for 30 days after termination of service;
           (2) Who you compensate directly by salary, wages or commissions; and
           (3) Who you have the right to direct and control while performing services for you:
       b. Any natural person who is furnished temporarily to you:
           (1) To substitute for a permanent employee as defined in Paragraph a. above, who is on leave; or
           (2) To meet seasonal or short-term work load conditions:
       c. Any natural person who is leased to you under a written agreement between you and a labor leasing
           firm, to perform duties related to the conduct of your business, but does not mean a temporary
           employee as defined in Paragraph b. above;
       d. Any natural person who is a former employee, director, partner, member, "manager", representative
           or trustee retained as a consultant while performing services for you; or
       e. Any natural person who is a guest student or intern pursuing studies or duties, excluding, however,
           any such person while having care and custody of property outside any building you occupy in
           conducting your business.
       But employee does not mean:
       (1) Any agent, broker, factor, commission merchant, consignee, independent contractor or
           representative of the same general character;
       (2) Any "manager", director or trustee except while performing acts coming within the usual duties of an
           employee; or
       (3) Your partners or officers.
   11. Only as respects this Employee Dishonesty Coverage Extension, the following replaces A.2.a. Property
       Not Covered of the Building and Personal Property Coverage Form/ Condominium Association
       Coverage Form:
       2.   Property Not Covered
            Covered Property does not include:
            a. Accounts, bills, currency, deeds, food stamps or other evidences of debt or notes. Lottery
                tickets held for sale are not securities. "Money" or securities are also Property Not Covered,
                except as provided under the following Coverage Extensions of the PROTECTO-GUARD -
                ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS:
                (1) "Money" and "Securities";
                (2) Employee Dishonesty;
                (3) Forgery and Alteration; and
                (4) "Computer Fraud".
   12. Exclusion B.2.h. of the Causes of Loss-Special Form does not apply to this Employee Dishonesty
       Coverage Extension.
   13. If a loss is covered both under this Employee Dishonesty Coverage Extension and by a Commercial
       Crime Coverage Part attached this policy, the limits of this Employee Dishonesty Coverage Extension
       will be excess of that Commercial Crime Coverage Part, and only the deductible applicable to that
       Commercial Crime Coverage Part will apply. This provision supersedes any conflicting other insurance
       provisions.
   14. We will not pay for loss under this Employee Dishonesty Coverage Extension that is also covered under
       any of the following added Coverage Extension(s) providing coverage for the same loss:
       a. Money and Securities;
       b. Forgery and Alteration; or
       c. "Computer Fraud";
       of this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR
       RESTAURANTS. When such loss is payable under more than one coverage, the highest limit provided
       by any single coverage listed above will apply to the loss; however, we will not pay more than this limit.

PROGRD R                                                 11 of 37                                        02 /11
                  Includes copyrighted material of the Insurance Services Office, with its permission.
                                        Copyright, ISO Properties, Inc., 2007.
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 107 of 235


       We will not pay a combination of the limits. This exclusion applies to loss that is not covered under the
       above listed Coverage Extension(s) solely due to exhaustion of limits.
   15. For coverage provided under this Employee Dishonesty Coverage Extension, the following definitions
       are added to the Definitions section:
       "Manager" means a person serving in a directorial capacity for a limited liability company.
       "Money" means:
       a. Currency, coins and bank notes in current use and having a face value; and
       b. Travelers checks, register checks and money orders held for sale to the public.
       "Securities" means negotiable and non-negotiable instruments or contracts representing either "money"
       or other property and includes:
       (1) Tokens, tickets, revenue and other stamps (whether represented by actual stamps or unused value in
           a meter) in current use; and
       (2) Evidences of debt issued in connection with credit or charge cards, which cards are not issued by
           you;
       but does not include "money."
   FORGERY OR ALTERATION
   You may extend the insurance provided by this Coverage Form to apply to direct monetary loss you sustain
   resulting from Forgery or Alteration, subject to the following provisions:
   1. We will pay for loss resulting directly from forgery or alteration of, any check, draft, promissory note, bill
       of exchange or similar written promise of payment in "money" that you or your agent has issued, or that
       was issued by someone who impersonates you or your agent.
   2. If you are sued for refusing to pay the check, draft, promissory note, bill of exchange or similar written
       promise of payment in "money," on the basis that it has been forged or altered, and you have our written
       consent to defend against the suit, we will pay for any reasonable legal expenses that you incur in that
       defense.
   3. For the purpose of this coverage, check includes a substitute check as defined in the Check Clearing for
       the 21st Century Act, and will be treated the same as the original it replaced.
   4. The most we will pay for any loss, including legal expenses, under this Coverage Extension is $5,000 in
       any one policy period. This Annual Aggregate limit applies no matter how many losses occur or how
       many buildings, locations or premises are covered by this policy.
   5. Only as respects this Forgery and Alteration Coverage Extension, the following replaces A.2.a. Property
       Not Covered of the Building and Personal Property Coverage Form/ Condominium Association
       Coverage Form:
        2.   Property Not Covered
             Covered Property does not include:
             a. Accounts, bills, currency, deeds, food stamps or other evidences of debt or notes. Lottery
                 tickets held for sale are not securities. "Money" or securities are also Property Not Covered,
                 except as provided under the following Coverage Extensions of the PROTECTO-GUARD -
                 ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS:
                 (1) "Money" and "Securities";
                 (2) Employee Dishonesty;
                 (3) Forgery and Alteration; and
                 (4) "Computer Fraud".
   6.   If a loss is covered both under this Forgery and Alteration Coverage Extension and by a Commercial
        Crime Coverage Part attached this policy, the limits of this Forgery and Alteration Coverage Extension
        will be excess of that Forgery and Alteration Coverage provided by the Commercial Crime Coverage Part
        and only the deductible applicable to the Forgery and Alteration Coverage provided by the Commercial
        Crime Coverage Part will apply. This provision supersedes any conflicting other insurance provisions.


PROGRD R                                                 12 of 37                                           02 /11
                  Includes copyrighted material of the Insurance Services Office, with its permission.
                                        Copyright, ISO Properties, Inc., 2007.
       Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 108 of 235


  7.   We will not pay for loss under this Forgery and Alteration Coverage Extension that is also covered under
       any of the following added Coverage Extension(s) providing coverage for the same loss:
       a. Money and Securities;
       b. Employee Dishonesty; or
       c. "Computer Fraud";
       of this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR
       RESTAURANTS. When such loss is payable under more than one coverage, the highest limit provided
       by any single coverage listed above will apply to the loss; however, we will not pay more than this limit.
       We will not pay a combination of the limits. This exclusion applies to loss that is not covered under the
       above listed Coverage Extension(s) solely due to exhaustion of limits.
   ACCOUNTS RECEIVABLE
   1. You may extend the insurance that applies to Your Business Personal Property to apply to accounts
      receivable as described in the provisions which directly follow. We will pay:
      (a) All amounts due from your customers that you are unable to collect;
      (b) Interest charges on any loan required to offset amounts you are unable to collect pending our
           payment of these amounts;
      (c) Collection expenses in excess of your normal collection expenses that are made necessary by loss
           or damage; and
      (d) Other reasonable expenses that you incur to reestablish your records of accounts receivable;
      that result from direct physical loss or damage to your records of accounts receivable at a designated
      premises caused by or resulting from any Covered Cause of Loss.
   2. The most we will pay under this Coverage Extension for the sum of all loss occurring during one twelve
      month policy period is $250,000. This is an annual aggregate limit and applies no matter how many
      losses occur or how many buildings, premises or locations are insured. However, the Annual
      Aggregate Limit is subject to the Limit of Insurance shown in the Declarations for Business Personal
      Property. Therefore, in no event will we ever pay more in any single loss than the Limit of Insurance for
      Business Personal Property shown in the Declarations.
   3. B. Exclusions of the Causes of Loss ---- Special Form do not apply to this Accounts Receivable Coverage
      Extension except for the following:
      B.1.c. Governmental Action
      B.1.d. Nuclear Hazard
      B.1.f. War and Military Action
      B.2.h. Dishonesty
      B.2.i. False Pretense
      All Paragraph B.3. exclusions.
   4. In addition, the following the exclusions apply:
      (a) We will not pay for loss or damage caused by or resulting from electrical or magnetic injury,
           disturbance or erasure of electronic recordings that is caused by or results from:
             (i) Programming errors or faulty machine instructions;
            (ii) Faulty installation or maintenance of data processing equipment or component parts;
           But we will pay for direct loss or damage caused by lightning.
      (b) We will not pay for:
             (i) Loss or damage caused by or resulting from alteration, falsification, concealment or
                 destruction of records of accounts receivable done to conceal the wrongful giving, taking or
                 withholding of "money", "securities" or other property.
                 This exclusion applies only to the extent of the wrongful giving, taking or withholding.
            (ii) Loss or damage caused by or resulting from bookkeeping, accounting or billing errors or
                 omissions.
           (iii) Any loss or damage that requires any audit of records or any inventory computation to prove

PROGRD R                                                 13 of 37                                        02 /11
                  Includes copyrighted material of the Insurance Services Office, with its permission.
                                        Copyright, ISO Properties, Inc., 2007.
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 109 of 235


                  its factual existence.
   5.   Only as respects this Accounts Receivable Coverage Extension, paragraph A.2.a. Property Not Covered
        of the Building and Personal Property Coverage Form/ Condominium Association Coverage Form is
        replaced with the following:
        2.   Property Not Covered
           Covered Property does not include:
           a. Accounts, bills, currency, deeds, food stamps or other evidences of debt, money, notes or
               securities. Lottery tickets held for sale are not securities. Accounts Receivable (as defined in
               this Coverage Extension) is also Property Not Covered, except as provided under the Accounts
               Receivable Coverage Extension contained in the PROTECTO-GUARD - ENHANCED
               PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS;
   6. If a loss is covered both under this Accounts Receivable Coverage Extension and by an Accounts
      Receivable Coverage Form attached this policy, the limits of this Accounts Receivable Coverage
      Extension will be excess of that Accounts Receivable Coverage Form, and only the deductible applicable
      to that Accounts Receivable Coverage Form will apply. This provision supersedes any conflicting other
      insurance provisions.
   FINE ARTS
   1. You may extend the insurance that applies to Your Business Personal Property to apply to "Fine Arts" as
      described in the provisions which directly follow. We will pay for direct physical loss or damage to your
      "Fine Arts" arising from a Covered Cause of Loss. This "Fine Arts" Coverage is subject to all the terms,
      Limitations, Exclusions and Conditions of the Building and Personal Property Form, the Condominium
      Association Coverage Form and the Causes of Loss ---- Special Form except as follows:
      (a) B. Exclusions of the Causes of Loss ---- Special Form do not apply to this coverage, except:
                 B.1.b., B.1.c., B.1.d., B.1.f. and B.1.g.;
                 B.2.b.; B.2.d.; B.2.h.; B.2.i.; B.2.j.; B.2.l.; and B.2.m.
      (b) Only as respects the coverage provided under this "Fine Arts" Coverage Extension, C. Limitations,
           Paragraph 3.b. of the Causes of Loss ---- Special Form does not apply to "antique" jewelry.
      (c) Only as respects the coverage provided under this "Fine Arts" Coverage Extension, F.1.b.,
           paragraph (3) of the Causes of Loss ---- Special Form is replaced with the following:
           (3) Theft by forced entry into a securely locked body or compartment of a vehicle. There must be
                 visible marks of the forced entry.
   2. We will not pay for loss or damage under this "Fine Arts" Coverage Extension resulting from any of the
      following:
      (a) We do not pay for loss or damage caused by breakage, marring, or scratching of art glass windows,
           glassware, statuary, marble objects, bric-a-brac, porcelains, or similar fragile articles unless loss is a
           result of a "specified peril."
      (b) We do not pay for loss or damage caused by processing of or work upon the covered property
           including repairs or restoration.
      (c) We do not pay for any loss or damage caused by diminution of value due to gradual deterioration,
           fading or other loss caused by exposure to light, heat or other atmospheric or environmental
           conditions.
   3. Only as respects the coverage provided under this "Fine Arts" Coverage Extension, the following
      definitions are added:
      (a) "Antique," means an object having value because its:
             (i) Craftsmanship is in the style or fashion of former times; and
            (ii) Age is 100 years old or older.
      (b) "Fine Arts" means paintings; etchings; pictures, tapestries; rare or art glass; art glass windows;
           valuable rugs; statuary; sculptures; "antique" furniture; "antique" jewelry; bric-a brac; porcelains; and
           similar property of rarity, historical value, or artistic merit. The f ollowing are not "Fine Arts:" coins

PROGRD R                                                  14 of 37                                           02 /11
                   Includes copyrighted material of the Insurance Services Office, with its permission.
                                         Copyright, ISO Properties, Inc., 2007.
        Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 110 of 235


            and stamps; jewelry (except "antique" jewelry); precious or semi-precious stones; gold, silver,
            platinum or other precious metals or alloys; automobiles, or any other self-propelled vehicles
            designed for highway use; furs; or money.
    4. The most we will pay for all direct physical loss of or damage to "Fine Arts" under this "Fine Arts"
       Coverage Extension in one twelve month policy period is $150,000. This Annual Aggregate limit applies
       no matter how many losses occur or how many building, premises or locations we insure. However, the
       Annual Aggregate Limit is subject to the Limit of Insurance shown in the Declarations for Business
       Personal Property. Therefore, in no event will we ever pay more in any single loss than the Limit of
       Insurance for Business Personal Property shown in the Declarations.
    5. If a loss is covered both under this "Fine Arts" Coverage Extension and by a Fine Arts Coverage Form
       attached to this policy, this "Fine Arts" Coverage Extension will be excess of the Limits of Insurance
       provided by the Fine Arts Coverage Form, and the deductible applicable to that Fine Arts Coverage
       Form will apply. This provision supersedes any conflicting other insurance provisions.
    ELEVATOR COLLISION FOR PERSONAL PROPERTY OF OTHERS
    You may extend the insuran ce th at applies to t he Personal Pro pert y o f Ot hers t o ap ply direct
    physical loss of or damage to the Personal Property of Others caused by elevator collision, subject to the
    following provisions:
    We will pay for direct physical loss of or damage to the Personal Property of Others in your care custody or
    control if:
    1. The loss or damage is caused by collision of your elevator, or any property inside the elevator, with the
         elevator or any other objects; and
    2. You are legally liable for that loss or damage.
    Under this coverage, the most we will pay for any one occurrence is $100,000.
                                  AMENDMENTS TO C. LIMITS OF INSURANCE
    SIGNS ATTACHED TO BUILDINGS
    The following paragraph is deleted from section C. Limits of Insurance:
       "The most we will pay for loss or damage to outdoor signs, whether or not the sign is attached to a
       building, is $1,000 per sign in any one occurrence."
                                       AMENDMENTS TO D. DEDUCTIBLE
The following is added as the last paragraph of D. Deductible:
   Coverages provided under the PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE
   ENDORSEMENT FOR RESTAURANTS are subject to the deductibles shown in the Commercial Property
   Declarations, unless a different deductible is specified as applicable to a particular coverage within the
   PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS or a
   PROTECTO-GUARD CHANGE ENDORSEMENT attached to your policy.
                        AMENDMENTS TO CAUSES OF LOSS - SPECIAL FORM
The following modifies insurance provided under the Causes of Loss - Special Form:
                   AMENDMENTS TO EXCLUSIONS - CAUSES OF LOSS - SPECIAL FORM
The following amends the coverage provided under the Causes of Loss ---- Special Form:
"FUNGUS," WET OR DRY ROT, OR BACTERIA
The following replaces paragraph 1.h. under B. Exclusions:
    h. "Fungus," Wet or Dry Rot, or Bacteria
       As respects coverage provided by this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE
       ENDORSEMENT FOR RESTAURANTS, the exclusion titled "Fungus", Wet Rot, Dry Rot in the Causes of
       Loss --- Special Form is deleted and replaced with the following:

PROGRD R                                                  15 of 37                                        02 /11
                   Includes copyrighted material of the Insurance Services Office, with its permission.
                                         Copyright, ISO Properties, Inc., 2007.
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 111 of 235


               "Fungus," Wet or Dry Rot, or Bacteria
               As respects the coverage provided by this PROTECTO-GUARD - ENHANCED PROPERTY
               COVERAGE ENDORSEMENT FOR RESTAURANTS, we will not pay for loss or damage caused
               directly or indirectly by "fungus", wet rot, dry rot and bacteria. Such loss or damage because of the
               presence, growth, proliferation, spread or any activity of "fungus", wet or dry rot or bacteria is
               excluded regardless of any other cause or event that contributes concurrently or in any sequence to
               the loss.
               This exclusion does not apply to the extent that coverage is provided for "fungus", wet rot, dry rot
               and bacteria in specific Limited Additional Coverages and only to the extent such coverage is
               described in the ADDITIONS TO ADDITIONAL COVERAGES ---- CAUSES OF LOSS ---- SPECIAL
               FORM section which follows in this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE
               ENDORSEMENT FOR RESTAURANTS.
               This exclusion applies whether or not the loss event results in widespread damage or affects a
               substantial area.
         As respects the coverage provided by this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE
         ENDORSEMENT FOR RESTAURANTS the Additional Coverage ---- Limited Coverage for "Fungus", Wet
         Rot, Dry Rot and Bacteria in the Causes of Loss --- Special Form remains otherwise unmodified, unless
         indicated in t he specific Limited Additional Coverages ADDITI ONS TO ADDITI ONAL COVERAGES
         ---- CAUSES OF LOSS ---- SPECIAL FORM section which follows.
MAINTENANCE OF HEAT OR WINTERIZATION REQUIREMENT
The following replaces paragraph 2.g. under B. Exclusions:
    2.   We will not pay for loss or damage caused by or resulting from any of the following:
         g. Water, other liquids, powder or molten material that leaks or flows from plumbing, heating, air
            conditioning or other equipment (except fire protective systems) caused by or resulting from
            freezing, unless all reasonable and prudent means have been taken to ensure that:
             (1) Heat in the building, structure or unit has been maintained; or
             (2) The plumbing, heating, air conditioning or other equipment has been drained and the supply
                 shut off, if the heat is not maintained.
AMENDMENTS TO THE PROPERTY DISTANCE EXTENSION
The following amends the coverage provided under the Causes of Loss ---- Special Form:
    PROPERTY DISTANCE EXTENSION
    In each instance where it appears in the form, the property distance limitation of 100 feet is changed to 500
    feet. Loss payment under this Additional Coverage will not increase the applicable Limit of Insurance.
              ADDITIONS TO ADDITIONAL COVERAGES --- CAUSES OF LOSS ---- SPECIAL FORM

The following amendments apply to ADDITIONAL COVERAGES of the CAUSES OF LOSS --- SPECIAL FORM.
As used in this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR
RESTAURANTS, Limited Additional Coverages means:
1. The Limits of Insurance provided by the coverages in the following section are limited to the amount shown
   in the Table of Coverages and only to the extent as specified in each Limited Additional Coverage provision;
   and
2. No other coverage provided in this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE
   ENDORSEMENT FOR RESTAURANTS contributes Limits in addition to the Limited Additional Coverages
   described in this section.

The following are added as ADDITIONAL COVERAGES:


PROGRD R                                                   16 of 37                                         02 /11
                    Includes copyrighted material of the Insurance Services Office, with its permission.
                                          Copyright, ISO Properties, Inc., 2007.
        Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 112 of 235


   ADDITIONAL COVERAGE ---- EARTHQUAKE AND VOLCANIC ERUPTION LIMITED ADDITIONAL
   COVERAGE
   A. This EARTHQUAKE AND VOLCANIC ERUPTION LIMITED ADDITIONAL COVERAGE applies to the
      Covered Property for which a Limit of Insurance is shown in the Declarations.
   B. Limited Additional Coverage
      1. Subject to the terms contained in this Earthquake and Volcanic Eruption provision, Earthquake and
          Volcanic Eruption Limited Additional Coverage as described immediately below are provided. As
          used in this coverage provision, Earthquake and Volcanic Eruption means:
          a. Earthquake, and
          b. Volcanic Eruption, meaning the eruption, explosion or effusion of a volcano.
      2. We will pay for loss or damage caused by or resulting from Earthquake and Volcanic Eruption as
          defined in paragraph 1. above. As used in this Limited Additional Coverage, the term loss or damage
          means direct physical loss or damage to Covered Property caused by the causes described in
          paragraph 1. above, including the cost of removal of the debris resulting from the loss or damage to
          the Covered Property.
          If a Business Income and Extra Expense or Business Income Without Extra Expense Coverage
          Form is attached to your policy, we will also pay for your actual loss of income (and extra expense if
          applicable) arising out of the direct physical loss of or damage to Covered Property caused by or
          resulting from Earthquake and Volcanic Eruption.
      3. All Earthquake shocks or Volcanic Eruptions that occur within any 168-hour period will constitute a
          single Earthquake or Volcanic Eruption. The expiration of this policy will not reduce the 168-hour
          period.
   C. Exclusions, Limitations And Related Provisions
      1. To the extent that the Earth Movement Exclusion in the Causes of Loss ---- Special Form might
          conflict with coverage provided under this PROTECTO-GUARD - ENHANCED PROPERTY
          COVERAGE ENDORSEMENT FOR RESTAURANTS, the Earth Movement Exclusion does not apply.
      2. The Exclusions and Limitation(s) sections of the Causes of Loss - Special Form apply to Earthquake
          and Volcanic Erupt io n Limit ed Additional Coverage pr ovided b y t he P ROT ECTO-GUARD
          - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS, except as provided
          in a. and b. immediately below:
          a. The Earth Movement Exclusion in the Causes of Loss - Special Form does not apply to
               Earthquakes and Volcanic Eruptions otherwise covered by this Earthquake and Volcanic
               Eruption Limited Additional Coverage provided by the PROTECTO-GUARD - ENHANCED
               PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS.
          b. The exclusion of collapse, in the Causes of Loss-Special Form does not apply to collapse
               caused by Earthquakes or Volcanic Eruptions otherwise covered by this Earthquake and
               Vo lcanic Eru pt ion Limit ed Add itio nal Co ver age p ro vid ed by t h e PROTE CTO-GUARD
               - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS.
      3. The Additional Coverage ---- Collapse, in the Causes of Loss ---- Special Form does not apply to
          collapse caused by Earthquake and / or Volcanic Eruption.
      4. We will not pay for loss or damage caused directly or indirectly by tidal wave or tsunami, even if
          attributable to an Earthquake or Volcanic Eruption.
      5. We will not pay for loss or damage caused by or resulting from any Earthquake or Volcanic Eruption
          that begins before the inception of this insurance.
      6. The Ordinance Or Law Exclusion in the Causes of Loss --- Special Form continues to apply with
          respect to any loss under this Coverage Part including any loss under this Earthquake and Volcanic
          Eruption Limited Additional Coverage provided by the PROTECTO-GUARD - ENHANCED
          PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS, unless Ordinance Or Law
          Coverage is added by a separate endorsement.



PROGRD R                                                 17 of 37                                        02 /11
                  Includes copyrighted material of the Insurance Services Office, with its permission.
                                        Copyright, ISO Properties, Inc., 2007.
        Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 113 of 235


       7. We will not pay for loss of or damage to exterior masonry veneer (except stucco) on wood frame
          walls caused by or resulting from Earthquake or Volcanic Eruption. The value of such veneer will not
           be included in the value of Covered Property or the amount of loss when applying the Property
           Damage Deductible applicable to this Earthquake and Volcanic Eruption Limited Additional Coverage
           provided by the PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR
          RESTAURANTS.
          This limitation does not apply if less than 10% of the total outside wall area is faced with masonry
          veneer (excluding stucco).
          This limitation (C.7.) does not apply if:
          a. The Declarations indicate that the "Including Masonry Veneer" option applies; or
           b. Less than 10% of the total outside wall area is faced with masonry veneer (excluding stucco).
      8. Any loss or damage to land, and / or any cost arising out of the need to restore or remediate land is
          excluded. Land is not covered property, nor is the cost of excavations, grading, backfilling or filling.
      9. The Additional Coverage - Earthquake and Volcanic Eruption Limited Additional Coverage provided
           by the PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR
          RESTAURANTS is not a "specified cause of loss."
   D. No Coinsurance
      The Coinsurance Condition in this policy, if any, does not apply to Earthquake and Volcanic Eruption
      Limited Additional Coverage.
      Various Coverage Extensions in the Commercial Property Coverage Part require coinsurance. The
      coinsurance requirement for such Coverage Extensions is eliminated with respect to coverage provided
      under Earthquake and Volcanic Eruption Limited Additional Coverage.
   E. Limits
      As respects Earthquake and Volcanic Eruption Limited Additional Coverage provided by the
      PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS,
      the following replaces the Limits of Insurance sections in the applicable coverage forms:
      The term Limit of Insurance means the Limit of Insurance applicable to Earthquake -- Volcanic Eruption
      Limited Additional Coverage shown on the first page of this PROTECTO-GUARD - ENHANCED
      PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS or on an Earthquake ---- Volcanic
      Eruption Coverage Schedule attached to your policy.
      1. Blanket Annual Aggregate Limit
          Subject to E.3. below, the Blanket Annual Aggregate Limit of Insurance applicable to Earthquake and
          Volcanic Eruption Limited Additional Coverage provided by this PROTECTO-GUARD - ENHANCED
          PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS is $250,000 Blanket Annual
          Aggregate.
          This is a Blanket Annual Aggregate limit and applies no matter how many:
          a. Locations, premises, or buildings covered, or
           b. Types of coverage (such as Building, Business Personal Property, Business Income, Ordinance
               or Law, etc.) included in your policy are involved in a single Earthquake or Volcanic Eruption.
          As used in this provision, Blanket Annual Aggregate Limit means that the $250,000 Limit indicated
          above is the most we will pay for the total of all loss or damage to Buildings and Business Personal
          Property (inclu din g any loss of income payable under t he Business I nterrupt io n with or
          with out Extra Expense Coverage Form(s) if attached to your policy) caused by Earthquake and / or
          Volcanic Eruption in a 12-month period (starting with the beginning of the present annual policy
           period), even if there is more than one Earthquake and / or Volcanic Eruption during that period of
           time. Therefore, if the first Earthquake or Volcanic Eruption does not exhaust the Limit of Insurance,
           then only the balance of that Limit is available for a subsequent Earthquake(s) and / or Volcanic
          Eruption(s), should they also occur within the 12-month policy period.



PROGRD R                                                 18 of 37                                         02 /11
                  Includes copyrighted material of the Insurance Services Office, with its permission.
                                        Copyright, ISO Properties, Inc., 2007.
       Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 114 of 235


         If a single Earthquake or Volcanic Eruption (as defined in Section A. of this coverage) begins during
         one annual policy period and ends during the following annual policy period, any Limit of Insurance
         applicable to the following annual policy period will not apply to such Earthquake or Volcanic
         Eruption.
      2. Additional Coverages, Coverage Extensions and Endorsements
         Amounts payable under Additional Coverages, Coverage Extensions or endorsements (except
         endorsements specifically providing additional Earthquake and Volcanic Eruption Coverage limits)
         attached to your policy do not increase the Blanket Annual Aggregate Limit of Insurance for
         Earthquake And Volcanic Eruption Limited Additional Coverage described in paragraph E.1. above
         and provided by this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT
         FOR RESTAURANTS. However, this Blanket Annual Aggregate Limit of Insurance is subject to
         paragraph E.3. below.
      3. Limitation For Covered Property
         We will not pay more for direct physical loss of or damage to Covered Property in any single
         occurrence than we would pay in the absence of the Earthquake and Volcanic Eruption Blanket
         Annual Aggregate Limit. Therefore, the maximum amount payable for Covered Property is the Limit
         of Insurance or stated value (as shown in a Statement of Values on file with us) specific to that
         Building or Business Personal Property for fire losses shown in the Declarations.
      4. Ensuing Loss
         If a Cause of Loss (such as fire) is covered by means of an exception to the Earth Movement
         Exclusion in the Causes of Loss Form, we will also pay for the loss or damage caused by that other
         Covered Cause of Loss. But the most we will pay for the total of all loss or damage caused by the
         Earthquake, Volcanic Eruption and that other Covered Cause of Loss is the Limit of Insurance
         applicable to such other Covered Cause of Loss. We will not pay the sum of the two Limits. We will
         not pay more for the Earthquake and Volcanic Eruption portion of the loss than the Earthquake and
         Volcanic Eruption Limited Additional Coverage Limit of Insurance shown on the first page of this
         PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR
         RESTAURANTS.
         Examples ---- Ensuing Loss
         Two examples follow, using these facts: The Commercial Property Coverage Part, in these
         examples, includes the Causes of Loss ---- Basic Form (which covers fire) and this Earthquake and
         Volcanic Eruption Limited Additional Coverage.
         o A building is damaged by Earthquake, and by Fire which is caused by the Earthquake.
         o The value of the damaged building is $1,000,000.
         o The Limit of Insurance applicable to the building, for the Basic Causes of Loss, is $800,000.
         o The Limit of Insurance for Earthquake ---- Volcanic Eruption is $250,000.
         o The Earthquake Deductible amount is $10,000.
         Example #1
         The damage due to Earthquake is $500,000.
         The damage due to Fire is $500,000.
         Payment for Earthquake damage is $250,000 ($500,000 damage minus $10,000 Earthquake
              deductible = $490,000; Limit is $250,000)
         Payment for Fire damage is $500,000 ($500,000 damage capped at the difference between the Basic
              Limit and the Earthquake Limit)
         Total Loss Payment is $750,000.
         Example #2
         The damage due to Earthquake is $800,000.
         The damage due to Fire is $100,000.
         Payment for Earthquake damage is $250,000 ($800,000 damage minus $10,000 Earthquake
              deductible = $790,000; Limit is $250,000)

PROGRD R                                                19 of 37                                        02 /11
                 Includes copyrighted material of the Insurance Services Office, with its permission.
                                       Copyright, ISO Properties, Inc., 2007.
        Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 115 of 235


           Payment for Fire damage is $100,000 (amount of damage)
           Total Loss Payment is $350,000.
      5. Business Income, Extra Expense and Actual Loss Sustained
           The Actual Loss Sustained Coverage provided by a separate endorsement attached to your policy
           does not apply to the Earthquake and Volcanic Eruption Limited Additional Coverage provided by
           this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR
           RESTAURANTS.
   F. Property Damage Deductible
      Only as respects the coverage provided in this EARTHQUAKE AND VOLCANIC ERUPTION LIMITED
      ADDITIONAL COVERAGE, the Deductible section in the Building and Personal Property Coverage Form
      is replaced with the following:
      1. The Deductible provisions apply to each Earthquake or Volcanic Eruption as defined in B.3. of this
           Earthquake or Volcanic Eruption Limited Additional Coverage and ensuing loss;
      2. The Deductible for Earthquake and Volcanic Eruption Limited Additional Coverage is $10,000.
      3. Separate Deductibles apply to: each building, personal property at each building and personal
           property in the open. Deductibles are applied separately even if:
           a. Two or more buildings sustain loss or damage;
           b. Personal property at two or more buildings sustains loss or damage; and / or
           c. A building and the personal property in that building sustain loss or damage.
      4. We will not pay for loss or damage until the amount of loss or damage exceeds the applicable
           Deductible. We will then pay the amount of loss or damage in excess of that Deductible, up to the
           applicable Limit of Insurance.
      5. If there is loss or damage caused by Earthquake or Volcanic Eruption, and loss or damage caused
           by a Cause of Loss (e.g. fire) that is covered by means of an exception to the Earth Movement
           Exclusion in the Causes of Loss --- Special Form, then only the Earthquake and Volcanic Eruption
           Deductible provisions provided by this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE
           ENDORSEMENT FOR RESTAURANTS apply.
      6. Earthquake and Volcanic Eruption Limited Additional Coverage Deductibles provided by this
           PROTECTO-GUARD - ENHANCED                     PROPERTY COVERAGE               ENDORSEMENT FOR
           RESTAURANTS are applicable to all Coverage Forms attached to this Coverage Part except:
           a. Business Income (And Extra Expense) Coverage Form;
           b. Business Income (Without Extra Expense) Coverage Form; and
           c. Extra Expense Coverage Form.
   G. Limitation to Designated Buildings, Locations and Premises
      Earthquake and Volcanic Eruption Limited Additional Coverage applies only at buildings, locations and
      premises scheduled for property coverage in the Declarations.
      Earthquake and Volcanic Eruption Limited Additional Coverage does not apply to the Newly Acquired or
      Constructed Property Coverage Extension or to the Business Personal Property At Unspecified
      Locations Coverage Extension.
   H. Other Insurance Condition
      The following is added to the Other Insurance section of the Commercial Property Conditions:
           You may purchase Earthquake and Volcanic Eruption Insurance in excess of the amount(s)
           provided by this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT
           FOR RESTAURANTS. Excess Earthquake and Volcanic Eruption insurance will not be considered
           other insurance, nor shall it be considered in the application of any pro-rata liability.
   ORDINANCE OR LAW LIMITED ADDITIONAL COVERAGE
   I.   APPLICATION OF COVERAGE(S)
        This Ordinance or Law Limited Additional Coverage applies only if both I.(1) and I.(2) are satisfied, and
        is then subject to the qualifications set forth in I.(3).


PROGRD R                                                  20 of 37                                        02 /11
                   Includes copyrighted material of the Insurance Services Office, with its permission.
                                         Copyright, ISO Properties, Inc., 2007.
       Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 116 of 235


      (1) The ordinance or law;
          (a) Regulates the demolition, construction or repair of buildings, or establishes zoning or land use
               requirements at the described premises; and
          (b) Is in force at the described premises at the time of loss.
          But this Ordinance or Law Limited Additional Coverage applies only in response to the minimum
          requirements of the ordinance or law. Losses and costs incurred in complying with recommended
          actions or standards that exceed actual requirements are not covered under this Ordinance or Law
          Limited Additional Coverage.
      (2) (a) A building that is described in the Declarations sustains direct physical damage that is covered
               under this policy and such damage results in the enforcement of the ordinance or law; or
          (b) A building that is described in the Declarations sustains both direct physical damage that is
               covered under this policy and direct physical damage that is not covered under this policy, and
               the building damage in its entirety results in enforcement of the ordinance or law.
          (c) But if a building that is described in the Declarations sustains direct physical damage that is not
               covered under this policy, and such damage is the subject of the ordinance or law, then there is
               no coverage under this Ordinance or Law Limited Additional Coverage even if the building has
               also sustained covered direct physical damage.
      (3) In the situation described in (2)(b) above, we will not pay the full amount of loss otherwise payable
          under the terms of Coverages A, B, and / or C of this Ordinance or Law Limited Additional Coverage.
          Instead, we will pay a proportion of such loss; meaning the proportion that the covered direct
          physical damage bears to the total direct physical damage. (See Example of Proportionate Loss
          Payment for Ordinance Or Law Coverage Losses below.)
          However, if the covered direct physical damage, alone, would have resulted in enforcement of the
          ordinance or law, then we will pay the full amount of loss otherwise payable under the terms of
          Coverages A, B and / or C of this Ordinance or Law Limited Additional Coverage.
           Example of Proportionate Loss Payment for Ordinance Or Law Limited Additional Coverage Losses
           (procedure as set forth in Section I.(3) of this endorsement.)
           Assume:
                    Wind is a Covered Cause of Loss; Flood is an excluded Cause of Loss
                    The building has a value of $200,000
                    Total direct physical damage to building: $100,000
                    The ordinance or law in this jurisdiction is enforced when building damage equals or
                  exceeds 50% of the building’s value
                    Portion of direct physical damage that is covered (caused by wind): $30,000
                    Portion of direct physical damage that is not covered (caused by flood): $70,000
                    Loss under Ordinance Or Law Limited Additional Coverage, Coverage C of this
                  endorsement: $60,000
           Step 1:
           Determine the proportion that the covered direct physical damage bears to the total direct physical
           damage.
           $30,000 $100,000 = .30
           Step 2:
           Apply that proportion to the Ordinance or Law loss.
           $60,000 x .30 = $18,000
           In this example, the most we will pay under this endorsement for the Coverage C loss is $18,000,
           subject to the applicable Limit of Insurance and any other applicable provisions.
           Note: The same procedure applies to losses under Coverages A and B of this endorsement.
   II. COVERAGE
       Coverage A ---- Coverage for Loss to the Undamaged Portion of the Building

PROGRD R                                                 21 of 37                                        02 /11
                  Includes copyrighted material of the Insurance Services Office, with its permission.
                                        Copyright, ISO Properties, Inc., 2007.
        Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 117 of 235


       With respect to the building that has sustained covered direct physical damage, we will pay under
       Coverage A for the loss in value of the undamaged portion of the building as a consequence of
       enforcement of an ordinance or law that requires demolition of undamaged parts of the same building.
       Coverage A is included within the Limit of Insurance shown in the Declarations as applicable to the
       Covered Building. Coverage A does not increase the Limit of Insurance.
       Coverage B ---- Demolition Cost Coverage
       With respect to the building described in the Declarations that has sustained covered direct physical
       damage, we will pay the cost to demolish and clear the site of undamaged parts of the same building, as
       a consequence of enforcement of an ordinance or law that requires demolition of such undamaged
       property.
       The Coinsurance Additional Condition does not apply to Demolition Cost Coverage.
       Coverage C ---- Increased Cost Of Construction Coverage
       (1) With respect to the building described in the Declarations that has sustained covered direct physical
           damage, we will pay the increased cost to:
           (a) Repair or reconstruct damaged portions of that building; and / or;
           (b) Reconstruct or remodel undamaged portions of that building, whether or not demolition is
                required;
           when the increased cost is a consequence of enforcement of the minimum requirements of the
           ordinance or law.
           However:
             (i) This coverage applies only if the restored or remodeled property is intended for similar
                  occupancy as the current property, unless such occupancy is not permitted by zoning or land
                  use ordinance or law.
            (ii) We will not pay for the increased cost of construction if the building is not repaired,
                  reconstructed or remodeled.
           The Coinsurance Additional Condition does not apply to Increased Cost Of Construction Coverage.
       (2) When a building is damaged or destroyed and Coverage C applies to that building in accordance
           with paragraph (1) of Coverage C ---- Increased Cost of Construction, coverage for the increased
           cost of construction also applies to repair or reconstruction of the following, subject to the same
           conditions stated in (1):
           (a) The cost of excavations, grading, backfilling and filling;
           (b) Foundation of the building;
           (c) Pilings; and
           (d) Underground pipes, flues and drains.
           The items listed in (2)(a) through (2)(d) above are deleted from Property Not Covered, but only with
           respect to the coverage described in Coverage C ---- Increased Cost Of Construction, paragraph (2).
   III. LOSS PAYMENT
        (1) The following Loss Payment provisions III.(2) and III.(3) are subject to the apportionment
            procedures set forth in section I.(3) of Application of Coverage(s).
        (2) Coverage A.
            When there is a loss in value of an undamaged portion of a building to which Coverage A applies,
            the loss payment for that building, including damaged and undamaged portions, will be determined
            as follows:
            (a) If the Replacement Cost Coverage Option applies and the property is being repaired or
                 replaced, on the same or another premises, we will not pay more than the lesser of:
                 (i) The amount you would actually spend to repair, rebuild or reconstruct the building, but not
                     for more than the amount it would cost to restore the building on the same premises and to
                     the same height, floor area, style and comparable quality of the original property insured; or
                (ii) The Limit of Insurance shown in the Declarations as applicable to the covered building.

PROGRD R                                                 22 of 37                                          02 /11
                  Includes copyrighted material of the Insurance Services Office, with its permission.
                                        Copyright, ISO Properties, Inc., 2007.
       Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 118 of 235


          (b) If the Replacement Cost Coverage Option applies and the property is not repaired or replaced,
               or if the Replacement Cost Coverage Option does not apply, we will not pay more than the
               lesser of:
               (i) The actual cash value of the building at the time of loss; or
              (ii) The Limit of Insurance shown in the Declarations as applicable to the covered building.
      (1) Coverages B and C
          (a) Loss payment under Coverage B ---- Demolition Cost Coverage will be determined as follows:
               We will not pay more than the lesser of the following:
               (i) The amount you actually spend to demolish and clear the site of the described premises; or
               (ii) $500,000.
          (b) Loss payment under Coverage C ---- Increased Cost of Construction Coverage will be determined
               as follows:
               (i) We will not pay under Coverage C:
                     (A) Until the property is actually repaired or replaced, at the same or another premises; and
                     (B) Unless the repairs or replacement are made as soon as reasonably possible after the
                          loss or damage, not to exceed two years. We may extend this period in writing during
                          the two years.
               (ii) If the building is repaired or replaced at the same premises, or if you elect to rebuild at
                     another premises, the most we will pay under Coverage C is the lesser of:
                     (A) The increased cost of construction at the same premises; or
                     (B) $500,000.
               (iii) If the ordinance or law requires relocation to another premises, the most we will pay under
                     Coverage C is the lesser of:
                     (A) The increased cost of construction at the new premises; or
                     (B) $500,000.
          (c) Blanket limits: Coverages B and C
               The limits provided under this Additional Coverage for Coverage B and Coverage C apply on a
               blanket basis. Regardless of the number of buildings or locations involved in an occurrence,
               the most we will pay for all damages arising from one occurrence is $500,000 for each of these
               coverages.
  IV. ADDITIONAL COVERAGES AND COVERAGE EXTENSIONS
      The following applies to all Additional Coverages and Coverage Extensions provided by this
      PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS or
      by the Causes of Loss ---- Special Form or by the Building and Personal Property Coverage Form or the
      Condominium Association Coverage Form:
          Amounts payable under Additional Coverages, Coverage Extensions (except provided by separate
          endorsements specifically providing additional Ordinance or Law Coverage limits) do not increase
          the Limit of Insurance shown on the first page of this PROTECTO-GUARD - ENHANCED
          PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS for Ordinance or Law Limited
          Additional Coverage. However:
          1. If the loss or damage to Covered Buildings is covered under this Ordinance or Law Limited
              Additional Coverage and also covered under the Ordinance or Law Coverage Endorsement
              Form CP 04 05, the latter coverage is excess over the applicable Limit of Insurance provided by
              the Ordinance or Law Limited Additional Coverage.
          2. If the loss or damage to Covered Buildings is covered under this Ordinance or Law Limited
              Additional Coverage and is also covered under the Blanket Ordinance Or Law Coverage
              Endorsement Form ORD01, the most we will pay for the total of all loss or damage is the Limit of
              Insurance applicable to Ordinance or Law Coverage Limited Additional Coverage.
          3. Business Income, Extra Expense and Actual Loss Sustained


PROGRD R                                                23 of 37                                          02 /11
                 Includes copyrighted material of the Insurance Services Office, with its permission.
                                       Copyright, ISO Properties, Inc., 2007.
        Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 119 of 235


               The Actual Loss Sustained Coverage provided by a separate endorsement attached to your
               policy does not apply to the Ordinance or Law Limited Additional Coverage provided by this
               PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR
               RESTAURANTS.
               With respect to Business Income and Extra Expense Coverage:
               (a) If your policy includes either the Business Income (and Extra Expense) Coverage Form or
                   the Business Income (Without Extra Expense) Coverage Form, your coverage is extended
                   to include business income loss resulting from loss or damage otherwise payable under this
                   Ordinance or Law Limited Additional Coverage provided by this PROTECTO-GUARD -
                   ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS (except as
                   regards Actual Loss Sustained coverage); and
               (b) Any amount payable for business income (including any amounts payable for Extra
                   Expense) is included in and is not in addition to the Limit of Insurance described in
                   paragraph (3) of III. Loss Payment of this Ordinance or Law Limited Additional Coverage
                   provided by this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE
                   ENDORSEMENT FOR RESTAURANTS.
   V. EXCLUSIONS
      In addition to the exclusions in your Commercial Property Coverage Part, the following exclusions apply
      to this Ordinance or Law Limited Additional Coverage:
      1. Failure to Comply Prior to Loss
           Under this Ordinance or Law Limited Additional Coverage, we will not pay for loss due to any
           ordinance or law that:
           (a) You were required to comply with before the loss, even if the building was undamaged; and
           (b) You failed to comply with.
       2.  Pollution
           We will not pay under Coverage A, B and / or C of this Additional Coverage for:
           (a) The enforcement of any ordinance or law which requires demolition, repair, replacement,
               reconstruction, remodeling or remediation of property due to contamination by "pollutants;" or
           (b) Any costs associated with the enforcement of any ordinance or law which requires any insured
               or others to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any
               way respond to, or assess the effects of "pollutants."
       3. "Fungus," Wet or Dry Rot, or Bacteria
           As respects this Ordinance or Law Additional Coverage, the exclusion titled "Fungus", Wet Rot, Dry
           Rot and Bacteria and the Additional Coverage ---- Limited Coverage for "Fungus", Wet Rot, Dry Rot
           and Bacteria in the Causes of Loss ---- Special Form are deleted. The following exclusion is added:
           We will not pay under Coverage A, B or C for:
           (a) Enforcement of any ordinance or law which requires the demolition, repair, replacement,
               reconstruction, remodeling or remediation of property due to the presence, growth,
               proliferation, spread or any activity of "fungus", wet or dry rot or bacteria; or
           (b) The costs associated with the enforcement of any ordinance or law which requires any insured
               or others to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any
               way respond to, or assess the effects of "fungus", wet or dry rot or bacteria.
   VI. ORDINANCE OR LAW EXCLUSION
       B. Exclusions, 1.a. Ordinance or Law of the Causes of Loss ---- Special Form does not apply to this
       Additional Coverage.
   ADDITIONAL COVERAGE ---- OFF-PREMISES SERVICES INTERRUPTION LIMITED ADDITIONAL
   COVERAGE
   The coverage described in this section applies only when an Interruption of Off-Premises Services occurs
   during the policy period and only if all reasonable means were used to save and preserve the Covered


PROGRD R                                                 24 of 37                                         02 /11
                  Includes copyrighted material of the Insurance Services Office, with its permission.
                                        Copyright, ISO Properties, Inc., 2007.
        Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 120 of 235


   Property from further damage at the time of and after the occurrence.
   (1) We will pay for direct physical loss of or damage to Covered Property occurring at the premises
       described in the Declarations caused by the Interruption of Off Premises Services to those premises.
       The interruption must result from direct physical loss or damage by a Covered Cause of Loss to
       property not on the described premises that provided the following services:
       (a) Water Supply Services, meaning the following types of property supplying water to the premises
            described in the Declarations:
            i. Pumping stations;
            ii. Water mains.
       (b) Communications Supply Service means property supplying communication services including
            telephone, radio, microwave or television services to the premises described in the Declarations
            such as:
            i. Communication transmission lines;
            ii Coaxial cables;
            iii. Microwave radio relays except satellites.
       (c) Power Supply Service means the following types of property supplying electricity, steam or gas to
            the premises described in the Declarations:
            i. Utility generating plants;
            ii. Switching stations;
            iii. Substations;
            iv. Transformers;
            v. Transmission lines.
            Power Supply Service does not include overhead transmission lines.
   (2) Deductibles:
       As respects Business Income and Extra Expense coverage provided in this Off-Premises Services
       Interruption Limited Additional Coverage, we will only pay for the loss you sustain after the first 12 hours
       following the direct physical loss or damage to the off premises property to which this Additional
       Coverage applies. For Direct Damage losses, a $1,000 per occurrence deductible applies.
   (3) Annual Aggregate Limit of Insurance
       Subject to the Limit of Insurance shown in the Declarations for any single Building or Business Personal
       Property insured under this policy and paragraph (4) immediately below, the most we will pay for the
       sum of all direct and indirect loss or damage (i.e., the total of all direct physical loss of or damage to
       Covered Property, plus all loss payable under Business Income and Extra Expense) under this Off
       Premises Services Interruption Limited Additional Coverage is $250,000. This is an Annual Aggregate
       Limit of Insurance and applies no matter how many losses occur or claims are made or how many
       buildings, premises or locations are covered by this policy.
       Definition: The term Annual Aggregate Limit of Insurance means this amount is the most we will pay for
       the total of all loss or damage to covered Building and Business Personal Property, including loss of
       income payable under the Business Income with or without Extra Expense Coverage Form(s), from all
       Off Premises Services Interruption(s) (as described in Paragraph (1) above), occurring during a 12-
       month policy period (starting with the beginning of the present annual policy period), even if there is
       more than one occurrence of Off Premises Services Interruption during that period of time.
       How the Annual Aggregate Applies: If there is more than one Off Premises Services Interruption
       occurrence in a 12-month policy period, the most we will pay for the total of all loss or damage sustained
       during that period of time is the amount shown as the Annual Aggregate Limit of Insurance for Off
       Premises Services Interruption Limited Additional Coverage in the Table of Coverages of this
       PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS.
       Should the first Off Premises Services Interruption not exhaust the Annual Aggregate Limit of Insurance,
       then the balance of that Limit is available for any subsequent Off Premises Services Interruptions that
       occur during the 12 month policy period.

PROGRD R                                                 25 of 37                                          02 /11
                  Includes copyrighted material of the Insurance Services Office, with its permission.
                                        Copyright, ISO Properties, Inc., 2007.
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 121 of 235


         With respect to the Annual Aggregate Limit, we will not pay more than a total of $250,000 even if the Off
         Premises Services Interruption continues to be present or active, or recurs, in a later policy period.
   (4)   Loss Payment for Buildings and Personal Property Will Not Exceed Insured Limit
         The coverage provided under this Off Premises Services Interruption Limited Additional Coverage does
         not increase the applicable Limit of Insurance shown in the Declarations on any Covered Property.
         Under this Off Premises Services Interruption Limited Additional Coverage, we will never pay more for
         any direct damage loss in any single occurrence than the Limit of Insurance shown in the Declarations
         for Covered Property.
   (5)   To the extent that a part of the Utility Services Exclusion(s) might conflict with coverage provided under
         this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR
         RESTAURANTS, that part of B.1.e. Utility Exclusion does not apply.
   (6)   If a loss is covered both under this Off Premises Services Interruption Limited Additional Coverage and
         by a separate endorsement providing Off Premises or Utility Services coverage (specific insurance)
         attached to this policy, the limits of this Off Premises Services Interruption Limited Additional Coverage
         Extension will be excess of that separate Utility Services or Off Premises Services Endorsement, and
         only the deductible applicable to that separate Utility Services or Off Premises Endorsement will apply to
         the loss.
   (7)   The Additional Condition, Coinsurance, does not apply to this Off Premises Services Interruption
         Limited Additional Coverage.
   SPOILAGE LIMITED ADDITIONAL COVERAGE
   Your coverage is extended to insure against direct physical loss or damage to "perishable stock" as
   described in paragraph C. below, but only to the extent described within this SPOILAGE LIMITED
   ADDITIONAL COVERAGE.
   A. Paragraph A.1. COVERED PROPERTY is extended to include the following:
      1. Covered Property
           Covered Property means "perishable stock" at the described premises owned by you or by others
           that is in your care, custody or control.
   B. The following is added to Paragraph A.2. PROPERTY NOT COVERED:
      q. Property located:
           (1) On buildings;
           (2) In the open; or
           (3) In vehicles.
   C. Only as respects coverage provided by this SPOILAGE LIMITED ADDITIONAL COVERAGE, the
      following applies:
      C. SPOILAGE DEFINITION
           SPOILAGE means the following:
           a. Breakdown or Contamination, meaning:
                (1) Change in temperature or humidity resulting from mechanical breakdown or failure of
                     refrigerating, coo ling or humidity control apparatus or equipment , only while such
                     equipment or apparatus is at the described premises; and
                (2) Contamination by the refrigerant.
           b. Power Outage, meaning change in temperature or humidity resulting from complete or partial
                interruption of electrical power, either on or off the described premises, due to conditions
                beyond your control.
   D. We will not pay for any loss or damage:
      1. Covered elsewhere under this Coverage Part or endorsement; or
      2. Not covered elsewhere under this Coverage Part or endorsement due to exhaustion of limits;
      except when Spoilage coverage is provided by the attachment of ISO Spoilage Coverage endorsement
      CP 04 40.


PROGRD R                                                   26 of 37                                        02 /11
                    Includes copyrighted material of the Insurance Services Office, with its permission.
                                          Copyright, ISO Properties, Inc., 2007.
        Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 122 of 235


        If ISO Spoilage Coverage endorsement CP 04 40 is attached to your policy, the limit of insurance
        provided in paragraph K. below of this SPOILAGE LIMITED ADDITIONAL COVERAGEis excess over
        any Limit of Insurance shown in the Schedule of the ISO Spoilage Coverage endorsement CP 04 40 or
        over the amount due from the ISO Spoilage Coverage endorsement, whichever is less.
   E.   Paragraph A.5. COVERAGE EXTENSIONS does not apply.
   F.   Paragraph B. EXCLUSIONS is replaced by the following:
        B. EXCLUSIONS
             1. Only the following EXCLUSIONS contained in paragraph B.1. of the Causes of Loss Form
                 applicable to this Coverage Part apply to Spoilage Coverage:
                 a. EARTH MOVEMENT;
                 b. GOVERNMENTAL ACTION;
                 c. NUCLEAR HAZARD;
                 d. WAR AND MILITARY ACTION; and
                 e. WATER.
             2. The following EXCLUSIONS are added:
                 We will not pay for loss or damage caused by or resulting from:
                 a. The disconnection of any refrigerating, cooling or humidity control system from the source
                     of power.
                 b. The deactivation of electrical power caused by the manipulation of any switch or other
                     device used to control the flow of electrical power or current.
                 c. The inability of an Electrical Utility Company or other power source to provide sufficient
                     power due to:
                     (1) Lack of fuel; or
                     (2) Governmental order.
                 d. The inability of a power source at the described premises to provide sufficient power due to
                     lack of generating capacity to meet demand.
                 e. Breaking of any glass that is a permanent part of any refrigerating, cooling or humidity
                     control unit.
             3. If a Terrorism Exclusion applies to this Coverage Part, it applies to Spoilage Coverage.
   G.   If Mechanical, Electrical or Pressure Systems Breakdown Endorsement GNY CP 03 is attached to your
        policy, coverage for Perishable Goods and Refrigerant Contamination provided in GNY CP 03 is
        superseded by this Spoilage Coverage Extension.
   H.   Paragraph F. ADDITIONAL CONDITIONS is replaced by the following:
        ADDITIONAL CONDITION
        The following condition applies in addition to the Common Policy Conditions and the Commercial
        Property Conditions.
      REFRIGERATION MAINTENANCE AGREEMENTS
      You must maintain a refrigeration maintenance or service agreement. If you voluntarily terminate this
      agreement and do not notify us, the insurance provided by this endorsement will be automatically
      suspended at the involved location.
   I. Paragraph G. OPTIONAL COVERAGES does not apply.
   J. The following is added to the DEFINITIONS:
      "Perishable Stock" means personal property:
      a. Maintained under controlled conditions for its preservation; and
      b. Susceptible to loss or damage if the controlled conditions change.
   K. The most we will pay for loss or damage during the policy period under this Spoilage Coverage
      Extension is $50,000. This is an annual aggregate Limit. This annual aggregate limit applies no matter
      how many locations, buildings or premises are covered by this coverage part.



PROGRD R                                                  27 of 37                                        02 /11
                   Includes copyrighted material of the Insurance Services Office, with its permission.
                                         Copyright, ISO Properties, Inc., 2007.
        Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 123 of 235


   L. Spoilage coverage provided by this Coverage Extension is not a Covered Cause of Loss for Business
      Income and / or Extra Expense losses.
   ADDITIONAL COVERAGE --- WATER PERIL LIMITED ADDITIONAL COVERAGE
   A. References to Zones B, C and X throughout the section which follows refer to Flood Map Zones
      established by the Federal Emergency Management Agency (FEMA) Mitigation Directorate’s
      administration of the National Flood Insurance Program (NFIP). Should the boundaries of Zone(s) B, C
      and / or X be revised under the NFIP during the policy period, such that the insured’s premises is
      reassigned to a zone outside Zone(s) B, C or X, coverage under Flood and / or Mudslide under this
      WATER PERIL Limited Additional Coverage will continue until expiration date of your policy.
   B   Coverage provided by this WATER PERIL Limited Additional Coverage applies to Flood losses occurring
       in NFIP Zones B, C and X for the Covered Property at described premises for which a Limit of Insurance
       is shown in the Declarations.
   C. Subject to the provisions of this WATER PERIL Limited Additional Coverage section, coverages only to
      the extent described immediately below are provided:
      1. Flood, meaning a general and temporary condition of partial or complete inundation of normally dry
          land areas due to:
          a. Surface water, waves, tides, tidal waves, overflow of any body of water or their spray all whether
               driven by wind or not.
          b. The overflow of inland or tidal waters;
          c. The unusual or rapid accumulation or runoff of surface waters from any source; or
      2. Mudslide or mudflow which are caused by flooding as defined in C.1.(c) above. For the purposes of
          this WATER PERIL Limited Additional Coverage, a mudslide or mudflow involves a river of liquid and
          flowing mud on the surface of normally dry land areas as when earth is carried by a current of water
          and deposited along the path of the current.
       All flooding in a continuous or protracted event will constitute a single flood.
       3.   Sewer Back-up meaning:
            Water that backs up or overflows from a sewer, drain, or sump,
       4.   Underground Water meaning:
            Water that is under the ground surface pressing on, or flowing or seeping through:
            (i) Foundations, walls, floors or paved surfaces;
            (ii) Basements, whether paved or not; or
           (iii) Doors, windows, or other openings,
       for a period, in both 3. and 4., of not more than 13 consecutive days (that is, 13 times twenty four
       consecutive hours), commencing during the policy period and only if all reasonable means were used to
       save and preserve the property from further damage at the time of and after that occurrence.
       The WATER PERIL Limited Additional Coverage does not apply to any loss or damage caused by or
       resulting from any of the causes described in this paragraph C. that begins before the inception of this
       insurance.
   D. We will pay for loss or damage to Covered Property caused by or resulting from WATER PERIL as
      defined in paragraph C. above at the location(s) shown in the Declarations. As used in this WATER
      PERIL Limited Additional Coverage, the term loss or damage means direct physical loss of or damage to
      Covered Property caused by the causes described in paragraph C. above, including the cost of removal
      of the debris resulting from the loss or damage to the Covered Property.
       Business Income, Extra Expense and Actual Loss Sustained



PROGRD R                                                  28 of 37                                        02 /11
                   Includes copyrighted material of the Insurance Services Office, with its permission.
                                         Copyright, ISO Properties, Inc., 2007.
       Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 124 of 235


      If a Business Income and Extra Expense or Business Income Without Extra Expense Coverage Form is
      attached to your policy, we will also pay for your loss of income (and extra expense if applicable) arising
      out of the loss or damage by WATER PERIL to Covered Property.
      However, any Actual Loss Sustained Coverage provided by a separate endorsement attached to your
      policy does not extend to the WATER PERIL Limited Additional Coverage.
   E. EXCLUSIONS, LIMITATIONS AND RELATED PROVISIONS
      1. The Exclusions and Limitation(s) sections of the Causes of Loss - Special Form apply to WATER
         PERIL Limited Additional Coverage provided in this section, except as provided in a. and b.
         immediately below:
           a. To the extent that a part of B.1.g. Water Exclusion of the Causes of Loss ---- Special Form might
              conflict with coverage provided under this WATER PERIL Limited Additional Coverage by the
              PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR
              RESTAURANTS, that part of the Water Exclusion does not apply. To the extent that a tsunami
              causes the overflow of tidal waters, the exclusion of earthquake, in the Earth Movement
              Exclusion of the Causes of Loss ---- Special Form does not apply.
               (1) Only as respects WATER PERIL Limited Additional Coverage, B.1.g. Water of the Causes of
                   Loss Special Form is deleted and replaced by the following:
                   g. Water
                      (1) Flood, surface water, waves (including tidal wave and tsunami), tides, tidal water,
                           overflow of any body of water, or spray from any of these, all whether or not driven
                           by wind (including storm surge);
                      (2) Mudslide or mudflow;
                      (3) Water that backs up or overflows or is otherwise discharged from a sewer, drain,
                           sump, sump pump or related equipment;
                      (4) Water under the ground surface pressing on, or flowing or seeping through:
                           (a) Foundations, walls, floors or paved surfaces;
                           (b) Basements, whether paved or not; or
                           (c) Doors, windows or other openings.
                      (5) Waterborne material carried or otherwise moved by any of the water referred to in
                           Paragraph 1., 3. or 4., or material carried or otherwise moved by mudslide or
                           mudflow.
                       This exclusion applies regardless of whether any of the above, in Paragraphs 1. through
                       5., is caused by an act of nature or is otherwise caused. An example of a situation to
                       which this exclusion applies is the situation where a dam, levee, seawall or other
                       boundary or containment system fails in whole or in part, for any reason, to contain the
                       water.
                       But if Water, as described in g.(1) through g.(5) above, results in fire, explosion or
                       sprinkler leakage, we will pay for the loss or damage caused by that fire, explosion or
                       sprinkler leakage (if sprinkler leakage is a Covered Cause of Loss).
                       Exclusion(s) g.(3) and g.(4) apply except as coverage is provided under WATER PERIL
                       Limited Additional Coverage.
           b. The exclusion of Collapse, in the Causes of Loss-Special Form does not apply to collapse
              caused by Flood and / or Mudslide otherwise covered by this WATER PERIL Limited Additional
              Coverage provided in this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE
              ENDORSEMENT FOR RESTAURANTS.




PROGRD R                                                29 of 37                                         02 /11
                 Includes copyrighted material of the Insurance Services Office, with its permission.
                                       Copyright, ISO Properties, Inc., 2007.
       Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 125 of 235


      2. The Additional Coverage ---- Collapse, in the Causes of Loss ---- Special Form does not apply to
         collapse caused by Flood and / or Mudslide as defined in this WATER PERIL Limited Additional
         Coverage of the PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR
         RESTAURANTS.
      3. The Ordinance Or Law Exclusion in the Causes of Loss Special Form continues to apply with
         respect to any loss under this WATER PERIL Limited Additional Coverage, unless a separate
         Ordinance Or Law Coverage endorsement is also attached to your policy. However, if a separate
         Ordinance Or Law Coverage endorsement is attached to your policy, please see paragraph I.3. of
         this Limited Additional Coverage.
      4. The following exclusions and limitations are added and apply to the WATER PERIL Limited
         Additional Coverage provided in this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE
         ENDORSEMENT FOR RESTAURANTS:
         a. We will not pay for any loss or damage caused by or resulting from any WATER PERIL that
            beg ins befor e or wit hin 72 hours af ter t he in cep tio n d at e of t his PROTE CTO-GUARD
            - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS. If you request
            and we provide an increase in the stated Limit of Insurance for WATER PERIL Limited Additional
            Coverage, the increase will not apply to loss or damage from any WATER PERIL that begins
            before or within 72 hours after your request was made.
                If the Flood is due to the overflow of inland or tidal waters, then the Flood is considered to begin
                when the water first overflows its banks.
           b. We will not pay for loss or damage caused by or resulting from destabilization of land arising
              from the accumulation of water in subsurface land areas.
           c. Under this Coverage Part, as set forth under Property Not Covered in the Building and Personal
              Property Coverage Form to which this PROTECTO-GUARD - ENHANCED PROPERTY
              COVERAGE ENDORSEMENT FOR RESTAURANTS is attached, land is not covered property,
              nor is the cost of excavations, grading, backfilling or filling. Therefore, coverage under this
              WATER PERIL Limited Additional Coverage in this PROTECTO-GUARD - ENHANCED
              PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS does not include the cost of
              restoring or remediating land due to the collapse or sinking of land caused by or resulting from
              Flood and / or Mudslide.
              However, coverage under this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE
              ENDORSEMENT FOR RESTAURANTS includes damage to the covered portions of the building
              and to covered personal property, caused by collapse or sinking of land along the shore of a
              body of water as the result of erosion or undermining caused by waves or currents of water
              which exceed the cyclical levels and cause Flood.
              Even if a CHANGE ENDORSEMENT is attached to your policy providing coverage for
              excavations, grading, backfilling or filling, then the cost of restoring or remediating land due t o
              the collapse o r sinking o f land caused by or resulting from Floo d and / or Mudslide is not
              covered under this WATER PERIL Limited Additional Coverage.
           d. We do not cover loss or damage by Flood to personal property in the open except to the extent
              that such coverage, if any, is specified in the Flood Coverage Schedule or in the Declarations.
           e.   Property Not Covered in the Building and Personal Property Coverage Form to which this
                PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR
                RESTAURANTS is attached, is amended and supplemented as follows only with respect to
                WATER PERIL Limited Additional Coverage:
                (1) Property Not Covered includes any building or other property that is not eligible for flood
                     insurance pursuant to the provisions of the Coastal Barrier Resources Act, 16 U.S.C. 3501
                     et seq. and the Coastal Barrier Improvement Act of 1990, Pub. L. 101-591, 16 U.S.C. 3501

PROGRD R                                                  30 of 37                                          02 /11
                   Includes copyrighted material of the Insurance Services Office, with its permission.
                                         Copyright, ISO Properties, Inc., 2007.
       Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 126 of 235


                      et seq.
                (2) Property Not Covered includes boat houses and open structures, and any property in or on
                    the foregoing, if the structure is located on or over a body of water.
                (3) If bulkheads, pilings, piers, wharves, docks, or retaining walls that are not part of a building
                    have been removed from Property Not Covered and added as Covered Property by
                    separate endorsement, this WATER PERIL Limited Additional Coverage does not apply to
                    such property.
                (4) The following are removed from Property Not Covered and are therefore Covered Property:
                    (a) Foundations below the lowest basement floor or the subsurface of the ground; and
                    (b) Underground pipes, flues and drains.
           f.   We will not pay for loss or damage caused by sewer back-up or overflow unless such back-up
                or overflow results from Flood and occurs within 72 hours after the flood recedes.
           g. The Additional Coverage - WATER PERIL Limited Additional Coverage provided here is not a
              "specified cause of loss."
           i. "Fungus," Wet or Dry Rot, or Bacteria
                As respects this WATER PERIL Limited Additional Coverage provided by this PROTECTO-
                GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS, the
                exclusion titled "Fungus", Wet Rot, Dry Rot in the Causes of Loss ---- Special Form is deleted and
                replaced with the following:
                "Fungus," Wet or Dry Rot, or Bacteria
                As respects this WATER PERIL Limited Additional Coverage provided by this PROTECTO-
                GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS, we will
                not pay for loss or damage caused directly or indirectly by "fungus", wet rot, dry rot and
                bacteria. Such loss or damage because of the presence, growth, proliferation, spread or any
                activity of "fungus", wet or dry rot or bacteria is excluded regardless of any other cause or event
                that contributes concurrently or in any sequence to the loss.
                This exclusion does not apply to the extent that coverage is provided in the Additional Coverage
                ---- Limited Coverage For "Fungus", Wet Rot, Dry Rot And Bacteria of the Causes of Loss ---
                Special Form with respect to loss or damage arising from "fungus", wet or dry rot or bacteria
                that results from Flood.
                This exclusion applies whether or not the loss event results in widespread damage or affects a
                substantial area.
                As respects this WATER PERIL Limited Additional Coverage provided by this PROTECTO-
                GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS, the
                Additional Coverage ---- Limited Coverage for "Fungus", Wet Rot, Dry Rot and Bacteria in the
                Causes of Loss ---- Special Form remains otherwise unmodified.
   F. Additional Coverages And Coverage Extensions
      Other than as provided in F.2. below, the following applies to all Additional Coverages and Coverage
      Extensions provided by this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE
      ENDORSEMENT FOR RESTAURANTS, the Causes of Loss ---- Special Form, the Building and Personal
      Property Coverage Form or the Condominium Association Coverage Form:
      1.   Amounts payable under Additional Coverages, Coverage Extensions (except endorsements
           specifically providing additional WATER PERIL Coverage limits) of this endorsement or any
           Coverage Form included in your policy, do not increase the Limit of Insurance for WATER PERIL
           Limited Additional Coverage provided by this PROTECTO-GUARD - ENHANCED PROPERTY
           COVERAGE ENDORSEMENT FOR RESTAURANTS.


PROGRD R                                                  31 of 37                                          02 /11
                   Includes copyrighted material of the Insurance Services Office, with its permission.
                                         Copyright, ISO Properties, Inc., 2007.
       Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 127 of 235


      2.   With respect to WATER PERIL Limited Additional Coverage, the Debris Removal Additional Coverage
           provided by this PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT
           FOR RESTAURANTS (and any additional limit for Debris Removal under a Limit Of Insurance clause
           or an endorsement) does not apply and is replaced with the following:
           DEBRIS REMOVAL
           a.   We will pay your expense to remove debris of Covered Property, when such debris is caused by
                or results from WATER PERIL. However, we will not pay to remove deposits of mud or earth
                from the grounds of the described premises.
           b. We will also pay the expense to remove debris of Covered Property that has floated or been
              hurled off the described premises by Flood and / or Mudslide.
           c. This coverage for Debris Removal, as set forth in F.2.a. and F.2.b. above, does not increase the
              applicable Limit of Insurance for WATER PERIL Limited Additional Coverage. Therefore, the
              most we will pay for the total of debris removal and direct physical loss of or damage to Covered
              Property, plus any loss of income payable arising out of the loss to Covered Property, is the
              Limit of Insurance for WATER PERIL Limited Additional Coverage shown on the first page of this
              PROTECTO-GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR
              RESTAURANTS.
      3.   With respect to WATER PERIL Limited Additional Coverage, the Coverage Extension for Newly
           Acquired or Constructed Property and Business Personal Property at Unspecified Locations does
           not apply.
      4.   Various Coverage Extensions, in the Building and Personal Property Coverage Form to which this
           PROTECTO-GUARD - ENHANCED                 PROPERTY COVERAGE           ENDORSEMENT FOR
           RESTAURANTS is attached, require coinsurance. If the No-Coinsurance Option applies, then the
           coinsurance requirement for such Coverage Extensions is eliminated.
      5.   Business Income, Extra Expense and Actual Loss Sustained
           The Actual Loss Sustained Coverage provided by a separate endorsement attached to your policy
           does not extend to the WATER PERIL Limited Additional Coverage provided by this PROTECTO-
           GUARD - ENHANCED PROPERTY COVERAGE ENDORSEMENT FOR RESTAURANTS.
   G. Limit of Insurance
      1.   Application Of Limit And Blanket Annual Aggregate
           Subject to paragraph G.2. below, the $250,000 Blanket Annual Aggregate Limit of Insurance for
           WATER PERIL Limited Additional Coverage is the most we will pay during any 12-month period, no
           matter how many:
           a.   Locations, premises, buildings; or
           b.   Types of coverage (such as Building, Business Personal Property, Business Income, Ordinance
                or Law, etc.);
           that occur during that 12-month policy period.
           The Blanket Annual Aggregate Limit of Insurance is the most we will pay for the total of all loss or
           damage to covered:
                (2) Buildings; and
                (3) Business Personal Property;
           including associated
                    a. Debris Removal expense; and
                    b. Loss of Income (if Business Income with or without Extra Expense Coverage Form(s)
                        are attached to your policy);
           that is caused by WATER PERIL (as defined in this Limited Additional Coverage) in a 12-month

PROGRD R                                                 32 of 37                                        02 /11
                  Includes copyrighted material of the Insurance Services Office, with its permission.
                                        Copyright, ISO Properties, Inc., 2007.
       Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 128 of 235


           period (starting with the beginning of the present annual policy period), even if there is more than
           one occurrence of WATER PERIL during that period of time. If there is more than one WATER PERIL
           in a 12-month period (starting with the beginning of the present annual policy period), the most we
           will pay for the total of all loss or damage sustained during that period of time and caused by WATER
           PERIL is the amount shown as the Blanket Annual Aggregate Limit of Insurance for WATER PERIL
           Limited Additional Coverage on the first page of this PROTECTO-GUARD - ENHANCED PROPERTY
           COVERAGE ENDORSEMENT FOR RESTAURANTS. Should the first WATER PERIL event not
           exhaust the applicable Limit of Insurance, then the balance of that Limit is available for a subsequent
           Flood(s) and / or Mudslide(s) that occur during the 12-month policy period.
         If a single occurrence of WATER PERIL event begin during one annual policy period and end during
         the following annual policy period, any Annual Aggregate Limit of Insurance applicable to the
         following annual policy period will not apply to that WATER PERIL loss.
      2. Limitation For Covered Property
          Notwithstanding the Blanket Limit of Insurance described in G.1. above, we will not pay more for
          Covered Property in any single occurrence under this WATER PERIL Limited Additional Coverage
          than we would pay in the absence of the WATER PERIL Limited Additional Coverage Limit of
          Insurance. Therefore, the maximum amount payable for Covered Building(s) or Business Personal
          Property is the Limit of Insurance or stated value (as shown in a Statement of Values on file with us)
          shown in the Declarations for fire losses.
      3.   Ensuing Loss
           Under the WATER PERIL Limited Additional Coverage, we will not pay for loss or damage by fire,
           explosion or sprinkler leakage. Coverage for Fire, Explosion or Sprinkler Leakage ensuing Flood
           and / or Mudslide is provided by the Special Causes of Loss form under the exception to Exclusion
           B.1.g.
           If a WATER PERIL is covered under this endorsement and an ensuing Fire, Explosion or Sprinkler
           Leakage loss is covered under the Causes of Loss Special Form by means of an exception to
           Exclusion B.1.g., the most we will pay for the total of all loss or damage caused by the WATER
           PERIL and the Fire, Explosion and / or Sprinkler Leakage is the Limit of Insurance applicable to the
           Fire, Explosion and / or Sprinkler Leakage. We will not pay the sum of the limits for Fire, Explosion
           and Sprinkler Leakage and WATER PERIL. We will not pay more for the WATER PERIL portion of
           the loss than the WATER PERIL Limited Additional Coverage Limit of Insurance provided by this
           endorsement, subject to paragraph G.2. of this Limited Additional Coverage.
           In the event of covered ensuing loss, for example, loss caused by Fire, Explosion and / or Sprinkler
           Leakage which results from the WATER PERIL, the most we will pay, for the total of all loss or
           damage caused by WATER PERIL, fire, explosion and sprinkler leakage, is the Limit of Insurance
           applicable to Fire. We will not pay the sum of the Fire and WATER PERIL Limits.
               EXAMPLES ---- ENSUING LOSS
               Two examples follow, using these facts: The Commercial Property Coverage Part, in these
               examples, includes the Causes of Loss ---- Basic Form (which covers fire) and this WATER PERIL
               Coverage. A building is damaged by Flood and by Fire which is caused by the Flood. The value
               of the damaged building is $1,000,000. The Limit of Insurance applicable to the building, for the
               Basic Causes of Loss, is $800,000. The Limit of Insurance for Flood under WATER PERIL is
               $250,000. The Flood Deductible amount is $10,000.
               EXAMPLE #1
               The damage due to Flood is $500,000. The damage due to Fire is $500,000.
               Payment for Flood damage is $250,000 ($500,000 damage minus $10,000. Flood deductible =
               $490,000; Limit is $250,000)


PROGRD R                                                 33 of 37                                         02 /11
                  Includes copyrighted material of the Insurance Services Office, with its permission.
                                        Copyright, ISO Properties, Inc., 2007.
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 129 of 235


                 Payment for Fire damage is $500,000 ($500,000 damage capped at the difference between the
                 Basic Limit and the Flood Limit)
                 Total Loss Payment is $750,000.
                 EXAMPLE #2
                 The damage due to Flood is $800,000. The damage due to Fire is $100,000.
                 Payment for Flood damage is $250,000 ($800,000 damage minus $10,000. Flood deductible =
                 $790,000; Limit is $250,000)
                 Payment for Fire damage is $100,000 (amount of damage)
                 Total Loss Payment is $350,000.
                 Note: These Examples are given only to illustrate the situation of flood and ensuing loss.
                 Therefore, the loss payment stated for flood damage does not address the situation where
                 another policy also covers the flood damage.
   H. Deductible
        1. The Deductible for coverage provided under this WATER PERIL Limited Additional Coverage is the
           Deductible applicable under paragraph H.5. below, unless modified by endorsement.
        2.   We will not pay that part of the loss that is attributable to any Deductible(s) in the National Flood
             Insurance Program policy.
        3. If WATER PERIL results in another Covered Cause of Loss and if both Covered Causes of Loss
           cause loss or damage, then only the higher deductible applies (e.g., the Flood deductible or the Fire
           deductible).
        4. Deductibles described in Paragraph 5. immediately below are applicable to all Coverage Forms
           extending coverage to this WATER PERIL Limited Additional Coverage except:
           a. Business Income (And Extra Expense) Coverage Form;
           b. Business Income (Without Extra Expense) Coverage Form; and
           c. Extra Expense Coverage Form.
        5. The Deductible section in the Building and Personal Property Coverage Form is replaced by the
           following, but only with respect to WATER PERIL and ensuing loss:
           a. The Deductible provisions apply to each WATER PERIL loss.
           b. The Deductible for:
                (1) Flood and/ or Mudslide is $10,000’
                (2) Sewer Back-up is $5,000;
                (3) Underground Water is $5,000;
           unless an endorsement amending these specific deductibles is attached to your policy.
           c. Separate Deductibles apply to: each building, personal property at each building and personal
                property in the open. Deductibles are applied separately even if:
                (1) Two or more buildings sustain loss or damage;
                (2) Personal property at two or more buildings sustains loss or damage; and / or
                (3) A building(s) and personal property sustain loss or damage.
           d. We will not pay for loss or damage until the amount of loss or damage exceeds the applicable
                Deductible. We will then pay the amount of loss or damage in excess of that Deductible, up to
                the applicable Limit of Insurance.
           e. If in one occurrence, there is loss or damage caused by WATER PERIL and loss or damage
                caused by a Cause of Loss (e.g., fire) that is covered by means of an exception to Exclusion
                B.1.g. of the Causes of Loss --- Special Form, then only the Deductible applicable to the WATER
                PERIL applies.
   I.   Other Insurance
        The Other Insurance Commercial Property Condition is replaced by the following with respect to the

PROGRD R                                                   34 of 37                                        02 /11
                    Includes copyrighted material of the Insurance Services Office, with its permission.
                                          Copyright, ISO Properties, Inc., 2007.
        Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 130 of 235


       coverage provided under this WATER PERIL Limited Additional Coverage:
       1. If the loss is also covered under a National Flood Insurance Program (NFIP) policy, or if the
          property is eligible to be written under an NFIP policy but there is no such policy in effect, then we
          will pay only for the amount of loss in excess of the maximum limit that can be insured under that
          policy. This provision applies whether or not the maximum NFIP limit was obtained or maintained,
          and whether or not you can collect on the NFIP policy. We will not, under any circumstances, pay
          more than the applicable Limit of Insurance for Flood and / or Mudslide as stated in the Flood
          Coverage Schedule or the first page of this PROTECTO-GUARD - ENHANCED PROPERTY
          COVERAGE ENDORSEMENT FOR RESTAURANTS as applicable to this WATER PERIL Limited
          Additional Coverage.
            However, this Provision I.1. does not apply under the following circumstances:
            a.   At the time of loss, the property is eligible to be written under an NFIP policy but such policy is
                 not in effect due solely to ineligibility of the property at the time this WATER PERIL Limited
                 Additional Coverage was written; or
            b. An NFIP policy is not in effect because we have agreed to write this WATER PERIL Limited
               Additional Coverage without underlying NFIP coverage. There is such an agreement only if the
               Flood Coverage Schedule or the Declarations indicate that the Underlying Insurance Waiver
               applies.
       2.   If the loss or damage to Covered Property is covered under this WATER PERIL Limited Additional
            Coverage and also covered under the MISCELLANEOUS WATER COVERAGE ENDORSEMENT
            Form WATER01, the most we will pay for the total of all loss or damage to Covered Property is:
            a. The Blanket Annual Aggregate Limit of Insurance (or the unused remainder of the Blanket
                 Annual Aggregate as described in paragraph G.1. above) applicable to WATER PERIL Limited
                 Additional Coverage; or
            b. The Limit of Insurance applicable to the Covered Property shown in the Declarations.
            In no event will we pay the sum of the Limits applicable to each of the coverages (i.e., the sum of the
            WATER PERIL Limited Additional Coverage Limit plus the Limits for Fire Hydrants and Underground
            Water - Supply Mains and Backup of Sewers and Drains).
       3.   If the loss or damage to Covered Property is covered under this WATER PERIL Limited Additional
            Coverage and is also covered under the BLANKET ORDINANCE OR LAW COVERAGE
            ENDORSEMENT Form ORD01, the most we will pay for the total of all loss or damage is:
            a. The Blanket Annual Aggregate Limit of Insurance (or the unused remainder of the Blanket
                 Annual Aggregate as described in paragraph G.1. above) applicable to WATER PERIL Limited
                 Additional Coverage; or
            b. The Limit of Insurance applicable to the Covered Property shown in the Declarations.
               In no event will we pay the sum of the Limits applicable to each of the coverages (i.e., the sum of
               the WATER PERIL Limited Additional Coverage Limit plus the Limits for Ordinance or Law
               resulting from WATER PERIL).
      4. If there is other insurance covering the loss, other than that described in I.1., I.2. or I.3. above, we
          will pay our share of the loss. Our share is the proportion that the available Limit of Insurance under
          this WATER PERIL Limited Additional Coverage bears to the total of the applicable Limits of
          Insurance under all other such insurance. But we will not pay more than the applicable Limit of
          Insurance stated in the Declarations for Covered Property as our proportion of the loss for any
          single occurrence.
   J. Business Income And Extra Expense Period Of Restoration
      This Section J. is applicable only to the Coverage Forms specified below:
      1. Business Income (And Extra Expense) Coverage Form;
      2. Business Income (Without Extra Expense) Coverage Form; and

PROGRD R                                                   35 of 37                                         02 /11
                    Includes copyrighted material of the Insurance Services Office, with its permission.
                                          Copyright, ISO Properties, Inc., 2007.
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 131 of 235


        3. Extra Expense Coverage Form.
        The "period of restoration" definition stated in the above Coverage Form, or in any endorsement
        amending the beginning of the "period of restoration", applies to each occurrence of WATER PERIL.
                         AMENDMENTS TO E. ADDITIONAL COVERAGE EXTENSIONS
PROPERTY IN TRANSIT
The following replaces Paragraph c. of Property in Transit:
   The most we will pay for loss or damage under this Extension is $50,000.
   For loss or damage to "fine arts" in transit, the most we will pay under this Additional Coverage Extension is
   $10,000. This is an annual aggregate limit.
   This Coverage Extension is additional insurance. The Additional Condition, Coinsurance, does not apply to
   this Extension.

                       AMENDMENTS TO THE BUSINESS INCOME COVERAGE FORMS
The following changes are made to the Business Income (Without Extra Expense) Coverage Form and the
Business Income (And Extra Expense) Coverage Form if one of these coverage forms is included in your policy:
                                        AMENDMENTS TO A. COVERAGE
PROPERTY DISTANCE EXTENSION
The property distance limitations in A. Coverage are increased from 100 feet to 500 feet. Payments under this
Additional Coverage will not increase the applicable limit of insurance.
                               AMENDMENTS TO A.5. ADDITIONAL COVERAGES
The following is added as the final paragraph of A.5.c.:
    EXTENDED BUSINESS INCOME TIME PERIOD
    (3) Additional days for "Business Income" and "Rental Value"
        Under the PROTECTO-GUARD ENHANCED PROPERTY COVERAGE ENDORSEMENT, we will add 60
        days to the number of days otherwise provided by this policy for Extended Business Income under
        (1)(b)(ii) and / or (2)(b)(ii).
                                  ADDITIONS TO A.6. COVERAGE EXTENSION
The following Coverage Extension is added to A.6.:
    BUSINESS INCOME - DEPENDENT PROPERTIES
    (1) We will pay up to $50,000 for the actual loss of business income you sustain due to the necessary
        "suspension" of your "operations" during the "period of restoration." The "suspension" must be caused
        by direct physical loss or damage to "dependent property" caused by or resulting from a Covered Cause
        of Loss. We will not pay more than 3% of this limit for each day’s "suspension" of "operations" due to
        loss arising from any one location.
    (2) For Coverage provided under this Business Income - Dependent Properties Coverage Extension, the
        following replaces the Resumption of Operations provision in the Loss Determination Loss Condition:
             We will reduce the amount of your Business Income Loss, other than Extra Expense, to the extent
             you resume operations, in whole or in part, by using any other available:
             (a) Source of materials; or
             (b) Outlet of your products.
             We will reduce your Extra Expense loss to the extent that you can return "operations" to normal and
             discontinue such Extra Expense.
    (3) Definitions:
        1. The following definition is added:
             "Dependent Property" means property operated by others whom you depend on to:

PROGRD R                                                  36 of 37                                        02 /11
                   Includes copyrighted material of the Insurance Services Office, with its permission.
                                         Copyright, ISO Properties, Inc., 2007.
       Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 132 of 235


           a. Deliver materials or services to you or to others for your account (Contributing Locations.) With
              respect to Contributing Locations, Services does not mean water, communication or power
              supply services;
         b. Accept your products or services (Recipient Locations);
         c. Manufacture products for delivery to your customers under contract of sale (Manufacturing
              Locations); or
         d. Attract customers to your business (Leader Locations).
      2. The "Period of Restoration" Definition, only with respect to "dependent property," is replaced by the
         following:
         "Period of restoration" means the period of time that:
         a. Begins 72 hours after the time of direct physical loss or damage caused by or resulting from any
              Covered Cause of Loss at the premises of the "dependent property"; and
         b. Ends on the earlier of the following:
              (i) The date when the property at the premises of the "dependent property" should be repaired,
                  rebuilt or replaced with reasonable speed and similar quality, or
             (ii) One year after the date of the direct physical loss or damage.
         "Period of restoration" does not include any increased period required due to the enforcement of
         any ordinance or law that:
         (a) Regulates the construction, use or repair, or requires the tearing down of any property; or
         (b) Requires any insured or others to test for, monitor, clean up, remove, contain, treat, detoxify or
              neutralize, or in any way respond to or assess the effects of "pollutants, " or
         (c) Requires any insured or others to test for, monitor, clean up, remove, contain, treat, detoxify or
              neutralize, or in any way respond to or assess the effects of "fungus," wet or dry rot, or bacteria.
              This exclusion of "fungus," wet or dry rot, or bacteria does not apply when "fungus", wet rot or
              dry rot results from a Covered Cause of Loss. Exclusion B.2.d.(2) of the Causes of Loss Special
              Form continues to apply.
         The expiration date of the policy will not cut short the "period of restoration."




PROGRD R                                                37 of 37                                          02 /11
                 Includes copyrighted material of the Insurance Services Office, with its permission.
                                       Copyright, ISO Properties, Inc., 2007.
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 133 of 235


                                                                                         COMMERCIAL PROPERTY
                                                                                                 CP 00 30 06 07

              BUSINESS INCOME (AND EXTRA EXPENSE)
                         COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section F., Definitions.


A. Coverage                                                         With respect to the requirements set forth in
   1. Business Income                                               the preceding paragraph, if you occupy only
                                                                    part of the site at which the described premises
      Business Income means the:                                    are located, your premises means:
      a. Net Income (Net Profit or Loss before in-                          (a) The portion of the building which
          come taxes) that would have been earned                                you rent, lease or occupy; and
          or incurred; and
                                                                           (b) Any area within the building or on
      b. Continuing normal operating expenses                                    the site at which the described prem-
          incurred, including payroll.                                           ises are located, if that area services,
      For manufacturing risks, Net Income includes                               or is used to gain access to, the de-
      the net sales value of production.                                         scribed premises.
      Coverage is provided as described and limited              2. Extra Expense
      below for one or more of the following options                a. Extra Expense Coverage is provided at the
      for which a Limit of Insurance is shown in the                    premises described in the Declarations only
      Declarations:                                                     if the Declarations show that Business In-
         (1) Business Income Including "Rental                          come Coverage applies at that premises.
              Value".                                               b. Extra Expense means necessary expenses
         (2) Business Income Other Than "Rental                         you incur during the "period of restoration"
              Value".                                                   that you would not have incurred if there
                                                                        had been no direct physical loss or damage
         (3) "Rental Value".
                                                                        to property caused by or resulting from a
      If option (1) above is selected, the term Busi-                   Covered Cause of Loss.
      ness Income will include "Rental Value". If op-
                                                                        We will pay Extra Expense (other than the
      tion (3) above is selected, the term Business
                                                                        expense to repair or replace property) to:
      Income will mean "Rental Value" only.
                                                                       (1) Avoid or minimize the "suspension" of
      If Limits of Insurance are shown under more
                                                                             business and to continue operations at
      than one of the above options, the provisions
                                                                             the described premises or at replace-
      of this Coverage Part apply separately to each.
                                                                             ment premises or temporary locations,
      We will pay for the actual loss of Business In-                        including relocation expenses and costs
      come you sustain due to the necessary "sus-                            to equip and operate the replacement lo-
      pension" of your "operations" during the "pe-                          cation or temporary location.
      riod of restoration". The "suspension" must be                   (2) Minimize the "suspension" of business if
      caused by direct physical loss of or damage to
                                                                             you cannot continue "operations".
      property at premises which are described in the
      Declarations and for which a Business Income                      We will also pay Extra Expense to repair or
      Limit of Insurance is shown in the Declarations.                  replace property, but only to the extent it
      The loss or damage must be caused by or re-                       reduces the amount of loss that otherwise
      sult from a Covered Cause of Loss. With re-                       would have been payable under this Cover-
      spect to loss of or damage to personal prop-                      age Form.
      erty in the open or personal property in a vehi-
      cle, the described premises include the area
      within 100 feet of the site at which the de-
      scribed premises are located.



CP 00 30 06 07                                ISO Properties, Inc., 2007                                    Page 1 of 9
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 134 of 235


   3. Covered Causes Of Loss, Exclusions And                           When a Covered Cause of Loss causes
      Limitations                                                      damage to property other than property at
      See applicable Causes Of Loss Form as shown                      the described premises, we will pay for the
      in the Declarations.                                             actual loss of Business Income you sustain
                                                                       and necessary Extra Expense caused by
   4. Additional Limitation --- Interruption Of                        action of civil authority that prohibits access
      Computer Operations                                              to the described premises, provided that
      a. Coverage for Business Income does not                         both of the following apply:
          apply when a "suspension" of "operations"                   (1) Access to the area immediately sur-
          is caused by destruction or corruption of                        rounding the damaged property is pro-
          electronic data, or any loss or damage to                        hibited by civil authority as a result of
          electronic data, except as provided under                        the damage, and the described premises
          the Additional Coverage ---- Interruption Of                     are within that area but are not more
          Computer Operations.                                             than one mile from the damaged prop-
      b. Coverage for Extra Expense does not apply                         erty; and
          when action is taken to avoid or minimize a                 (2) The action of civil authority is taken in
          "suspension" of "operations" caused by de-                       response to dangerous physical condi-
          struction or corruption of electronic data, or                   tions resulting from the damage or con-
          any loss or damage to electronic data, ex-                       tinuation of the Covered Cause of Loss
          cept as provided under the Additional Cov-                       that caused the damage, or the action is
          erage ---- Interruption Of Computer Opera-                       taken to enable a civil authority to have
          tions.                                                           unimpeded access to the damaged
      c. Electronic data means information, facts or                       property.
          computer programs stored as or on, cre-                      Civil Authority Coverage for Business In-
          ated or used on, or transmitted to or from                   come will begin 72 hours after the time of
          computer software (including systems and                     the first action of civil authority that prohib-
          applications software), on hard or floppy                    its access to the described premises and
          disks, CD-ROMs, tapes, drives, cells, data                   will apply for a period of up to four con-
          processing devices or any other reposito-                    secutive weeks from the date on which
          ries of computer software which are used                     such coverage began.
          with electronically controlled equipment.
                                                                       Civil Authority Coverage for Extra Expense
          The term computer programs, referred to in
          the foregoing description of electronic data,                will begin immediately after the time of the
          means a set of related electronic instruc-                   first action of civil authority that prohibits
          tions which direct the operations and func-                  access to the described premises and will
          tions of a computer or device connected to                   end:
          it, which enable the computer or device to                  (1) Four consecutive weeks after the date of
          receive, process, store, retrieve or send                        that action; or
          data.                                                       (2) When your Civil Authority Coverage for
   5. Additional Coverages                                                 Business Income ends;
      a. Civil Authority                                               whichever is later.
          In this Additional Coverage ---- Civil Author-           b. Alterations And New Buildings
          ity, the described premises are premises to                  We will pay for the actual loss of Business
          which this Coverage Form applies, as                         Income you sustain and necessary Extra
          shown in the Declarations.                                   Expense you incur due to direct physical
                                                                       loss or damage at the described premises
                                                                       caused by or resulting from any Covered
                                                                       Cause of Loss to:
                                                                      (1) New buildings or structures, whether
                                                                           complete or under construction;
                                                                      (2) Alterations or additions to existing build-
                                                                           ings or structures; and




Page 2 of 9                                   ISO Properties, Inc., 2007                              CP 00 30 06 07
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 135 of 235


         (3) Machinery, equipment, supplies or build-                 (2) "Rental Value"
              ing materials located on or within 100                       If the necessary "suspension" of your
              feet of the described premises and:                          "operations" produces a "Rental Value"
             (a) Used in the construction, alterations                     loss payable under this policy, we will
                  or additions; or                                         pay for the actual loss of "Rental Value"
             (b) Incidental to the occupancy of new                        you incur during the period that:
                  buildings.                                              (a) Begins on the date property is actu-
          If such direct physical loss or damage de-                           ally repaired, rebuilt or replaced and
                                                                               tenantability is restored; and
          lays the start of "operations", the "period of
          restoration" for Business Income Coverage                         (b) Ends on the earlier of:
          will begin on the date "operations" would                              (i) The date you could restore tenant
          have begun if the direct physical loss or                                  occupancy,     with    reasonable
          damage had not occurred.                                                   speed, to the level which would
      c. Extended Business Income                                                    generate the "Rental Value" that
         (1) Business Income Other Than "Rental                                      would have existed if no direct
              Value"                                                                 physical loss or damage had oc-
                                                                                     curred; or
              If the necessary "suspension" of your
              "operations" produces a Business In-                              (ii) 30 consecutive days after the date
              come loss payable under this policy, we                                determined in (2)(a) above.
              will pay for the actual loss of Business                       However, Extended Business Income
              Income you incur during the period that:                       does not apply to loss of "Rental Value"
             (a) Begins on the date property (except                         incurred as a result of unfavorable busi-
                  "finished stock") is actually repaired,                    ness conditions caused by the impact of
                  rebuilt or replaced and "operations"                       the Covered Cause of Loss in the area
                  are resumed; and                                           where the described premises are lo-
                                                                             cated.
            (b) Ends on the earlier of:
                                                                           Loss of "Rental Value" must be caused
                 (i) The date you could restore your                       by direct physical loss or damage at the
                     "operations", with reasonable                         described premises caused by or result-
                     speed, to the level which would                       ing from any Covered Cause of Loss.
                     generate the business income
                     amount that would have existed if              d. Interruption Of Computer Operations
                     no direct physical loss or damage                 (1) Under this Additional Coverage, elec-
                     had occurred; or                                      tronic data has the meaning described
                (ii) 30 consecutive days after the date                    under Additional Limitation ---- Interrup-
                     determined in (1)(a) above.                           tion Of Computer Operations.
             However, Extended Business Income                         (2) Subject to all provisions of this Addi-
             does not apply to loss of Business In-                        tional Coverage, you may extend the in-
             come incurred as a result of unfavorable                      surance that applies to Business Income
             business conditions caused by the im-                         and Extra Expense to apply to a "sus-
             pact of the Covered Cause of Loss in                          pension" of "operations" caused by an
             the area where the described premises                         interruption in computer operations due
             are located.                                                  to destruction or corruption of electronic
                                                                           data due to a Covered Cause of Loss.
             Loss of Business Income must be
             caused by direct physical loss or dam-
             age at the described premises caused by
             or resulting from any Covered Cause of
             Loss.




CP 00 30 06 07                                 ISO Properties, Inc., 2007                                 Page 3 of 9
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 136 of 235


         (3) With respect to the coverage provided                     (4) The most we will pay under this Addi-
              under this Additional Coverage, the                           tional Coverage ---- Interruption of Com-
              Covered Causes of Loss are subject to                         puter Operations is $2,500 for all loss
              the following:                                                sustained and expense incurred in any
             (a) If the Causes Of Loss ---- Special Form                    one policy year, regardless of the num-
                 applies, coverage under this Addi-                         ber of interruptions or the number of
                 tional Coverage ---- Interruption Of                       premises, locations or computer sys-
                 Computer Operations is limited to the                      tems involved. If loss payment relating to
                 "specified causes of loss" as defined                      the first interruption does not exhaust
                 in that form, and Collapse as set                          this amount, then the balance is avail-
                 forth in that form.                                        able for loss or expense sustained or in-
                                                                            curred as a result of subsequent inter-
              (b) If the Causes Of Loss ---- Broad Form                     ruptions in that policy year. A balance
                  applies, coverage under this Addi-                        remaining at the end of a policy year
                  tional Coverage ---- Interruption Of                      does not increase the amount of insur-
                  Computer Operations includes Col-                         ance in the next policy year. With re-
                  lapse as set forth in that form.                          spect to any interruption which begins in
              (c) If the Causes Of Loss Form is en-                         one policy year and continues or results
                  dorsed to add a Covered Cause of                          in additional loss or expense in a subse-
                  Loss, the additional Covered Cause                        quent policy year(s), all loss and ex-
                  of Loss does not apply to the cover-                      pense is deemed to be sustained or in-
                  age provided under this Additional                        curred in the policy year in which the in-
                  Coverage ---- Interruption Of Com-                        terruption began.
                  puter Operations.                                    (5) This Additional Coverage ---- Interruption
              (d) The Covered Causes of Loss include                        in Computer Operations does not apply
                  a virus, harmful code or similar in-                      to loss sustained or expense incurred af-
                  struction introduced into or enacted                      ter the end of the "period of restoration",
                  on a computer system (including                           even if the amount of insurance stated in
                  electronic data) or a network to                          (4) above has not been exhausted.
                  which it is connected, designed to            6. Coverage Extension
                  damage or destroy any part of the
                  system or disrupt its normal opera-              If a Coinsurance percentage of 50% or more is
                                                                   shown in the Declarations, you may extend the
                  tion. But there is no coverage for an
                                                                   insurance provided by this Coverage Part as
                  interruption related to manipulation
                  of a computer system (including elec-            follows:
                  tronic data) by any employee, includ-            NEWLY ACQUIRED LOCATIONS
                  ing a temporary or leased employee,              a. You may extend your Business Income and
                  or by an entity retained by you or for                Extra Expense Coverages to apply to prop-
                  you to inspect, design, install, main-                erty at any location you acquire other than
                  tain, repair or replace that system.                  fairs or exhibitions.
                                                                   b. The most we will pay under this Extension,
                                                                        for the sum of Business Income loss and
                                                                        Extra Expense incurred, is $100,000 at each
                                                                        location.




Page 4 of 9                                   ISO Properties, Inc., 2007                              CP 00 30 06 07
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 137 of 235


       c. Insurance under this Extension for each                    If there is an appraisal, we will still retain our
           newly acquired location will end when any                 right to deny the claim.
           of the following first occurs:                         2. Duties In The Event Of Loss
          (1) This policy expires;                                   a. You must see that the following are done in
          (2) 30 days expire after you acquire or begin                  the event of loss:
               to construct the property; or                            (1) Notify the police if a law may have been
          (3) You report values to us.                                       broken.
           We will charge you additional premium for                    (2) Give us prompt notice of the direct
           values reported from the date you acquire                        physical loss or damage. Include a de-
           the property.                                                    scription of the property involved.
       The Additional Condition, Coinsurance, does                      (3) As soon as possible, give us a descrip-
       not apply to this Extension.                                         tion of how, when, and where the direct
B. Limits Of Insurance                                                      physical loss or damage occurred.
   The most we will pay for loss in any one occur-                      (4) Take all reasonable steps to protect the
   rence is the applicable Limit of Insurance shown in                      Covered Property from further damage,
   the Declarations.                                                        and keep a record of your expenses
                                                                            necessary to protect the Covered Prop-
   Payments under the following coverages will not                          erty, for consideration in the settlement
   increase the applicable Limit of Insurance:                              of the claim. This will not increase the
   1. Alterations And New Buildings;                                        Limit of Insurance. However, we will not
   2. Civil Authority;                                                      pay for any subsequent loss or damage
   3. Extra Expense; or                                                     resulting from a cause of loss that is not
   4. Extended Business Income.                                             a Covered Cause of Loss. Also, if feasi-
                                                                            ble, set the damaged property aside and
   The amounts of insurance stated in the Interrup-                         in the best possible order for examina-
   tion Of Computer Operations Additional Coverage                          tion.
   and the Newly Acquired Locations Coverage Ex-
   tension apply in accordance with the terms of                        (5) As often as may be reasonably required,
   those coverages and are separate from the Limit(s)                       permit us to inspect the property prov-
   of Insurance shown in the Declarations for any                           ing the loss or damage and examine
   other coverage.                                                          your books and records.
C. Loss Conditions                                                          Also permit us to take samples of dam-
                                                                            aged and undamaged property for in-
   The following conditions apply in addition to the
                                                                            spection, testing and analysis, and per-
   Common Policy Conditions and the Commercial
                                                                            mit us to make copies from your books
   Property Conditions.
                                                                            and records.
   1. Appraisal
                                                                        (6) Send us a signed, sworn proof of loss
       If we and you disagree on the amount of Net                          containing the information we request to
       Income and operating expense or the amount                           investigate the claim. You must do this
       of loss, either may make written demand for an                       within 60 days after our request. We will
       appraisal of the loss. In this event, each party                     supply you with the necessary forms.
       will select a competent and impartial appraiser.                 (7) Cooperate with us in the investigation or
       The two appraisers will select an umpire. If they                    settlement of the claim.
       cannot agree, either may request that selection
                                                                        (8) If you intend to continue your business,
       be made by a judge of a court having jurisdic-
                                                                             you must resume all or part of your "op-
       tion. The appraisers will state separately the
                                                                             erations" as quickly as possible.
       amount of Net Income and operating expense
       or amount of loss. If they fail to agree, they will           b. We may examine any insured under oath,
       submit their differences to the umpire. A deci-                   while not in the presence of any other in-
       sion agreed to by any two will be binding. Each                   sured and at such times as may be rea-
       party will:                                                       sonably required, about any matter relating
                                                                         to this insurance or the claim, including an
       a. Pay its chosen appraiser; and
                                                                         insured’s books and records. In the event
       b. Bear the other expenses of the appraisal                       of an examination, an insured’s answers
           and umpire equally.                                           must be signed.




CP 00 30 06 07                                  ISO Properties, Inc., 2007                                Page 5 of 9
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 138 of 235


   3. Loss Determination                                            c. Resumption Of Operations
      a. The amount of Business Income loss will be                     We will reduce the amount of your:
          determined based on:                                         (1) Business Income loss, other than Extra
         (1) The Net Income of the business before                         Expense, to the extent you can resume
              the direct physical loss or damage oc-                       your "operations", in whole or in part, by
              curred;                                                      using damaged or undamaged property
         (2) The likely Net Income of the business if                      (including merchandise or stock) at the
              no physical loss or damage had oc-                           described premises or elsewhere.
              curred, but not including any Net In-                    (2) Extra Expense loss to the extent you
              come that would likely have been earned                      can return "operations" to normal and
              as a result of an increase in the volume                     discontinue such Extra Expense.
              of business due to favorable business                 d. If you do not resume "operations", or do not
              conditions caused by the impact of the                    resume "operations" as quickly as possible,
              Covered Cause of Loss on customers or                     we will pay based on the length of time it
              on other businesses;                                      would have taken to resume "operations" as
         (3) The operating expenses, including pay-                     quickly as possible.
              roll expenses, necessary to resume "op-            4. Loss Payment
              erations" with the same quality of service
              that existed just before the direct physi-            We will pay for covered loss within 30 days af-
              cal loss or damage; and                               ter we receive the sworn proof of loss, if you
                                                                    have complied with all of the terms of this Cov-
         (4) Other relevant sources of information,                 erage Part and:
              including:
                                                                    a. We have reached agreement with you on
             (a) Your financial records and account-                    the amount of loss; or
                  ing procedures;
                                                                    b. An appraisal award has been made.
            (b) Bills, invoices and other vouchers;
                  and                                        D. Additional Condition
             (c) Deeds, liens or contracts.                     COINSURANCE
      b. The amount of Extra Expense will be deter-             If a Coinsurance percentage is shown in the Dec-
          mined based on:                                       larations, the following condition applies in addi-
                                                                tion to the Common Policy Conditions and the
         (1) All expenses that exceed the normal                Commercial Property Conditions.
              operating expenses that would have
              been incurred by "operations" during the          We will not pay the full amount of any Business In-
              "period of restoration" if no direct physi-       come loss if the Limit of Insurance for Business
              cal loss or damage had occurred. We               Income is less than:
              will deduct from the total of such ex-            1. The Coinsurance percentage shown for Busi-
              penses:                                               ness Income in the Declarations; times
             (a) The salvage value that remains of              2. The sum of:
                  any property bought for temporary
                                                                    a. The Net Income (Net Profit or Loss before
                  use during the "period of restora-
                                                                        income taxes), and
                  tion", once "operations" are resumed;
                  and                                               b. Operating expenses, including payroll ex-
                                                                        penses,
            (b) Any Extra Expense that is paid for by
                other insurance, except for insurance               that would have been earned or incurred (had
                that is written subject to the same                 no loss occurred) by your "operations" at the
                plan, terms, conditions and provi-                  described premises for the 12 months following
                sions as this insurance; and                        the inception, or last previous anniversary date,
                                                                    of this policy (whichever is later).
         (2) Necessary expenses that reduce the
             Business Income loss that otherwise
             would have been incurred.




Page 6 of 9                                    ISO Properties, Inc., 2007                            CP 00 30 06 07
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 139 of 235


   Instead, we will determine the most we will pay us-       EXAMPLE #1 (UNDERINSURANCE)
   ing the following steps:
                                                             When:     The Net Income and operating
   Step (1): Multiply the Net Income and operating                     expenses for the 12 months
               expense for the 12 months following the                 following the inception, or last
               inception, or last previous anniversary                 previous anniversary date, of
              date, of this policy by the Coinsurance                  this policy at the described
               percentage;                                             premises would have been:        $ 400,000
   Step (2): Divide the Limit of Insurance for the                     The Coinsurance percentage is:        50%
              described premises by the figure deter-
               mined in Step (1); and                                  The Limit of Insurance is:       $ 150,000
   Step (3): Multiply the total amount of loss by the                  The amount of loss is:           $ 80,000
               figure determined in Step (2).                Step (1): $400,000 x 50% = $200,000
   We will pay the amount determined in Step (3) or                    (the minimum amount of insurance to meet
   the limit of insurance, whichever is less. For the                  your Coinsurance requirements)
   remainder, you will either have to rely on other in-      Step (2): $150,000 $200,000 = .75
   surance or absorb the loss yourself.                      Step (3): $80,000 x .75 = $60,000
   In determining operating expenses for the purpose
   of applying the Coinsurance condition, the follow-        We will pay no more than $60,000. The remaining
   ing expenses, if applicable, shall be deducted from       $20,000 is not covered.
   the total of all operating expenses:                      EXAMPLE #2 (ADEQUATE INSURANCE)
          (1) Prepaid freight ---- outgoing;                 When:      The Net Income and operating
          (2) Returns and allowances;                                   expenses for the 12 months
         (3)   Discounts;                                               following the inception, or last
                                                                        previous anniversary date, of
         (4)   Bad debts;                                               this policy at the described
         (5)   Collection expenses;                                     premises would have been:           $ 400,000
         (6)   Cost of raw stock and factory supplies                   The Coinsurance percentage is:           50%
               consumed (including transportation                       The Limit of Insurance is:          $ 200,000
               charges);                                                The amount of loss is:              $ 80,000
         (7)   Cost of merchandise sold (including
               transportation charges);                      The minimum amount of insurance to meet your Coin-
                                                             surance requirement is $200,000 ($400,000 x 50%).
         (8)   Cost of other supplies consumed (in-          Therefore, the Limit of Insurance in this example is
               cluding transportation charges);              adequate and no penalty applies. We will pay no more
         (9)   Cost of services purchased from outsid-       than $80,000 (amount of loss).
               ers (not employees) to resell, that do not    This condition does not apply to Extra Expense Cov-
               continue under contract;                      erage.
        (10)   Power, heat and refrigeration expenses        E. Optional Coverages
               that do not continue under contract (if
                                                                If shown as applicable in the Declarations, the fol-
               Form CP 15 11 is attached);
                                                                lowing Optional Coverages apply separately to
        (11)   All ordinary payroll expenses or the             each item.
               amount of payroll expense excluded (if
                                                                1. Maximum Period Of Indemnity
               Form CP 15 10 is attached); and
        (12)   Special deductions for mining properties              a. The Additional Condition, Coinsurance,
               (royalties unless specifically included in               does not apply to this Coverage Form at the
               coverage; actual depletion commonly                      described premises to which this Optional
               known as unit or cost depletion ---- not                 Coverage applies.
               percentage depletion; welfare and re-
               tirement fund charges based on ton-
               nage; hired trucks).




CP 00 30 06 07                                 ISO Properties, Inc., 2007                                  Page 7 of 9
           Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 140 of 235


        b. The most we will pay for the total of Busi-             3. Business Income Agreed Value
            ness Income loss and Extra Expense is the                 a. To activate this Optional Coverage:
            lesser of:
                                                                         (1) A Business Income Report / Work Sheet
           (1) The amount of loss sustained and ex-                           must be submitted to us and must show
                penses incurred during the 120 days                           financial data for your "operations":
                immediately following the beginning of
                the "period of restoration"; or                              (a) During the 12 months prior to the
                                                                                  date of the Work Sheet; and
           (2) The Limit of Insurance shown in the
                Declarations.                                               (b) Estimated for the 12 months immedi-
                                                                                 ately following the inception of this
   2. Monthly Limit Of Indemnity                                                 Optional Coverage.
      a. The Additional Condition, Coinsurance,                          (2) The Declarations must indicate that the
          does not apply to this Coverage Form at the                         Business Income Agreed Value Optional
          described premises to which this Optional                           Coverage applies, and an Agreed Value
          Coverage applies.                                                   must be shown in the Declarations. The
      b. The most we will pay for loss of Business                            Agreed Value should be at least equal to:
          Income in each period of 30 consecutive                            (a) The Coinsurance percentage shown
          days after the beginning of the "period of                             in the Declarations; multiplied by
          restoration" is:
                                                                            (b) The amount of Net Income and oper-
         (1) The Limit of Insurance, multiplied by                               ating expenses for the following 12
         (2) The fraction shown in the Declarations                              months you report on the Work
              for this Optional Coverage.                                        Sheet.
EXAMPLE                                                               b. The Additional Condition, Coinsurance, is
                                                                          suspended until:
When:     The Limit of Insurance is:         $    120,000
                                                                         (1) 12 months after the effective date of this
          The fraction shown in the                                          Optional Coverage; or
          Declarations for this Optional
          Coverage is:                                1/ 4               (2) The expiration date of this policy;
          The most we will pay for loss in                                whichever occurs first.
          each period of 30 consecutive                               c. We will reinstate the Additional Condition,
          days is:                           $     30,000                 Coinsurance, automatically if you do not
          ($120,000 x 1/ 4 = $30,000)                                     submit a new Work Sheet and Agreed
          If, in this example, the actual                                 Value:
          amount of loss is:                                             (1) Within 12 months of the effective date of
          Days 1----30:                      $     40,000                    this Optional Coverage; or
          Days 31----60:                     $     20,000                (2) When you request a change in your
                                                                             Business Income Limit of Insurance.
          Days 61----90:                     $     30,000
                                             $     90,000             d. If the Business Income Limit of Insurance is
                                                                          less than the Agreed Value, we will not pay
          We will pay:                                                    more of any loss than the amount of loss
          Days 1----30:                    $       30,000                 multiplied by:
          Days 31----60:                   $       20,000                (1) The Business Income Limit of Insurance;
          Days 61----90:                   $       30,000                     divided by
                                           $       80,000                (2) The Agreed Value.
          The remaining $10,000 is not covered.




Page 8 of 9                                      ISO Properties, Inc., 2007                            CP 00 30 06 07
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 141 of 235


EXAMPLE                                                           "Period of restoration" does not include any in-
                                                                  creased period required due to the enforce-
When:     The Limit of Insurance is:        $ 100,000             ment of any ordinance or law that:
          The Agreed Value is:              $ 200,000                (1) Regulates the construction, use or re-
          The amount of loss is:            $ 80,000                      pair, or requires the tearing down, of
Step (1): $100,000 $200,000 = .50                                         any property; or
Step (2): .50 x $80,000 = $40,000                                    (2) Requires any insured or others to test
                                                                          for, monitor, clean up, remove, contain,
We will pay $40,000. The remaining $40,000 is not                         treat, detoxify or neutralize, or in any
covered.                                                                  way respond to, or assess the effects of
   4. Extended Period Of Indemnity                                        "pollutants".
      Under Paragraph A.5.c., Extended Business                   The expiration date of this policy will not cut
      Income, the number 30 in Subparagraphs                      short the "period of restoration".
      (1)(b) and (2)(b) is replaced by the number              4. "Pollutants" means any solid, liquid, gaseous or
      shown in the Declarations for this Optional                 thermal irritant or contaminant, including
      Coverage.                                                   smoke, vapor, soot, fumes, acids, alkalis,
F. Definitions                                                    chemicals and waste. Waste includes materials
                                                                  to be recycled, reconditioned or reclaimed.
   1. "Finished stock" means stock you have manu-
      factured.                                                5. "Rental Value" means Business Income that
                                                                  consists of:
      "Finished stock" also includes whiskey and al-
      coholic products being aged, unless there is a              a. Net Income (Net Profit or Loss before in-
      Coinsurance percentage shown for Business                       come taxes) that would have been earned
      Income in the Declarations.                                     or incurred as rental income from tenant
                                                                      occupancy of the premises described in the
      "Finished stock" does not include stock you                     Declarations as furnished and equipped by
      have manufactured that is held for sale on the                  you, including fair rental value of any por-
      premises of any retail outlet insured under this                tion of the described premises which is oc-
      Coverage Part.
                                                                      cupied by you; and
   2. "Operations" means:
                                                                  b. Continuing normal operating expenses
      a. Your business activities occurring at the                    incurred in connection with that premises,
           described premises; and                                    including:
      b. The tenantability of the described premises,                (1) Payroll; and
           if coverage for Business Income Including
                                                                     (2) The amount of charges which are the
           "Rental Value" or "Rental Value" applies.
                                                                          legal obligation of the tenant(s) but
   3. "Period of restoration" means the period of time                    would otherwise be your obligations.
      that:                                                    6. "Suspension" means:
      a. Begins:                                                  a. The slowdown or cessation of your busi-
         (1) 72 hours after the time of direct physical               ness activities; or
             loss or damage for Business Income                   b. That a part or all of the described premises
             Coverage; or                                             is rendered untenantable, if coverage for
         (2) Immediately after the time of direct                     Business Income Including "Rental Value" or
             physical loss or damage for Extra Ex-                    "Rental Value" applies.
             pense Coverage;
          caused by or resulting from any Covered
          Cause of Loss at the described premises;
          and
      b. Ends on the earlier of:
         (1) The date when the property at the de-
             scribed premises should be repaired,
             rebuilt or replaced with reasonable
             speed and similar quality; or
         (2) The date when business is resumed at a
             new permanent location.



CP 00 30 06 07                               ISO Properties, Inc., 2007                               Page 9 of 9
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 142 of 235


                                                                                       COMMERCIAL PROPERTY
                                                                                               CP 15 55 06 95

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           BUSINESS INCOME CHANGES --- TIME PERIOD
This endorsement modifies insurance provided under the following:

   BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
   BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM

For insurance provided under the BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM or the
BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM, the following applies:
1. The 72-hour time period in the definition of "period of restoration" is replaced by 24 hours.
2. The 72-hour time period in the Civil Authority Additional Coverage is replaced by 24 hours.




CP 15 55 06 95                Copyright, ISO Commercial Risk Services, Inc., 1994                   Page 1 of 1
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 143 of 235


POLICY NUMBER: 8120T24753                                                                  COMMERCIAL PROPERTY
                                                                                                   CP 15 56 06 07

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 BUSINESS INCOME CHANGES ---
           BEGINNING OF THE PERIOD OF RESTORATION
This endorsement modifies insurance provided under the following:

     BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
     BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM



                                                        SCHEDULE


Select Either A. Or B


A.             72-Hour Time Period Is Replaced By 24 Hours


B.             72-Hour Time Period Is Eliminated


Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



A. If the Schedule indicates that the 72-hour time              B. If the Schedule indicates that the 72-hour time
   period is replaced by 24 hours, then:                           period is eliminated, then:
   1. The 72-hour time period in the definition of                 1. The 72-hour time period in the definition of
       ‘‘period of restoration’’ is replaced by 24 hours.              ‘‘period of restoration’’ is deleted. Therefore, the
       Therefore, the period of restoration for Busi-                  period of restoration for Business Income Cov-
       ness Income Coverage begins 24 hours after                      erage begins at the time of direct physical loss
       the time of direct physical loss or damage, sub-                or damage, subject to all other provisions of
       ject to all other provisions of the definition of               the definition of ‘‘period of restoration’’; and
       ‘‘period of restoration’’; and                              2. The 72-hour time period in the Civil Authority
   2. The 72-hour time period in the Civil Authority                   Additional Coverage is deleted. Therefore, cov-
       Additional Coverage is replaced by 24 hours.                    erage under the Additional Coverage ---- Civil
       Therefore, coverage under the Additional Cov-                   Authority begins at the time of action of civil au-
       erage ---- Civil Authority begins 24 hours after                thority, subject to all other provisions of that
       the time of action of civil authority, subject to all           Additional Coverage.
       other provisions of that Additional Coverage.




CP 15 56 06 07                                   ISO Properties, Inc., 2006                                   Page 1 of 1
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 144 of 235


                                                                                     COMMERCIAL PROPERTY
                                                                                             CP 10 32 08 08

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    WATER EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY


A. The exclusion in Paragraph B. replaces the Water          5. Waterborne material carried or otherwise
   Exclusion in this Coverage Part or Policy.                     moved by any of the water referred to in Para-
B. Water                                                          graph 1., 3. or 4., or material carried or other-
                                                                  wise moved by mudslide or mudflow.
   1. Flood, surface water, waves (including tidal
      wave and tsunami), tides, tidal water, overflow        This exclusion applies regardless of whether any
      of any body of water, or spray from any of             of the above, in Paragraphs 1. through 5., is
      these, all whether or not driven by wind (in-          caused by an act of nature or is otherwise caused.
      cluding storm surge);                                  An example of a situation to which this exclusion
                                                             applies is the situation where a dam, levee, seawall
   2. Mudslide or mudflow;                                   or other boundary or containment system fails in
   3. Water that backs up or overflows or is other-          whole or in part, for any reason, to contain the wa-
      wise discharged from a sewer, drain, sump,             ter.
      sump pump or related equipment;                        But if any of the above, in Paragraphs 1. through
   4. Water under the ground surface pressing on,            5., results in fire, explosion or sprinkler leakage,
      or flowing or seeping through:                         we will pay for the loss or damage caused by that
                                                             fire, explosion or sprinkler leakage (if sprinkler
      a. Foundations, walls, floors or paved sur-
                                                             leakage is a Covered Cause of Loss).
          faces;
      b. Basements, whether paved or not; or
      c. Doors, windows or other openings; or




CP 10 32 08 08                        Insurance Services Office, Inc., 2008                           Page 1 of 1
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 145 of 235


                                                                                      COMMERCIAL PROPERTY
                                                                                              CP 10 64 09 06

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       MASSACHUSETTS --- FUNGUS, WET ROT, DRY ROT
        AND BACTERIA EXCLUSION AND LIMITATIONS
This endorsement modifies insurance provided under the following:

   CAUSES OF LOSS ---- SPECIAL FORM


A. Exclusion B.1.h. is replaced by the following ex-              b. The cost to tear out and replace any part of
   clusion:                                                           the building or other property as needed to
   h. "Fungus", Wet Rot, Dry Rot And Bacteria                         gain access to the "fungus", wet or dry rot
                                                                      or bacteria; and
      Presence, growth, proliferation, spread or any
      activity of "fungus", wet or dry rot or bacteria.           c. The cost of testing performed after removal,
                                                                      repair, replacement or restoration of the
      But if "fungus", wet or dry rot or bacteria re-                 damaged property is completed, provided
      sults in a Covered Cause of Loss, we will pay                   there is a reason to believe that "fungus",
      for the loss or damage caused by that Covered                   wet or dry rot or bacteria are present.
      Cause of Loss.
                                                               3. The coverage described under B.2. of this
      This exclusion does not apply:                              Limited Coverage is limited to $15,000. Regard-
       1. When "fungus", wet or dry rot or bacteria               less of the number of claims, this limit is the
          results from fire or lightning; or                      most we will pay for the total of all loss or dam-
                                                                  age arising out of all occurrences of Covered
       2. To the extent that coverage is provided in
                                                                  Causes of Loss (other than fire or lightning)
          the Additional Coverage ---- Limited Coverage
                                                                  and Flood which take place in a 12-month pe-
          For "Fungus", Wet Rot, Dry Rot And Bacte-
                                                                  riod (starting with the beginning of the present
          ria with respect to loss or damage by a
                                                                  annual policy period). With respect to a particu-
          cause of loss other than fire or lightning.
                                                                  lar occurrence of loss which results in "fun-
B. The Additional Coverage ---- Limited Coverage For              gus", wet or dry rot or bacteria, we will not pay
   "Fungus", Wet Rot, Dry Rot And Bacteria is re-                 more than a total of $15,000 even if the "fun-
   placed by the following:                                       gus", wet or dry rot or bacteria continues to be
   1. The coverage described in B.2. and B.6. only                present or active, or recurs, in a later policy pe-
      applies when the "fungus", wet or dry rot or                riod.
      bacteria is the result of one or more of the fol-        4. The coverage provided under this Limited Cov-
      lowing causes that occurs during the policy pe-             erage does not increase the applicable Limit of
      riod and only if all reasonable means were used             Insurance on any Covered Property. If a par-
      to save and preserve the property from further              ticular occurrence results in loss or damage by
      damage at the time of and after that occur-                 "fungus", wet or dry rot or bacteria, and other
      rence.                                                      loss or damage, we will not pay more, for the
       a. A Covered Cause of Loss other than fire or              total of all loss or damage, than the applicable
          lightning; or                                           Limit of Insurance on the affected Covered
                                                                  Property.
      b. Flood, if the Flood Coverage Endorsement
          applies to the affected premises.                        If there is covered loss or damage to Covered
                                                                   Property, not caused by "fungus", wet or dry
   2. We will pay for loss or damage by "fungus", wet              rot or bacteria, loss payment will not be limited
      or dry rot or bacteria. As used in this Limited              by the terms of this Limited Coverage, except
      Coverage, the term loss or damage means:                     to the extent that "fungus", wet or dry rot or
       a. Direct physical loss or damage to Covered                bacteria causes an increase in the loss. Any
          Property caused by "fungus", wet or dry rot              such increase in the loss will be subject to the
          or bacteria, including the cost of removal of            terms of this Limited Coverage.
          the "fungus", wet or dry rot or bacteria;




CP 10 64 09 06                                ISO Properties, Inc., 2006                                Page 1 of 2
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 146 of 235


   5. The terms of this Limited Coverage do not                     b. If a covered "suspension" of "operations"
      increase or reduce the coverage provided un-                     was caused by loss or damage other than
      der Paragraph F.2. (Water Damage, Other Liq-                     "fungus", wet or dry rot or bacteria but
      uids, Powder Or Molten Material Damage) of                       remediation of "fungus", wet or dry rot or
      the Causes Of Loss ---- Special Form or under                    bacteria prolongs the "period of restora-
      the Additional Coverage ---- Collapse in that                    tion", we will pay for loss and / or expense
      Form.                                                            sustained during the delay (regardless of
   6. The following, 6.a. or 6.b., applies only if Busi-               when such a delay occurs during the "pe-
      ness Income and / or Extra Expense coverage                      riod of restoration"), but such coverage is
      applies to the described premises and only if                    limited to 30 days. The days need not be
      the "suspension" of "operations" satisfies all                   consecutive.
      terms and conditions of the applicable Busi-
      ness Income and / or Extra Expense coverage
      form.
      a. If the loss which resulted in "fungus", wet or
          dry rot or bacteria does not in itself necessi-
          tate a "suspension" of "operations", but
          such "suspension" is necessary due to loss
          or damage to property caused by "fungus",
          wet or dry rot or bacteria, then our payment
          under Business Income and / or Extra Ex-
          pense is limited to the amount of loss
          and / or expense sustained in a period of not
          more than 30 days. The days need not be
          consecutive.




Page 2 of 2                                    ISO Properties, Inc., 2006                           CP 10 64 09 06
     Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 147 of 235


   Policy Number: 8120T24753
   Policy Period: 03-01-2020         TO 03-01-2021


                    GREATER NEW YORK INSURANCE GROUP

 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     FLOOD
                               COVERAGE SCHEDULE
                                  AND CHANGES

This endorsement modifies and provides supplementary information to the following:


FLOOD COVE RAG E E NDORSE ME NT
CONDOMINI UM ASSOCIATION COVE RAG E FORM
BUILDING AND PE RSONAL PROPE RTY COVE RAG E FORM
ORDINANCE OR LAW COVE RAG E
BUSINESS INCOME AND EXT RA EXPE NSE COVE RAG E FORMS

If not shown below, information required to complete this endorsement will be shown
in the Declarations.

Inception Date of Flood Coverage Endorsement 03/01/2020 Note: There is no
coverage for a Flood that begins before or within 72 hours after this date. Refer to
Section D.5.a. of the Flood Coverage Endorsement for additional information.

No Coinsurance Option

Flood Deductible:     $100,000

Underlying Insurance Waiver

Other Flood Insurance, if any (identify insurer and policy number):
Primary (NFIP)
Other

Annual Aggregate for Flood      $ 5,000,000 .
Note: Refer to the Limit of Insurance provisions in the Flood Coverage Endorsement
for an explanation.

Description of Personal Property in the Open, if covered for Flood:



   FLODE C                                 1 of 4                                      02/ 05


         Includes copyrighted material of ISO Properties, Inc., with its permission.
     Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 148 of 235


   Policy Number: 8120T24753
   Policy Period: 03-01-2020         TO 03-01-2021


Flood Limit of Insurance --- Single Occurrence: The Limit(s) shown in Section A. or B.
of this Schedule. Refer to the Limit of Insurance provisions in the Endorsement for an
explanation.



Applicable to Sections A. and B. of this Endorsement:

   1. Bldg. = Building; BPP = Business Personal Property; BI = Business Income
      Coverage Form; E E Extra Expense Coverage Form

   2. A. 4. Additional Coverages, e. Increased Cost of Construction of the Building and
      Personal Property Coverage Form / Condominium Association Coverage Form
      does not apply to Flood Coverage.

   3. The following is added to the Flood Coverage E ndorsement under Section D.
         a. Flood Coverage applies to losses occurring only in:
                 i. Flood Z ones B, C, or X, or
                ii. Flood Z one D, but only if the loss occurs at a premises listed in the
                    Flood Z one D. Schedule.
      Flood Coverage does not apply to losses occurring in any other Flood Z one(s).

                                Flood Z one D Schedule
  Pre mises in Flood Z one D covered for flood:




Additional premises, if any, will appear on a separate Flood Z one D Schedule.


   4. Section E . 2. of the Flood Coverage E ndorsement is deleted and replaced with the
      following: Flood Coverage does not apply to the Newly Acquired or Constructed
      Property/ Newly Acquired Locations Coverage Extensions.

   FLODE C                                  2 of 4                                     02/ 05


         Includes copyrighted material of ISO Properties, Inc., with its permission.
     Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 149 of 235


    Policy Number: 8120T24753
    Policy Period: 03-01-2020         TO 03-01-2021


Only the section check-marked applies.

X Section A.

Flood Blanket Limit $       5,000,000

1. The Flood Blanket Limit is the most we will pay under this Coverage Part for the sum
of all loss or damage for the scheduled Property/ Coverages at all covered premises for all
covered Floods. The Flood Blanket Limit does not apply separately to Pre mises,
Locations, Types of Property or Coverages. This coverage is subject to all other
applicable provisions of the Limit of Insurance section in the Flood Coverage
E ndorse ment.

2. Pre mises Covered
Flood Coverage applies only at premises listed for property coverage in the Designation
of Pre mises Schedule.

3. Flood Coverage applies only to the types of property and / or coverages checked in the
Schedule of Property/ Coverage for Flood.

4. Flood is a Covered Causes of Loss for the items checked in the schedule, but only to
the extent and limits provided by the Flood E ndorse ment and the Flood Coverage
Schedule and Changes. If an endorsement providing Ordinance or Law Coverage is
attached to this Coverage Part, the following also applies: The Limits for Ordinance or
Law Coverage for losses arising out of Flood are included within the Blanket Limit
shown above for Flood Coverage. No further coverage for Ordinance or Law losses
arising from Flood Losses is provided under this Coverage Part, including any attached
endorse ment that provides Ordinance or Law Coverage. Limits shown for Ordinance or
Law Coverage elsewhere in this Coverage Part do not apply to Flood losses. This
provision supersedes any contradictory provisions in Ordinance or Law Coverage.


                    Schedule of Property/ Coverage for Flood Coverage
X   Bldg                                        BI (CP 00 32)
X   BPP                                         E E (CP 00 50)
X   BI (CP 00 30)                           Ordinance or Law Coverage
    Other:                                  Coverage A
                                            Coverage B
                                            Coverage C

    Section B. Flood Separate Limits
    FLODE C                                 3 of 4                                      02/ 05


          Includes copyrighted material of ISO Properties, Inc., with its permission.
             Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 150 of 235


            Policy Number: 8120T24753
            Policy Period: 03-01-2020             TO 03-01-2021


    Subject to the limits shown in the Flood Separate Limits Schedule, Flood Coverage
    applies:

                   1. At only those buildings scheduled for Flood Coverage in the Flood Separate
                   Limits Schedule; and
                   2. For only for the types of property/coverages/ limits shown in the Flood
                   Separate Limits Schedule.

    This coverage is subject to all other applicable provisions of the Limit of Insurance
    section in the Flood Coverage E ndorsement.

                                          Flood Separate Limits Schedule
                   Building Limit      BPP                BI (CP0030)      BI               EE
                                       Limit                               (CP0032)         (CP0050)
Loc /       Bldg
#       #          $                  $                  $                 $                $
#       #          $                  $                  $                 $                $
#       #          $                  $                  $                 $                $
#       #          $                  $                  $                 $                $
#       #          $                  $                  $                 $                $
                                     Ordinance or L aw
                   Coverage A.                                              Coverage B      Coverage C
#       #                 I ncluded in Building Limit Above                 $               $
#       #                 I ncluded in Building Limit Above                 $               $
#       #                 I ncluded in Building Limit Above                 $               $
#       #                 I ncluded in Building Limit Above                 $               $
#       #                 I ncluded in Building Limit Above                 $               $
                       Attach a separate sheet for additional premises if necessary.


    Flood is a Covered Causes of Loss for the items shown in the schedule, but only to the
    extent and limits provided by the Flood Coverage E ndorsement and the Flood Coverage
    Schedule
    and Changes. If an endorsement providing Ordinance or Law Coverage is attached to
    this Coverage Part, the following also applies: The Limits shown in the Separate Limits
    Schedule for Ordinance or Law Coverage are the most we will pay for Ordinance or Law
    losses arising out of Flood No further coverage for Ordinance or Law losses arising from
    Flood losses is provided under this Coverage Part. Limits shown for Ordinance or Law
    Coverage elsewhere in this policy do not apply to Flood losses. This provision supersedes
    any contradictory provisions in Ordinance or Law Coverage.

            FLODE C                                     4 of 4                                   02/ 05


                   Includes copyrighted material of ISO Properties, Inc., with its permission.
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 151 of 235


                                                                                      COMMERCIAL PROPERTY
                                                                                              CP 10 65 06 07

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      FLOOD COVERAGE ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY


A. When this endorsement is attached to the Stan-               2. To the extent that a part of the Water Exclusion
   dard Property Policy, the terms Coverage Part and               might conflict with coverage provided under
   Coverage Form in this endorsement are replaced                  this endorsement, that part of the Water Exclu-
   by the term Policy.                                             sion does not apply.
B. This endorsement applies to the Covered Property             3. To the extent that a tsunami causes the over-
   and Coverages for which a Flood Limit of Insur-                 flow of tidal waters, the exclusion of earth-
   ance is shown in the Flood Coverage Schedule or                 quake, in the Earth Movement Exclusion, does
   in the Declarations.                                            not apply.
C. Additional Covered Cause Of Loss                             4. The Ordinance Or Law Exclusion in this Cov-
                                                                   erage Part continues to apply with respect to
   The following is added to the Covered Causes Of
   Loss:                                                           any loss under this Coverage Part including
                                                                   any loss under this endorsement, unless Ordi-
   Flood, meaning a general and temporary condition                nance Or Law Coverage is added by endorse-
   of partial or complete inundation of normally dry               ment.
   land areas due to:
                                                                5. The following exclusions and limitations are
    1. The overflow of inland or tidal waters;                     added and apply to coverage under this en-
    2. The unusual or rapid accumulation or runoff of              dorsement:
       surface waters from any source; or                          a. We will not pay for any loss or damage
    3. Mudslides or mudflows which are caused by                       caused by or resulting from any Flood that
       flooding as defined in C.2. above. For the pur-                 begins before or within 72 hours after the
       pose of this Covered Cause Of Loss, a mud-                      inception date of this endorsement. If you
       slide or mudflow involves a river of liquid and                 request and we provide an increase in the
       flowing mud on the surface of normally dry                      stated Limit of Insurance for Flood, the in-
       land areas as when earth is carried by a current                crease will not apply to loss or damage from
       of water and deposited along the path of the                    any Flood that begins before or within 72
       current.                                                        hours after your request was made.
   All flooding in a continuous or protracted event will               If the Flood is due to the overflow of inland
   constitute a single flood.                                          or tidal waters, then the Flood is considered
                                                                       to begin when the water first overflows its
D. Exclusions, Limitations And Related Provisions
                                                                       banks.
   1. The Exclusions and Limitation(s) sections of
                                                                   b. We will not pay for loss or damage caused
       the Causes Of Loss Form (and the Exclusions
                                                                       by or resulting from destabilization of land
       section of the Mortgageholders Errors And
                                                                       arising from the accumulation of water in
       Omissions Coverage Form and the Standard
                                                                       subsurface land areas.
       Property Policy) apply to coverage provided
       under this endorsement except as provided in
       D.2. and D.3. below.




CP 10 65 06 07                                ISO Properties, Inc., 2007                                Page 1 of 4
   Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 152 of 235


c. Under this Coverage Part, as set forth un-                f. We will not pay for loss or damage caused
    der Property Not Covered in the Coverage                    by sewer back-up or overflow unless such
    Form to which this endorsement is at-                       back-up or overflow results from Flood and
    tached, land is not covered property, nor is                occurs within 72 hours after the flood re-
    the cost of excavations, grading, backfilling               cedes.
    or filling. Therefore, coverage under this        E. Additional Coverages And Coverage Extensions
    endorsement does not include the cost of
    restoring or remediating land due to the col-        1. With respect to Flood Coverage, the Debris
    lapse or sinking of land caused by or result-           Removal Additional Coverage (and any addi-
    ing from Flood. However, coverage under                 tional limit for Debris Removal under a Limit Of
    this endorsement includes damage to the                 Insurance clause or an endorsement) is not
    covered portions of the building and to                 applicable and is replaced by the following:
    covered personal property, caused by col-               DEBRIS REMOVAL
    lapse or sinking of land along the shore of a
                                                            a. We will pay your expense to remove debris
    body of water as the result of erosion or                   of Covered Property and other debris that
    undermining caused by waves or currents                     is on the described premises, when such
    of water which exceed the cyclical levels                   debris is caused by or results from Flood.
    and cause Flood.                                            However, we will not pay to remove depos-
d. We do not cover loss or damage by Flood                      its of mud or earth from the grounds of the
    to personal property in the open except to                  described premises.
    the extent that such coverage, if any, is               b. We will also pay the expense to remove
    specified in the Flood Coverage Schedule                    debris of Covered Property that has floated
    or in the Declarations.                                     or been hurled off the described premises
e. Property Not Covered, in the Coverage                        by Flood.
    Form to which this endorsement is at-                   c. This coverage for Debris Removal, as set
    tached, is amended and supplemented as                      forth in E.1.a. and E.1.b. above, does not
    follows with respect to Flood Coverage:                     increase the applicable Limit of Insurance
   (1) Property Not Covered includes any                        for Flood. Therefore, the most we will pay
        building or other property that is not eli-             for the total of debris removal and loss or
        gible for flood insurance pursuant to the               damage to Covered Property is the Limit of
        provisions of the Coastal Barrier Re-                   Insurance for Flood that applies to the Cov-
        sources Act, 16 U.S.C. 3501 et seq. and                 ered Property at the affected described
        the Coastal Barrier Improvement Act of                  premises covered under this endorsement.
        1990, Pub. L. 101-591, 16 U.S.C. 3501 et         2. With respect to Flood Coverage, the Coverage
        seq.                                                Extension for Newly Acquired or Constructed
   (2) Property Not Covered includes boat                   Property is amended by adding the following:
        houses and open structures, and any                 a. With respect to Flood Coverage, this Cov-
        property in or on the foregoing, if the                 erage Extension does not apply to any
        structure is located on or over a body of               building or structure that is not fully en-
        water.                                                  closed by walls and roof.
   (3) If bulkheads, pilings, piers, wharves,               b. With respect to a building or structure cov-
        docks, or retaining walls that are not                  ered under this Coverage Extension, the
        part of a building, have been removed                   amounts of coverage stated in the Cover-
        from Property Not Covered and added                     age Extension do not apply to Flood Cov-
        as Covered Property by separate en-                     erage. Instead, the most we will pay for all
        dorsement, this Flood Coverage En-                      loss or damage to property covered under
        dorsement does not apply to such prop-                  this Coverage Extension is 10% of the total
        erty.
                                                                of all Limits of Insurance for Flood Cover-
   (4) The following are removed from Prop-                     age as provided under this endorsement.
        erty Not Covered and are therefore Cov-                 Such coverage does not increase the Limit
        ered Property:                                          of Insurance for Flood.
      (a) Foundations below the lowest base-
          ment floor or the subsurface of the
          ground; and
      (b) Underground pipes, flues and
          drains.
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 153 of 235


   3. With respect to any applicable Additional Cov-              If the Limit of Insurance and the Annual Aggre-
      erages and Coverage Extensions in the Cover-                gate amount are the same, or if there is no
      age Form to which this endorsement is at-                   amount stated as an Annual Aggregate, then
      tached, other than those addressed in E.1. and              the Limit of Insurance is the most we will pay
      E.2. above, amounts payable under such other                for the total of all loss or damage that is caused
      provisions, as set forth therein, do not increase           by Flood in a 12-month period (starting with the
      the Limit of Insurance for Flood.                           beginning of the present annual policy period),
F. Coinsurance                                                    even if there is more than one occurrence of
                                                                  Flood during that period of time. Thus, if the
   1. The Coinsurance Condition, if any, in the ap-               first Flood does not exhaust the applicable
      plicable Coverage Form applies to the coverage              Limit of Insurance, then the balance of that
      provided under this endorsement, unless the                 Limit is available for a subsequent Flood(s).
      No-Coinsurance Option, in the Flood Coverage
      Schedule or in the Declarations, is specified as             If a single occurrence of Flood begins during
      being applicable.                                            one annual policy period and ends during the
                                                                   following annual policy period, any Limit of In-
   2. Various Coverage Extensions, in the Coverage                 surance or Annual Aggregate applicable to the
      Form to which this endorsement is attached,                  following annual policy period will not apply to
      require coinsurance. If the No-Coinsurance                   that Flood.
      Option applies, then the coinsurance require-
      ment for such Coverage Extensions is elimi-              3. Ensuing Loss
      nated.                                                       In the event of covered ensuing loss, for ex-
G. Limit Of Insurance                                              ample, loss caused by Fire, Explosion and / or
                                                                   Sprinkler Leakage which results from the
   1. General Information                                          Flood, the most we will pay, for the total of all
      Flood Coverage may be written at a Limit of In-              loss or damage caused by flood, fire, explosion
      surance that is equal to or less than the Limit of           and sprinkler leakage, is the Limit of Insurance
      Insurance which applies to other Covered                     applicable to Fire. We will not pay the sum of
      Causes of Loss (e.g., Fire) under this Com-                  the Fire and Flood Limits.
      mercial Property Coverage Part.                      EXAMPLES ---- ENSUING LOSS
      The Limit of Insurance for Flood is shown in         Two examples follow, using these facts: The Commer-
      the Flood Coverage Schedule or in the Declara-       cial Property Coverage Part, in these examples, in-
      tions. If such Limit is not shown, then the Limit    cludes the Causes of Loss ---- Basic Form (which cov-
      applicable to Fire also applies to Flood.            ers fire) and this Flood Coverage Endorsement. A
   2. Application Of Limit And Aggregate                   building is damaged by Flood and by Fire which is
                                                           caused by the Flood. The value of the damaged build-
      The Limit of Insurance for Flood is the most we
                                                           ing is $1,000,000. The Limit of Insurance applicable to
      will pay in a single occurrence of Flood for loss
                                                           the building, for the Basic Causes of Loss, is
      or damage caused by the Flood. If there is
                                                           $800,000. The Limit of Insurance for Flood is
      more than one Flood in a 12-month period
                                                           $400,000. The Flood Deductible amount is $5,000.
      (starting with the beginning of the present an-
      nual policy period), the most we will pay for the    EXAMPLE #1
      total of all loss or damage sustained during that    The damage due to Flood is $500,000. The damage
      period of time and caused by Flood is the            due to Fire is $500,000.
      amount that is identified as the Annual Aggre-
      gate for Flood as shown in the Flood Coverage        Payment for Flood damage is $400,000 ($500,000
      Schedule or the Declarations.                        damage minus $5,000 Flood deductible = $495,000;
                                                           Limit is $400,000).
                                                           Payment for Fire damage is $400,000 ($500,000 dam-
                                                           age capped at the difference between the Basic Limit
                                                           and the Flood Limit).
                                                           Total Loss Payment is $800,000.
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 154 of 235


EXAMPLE #2                                                     However, this Provision I.1. does not apply
The damage due to Flood is $800,000. The damage                under the following circumstances:
due to Fire is $100,000.                                       a. At the time of loss, the property is eligible to
Payment for Flood damage is $400,000 ($800,000                     be written under an NFIP policy but such
damage minus $5,000 Flood deductible = $795,000;                   policy is not in effect due solely to ineligibil-
Limit is $400,000).                                                ity of the property at the time this Flood
                                                                   Coverage Endorsement was written; or
Payment for Fire damage is $100,000 (amount of dam-
age).                                                          b. An NFIP policy is not in effect because we
                                                                   have agreed to write this Flood Coverage
Total Loss Payment is $500,000.                                    Endorsement without underlying NFIP cov-
Note: These Examples are given only to illustrate the              erage. There is such an agreement only if
situation of flood and ensuing loss. Therefore, the                the Flood Coverage Schedule or the Decla-
loss payment stated for flood damage does not ad-                  rations indicate that the Underlying Insur-
dress the situation where another policy also covers               ance Waiver applies.
the flood damage.                                           2. If there is other insurance covering the loss,
H. Deductible                                                  other than that described in I.1. above, we will
                                                               pay our share of the loss. Our share is the pro-
    1. The Deductible for coverage provided under
                                                               portion that the applicable Limit of Insurance
        this endorsement is the Deductible applicable
                                                               under this endorsement bears to the total of
        to Flood as shown in the Flood Coverage
                                                               the applicable Limits of Insurance under all
        Schedule or in the Declarations.
                                                               other such insurance. But we will not pay more
    2. We will not pay that part of the loss that is           than the applicable Limit of Insurance stated in
        attributable to any Deductible(s) in the National      the Flood Coverage Schedule or the Declara-
        Flood Insurance Program policy.                        tions of this Coverage Part.
   3. If Flood results in another Covered Cause of
       Loss and if both Covered Causes of Loss
       cause loss or damage, then only the higher
       deductible applies (e.g., the Flood deductible
       or the Fire deductible).
I. Other Insurance
   The Other Insurance Commercial Property Condi-
   tion is replaced by the following with respect to the
   coverage provided under this endorsement:
   1. If the loss is also covered under a National
       Flood Insurance Program (NFIP) policy, or if
       the property is eligible to be written under an
       NFIP policy but there is no such policy in ef-
       fect, then we will pay only for the amount of
       loss in excess of the maximum limit that can be
       insured under that policy. This provision ap-
       plies whether or not the maximum NFIP limit
       was obtained or maintained, and whether or
       not you can collect on the NFIP policy. We will
       not, under any circumstances, pay more than
       the applicable Limit of Insurance for Flood as
       stated in the Flood Coverage Schedule or the
       Declarations of this Coverage Part.
Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 155 of 235




                                X




                            X
        Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 156 of 235




X

                                  $    100,000




                                         10,000,000

    X
    X
    X
    Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 157 of 235

SECTION B. - SEPARATE LIMITS
Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 158 of 235
              Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 159 of 235
                                                                                                COMMERCIAL PROPERTY
                                                                                                         CP 10 45 08 99

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                              EARTHQUAKE AND VOLCANIC ERUPTION
                                        ENDORSEMENT
                                      (SUB-LIMIT FORM)

This endorsement modifies insurance provided under the following:

    COMME RCIAL PROPE RTY COVE RAGE PART
    STANDARD PROPE RTY POLICY

A. When this endorsement is attached to the Standard                         All E arthquake shocks or Volcanic E ruptions that
   Property Policy, the terms Coverage Part and Cover-                       occur within any 168-hour period will constitute a
   age Form in this endorsement are replaced by the                          single E arthquake or Volcanic E ruption. The ex-
   term Policy.                                                              piration of this policy will not reduce the 168-hour
                                                                             period.
B. This endorsement applies to the Covered Property
   and Coverages for which an E arthquake - Volcanic                D. Exclusions, Limitations And Related Provisions
   E ruption Limit of Insurance is shown in the E arth-
   quake - Volcanic E ruption Coverage Schedule or in                   1.   The Exclusions and Limitation(s) sections of the
   the D eclarations.                                                        Causes of Loss Form (and the Exclusions section
                                                                             of the Mortgageholders E rrors and Omissions
C. Additional Covered Causes Of Loss
                                                                             Coverage Form and the Standard Property Policy)
    1.   The following are added to the Covered Causes                       apply to coverage provided under this endorse-
         of Loss:                                                            ment, except as provided in D.2. and D.3. below.

         a.   E arthquake.                                              2.   To the extent that the E arth Movement Exclusion
                                                                             might conflict with coverage provided under this
         b.   Volcanic E ruption, meaning the eruption, ex-                  endorsement, the E arth Movement Exclusion
              plosion or effusion of a volcano.                              does not apply.
         All E arthquake shocks or Volcanic E ruptions that             3.   The exclusion of collapse, in the Causes of Loss-
         occur within any 168-hour period will constitute a
                                                                             Special Form and Mortgageholders E rrors And
         single E arthquake or Volcanic E ruption. The ex-
                                                                             Omissions Coverage Form, does not apply to
         piration of this policy will not reduce the 168-hour
                                                                             collapse caused by E arthquake or Volcanic
         period.
                                                                             E ruption.
    2.   If the E arthquake - Volcanic E ruption Coverage
         Schedule or the D eclarations indicate that this               4.   The Additional Coverage - Collapse, in the
         endorsement covers E arthquake-Sprinkler Leak-                      Causes of Loss - Broad Form, Causes of Loss -
         age Only, then the Covered Causes of Loss in                        Special Form and Mortgageholders E rrors And
         Paragraph C.1. of this endorsement do not apply,                    Omissions Coverage Form, does not apply to the
         and the following apply instead:                                    coverage provided under this endorsement. This
                                                                             endorsement includes coverage for collapse
         a. Sprinkler Leakage resulting from E arth-                         caused by E arthquake or Volcanic E ruption.
            quake.
                                                                        5.   We will not pay for loss or damage caused di-
         b. Sprinkler Leakage resulting from Volcanic                        rectly or indirectly by tidal wave or tsunami, even
            E ruption. Volcanic E ruption means the erup-                    if attributable to an E arthquake or Volcanic
            tion, explosion or effusion of a volcano.                        E ruption.




CP 10 45 08 99                          Copyright, Insurance Services Office, Inc., 1998                      Page 1 of 5
              Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 160 of 235
    6.   We will not pay for loss or damage caused by or                      The E arthquake - Volcanic E ruption Coverage
         resulting from any E arthquake or Volcanic E rup-                    Schedule or the D eclarations provide information
         tion that begins before the inception of this insur-                 on the Limit of Insurance applicable to Covered
         ance.                                                                Property and Coverages for E arthquake - Vol-
                                                                              canic E ruption.
    7.   The Ordinance Or Law Exclusion in this Cover-
         age Part continues to apply with respect to any                 2.   Annual Aggregate Limit
         loss under this Coverage Part including any loss
         under this endorsement, unless Ordinance Or                          The Limit of Insurance for E arthquake - Volcanic
         Law Coverage is added by endorsement.                                E ruption is an annual aggregate limit and as such
                                                                              is the most we will pay for the total of all loss or
    8.   We will not pay for loss of or damage to exterior                    damage that is caused by E arthquake or Volcanic
         masonry veneer (except stucco) on wood frame                         E ruption in a 12-month period (starting with the
         walls caused by or resulting from E arthquake or                     beginning of the present annual policy period),
         Volcanic E ruption. The value of such veneer will                    even if there is more than one E arthquake or
         not be included in the value of Covered Property                     Volcanic E ruption during that period of time.
         or the amount of loss when applying the Property                     Thus, if the first E arthquake or Volcanic E ruption
         Damage D eductible applicable to this endorse-                       does not exhaust the Limit of Insurance, then the
         ment.                                                                balance of that Limit is available for a subsequent
                                                                              E arthquake(s) or Volcanic E ruption(s).
         This limitation, D.8., does not apply if:

         a.   The E arthquake - Volcanic E ruption Cover-                     If a single E arthquake or Volcanic E ruption (as
              age Schedule or the D eclarations indicate                      defined in Section C. of this endorsement) begins
              that the "Including Masonry Veneer" option                      during one annual policy period and ends during
              applies; or                                                     the following annual policy period, any Limit of
                                                                              Insurance applicable to the following annual pol-
         b.   Less than 10% of the total outside wall area                    icy period will not apply to such E arthquake or
              is faced with masonry veneer (excluding                         Volcanic E ruption.
              stucco).
                                                                         3.   Increased Annual Aggregate Limit Option
    9.   Under this Coverage Part, as set forth under
         Property Not Covered in the Coverage Form to                         If the E arthquake - Volcanic E ruption Coverage
         which this endorsement is attached, land is not                      Schedule or the D eclarations indicate that the In-
         covered property, nor is the cost of excavations,                    creased Annual Aggregate Limit Option ap-plies,
         grading, backfilling or filling. Therefore, cover-                   then the following applies instead of Paragraph
         age under this endorsement does not include the                      F.2. above:
         cost of restoring or remediating land.
                                                                              The Limit of Insurance for E arthquake - Volcanic
E. No Coinsurance                                                             E ruption is the most we will pay in a single
                                                                              E arthquake or Volcanic E ruption (as defined in
    The Coinsurance Condition in this policy, if any, does                    Section C. of this endorsement) for loss or dam-
    not apply to the coverage provided under this en-                         age caused by the E arthquake or Volcanic E rup-
    dorsement.                                                                tion. If there is more than one E arthquake or
                                                                              Volcanic E ruption in a 12-month period (starting
    Various Coverage Extensions, in the Coverage Form
                                                                              with the beginning of the present annual policy
    to which this endorsement is attached, require coin-
    surance. The coinsurance requirement for such Cov-                        period), the most we will pay for the total of all
    erage Extensions is eliminated with respect to cover-                     loss or damage sustained during that period of
    age provided under this endorsement.                                      time and caused by E arthquake or Volcanic
                                                                              E ruption is two times the Limit of Insurance.
F. Limit Of Insurance
                                                                              If a single E arthquake or Volcanic E ruption (as
    1.   General Information                                                  defined in Section C. of this endorsement) begins
                                                                              during one annual policy period and ends during
         The term Limit of Insurance means the Limit of                       the following annual policy period, any Limit of
         Insurance applicable to E arthquake - Volcanic                       Insurance applicable to the following annual pol-
         E ruption for the Covered Property or Coverage                       icy period will not apply to such E arthquake or
         under which loss or damage is sustained.                             Volcanic E ruption.




Page 2 of 5                              Copyright, Insurance Services Office, Inc., 1998                  CP 10 45 08 99
              Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 161 of 235
    4.   Additional Coverages And Coverage Extensions                Total Loss Payment is $800,000.

         Amounts payable under an Additional Coverage                Example # 2
         or Coverage Extension, as set forth in the appli-
         cable Coverage Form, do not increase the Limit              The damage due to E arthquake is $800,000.
         of Insurance for E arthquake - Volcanic E ruption.
                                                                     The damage due to Fire is $100,000.
    5.   Limitation
                                                                     Payment for E arthquake damage is $400,000 ($800,000
         For property or coverage that is subject to a               damage minus $50,000 E arthquake deductible =
         Blanket Limit on E arthquake - Volcanic E ruption           $750,000; Limit is $400,000)
         (as shown in the E arthquake - Volcanic E ruption
         Coverage Schedule or in the D eclarations), we              Payment for Fire damage is $100,000 (amount of damage)
         will not pay more than we would pay in the ab-
         sence of such Blanket Limit. Therefore, the                 Total Loss Payment is $500,000.
         maximum amount payable for any such item of
         property or coverage is the Limit of Insurance or           G. Property Damage Deductible
         stated value (as shown in a Statement of Values
                                                                         1.   The provisions of Section G.2. of this endorsement
         on file with us) specific to that item of property or
                                                                              are applicable to all Coverage Forms except:
         coverage for Covered Causes of Loss other than
         E arthquake - Volcanic E ruption.                                    a.   Business Income (And Extra Expense) Cov-
                                                                                   erage Form;
    6.   Ensuing Loss
                                                                              b.   Business Income (Without Extra Expense)
         If a Cause of Loss (such as fire) is covered by
                                                                                   Coverage Form;
         means of an exception to the E arth Movement
         Exclusion, in the Causes of Loss Form, we will                       c.   Extra Expense Coverage Form.
         also pay for the loss or damage caused by that
         other Covered Cause of Loss. But the most we                    2.   The D eductible, if any, in this Coverage Part is
         will pay, for the total of all loss or damage caused                 replaced by the following with respect to E arth-
         by the E arthquake, Volcanic E ruption and other                     quake and Volcanic E ruption:
         Covered Cause of Loss, is the Limit of Insurance
         applicable to such other Covered Cause of Loss.                      a.   All Policies
         We will not pay the sum of the two Limits.
                                                                                   (1) The D eductible provisions apply to each
EXAMPLES - ENSUING LOSS                                                                E arthquake or Volcanic E ruption.
Two examples follow, using these facts: The Commercial                             (2) Separate D eductibles are calculated for,
Property Coverage Part, in these examples, includes the                                and apply to, each building, personal
Causes of Loss - Basic Form (which covers fire) and this                               property at each building and personal
E arthquake - Volcanic E ruption E ndorsement. A building                              property in the open. D eductibles are
is damaged by E arthquake, and by Fire which is caused by                              separately calculated and applied even
the E arthquake. The value of the damaged building is                                  if:
$1,000,000. The Limit of Insurance applicable to the
building, for the Basic Causes of Loss, is $800,000. The                               (a) Two or more buildings sustain loss or
Limit of Insurance for E arthquake - Volcanic E ruption is                                 damage;
$400,000. The E arthquake D eductible amount is $50,000.
                                                                                       (b) Personal property at two or more
Example # 1                                                                                buildings sustains loss or damage;
                                                                                           and/ or
The damage due to E arthquake is $500,000.
                                                                                       (c) A building and the personal property
The damage due to Fire is $500,000.                                                        in that building sustain loss or dam-
                                                                                           age.
Payment for E arthquake damage is $400,000 ($500,000
damage minus $50,000 E arthquake deductible =                                      (3) We will not pay for loss or damage until
$450,000; Limit is $400,000)                                                           the amount of loss or damage exceeds
                                                                                       the applicable D eductible. We will then
Payment for Fire damage is $400,000 ($500,000 damage                                   pay the amount of loss or damage in ex-
capped at the difference between the Basic Limit and the                               cess of that D eductible, up to the appli-
E arthquake Limit)                                                                     cable Limit of Insurance.




CP 10 45 08 99                           Copyright, Insurance Services Office, Inc., 1998                      Page 3 of 5
              Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 162 of 235
              (4) When property is covered under the                                  property on the report dates, we will de-
                  Coverage Extension for Newly Acquired                               termine the deductible amount as a per-
                  or Constructed Property: In determining                             centage of the full value as of the report
                  the amount, if any, that we will pay for                            dates.
                  loss or damage, we will deduct an
                  amount equal to a percentage of the                             (b) If the first Report of Values is not filed
                  value of the property at time of loss. The                          with us prior to loss or damage, we will
                  applicable percentage for Newly Ac-                                 determine the deductible amount as a
                  quired or Constructed Property is the                               percentage of the value shown in the
                  highest percentage shown in the E arth-                             most recent Statement of Values on file
                  quake - Volcanic E ruption Coverage                                 with us.
                  Schedule or in the D eclarations for any
                  described premises.                                         c. Calculation Of The Deductible - Blanket In-
                                                                                 surance Other Than Builders Risk
              (5) If there is loss or damage caused by
                  E arthquake or Volcanic E ruption, and                          (1) Property Not Subject To Value Report-
                  loss or damage caused by a Cause of                                 ing Forms
                  Loss (e.g., fire) that is covered by means
                  of an exception to the E arth Movement                              In determining the amount, if any, that
                  Exclusion, then the only applicable D e-                            we will pay for loss or damage, we will
                  ductible provisions are those stated in                             deduct an amount equal to a percentage
                  this endorsement.                                                   (as shown in the E arthquake - Volcanic
                                                                                      E ruption Coverage Schedule or in the
        b.    Calculation Of The Deductible - Specific In-                            D eclarations, concerning the E arthquake
              surance Other Than Builders Risk                                        - Volcanic E ruption D eductible) of the
                                                                                      value of the property that has sustained
              (1) Property Not Subject To Value Report-                               loss or damage. The value to be used is
                  ing Forms                                                           that shown in the most recent Statement
                                                                                      of Values on file with us.
                  In determining the amount, if any, that
                  we will pay for loss or damage, we will                         (2) Property Subject To Value Reporting
                  deduct an amount equal to a percentage                              Forms
                  (as shown in the E arthquake - Volcanic
                  E ruption Coverage Schedule or in the                               In determining the amount, if any, that
                  D eclarations, concerning the E arthquake                           we will pay for property that has sus-
                  - Volcanic E ruption D eductible) of the                            tained loss or damage, we will deduct an
                  value of the property that has sustained                            amount equal to a percentage (as shown
                  loss or damage. The value to be used is                             in the E arthquake - Volcanic E ruption
                  that shown in the most recent Statement                             Coverage Schedule or in the D eclara-
                  of Values on file with us.                                          tions, concerning the E arthquake - Vol-
                                                                                      canic E ruption D eductible) of the value
              (2) Property Subject To Value Reporting                                 of that property as of the time of loss or
                  Forms                                                               damage.

                  In determining the amount, if any, that                    d.   Calculation Of The Deductible - Builders
                  we will pay for loss or damage, we will                         Risk Insurance
                  deduct an amount equal to a percentage
                  (as shown in the E arthquake - Volcanic                         (1) Builders Risk Other Than Reporting
                  E ruption Coverage Schedule or in the                               Form
                  D eclarations, concerning the E arthquake
                  - Volcanic E ruption D eductible) of the                            In determining the amount, if any, that
                  value of the property that has sustained                            we will pay for property that has sus-
                  loss or damage. The value to be used is                             tained loss or damage, we will deduct an
                  the latest value shown in the most recent                           amount equal to a percentage (as shown
                  Report of Values on file with us.                                   in the E arthquake - Volcanic E ruption
                                                                                      Coverage Schedule or in the D eclara-
              However:                                                                tions, concerning the E arthquake - Vol-
                                                                                      canic E ruption D eductible) of the actual
              (a) If the most recent Report of Values                                 cash value of that property as of the time
                  shows less than the full value of the                               of loss or damage.




Page 4 of 5                             Copyright, Insurance Services Office, Inc., 1998                  CP 10 45 08 99
           Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 163 of 235
           (2) Builders Risk Reporting Form                             of loss does not exceed the applicable blanket Limit
                                                                        of Insurance (for blanket insurance).
                 In determining the amount, if any, that
                 we will pay for loss or damage, we will                Building # 1 and Business Personal Property at
                 deduct an amount equal to a percentage                 Building # 1 have sustained damage; the amounts of
                 (as shown in the E arthquake - Volcanic                loss are $95,000 (Building) and $5,000 (Business Per-
                 E ruption Coverage Schedule or in the                  sonal Property).
                 D eclarations, concerning the E arthquake
                 - Volcanic E ruption D eductible) of the               The D eductible is 10% .
                 value of the property that has sustained
                 loss or damage. The value to be used is                Building
                 the actual cash value shown in the most
                 recent Report of Values on file with us.               Step (1): $500,000 x 10% = $50,000

                 However:                                               Step (2): $95,000 - $50,000 = $45,000

                 (a) If the most recent Report of Values                Business Personal Property
                     shows less than the actual cash value
                     of the property on the report date,                Step (1): $250,000 x 10% = $25,000
                     we will determine the deductible
                     amount as a percentage of the actual               The loss, $5,000, does not exceed the deductible.
                     cash value as of the report date.
                                                                        The most we will pay is $45,000. The remainder of
                 (b) If the first Report of Values is not               the building loss, $50,000, is not covered due to appli-
                     filed with us prior to loss or damage,             cation of the D eductible. There is no loss payment for
                     we will determine the deductible                   the business personal property.
                     amount as a percentage of the actual
                     cash value of the property as of the          I.   Business Income And Extra Expense Period Of Res-
                     time of loss or damage.                            toration
H. Example - Application Of Deductible In G.2.b.(1)                     This Section, I., is applicable only to the Coverage
   And G.2.c.(1) - For Specific Or Blanket Insurance                    Forms specified below:
   Other Than Builders Risk (Not Subject To Value Re-
   porting Forms)                                                       1.   Business Income (And Extra Expense) Coverage
                                                                             Form;
   The values, as shown in the most recent Statement of
   Values on file with us, are:                                         2.   Business Income (Without Extra Expense) Cov-
                                                                             erage Form;
   Building # 1 $500,000
                                                                        3.   Extra Expense Coverage Form.
   Building # 2 $500,000

   Business Personal Property at Building # 1 $250,000                  The "period of restoration" definition stated in the
                                                                        Coverage Form, or in any endorsement amending the
   Business Personal Property at Building # 2 $250,000                  beginning of the "period of restoration", applies to
                                                                        each E arthquake or Volcanic E ruption. A single
   For this example, assume that the amounts of loss do                 E arthquake or Volcanic E ruption is defined in Section
   not exceed the applicable Limits of Insurance (for                   C. of this endorsement.
   specific insurance). Also assume that the total amount




CP 10 45 08 99                         Copyright, Insurance Services Office, Inc., 1998                      Page 5 of 5
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 164 of 235


                                                                                        COMMERCIAL PROPERTY
                                                                                                CP 00 10 06 07

                   BUILDING AND PERSONAL PROPERTY
                           COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section H., Definitions.

A. Coverage                                                                (b) Materials, equipment, supplies and
   We will pay for direct physical loss of or damage to                         temporary structures, on or within
   Covered Property at the premises described in the                            100 feet of the described premises,
   Declarations caused by or resulting from any Cov-                            used for making additions, altera-
   ered Cause of Loss.                                                          tions or repairs to the building or
                                                                                structure.
   1. Covered Property
                                                                    b. Your Business Personal Property located in
      Covered Property, as used in this Coverage                        or on the building described in the Declara-
      Part, means the type of property described in                     tions or in the open (or in a vehicle) within
      this section, A.1., and limited in A.2., Property                 100 feet of the described premises, consist-
      Not Covered, if a Limit of Insurance is shown in                  ing of the following unless otherwise speci-
      the Declarations for that type of property.                       fied in the Declarations or on the Your Busi-
       a. Building, meaning the building or structure                   ness Personal Property ---- Separation Of
           described in the Declarations, including:                    Coverage form:
          (1) Completed additions;                                     (1) Furniture and fixtures;
          (2) Fixtures, including outdoor fixtures;                    (2) Machinery and equipment;
          (3) Permanently installed:                                   (3) "Stock";
              (a) Machinery and                                        (4) All other personal property owned by
                                                                            you and used in your business;
             (b) Equipment;
                                                                       (5) Labor, materials or services furnished or
          (4) Personal property owned by you that is
                                                                            arranged by you on personal property of
               used to maintain or service the building
                                                                            others;
               or structure or its premises, including:
                                                                       (6) Your use interest as tenant in improve-
              (a) Fire-extinguishing equipment;
                                                                            ments and betterments. Improvements
            (b) Outdoor furniture;                                          and betterments are fixtures, alterations,
             (c) Floor coverings; and                                       installations or additions:
            (d) Appliances used for refrigerating,                         (a) Made a part of the building or struc-
                 ventilating, cooking, dishwashing or                           ture you occupy but do not own; and
                 laundering;                                              (b) You acquired or made at your ex-
         (5) If not covered by other insurance:                               pense but cannot legally remove;
             (a) Additions under construction, altera-                 (7) Leased personal property for which you
                 tions and repairs to the building or                      have a contractual responsibility to in-
                 structure;                                                sure, unless otherwise provided for un-
                                                                           der Personal Property Of Others.




CP 00 10 06 07                                ISO Properties, Inc., 2007                                Page 1 of 15
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 165 of 235


      c. Personal Property Of Others that is:                       n. Electronic data, except as provided under
          (1) In your care, custody or control; and                    the Additional Coverage, Electronic Data.
                                                                       Electronic data means information, facts or
          (2) Located in or on the building described                  computer programs stored as or on, cre-
                in the Declarations or in the open (or in              ated or used on, or transmitted to or from
                a vehicle) within 100 feet of the de-                  computer software (including systems and
                scribed premises.                                      applications software), on hard or floppy
           However, our payment for loss of or dam-                    disks, CD-ROMs, tapes, drives, cells, data
           age to personal property of others will only                processing devices or any other reposito-
           be for the account of the owner of the prop-                ries of computer software which are used
           erty.                                                       with electronically controlled equipment.
                                                                       The term computer programs, referred to in
   2. Property Not Covered                                             the foregoing description of electronic data,
      Covered Property does not include:                               means a set of related electronic instruc-
      a. Accounts, bills, currency, food stamps or                     tions which direct the operations and func-
           other evidences of debt, money, notes or                    tions of a computer or device connected to
           securities. Lottery tickets held for sale are               it, which enable the computer or device to
           not securities;                                             receive, process, store, retrieve or send
                                                                       data. This paragraph, n., does not apply to
      b. Animals, unless owned by others and                           your "stock" of prepackaged software;
           boarded by you, or if owned by you, only
           as "stock" while inside of buildings;                    o. The cost to replace or restore the informa-
                                                                       tion on valuable papers and records, includ-
      c. Automobiles held for sale;                                    ing those which exist as electronic data.
      d. Bridges, roadways, walks, patios or other                     Valuable papers and records include but are
           paved surfaces;                                             not limited to proprietary information, books
      e. Contraband, or property in the course of                      of account, deeds, manuscripts, abstracts,
           illegal transportation or trade;                            drawings and card index systems. Refer to
                                                                       the Coverage Extension for Valuable Papers
       f. The cost of excavations, grading, backfilling                And Records (Other Than Electronic Data)
           or filling;                                                 for limited coverage for valuable papers and
      g. Foundations of buildings, structures, ma-                     records other than those which exist as
           chinery or boilers if their foundations are                 electronic data;
           below:                                                   p. Vehicles or self-propelled machines (includ-
          (1) The lowest basement floor; or                            ing aircraft or watercraft) that:
          (2) The surface of the ground, if there is no               (1) Are licensed for use on public roads; or
                basement;                                             (2) Are operated principally away from the
      h. Land (including land on which the property                        described premises.
           is located), water, growing crops or lawns;                 This paragraph does not apply to:
       i. Personal property while airborne or water-                      (a) Vehicles or self-propelled machines
          borne;                                                              or autos you manufacture, process
       j. Bulkheads, pilings, piers, wharves or                               or warehouse;
          docks;                                                         (b) Vehicles or self-propelled machines,
      k. Property that is covered under another                               other than autos, you hold for sale;
          coverage form of this or any other policy in                    (c) Rowboats or canoes out of water at
          which it is more specifically described, ex-                        the described premises; or
          cept for the excess of the amount due
          (whether you can collect on it or not) from                    (d) Trailers, but only to the extent pro-
          that other insurance;                                               vided for in the Coverage Extension
                                                                              for Non-owned Detached Trailers;
       l. Retaining walls that are not part of a build-
          ing;
      m. Underground pipes, flues or drains;




Page 2 of 15                                   ISO Properties, Inc., 2007                           CP 00 10 06 07
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 166 of 235


      q. The following property while outside of                             (a) The total of the actual debris removal
          buildings:                                                             expense plus the amount we pay for
         (1) Grain, hay, straw or other crops;                                   direct physical loss or damage ex-
                                                                                 ceeds the Limit of Insurance on the
         (2) Fences, radio or television antennas                                Covered Property that has sustained
              (including satellite dishes) and their lead-                       loss or damage.
             in wiring, masts or towers, trees, shrubs
              or plants (other than "stock" of trees,                        (b) The actual debris removal expense
             shrubs or plants), all except as provided                           exceeds 25% of the sum of the de-
             in the Coverage Extensions.                                         ductible plus the amount that we pay
                                                                                 for direct physical loss or damage to
   3. Covered Causes Of Loss                                                     the Covered Property that has sus-
      See applicable Causes Of Loss Form as shown                                tained loss or damage.
      in the Declarations.                                                 Therefore, if (4)(a) and / or (4)(b) apply,
   4. Additional Coverages                                                 our total payment for direct physical loss
                                                                           or damage and debris removal expense
      a. Debris Removal
                                                                           may reach but will never exceed the Limit
          (1) Subject to Paragraphs (3) and (4), we                        of Insurance on the Covered Property
              will pay your expense to remove debris                       that has sustained loss or damage, plus
              of Covered Property caused by or re-                         $10,000.
              sulting from a Covered Cause of Loss
                                                                       (5) Examples
              that occurs during the policy period. The
              expenses will be paid only if they are re-                   The following examples assume that
              ported to us in writing within 180 days of                   there is no Coinsurance penalty.
              the date of direct physical loss or dam-        EXAMPLE #1
              age.
         (2) Debris Removal does not apply to costs           Limit of Insurance:                            $ 90,000
              to:                                             Amount of Deductible:                          $       500
             (a) Extract "pollutants" from land or            Amount of Loss:                                $ 50,000
                  water; or                                   Amount of Loss Payable:                        $ 49,500
            (b) Remove, restore or replace polluted                                                   ($50,000 --- $500)
                  land or water.                              Debris Removal Expense:                        $ 10,000
         (3) Subject to the exceptions in Paragraph           Debris Removal Expense Payable:                $ 10,000
              (4), the following provisions apply:
                                                              ($10,000 is 20% of $50,000.)
             (a) The most we will pay for the total of
                  direct physical loss or damage plus         The debris removal expense is less than 25% of the
                  debris removal expense is the Limit         sum of the loss payable plus the deductible. The sum
                  of Insurance applicable to the Cov-         of the loss payable and the debris removal expense
                  ered Property that has sustained loss       ($49,500 + $10,000 = $59,500) is less than the Limit of
                  or damage.                                  Insurance. Therefore the full amount of debris removal
                                                              expense is payable in accordance with the terms of
            (b) Subject to (a) above, the amount we           Paragraph (3).
                  will pay for debris removal expense is
                  limited to 25% of the sum of the de-        EXAMPLE #2
                  ductible plus the amount that we pay
                                                              Limit of Insurance:                           $ 90,000
                  for direct physical loss or damage to
                  the Covered Property that has sus-          Amount of Deductible:                         $         500
                  tained loss or damage.                      Amount of Loss:                               $ 80,000
         (4) We will pay up to an additional $10,000          Amount of Loss Payable:                       $ 79,500
              for debris removal expense, for each lo-                                                ($80,000 ---- $500)
              cation, in any one occurrence of physi-
              cal loss or damage to Covered Property,         Debris Removal Expense:                       $ 30,000
              if one or both of the following circum-         Debris Removal Expense Payable
              stances apply:                                                     Basic Amount:              $    10,500
                                                                                 Additional Amount:         $    10,000




CP 00 10 06 07                                  ISO Properties, Inc., 2007                                Page 3 of 15
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 167 of 235


The basic amount payable for debris removal expense                 d. Pollutant Clean-up And Removal
under the terms of Paragraph (3) is calculated as                      We will pay your expense to extract "pollut-
follows: $80,000 ($79,500 + $500) x .25 = $20,000;                     ants" from land or water at the described
capped at $10,500. The cap applies because the sum                     premises if the discharge, dispersal, seep-
of the loss payable ($79,500) and the basic amount                     age, migration, release or escape of the
payable for debris removal expense ($10,500) cannot                    "pollutants" is caused by or results from a
exceed the Limit of Insurance ($90,000).                               Covered Cause of Loss that occurs during
The additional amount payable for debris removal                       the policy period. The expenses will be paid
expense is provided in accordance with the terms of                    only if they are reported to us in writing
Paragraph (4), because the debris removal expense                      within 180 days of the date on which the
($30,000) exceeds 25% of the loss payable plus the                     Covered Cause of Loss occurs.
deductible ($30,000 is 37.5% of $80,000), and because                   This Additional Coverage does not apply to
the sum of the loss payable and debris removal ex-                      costs to test for, monitor or assess the exis-
pense ($79,500 + $30,000 = $109,500) would exceed                       tence, concentration or effects of "pollut-
the Limit of Insurance ($90,000). The additional                        ants". But we will pay for testing which is
amount of covered debris removal expense is $10,000,                    performed in the course of extracting the
the maximum payable under Paragraph (4). Thus the                       "pollutants" from the land or water.
total payable for debris removal expense in this exam-
ple is $20,500; $9,500 of the debris removal expense is                 The most we will pay under this Additional
not covered.                                                            Coverage for each described premises is
                                                                        $10,000 for the sum of all covered expenses
      b. Preservation Of Property                                       arising out of Covered Causes of Loss oc-
          If it is necessary to move Covered Property                   curring during each separate 12-month pe-
          from the described premises to preserve it                    riod of this policy.
          from loss or damage by a Covered Cause                    e. Increased Cost Of Construction
          of Loss, we will pay for any direct physical
                                                                       (1) This Additional Coverage applies only to
          loss or damage to that property:
                                                                            buildings to which the Replacement Cost
         (1) While it is being moved or while tempo-                        Optional Coverage applies.
               rarily stored at another location; and
                                                                      (2) In the event of damage by a Covered
         (2) Only if the loss or damage occurs within                     Cause of Loss to a building that is Cov-
               30 days after the property is first moved.                 ered Property, we will pay the increased
       c. Fire Department Service Charge                                  costs incurred to comply with enforce-
                                                                          ment of an ordinance or law in the
           When the fire department is called to save                     course of repair, rebuilding or replace-
           or protect Covered Property from a Cov-                        ment of damaged parts of that property,
           ered Cause of Loss, we will pay up to                          subject to the limitations stated in e.(3)
           $1,000, unless a higher limit is shown in the                  through e.(9) of this Additional Cover-
           Declarations, for your liability for fire de-                  age.
           partment service charges:
                                                                      (3) The ordinance or law referred to in e.(2)
          (1) Assumed by contract or agreement prior                      of this Additional Coverage is an ordi-
              to loss; or                                                 nance or law that regulates the construc-
          (2) Required by local ordinance.                                tion or repair of buildings or establishes
           No Deductible applies to this Additional                       zoning or land use requirements at the
           Coverage.                                                      described premises, and is in force at
                                                                          the time of loss.




Page 4 of 15                                   ISO Properties, Inc., 2007                             CP 00 10 06 07
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 168 of 235


        (4) Under this Additional Coverage, we will                          (ii) Unless the repairs or replacement
             not pay any costs due to an ordinance                                are made as soon as reasonably
             or law that:                                                         possible after the loss or damage,
            (a) You were required to comply with                                  not to exceed two years. We may
                 before the loss, even when the build-                            extend this period in writing dur-
                 ing was undamaged; and                                           ing the two years.
           (b) You failed to comply with.                               (b) If the building is repaired or replaced
                                                                              at the same premises, or if you elect
        (5) Under this Additional Coverage, we will                           to rebuild at another premises, the
             not pay for:                                                     most we will pay for the Increased
            (a) The enforcement of any ordinance or                           Cost of Construction, subject to the
                 law which requires demolition, repair,                       provisions of e.(6) of this Additional
                 replacement, reconstruction, remod-                          Coverage, is the increased cost of
                 eling or remediation of property due                         construction at the same premises.
                 to contamination by "pollutants" or                     (c) If the ordinance or law requires relo-
                 due to the presence, growth, prolif-                         cation to another premises, the most
                 eration, spread or any activity of                           we will pay for the Increased Cost of
                 "fungus", wet or dry rot or bacteria;                        Construction, subject to the provi-
                 or                                                           sions of e.(6) of this Additional Cov-
           (b) Any costs associated with the en-                              erage, is the increased cost of con-
                 forcement of an ordinance or law                             struction at the new premises.
                 which requires any insured or others                (8) This Additional Coverage is not subject
                 to test for, monitor, clean up, re-                      to the terms of the Ordinance Or Law
                 move, contain, treat, detoxify or neu-                   Exclusion, to the extent that such Exclu-
                 tralize, or in any way respond to, or                    sion would conflict with the provisions
                 assess the effects of "pollutants",                      of this Additional Coverage.
                 "fungus", wet or dry rot or bacteria.
                                                                     (9) The costs addressed in the Loss Pay-
        (6) The most we will pay under this Addi-                         ment and Valuation Conditions, and the
             tional Coverage, for each described                          Replacement Cost Optional Coverage, in
             building insured under this Coverage                         this Coverage Form, do not include the
             Form, is $10,000 or 5% of the Limit of                       increased cost attributable to enforce-
             Insurance applicable to that building,                       ment of an ordinance or law. The
             whichever is less. If a damaged building                     amount payable under this Additional
             is covered under a blanket Limit of In-                      Coverage, as stated in e.(6) of this Addi-
             surance which applies to more than one                       tional Coverage, is not subject to such
             building or item of property, then the                       limitation.
             most we will pay under this Additional
             Coverage, for that damaged building, is              f. Electronic Data
             the lesser of: $10,000 or 5% times the                  (1) Under this Additional Coverage, elec-
             value of the damaged building as of the                      tronic data has the meaning described
             time of loss times the applicable Coin-                      under Property Not Covered, Electronic
             surance percentage.                                          Data.
             The amount payable under this Addi-                     (2) Subject to the provisions of this Addi-
             tional Coverage is additional insurance.                     tional Coverage, we will pay for the cost
        (7) With respect to this Additional Coverage:                     to replace or restore electronic data
                                                                          which has been destroyed or corrupted
            (a) We will not pay for the Increased                         by a Covered Cause of Loss. To the ex-
                 Cost of Construction:                                    tent that electronic data is not replaced
                 (i) Until the property is actually re-                   or restored, the loss will be valued at the
                     paired or replaced, at the same or                   cost of replacement of the media on
                     another premises; and                                which the electronic data was stored,
                                                                          with blank media of substantially identi-
                                                                          cal type.




CP 00 10 06 07                               ISO Properties, Inc., 2007                                Page 5 of 15
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 169 of 235


         (3) The Covered Causes of Loss applicable              5. Coverage Extensions
              to Your Business Personal Property ap-               Except as otherwise provided, the following Ex-
              ply to this Additional Coverage, Elec-               tensions apply to property located in or on the
              tronic Data, subject to the following:               building described in the Declarations or in the
             (a) If the Causes Of Loss ---- Special Form           open (or in a vehicle) within 100 feet of the de-
                 applies, coverage under this Addi-                scribed premises.
                 tional Coverage, Electronic Data, is              If a Coinsurance percentage of 80% or more,
                  limited to the "specified causes of              or a Value Reporting period symbol, is shown
                  loss" as defined in that form, and               in the Declarations, you may extend the insur-
                  Collapse as set forth in that form.              ance provided by this Coverage Part as fol-
            (b) If the Causes Of Loss ---- Broad Form              lows:
                  applies, coverage under this Addi-               a. Newly Acquired Or Constructed Property
                  tional Coverage, Electronic Data, in-
                  cludes Collapse as set forth in that                (1) Buildings
                  form.                                                    If this policy covers Building, you may
             (c) If the Causes Of Loss Form is en-                         extend that insurance to apply to:
                  dorsed to add a Covered Cause of                        (a) Your new buildings while being built
                  Loss, the additional Covered Cause                           on the described premises; and
                  of Loss does not apply to the cover-                   (b) Buildings you acquire at locations,
                  age provided under this Additional                           other than the described premises,
                  Coverage, Electronic Data.                                   intended for:
            (d) The Covered Causes of Loss include                             (i) Similar use as the building de-
                  a virus, harmful code or similar in-                             scribed in the Declarations; or
                  struction introduced into or enacted
                  on a computer system (including                             (ii) Use as a warehouse.
                  electronic data) or a network to                         The most we will pay for loss or damage
                  which it is connected, designed to                       under this Extension is $250,000 at each
                  damage or destroy any part of the                        building.
                  system or disrupt its normal opera-
                  tion. But there is no coverage for                  (2) Your Business Personal Property
                  loss or damage caused by or result-                     (a) If this policy covers Your Business
                  ing from manipulation of a computer                          Personal Property, you may extend
                  system (including electronic data) by                        that insurance to apply to:
                  any employee, including a temporary                          (i) Business     personal     property,
                  or leased employee, or by an entity                              including such property that you
                  retained by you or for you to inspect,                           newly acquire, at any location you
                  design, install, modify, maintain, re-                           acquire other than at fairs, trade
                  pair or replace that system.                                     shows or exhibitions;
         (4) The most we will pay under this Addi-                            (ii) Business     personal     property,
              tional Coverage, Electronic Data, is                                 including such property that you
              $2,500 for all loss or damage sustained                              newly acquire, located at your
              in any one policy year, regardless of the                            newly constructed or acquired
              number of occurrences of loss or dam-                                buildings at the location de-
              age or the number of premises, loca-                                 scribed in the Declarations; or
              tions or computer systems involved. If
              loss payment on the first occurrence                           (iii) Business personal property that
              does not exhaust this amount, then the                               you newly acquire, located at the
              balance is available for subsequent loss                             described premises.
              or damage sustained in but not after that                        The most we will pay for loss or
              policy year. With respect to an occur-                           damage under this Extension is
              rence which begins in one policy year                            $100,000 at each building.
              and continues or results in additional
              loss or damage in a subsequent policy
              year(s), all loss or damage is deemed to
              be sustained in the policy year in which
              the occurrence began.




Page 6 of 15                                  ISO Properties, Inc., 2007                             CP 00 10 06 07
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 170 of 235


           (b) This Extension does not apply to:                  c. Valuable Papers And Records (Other Than
                (i) Personal property of others that                  Electronic Data)
                    is temporarily in your possession                (1) You may extend the insurance that
                    in the course of installing or per-                  applies to Your Business Personal Prop-
                    forming work on such property;                       erty to apply to the cost to replace or re-
                    or                                                   store the lost information on valuable
               (ii) Personal property of others that                     papers and records for which duplicates
                    is temporarily in your possession                    do not exist. But this Extension does not
                    in the course of your manufactur-                    apply to valuable papers and records
                    ing or wholesaling activities.                       which exist as electronic data. Electronic
                                                                         data has the meaning described under
         (3) Period Of Coverage                                          Property Not Covered, Electronic Data.
              With respect to insurance on or at each                (2) If the Causes Of Loss ---- Special Form
              newly acquired or constructed property,                     applies, coverage under this Extension
              coverage will end when any of the fol-                      is limited to the "specified causes of loss"
              lowing first occurs:                                        as defined in that form, and Collapse as
             (a) This policy expires;                                     set forth in that form.
             (b) 30 days expire after you acquire the                (3) If the Causes Of Loss ---- Broad Form
                  property or begin construction of                       applies, coverage under this Extension
                  that part of the building that would                    includes Collapse as set forth in that
                  qualify as covered property; or                         form.
             (c) You report values to us.                            (4) Under this Extension, the most we will
                                                                          pay to replace or restore the lost infor-
              We will charge you additional premium
                                                                          mation is $2,500 at each described prem-
              for values reported from the date you
                                                                          ises, unless a higher limit is shown in
              acquire the property or begin construc-                     the Declarations. Such amount is addi-
              tion of that part of the building that                      tional insurance. We will also pay for the
              would qualify as covered property.                          cost of blank material for reproducing
      b. Personal Effects And Property Of Others                          the records (whether or not duplicates
          You may extend the insurance that applies                       exist), and (when there is a duplicate)
          to Your Business Personal Property to ap-                       for the cost of labor to transcribe or
          ply to:                                                         copy the records. The costs of blank
                                                                          material and labor are subject to the ap-
         (1) Personal effects owned by you, your                          plicable Limit of Insurance on Your
              officers, your partners or members, your                    Business Personal Property and there-
              managers or your employees. This Ex-                        fore coverage of such costs is not addi-
              tension does not apply to loss or dam-                      tional insurance.
              age by theft.
                                                                  d. Property Off-premises
         (2) Personal property of others in your care,
              custody or control.                                    (1) You may extend the insurance provided
                                                                          by this Coverage Form to apply to your
          The most we will pay for loss or damage                         Covered Property while it is away from
          under this Extension is $2,500 at each de-                      the described premises, if it is:
          scribed premises. Our payment for loss of
          or damage to personal property of others                       (a) Temporarily at a location you do not
          will only be for the account of the owner of                         own, lease or operate;
          the property.                                                 (b) In storage at a location you lease,
                                                                               provided the lease was executed af-
                                                                               ter the beginning of the current pol-
                                                                               icy term; or
                                                                          (c) At any fair, trade show or exhibition.




CP 00 10 06 07                               ISO Properties, Inc., 2007                                 Page 7 of 15
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 171 of 235


         (2) This Extension does not apply to prop-                     (2) We will not pay for any loss or damage
              erty:                                                          that occurs:
             (a) In or on a vehicle; or                                     (a) While the trailer is attached to any
             (b) In the care, custody or control of                              motor vehicle or motorized convey-
                  your salespersons, unless the prop-                            ance, whether or not the motor vehi-
                  erty is in such care, custody or con-                          cle or motorized conveyance is in
                  trol at a fair, trade show or exhibition.                      motion;
         (3) The most we will pay for loss or damage                       (b) During hitching or unhitching opera-
                                                                                 tions, or when a trailer becomes ac-
              under this Extension is $10,000.
                                                                                 cidentally unhitched from a motor
      e. Outdoor Property                                                        vehicle or motorized conveyance.
          You may extend the insurance provided by                      (3) The most we will pay for loss or damage
          this Coverage Form to apply to your out-                           under this Extension is $5,000, unless a
          door fences, radio and television antennas                         higher limit is shown in the Declarations.
          (including satellite dishes), trees, shrubs
          and plants (other than "stock" of trees,                      (4) This insurance is excess over the
          shrubs or plants), including debris removal                        amount due (whether you can collect on
          expense, caused by or resulting from any of                        it or not) from any other insurance cov-
          the following causes of loss if they are Cov-                      ering such property.
          ered Causes of Loss:                                   Each of these Extensions is additional insurance
         (1) Fire;                                               unless otherwise indicated. The Additional Condi-
                                                                 tion, Coinsurance, does not apply to these Exten-
         (2) Lightning;                                          sions.
         (3) Explosion;                                       B. Exclusions And Limitations
          (4) Riot or Civil Commotion; or                        See applicable Causes Of Loss Form as shown in
          (5) Aircraft.                                          the Declarations.
           The most we will pay for loss or damage            C. Limits Of Insurance
           under this Extension is $1,000, but not               The most we will pay for loss or damage in any
           more than $250 for any one tree, shrub or             one occurrence is the applicable Limit of Insurance
           plant. These limits apply to any one occur-           shown in the Declarations.
           rence, regardless of the types or number of
           items lost or damaged in that occurrence.             The most we will pay for loss or damage to out-
                                                                 door signs, whether or not the sign is attached to
       f. Non-owned Detached Trailers                            a building, is $2,500 per sign in any one occur-
          (1) You may extend the insurance that                  rence.
               applies to Your Business Personal Prop-           The amounts of insurance stated in the following
               erty to apply to loss or damage to trail-         Additional Coverages apply in accordance with the
               ers that you do not own, provided that:           terms of such coverages and are separate from the
              (a) The trailer is used in your business;          Limit(s) of Insurance shown in the Declarations for
                                                                 any other coverage:
               (b) The trailer is in your care, custody or
                   control at the premises described in          1. Fire Department Service Charge;
                   the Declarations; and                         2. Pollutant Clean-up And Removal;
               (c) You have a contractual responsibility         3. Increased Cost Of Construction; and
                   to pay for loss or damage to the
                   trailer.                                      4. Electronic Data.
                                                                 Payments under the Preservation Of Property Ad-
                                                                 ditional Coverage will not increase the applicable
                                                                 Limit of Insurance.




Page 8 of 15                                    ISO Properties, Inc., 2007                             CP 00 10 06 07
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 172 of 235


D. Deductible                                                 EXAMPLE #2
   In any one occurrence of loss or damage (herein-           (This example, too, assumes there is no Coinsurance
   after referred to as loss), we will first reduce the       penalty.)
   amount of loss if required by the Coinsurance              The Deductible and Limits of Insurance are the same
   Condition or the Agreed Value Optional Coverage.           as those in Example #1.
   If the adjusted amount of loss is less than or equal
   to the Deductible, we will not pay for that loss. If       Loss to Building #1:                      $ 70,000
   the adjusted amount of loss exceeds the Deducti-
                                                                (Exceeds Limit of Insurance plus Deductible)
   ble, we will then subtract the Deductible from the
   adjusted amount of loss, and will pay the resulting        Loss to Building #2:                      $ 90,000
   amount or the Limit of Insurance, whichever is               (Exceeds Limit of Insurance plus Deductible)
   less.                                                      Loss Payable ---- Building #1:            $ 60,000
   When the occurrence involves loss to more than               (Limit of Insurance)
   one item of Covered Property and separate Limits           Loss Payable ---- Building #2:            $ 80,000
   of Insurance apply, the losses will not be com-
   bined in determining application of the Deductible.          (Limit of Insurance)
   But the Deductible will be applied only once per           Total amount of loss payable:             $ 140,000
   occurrence.
                                                              E. Loss Conditions
EXAMPLE #1                                                       The following conditions apply in addition to the
(This example assumes there is no Coinsurance pen-               Common Policy Conditions and the Commercial
alty.)                                                           Property Conditions.
Deductible:                                 $        250         1. Abandonment
Limit of Insurance ---- Building #1:        $     60,000            There can be no abandonment of any property
                                                                    to us.
Limit of Insurance ---- Building #2:        $     80,000
                                                                 2. Appraisal
Loss to Building #1:                        $     60,100
                                                                    If we and you disagree on the value of the
Loss to Building #2:                        $     90,000
                                                                    property or the amount of loss, either may
The amount of loss to Building #1 ($60,100) is less                 make written demand for an appraisal of the
than the sum ($60,250) of the Limit of Insurance appli-             loss. In this event, each party will select a com-
cable to Building #1 plus the Deductible.                           petent and impartial appraiser. The two ap-
The Deductible will be subtracted from the amount of                praisers will select an umpire. If they cannot
loss in calculating the loss payable for Building #1:               agree, either may request that selection be
                                                                    made by a judge of a court having jurisdiction.
    $ 60,100                                                        The appraisers will state separately the value of
    ----   250                                                      the property and amount of loss. If they fail to
                                                                    agree, they will submit their differences to the
    $ 59,850 Loss Payable ---- Building #1                          umpire. A decision agreed to by any two will be
The Deductible applies once per occurrence and                      binding. Each party will:
therefore is not subtracted in determining the amount               a. Pay its chosen appraiser; and
of loss payable for Building #2. Loss payable for
Building #2 is the Limit of Insurance of $80,000.                   b. Bear the other expenses of the appraisal
                                                                        and umpire equally.
Total amount of loss payable:
                                                                    If there is an appraisal, we will still retain our
$59,850 + $80,000 = $139,850                                        right to deny the claim.




CP 00 10 06 07                                  ISO Properties, Inc., 2007                              Page 9 of 15
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 173 of 235


   3. Duties In The Event Of Loss Or Damage                     4. Loss Payment
      a. You must see that the following are done in               a. In the event of loss or damage covered by
          the event of loss or damage to Covered                        this Coverage Form, at our option, we will
          Property:                                                     either:
         (1) Notify the police if a law may have been                  (1) Pay the value of lost or damaged prop-
              broken.                                                       erty;
         (2) Give us prompt notice of the loss or                      (2) Pay the cost of repairing or replacing the
              damage. Include a description of the                          lost or damaged property, subject to b.
              property involved.                                            below;
         (3) As soon as possible, give us a descrip-                   (3) Take all or any part of the property at an
              tion of how, when and where the loss or                       agreed or appraised value; or
              damage occurred.                                         (4) Repair, rebuild or replace the property
         (4) Take all reasonable steps to protect the                       with other property of like kind and qual-
              Covered Property from further damage,                         ity, subject to b. below.
              and keep a record of your expenses                        We will determine the value of lost or dam-
              necessary to protect the Covered Prop-                    aged property, or the cost of its repair or
              erty, for consideration in the settlement                 replacement, in accordance with the appli-
              of the claim. This will not increase the                  cable terms of the Valuation Condition in
              Limit of Insurance. However, we will not                  this Coverage Form or any applicable pro-
              pay for any subsequent loss or damage                     vision which amends or supersedes the
              resulting from a cause of loss that is not                Valuation Condition.
              a Covered Cause of Loss. Also, if feasi-
              ble, set the damaged property aside and              b. The cost to repair, rebuild or replace does
              in the best possible order for examina-                   not include the increased cost attributable
              tion.                                                     to enforcement of any ordinance or law
                                                                        regulating the construction, use or repair of
         (5) At our request, give us complete inven-                    any property.
              tories of the damaged and undamaged
              property. Include quantities, costs, val-            c. We will give notice of our intentions within
              ues and amount of loss claimed.                           30 days after we receive the sworn proof of
                                                                        loss.
         (6) As often as may be reasonably required,
              permit us to inspect the property prov-              d. We will not pay you more than your finan-
              ing the loss or damage and examine                        cial interest in the Covered Property.
              your books and records.                              e. We may adjust losses with the owners of
              Also permit us to take samples of dam-                    lost or damaged property if other than you.
              aged and undamaged property for in-                       If we pay the owners, such payments will
              spection, testing and analysis, and per-                  satisfy your claims against us for the own-
              mit us to make copies from your books                     ers’ property. We will not pay the owners
              and records.                                              more than their financial interest in the Cov-
                                                                        ered Property.
         (7) Send us a signed, sworn proof of loss
              containing the information we request to              f. We may elect to defend you against suits
              investigate the claim. You must do this                   arising from claims of owners of property.
              within 60 days after our request. We will                 We will do this at our expense.
              supply you with the necessary forms.                 g. We will pay for covered loss or damage
         (8) Cooperate with us in the investigation or                 within 30 days after we receive the sworn
              settlement of the claim.                                 proof of loss, if you have complied with all
                                                                       of the terms of this Coverage Part and:
      b. We may examine any insured under oath,
          while not in the presence of any other in-                  (1) We have reached agreement with you on
          sured and at such times as may be rea-                           the amount of loss; or
          sonably required, about any matter relating                 (2) An appraisal award has been made.
          to this insurance or the claim, including an
          insured’s books and records. In the event
          of an examination, an insured’s answers
          must be signed.




Page 10 of 15                                 ISO Properties, Inc., 2007                             CP 00 10 06 07
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 174 of 235


      h. A party wall is a wall that separates and is                      (b) When this policy is issued to the
          common to adjoining buildings that are                               owner or general lessee of a build-
          owned by different parties. In settling cov-                         ing, building means the entire build-
          ered losses involving a party wall, we will                          ing. Such building is vacant unless at
          pay a proportion of the loss to the party                            least 31% of its total square footage
          wall based on your interest in the wall in                           is:
          proportion to the interest of the owner of                           (i) Rented to a lessee or sub-lessee
          the adjoining building. However, if you elect                            and used by the lessee or sub-
          to repair or replace your building and the                               lessee to conduct its customary
          owner of the adjoining building elects not to                            operations; and / or
          repair or replace that building, we will pay
          you the full value of the loss to the party                          (ii) Used by the building owner to
          wall, subject to all applicable policy provi-                             conduct customary operations.
          sions including Limits of Insurance, the                    (2) Buildings under construction or renova-
          Valuation and Coinsurance Conditions and                          tion are not considered vacant.
          all other provisions of this Loss Payment                b. Vacancy Provisions
          Condition. Our payment under the provi-
          sions of this paragraph does not alter any                   If the building where loss or damage occurs
          right of subrogation we may have against                     has been vacant for more than 60 consecu-
          any entity, including the owner or insurer of                tive days before that loss or damage oc-
          the adjoining building, and does not alter                   curs:
          the terms of the Transfer Of Rights Of Re-                  (1) We will not pay for any loss or damage
          covery Against Others To Us Condition in                          caused by any of the following even if
          this policy.                                                      they are Covered Causes of Loss:
   5. Recovered Property                                                   (a) Vandalism;
      If either you or we recover any property after                     (b) Sprinkler leakage, unless you have
      loss settlement, that party must give the other                          protected the system against freez-
      prompt notice. At your option, the property will                         ing;
      be returned to you. You must then return to us
      the amount we paid to you for the property. We                      (c) Building glass breakage;
      will pay recovery expenses and the expenses                        (d) Water damage;
      to repair the recovered property, subject to the                    (e) Theft; or
      Limit of Insurance.
                                                                           (f) Attempted theft.
   6. Vacancy
                                                                      (2) With respect to Covered Causes of Loss
      a. Description Of Terms                                              other than those listed in b.(1)(a)
         (1) As used in this Vacancy Condition, the                        through b.(1)(f) above, we will reduce
              term building and the term vacant have                       the amount we would otherwise pay for
              the meanings set forth in (1)(a) and                         the loss or damage by 15%.
              (1)(b) below:                                     7. Valuation
             (a) When this policy is issued to a ten-              We will determine the value of Covered Prop-
                  ant, and with respect to that tenant’s           erty in the event of loss or damage as follows:
                  interest in Covered Property, build-
                  ing means the unit or suite rented or            a. At actual cash value as of the time of loss or
                  leased to the tenant. Such building is               damage, except as provided in b., c., d. and
                  vacant when it does not contain                      e. below.
                  enough business personal property                b. If the Limit of Insurance for Building satis-
                  to conduct customary operations.                     fies the Additional Condition, Coinsurance,
                                                                       and the cost to repair or replace the dam-
                                                                       aged building property is $2,500 or less, we
                                                                       will pay the cost of building repairs or re-
                                                                       placement.




CP 00 10 06 07                                ISO Properties, Inc., 2007                              Page 11 of 15
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 175 of 235


          The cost of building repairs or replacement          1. Coinsurance
          does not include the increased cost attrib-             If a Coinsurance percentage is shown in the
          utable to enforcement of any ordinance or               Declarations, the following condition applies.
          law regulating the construction, use or re-
          pair of any property.                                   a. We will not pay the full amount of any loss if
                                                                      the value of Covered Property at the time of
          However, the following property will be val-                loss times the Coinsurance percentage
          ued at the actual cash value even when at-                  shown for it in the Declarations is greater
          tached to the building:                                     than the Limit of Insurance for the property.
         (1) Awnings or floor coverings;                              Instead, we will determine the most we will
         (2) Appliances for refrigerating, ventilating,               pay using the following steps:
              cooking, dishwashing or laundering; or                 (1) Multiply the value of Covered Property at
         (3) Outdoor equipment or furniture.                              the time of loss by the Coinsurance per-
      c. "Stock" you have sold but not delivered at                       centage;
          the selling price less discounts and ex-                   (2) Divide the Limit of Insurance of the
          penses you otherwise would have had.                            property by the figure determined in
      d. Glass at the cost of replacement with safety-                    Step (1);
          glazing material if required by law.                       (3) Multiply the total amount of loss, before
      e. Tenants’ Improvements and Betterments at:                        the application of any deductible, by the
                                                                          figure determined in Step (2); and
         (1) Actual cash value of the lost or damaged
              property if you make repairs promptly.                 (4) Subtract the deductible from the figure
                                                                          determined in Step (3).
         (2) A proportion of your original cost if you
                                                                      We will pay the amount determined in Step
              do not make repairs promptly. We will
                                                                      (4) or the limit of insurance, whichever is
              determine the proportionate value as fol-
              lows:                                                   less. For the remainder, you will either have
                                                                      to rely on other insurance or absorb the
             (a) Multiply the original cost by the num-               loss yourself.
                  ber of days from the loss or damage
                  to the expiration of the lease; and      EXAMPLE #1 (UNDERINSURANCE)
             (b) Divide the amount determined in (a)       When:     The value of the property is:       $ 250,000
                  above by the number of days from                   The Coinsurance percentage
                  the installation of improvements to                for it is:                               80%
                  the expiration of the lease.
                                                                     The Limit of Insurance for it is:   $ 100,000
              If your lease contains a renewal option,
                                                                     The Deductible is:                  $     250
              the expiration of the renewal option pe-
              riod will replace the expiration of the                The amount of loss is:              $ 40,000
              lease in this procedure.                     Step (1): $250,000 x 80% = $200,000
         (3) Nothing if others pay for repairs or                    (the minimum amount of insurance to meet
              replacement.                                           your Coinsurance requirements)
F. Additional Conditions                                   Step (2): $100,000 $200,000 = .50
   The following conditions apply in addition to the       Step (3): $40,000 x .50 = $20,000
   Common Policy Conditions and the Commercial             Step (4): $20,000 ---- $250 = $19,750
   Property Conditions.
                                                           We will pay no more than $19,750. The remaining
                                                           $20,250 is not covered.




Page 12 of 15                                ISO Properties, Inc., 2007                             CP 00 10 06 07
           Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 176 of 235


EXAMPLE #2 (ADEQUATE INSURANCE)                                   2. Mortgageholders
When:      The value of the property is:       $ 250,000             a. The term mortgageholder includes trustee.
           The Coinsurance percentage                                b. We will pay for covered loss of or damage
           for it is:                               80%                  to buildings or structures to each mort-
                                                                         gageholder shown in the Declarations in
           The Limit of Insurance for it is:   $ 200,000                 their order of precedence, as interests may
           The Deductible is:                  $     250                 appear.
           The amount of loss is:              $ 40,000              c. The mortgageholder has the right to receive
The minimum amount of insurance to meet your Coin-                       loss payment even if the mortgageholder
surance requirement is $200,000 ($250,000 x 80%).                        has started foreclosure or similar action on
Therefore, the Limit of Insurance in this example is                     the building or structure.
adequate and no penalty applies. We will pay no more                 d. If we deny your claim because of your acts
than $39,750 ($40,000 amount of loss minus the de-                       or because you have failed to comply with
ductible of $250).                                                       the terms of this Coverage Part, the mort-
        b. If one Limit of Insurance applies to two or                   gageholder will still have the right to receive
           more separate items, this condition will ap-                  loss payment if the mortgageholder:
           ply to the total of all property to which the                (1) Pays any premium due under this Cov-
           limit applies.                                                    erage Part at our request if you have
                                                                             failed to do so;
EXAMPLE #3
                                                                        (2) Submits a signed, sworn proof of loss
When:      The value of the property is:                                     within 60 days after receiving notice from
           Building at Location #1:            $ 75,000                      us of your failure to do so; and
           Building at Location #2:            $ 100,000                (3) Has notified us of any change in owner-
           Personal Property                                                 ship, occupancy or substantial change
           at Location #2:                     $ 75,000                      in risk known to the mortgageholder.
                                               $ 250,000                 All of the terms of this Coverage Part will
                                                                         then apply directly to the mortgageholder.
           The Coinsurance percentage
           for it is:                               90%              e. If we pay the mortgageholder for any loss
                                                                         or damage and deny payment to you be-
           The Limit of Insurance for
                                                                         cause of your acts or because you have
           Buildings and Personal Property
                                                                         failed to comply with the terms of this Cov-
           at Locations #1 and #2 is:          $ 180,000
                                                                         erage Part:
           The Deductible is:                  $   1,000
                                                                        (1) The mortgageholder’s rights under the
           The amount of loss is:                                             mortgage will be transferred to us to the
           Building at Location #2:            $   30,000                     extent of the amount we pay; and
           Personal Property                                            (2) The mortgageholder’s right to recover
           at Location #2:                     $   20,000                     the full amount of the mortgageholder’s
                                               $   50,000                     claim will not be impaired.
Step (1): $250,000 x 90% = $225,000                                      At our option, we may pay to the mortgage-
                                                                         holder the whole principal on the mortgage
          (the minimum amount of insurance to
          meet your Coinsurance requirements                             plus any accrued interest. In this event,
          and to avoid the penalty shown below)                          your mortgage and note will be transferred
                                                                         to us and you will pay your remaining mort-
Step (2): $180,000 $225,000 = .80                                        gage debt to us.
Step (3): $50,000 x .80 = $40,000                                    f. If we cancel this policy, we will give written
Step (4): $40,000 ---- $1,000 = $39,000                                  notice to the mortgageholder at least:
We will pay no more than $39,000. The remaining                         (1) 10 days before the effective date of
$11,000 is not covered.                                                       cancellation if we cancel for your non-
                                                                              payment of premium; or
                                                                        (2) 30 days before the effective date of
                                                                              cancellation if we cancel for any other
                                                                              reason.




CP 00 10 06 07                                  ISO Properties, Inc., 2007                               Page 13 of 15
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 177 of 235


       g. If we elect not to renew this policy, we will     EXAMPLE
          give written notice to the mortgageholder at
          least 10 days before the expiration date of       If:    The applicable Limit of Insurance is:   $ 100,000
          this policy.                                             The annual percentage increase is:            8%
G. Optional Coverages                                              The number of days since the
                                                                   beginning of the policy year
   If shown as applicable in the Declarations, the fol-
                                                                   (or last policy change) is:                   146
   lowing Optional Coverages apply separately to
   each item.                                                      The amount of increase is:
                                                                   $100,000 x .08 x 146 365 =              $   3,200
   1. Agreed Value
      a. The Additional Condition, Coinsurance,                   3. Replacement Cost
          does not apply to Covered Property to                      a. Replacement Cost (without deduction for
          which this Optional Coverage applies. We                       depreciation) replaces Actual Cash Value in
          will pay no more for loss of or damage to                      the Valuation Loss Condition of this Cover-
          that property than the proportion that the                     age Form.
          Limit of Insurance under this Coverage Part                b. This Optional Coverage does not apply to:
          for the property bears to the Agreed Value
          shown for it in the Declarations.                             (1) Personal property of others;
      b. If the expiration date for this Optional Cov-                  (2) Contents of a residence;
          erage shown in the Declarations is not ex-                    (3) Works of art, antiques or rare articles,
          tended, the Additional Condition, Coinsur-                         including etchings, pictures, statuary,
          ance, is reinstated and this Optional Cover-                       marbles, bronzes, porcelains and bric-a-
          age expires.                                                       brac; or
      c. The terms of this Optional Coverage apply                      (4) "Stock", unless the Including "Stock"
          only to loss or damage that occurs:                                option is shown in the Declarations.
         (1) On or after the effective date of this                      Under the terms of this Replacement Cost
              Optional Coverage; and                                     Optional Coverage, tenants’ improvements
         (2) Before the Agreed Value expiration date                     and betterments are not considered to be
              shown in the Declarations or the policy                    the personal property of others.
              expiration date, whichever occurs first.               c. You may make a claim for loss or damage
   2. Inflation Guard                                                    covered by this insurance on an actual cash
                                                                         value basis instead of on a replacement
      a. The Limit of Insurance for property to which                    cost basis. In the event you elect to have
          this Optional Coverage applied will auto-
                                                                         loss or damage settled on an actual cash
          matically increase by the annual percentage
                                                                         value basis, you may still make a claim for
          shown in the Declarations.
                                                                         the additional coverage this Optional Cov-
      b. The amount of increase will be:                                 erage provides if you notify us of your in-
         (1) The Limit of Insurance that applied on                      tent to do so within 180 days after the loss
              the most recent of the policy inception                    or damage.
              date, the policy anniversary date, or any              d. We will not pay on a replacement cost basis
              other policy change amending the Limit                     for any loss or damage:
              of Insurance, times
                                                                        (1) Until the lost or damaged property is
         (2) The percentage of annual increase                               actually repaired or replaced; and
             shown in the Declarations, expressed as                    (2) Unless the repairs or replacement are
             a decimal (example: 8% is .08), times                           made as soon as reasonably possible af-
         (3) The number of days since the beginning                          ter the loss or damage.
             of the current policy year or the effective
             date of the most recent policy change
             amending the Limit of Insurance, divided
             by 365.




Page 14 of 15                                 ISO Properties, Inc., 2007                             CP 00 10 06 07
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 178 of 235


          With respect to tenants’ improvements and              4. Extension Of Replacement Cost To Personal
          betterments, the following also apply:                    Property Of Others
         (3) If the conditions in d.(1) and d.(2) above             a. If the Replacement Cost Optional Coverage
               are not met, the value of tenants’ im-                  is shown as applicable in the Declarations,
               provements and betterments will be de-                  then this Extension may also be shown as
               termined as a proportion of your original               applicable. If the Declarations show this Ex-
               cost, as set forth in the Valuation Loss                tension as applicable, then Paragraph
               Condition of this Coverage Form; and                    3.b.(1) of the Replacement Cost Optional
         (4) We will not pay for loss or damage to                     Coverage is deleted and all other provisions
               tenants’ improvements and betterments                   of the Replacement Cost Optional Coverage
                                                                       apply to replacement cost on personal
               if others pay for repairs or replacement.
                                                                       property of others.
      e. We will not pay more for loss or damage on
          a replacement cost basis than the least of               b. With respect to replacement cost on the
          (1), (2) or (3), subject to f. below:                         personal property of others, the following
                                                                        limitation applies:
         (1) The Limit of Insurance applicable to the
               lost or damaged property;                                If an item(s) of personal property of others
                                                                        is subject to a written contract which gov-
         (2) The cost to replace the lost or damaged                    erns your liability for loss or damage to that
               property with other property:                            item(s), then valuation of that item(s) will be
              (a) Of comparable material and quality;                   based on the amount for which you are li-
                   and                                                  able under such contract, but not to exceed
                                                                        the lesser of the replacement cost of the
              (b) Used for the same purpose; or
                                                                        property or the applicable Limit of Insur-
         (3) The amount actually spent that is neces-                   ance.
               sary to repair or replace the lost or dam-
                                                             H. Definitions
               aged property.
                                                                1. "Fungus" means any type or form of fungus,
          If a building is rebuilt at a new premises, the          including mold or mildew, and any mycotoxins,
          cost described in e.(2) above is limited to              spores, scents or by-products produced or re-
          the cost which would have been incurred if               leased by fungi.
          the building had been rebuilt at the original
          premises.                                              2. "Pollutants" means any solid, liquid, gaseous or
                                                                    thermal irritant or contaminant, including
      f. The cost of repair or replacement does not
                                                                    smoke, vapor, soot, fumes, acids, alkalis,
          include the increased cost attributable to
                                                                    chemicals and waste. Waste includes materials
          enforcement of any ordinance or law regu-
                                                                    to be recycled, reconditioned or reclaimed.
          lating the construction, use or repair of any
          property.                                              3. "Stock" means merchandise held in storage or
                                                                    for sale, raw materials and in-process or fin-
                                                                    ished goods, including supplies used in their
                                                                    packing or shipping.




CP 00 10 06 07                                 ISO Properties, Inc., 2007                               Page 15 of 15
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 179 of 235


                                                                                     COMMERCIAL PROPERTY



                 COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms.

A. CONCEALMENT, MISREPRESENTATION OR                       F. NO BENEFIT TO BAILEE
   FRAUD                                                      No person or organization, other than you, having
   This Coverage Part is void in any case of fraud by         custody of Covered Property will benefit from this
   you as it relates to this Coverage Part at any time.       insurance.
   It is also void if you or any other insured, at any     G. OTHER INSURANCE
   time, intentionally conceal or misrepresent a mate-
   rial fact concerning:                                       1. You may have other insurance subject to the
                                                                  same plan, terms, conditions and provisions as
   1. This Coverage Part;                                         the insurance under this Coverage Part. If you
   2. The Covered Property;                                       do, we will pay our share of the covered loss or
   3. Your interest in the Covered Property; or                   damage. Our share is the proportion that the
                                                                  applicable Limit of Insurance under this Cover-
    4. A claim under this Coverage Part.                          age Part bears to the Limits of Insurance of all
B. CONTROL OF PROPERTY                                            insurance covering on the same basis.
   Any act or neglect of any person other than you            2. If there is other insurance covering the same
   beyond your direction or control will not affect this         loss or damage, other than that described in 1.
   insurance.                                                    above, we will pay only for the amount of cov-
                                                                 ered loss or damage in excess of the amount
   The breach of any condition of this Coverage Part
                                                                 due from that other insurance, whether you
   at any one or more locations will not affect cover-
                                                                 can collect on it or not. But we will not pay
   age at any location where, at the time of loss or
                                                                 more than the applicable Limit of Insurance.
   damage, the breach of condition does not exist.
                                                           H. POLICY PERIOD, COVERAGE TERRITORY
C. INSURANCE        UNDER       TWO      OR      MORE
   COVERAGES                                                  Under this Coverage Part:
   If two or more of this policy’s coverages apply to         1. We cover loss or damage commencing:
   the same loss or damage, we will not pay more                 a. During the policy period shown in the Dec-
   than the actual amount of the loss or damage.                     larations; and
D. LEGAL ACTION AGAINST US                                       b. Within the coverage territory.
   No one may bring a legal action against us under           2. The coverage territory is:
   this Coverage Part unless:
                                                                 a. The United States of America (including its
   1. There has been full compliance with all of the                territories and possessions);
       terms of this Coverage Part; and
                                                                 b. Puerto Rico; and
   2. The action is brought within 2 years after the
       date on which the direct physical loss or dam-            c. Canada.
       age occurred.
E. LIBERALIZATION
   If we adopt any revision that would broaden the
   coverage under this Coverage Part without addi-
   tional premium within 45 days prior to or during
   the policy period, the broadened coverage will im-
   mediately apply to this Coverage Part.




CP 00 90 07 88             Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                  Page 1 of 2
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 180 of 235


I. TRANSFER OF RIGHTS OF RECOVERY AGAINST                  1. Prior to a loss to your Covered Property or
   OTHERS TO US                                               Covered Income.
   If any person or organization to or for whom we         2. After a loss to your Covered Property or Cov-
   make payment under this Coverage Part has rights           ered Income only if, at time of loss, that party is
   to recover damages from another, those rights are          one of the following:
   transferred to us to the extent of our payment.            a. Someone insured by this insurance;
   That person or organization must do everything
   necessary to secure our rights and must do noth-           b. A business firm:
   ing after loss to impair them. But you may waive               (1) Owned or controlled by you; or
   your rights against another party in writing:
                                                                  (2) That owns or controls you; or
                                                               c. Your tenant.
                                                           This will not restrict your insurance.




Page 2 of 2              Copyright, ISO Commercial Risk Services, Inc., 1983, 1987               CP 00 90 07 88
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 181 of 235


                                                                                     COMMERCIAL PROPERTY
                                                                                             CP 01 09 10 00

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            MASSACHUSETTS CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART


A. When this endorsement is attached to the Stan-                With respect to tenants’ improvements and bet-
   dard Property Policy CP 00 99 the term Coverage               terments, if covered, the following also apply:
   Part in this endorsement is replaced by the term                 (3) If the conditions in d.(1) and d.(2) above
   Policy.                                                               are not met, the value of tenants’ im-
B. If loss or damage is caused by fire or lightning, the                 provements and betterments will be de-
   Vacancy Loss Condition is replaced by the follow-                     termined as a proportion of your original
   ing:                                                                  cost, as set forth in the Valuation Condi-
   VACANCY OR UNOCCUPANCY                                                tion of the applicable Coverage Form;
                                                                         and
   If the building where loss or damage occurs,
                                                                    (4) We will not pay for loss or damage to
   whether intended for occupancy by owner or ten-
                                                                         tenants’ improvements and betterments
   ant, has been vacant or unoccupied for more than:
                                                                         if others pay for repairs or replacement.
    1. 60 consecutive days for residential premises of
        3 units or less; or                                E. The following provisions are added:
    2. 30 consecutive days for all other premises;            1. In spite of any provision of any general or
                                                                 special law:
   immediately before that loss or damage, we will not
   pay for the loss or damage.                                   a. We will not pay for loss or damage to real
                                                                     property caused by any Covered Cause of
   A building is vacant when it does not contain                     Loss if the amount of loss is $5,000 or more
   enough business personal property to conduct                      unless you first submit to us a certificate of
   customary operations.                                             municipal liens from the collector of taxes of
C. The Mortgageholders Additional Condition is re-                   the city or town where the property is lo-
   placed by the following:                                          cated.
   We will pay for covered loss of or damage to real             b. We will pay to the city or town any amount
   estate to each mortgageholder shown in the Decla-                 outstanding on the certificate of municipal
   rations, or in an attached schedule, in the order of              liens arising from the provisions of Massa-
   precedence, as interests may appear.                              chusetts General Law Chapters 40, 59, 60,
                                                                     80, 83 and 164, Sections 58B through 58F.
D. Paragraph 3.d. of the Replacement Cost Optional
   Coverage is replaced by the following:                            The payment will not exceed the amount of
                                                                     loss payable under this Coverage Part.
        d. We will not pay on a replacement cost basis
            for any loss or damage:                                  We will send you and the mortgageholder
                                                                     proof of our payment to the city or town.
           (1) Until the lost or damaged property is
                actually repaired or replaced:                    c. The claim of the city or town will have prior-
                                                                     ity over the claim of any mortgageholder,
               (a) On the described premises; or
                                                                     assignee, you or any other interested party,
               (b) At some other location in the Com-                except where otherwise provided by the
                   monwealth of Massachusetts; and                   laws of the United States.
           (2) Unless the repairs or replacement are
                made within a reasonable time, but no
                more than 2 years after the loss or dam-
                age.




CP 01 09 10 00                   Copyright, Insurance Services Office, Inc., 1999                      Page 1 of 6
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 182 of 235


      d. We will not be liable to any city, town, mort-            Any lien perfected under the Massachusetts
          gageholder, assignee, you or any other in-               General Laws referred to in 3.a. and 3.b. above
          terested party for:                                      will extend to the city or town and may be en-
         (1) Amounts paid to a city or town; or                    forced by it against the proceeds of this policy.
         (2) Amounts not paid to a city or town                 4. We will not be liable to any city, town, mort-
              based upon a certificate showing that no             gageholder, assignee, you or any other inter-
              municipal liens exist.                               ested party for:
      e. Paragraphs 1.a., 1.b., 1.c., and 1.d. above               a. Amounts paid to a city or town; or
          will not apply to any owner-occupied one-                b. Amounts not paid to a city or town;
          to four-family dwelling if the owner of the              under Provisions 2. and 3. above.
          dwelling lived there when the claim for loss
          or damage arose.                                  F. The following condition is added and supersedes
                                                               any provisions to the contrary:
   2. We will not pay any claim for:
                                                               NONRENEWAL
      a. Loss, damage or destruction of $1,000 or
          more to a building or structure; or                  This provision applies to coverage on real property
                                                               which is used predominantly for residential pur-
      b. Loss, damage or destruction, of any                   poses and consists of not more than four dwelling
          amount, that causes a building or structure          units, and to coverage on personal property of a
          to become:                                           person residing in such real property:
         (1) Dangerous to life or limb; or                     1. Ordinarily we will renew this policy automati-
         (2) Unused, uninhabited or abandoned and                  cally and send you the renewal notice. Our no-
              open to the weather;                                tice will explain what you should do if you do
                                                                   not want to continue this policy.
          as provided under Massachusetts General
          Law, Section 6 of Chapter 143;                        2. We may elect not to renew this policy. We may
      without giving at least 10 days’ written notice              do so by delivering to you or mailing to you at
      before such payment to:                                      your last mailing address shown in the Declara-
                                                                   tions, written notice of nonrenewal, accompa-
      c. The Building Commissioner or the ap-                      nied by the specific reasons for nonrenewal, at
          pointed Inspector of Buildings; and                      least 45 days before the expiration date of this
      d. The Board of Health or the Board of Se-                   policy. However, if your policy was executed
          lectmen of the city or town where the prop-              on behalf of us, in whole or in part, by or on
          erty is located.                                         behalf of your insurance agent or our insur-
                                                                   ance broker, we will send such written notice
   3. If at any time before our payment, the city or
                                                                   only to the agent or broker. Every insurance
      town notifies us by certified mail of its intent to
                                                                   agent or broker receiving this notice is required
      begin proceedings designed to perfect a lien
                                                                   to, within 15 days of its receipt, send a copy to
      under Massachusetts General Law:
                                                                   you unless the agent or broker has replaced
      a. Chapter 143, Section 3A or 9; or                          the insurance.
      b. Chapter 111, Section 127B;
      we will not pay while the proceedings are
      pending. The proceedings must be started
      within 30 days after we receive the notice.




Page 2 of 6                       Copyright, Insurance Services Office, Inc., 1999                  CP 01 09 10 00
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 183 of 235


G. The following is added:

                                      STANDARD FIRE POLICY PROVISIONS


   Your policy contains Legal Action Against Us, Appraisal and Cancellation Provisions. Massachusetts law re-
   quires that the Suit, Appraisal and Cancellation Provisions of the Massachusetts Standard Fire Policy super-
   sede any similar provisions contained in your policy. Therefore, all Legal Action Against Us, Appraisal and
   Cancellation Provisions contained in your policy are void. The Suit, Appraisal and Cancellation Provisions of
   the Massachusetts Standard Fire Policy shall apply instead.
   In consideration of the Provisions and Stipulations Herein or Added Hereto and of the Premium Specified in
   the Declarations, this company, for the term of years specified in the Declarations from inception date (At 12:01
   A.M. Standard Time) to expiration date (At 12:01 A.M. Standard Time) at location of property involved, to an
   amount not exceeding the amount(s) specified in the Declarations, does insure the Insured named in the Dec-
   larations and legal representatives, to the extent of the actual cash value of the property at the time of loss, but
   in no event for more than the interest of the insured, against all Loss By Fire, Lightning And By Removal From
   Premises Endangered By The Perils Insured Against In This Policy, Except As Hereinafter Provided, to the
   property described in the Declarations while located or contained as described in this policy or pro rata for five
   days at each proper place to which any of the property shall necessarily be removed for preservation from the
   perils insured against in this policy, but not elsewhere.
   Assignment of this policy shall not be valid except with the written consent of this Company.
   This policy is made and accepted subject to the foregoing provisions and stipulations and those hereinafter
   stated, which are hereby made a part of this policy together with such other provisions, stipulations and
   agreements as may be added hereto, as provided in this policy.


                    Concealment                     This entire policy shall be void if, whether before or
                    Fraud                           after a loss, the insured has willfully concealed or
                                                    misrepresented any material fact or circumstance
                    concerning this insurance or the subject thereof, or the interest of the
                    insured therein, or in case of any fraud or false swearing by the insured
                    relating thereto.
                    Uninsurable                     This policy shall not cover accounts, bills, currency,
                    And Excepted                    deeds, evidences of debt, money or securities; nor,
                    Property                        unless specifically named hereon in writing, bullion
                                                    or manuscripts.
                    Perils Not                      This Company shall not be liable for loss by fire or
                    Included                        other perils insured against in this policy caused,
                                                    directly or indirectly, by (a) enemy attack by armed
                    forces, including action taken by military, naval or air forces in resisting
                    an actual or an immediately impending enemy attack; (b) invasion; (c)
                    insurrection; (d) rebellion; (e) revolution; (f) civil war; (g) usurped
                    power; (h) order of any civil authority except acts of destruction at the
                    time of and for the purpose of preventing the spread of fire, provided
                    that such fire did not originate from any of the perils excluded by this
                    policy; (i) neglect of the insured to use all reasonable means to save and
                    preserve the property at and after a loss, or when the property is
                    endangered by fire in the neighboring premises; (j) nor shall this com-
                    pany be liable for loss by theft.
                    Other                           Other insurance may be prohibited or the amount of
                    Insurance                       insurance may be limited by endorsement attached
                                                    hereto.




CP 01 09 10 00                    Copyright, Insurance Services Office, Inc., 1999                           Page 3 of 6
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 184 of 235



               Conditions                       Unless otherwise provided in writing added hereto
               Suspending Or                   this company shall not be liable for loss occurring
               Restricting                      (a) while the hazard is increased by any means
               Insurance                       within the control or knowledge of the insured; or
                                                (b) while the described premises, whether intended
               for occupancy by owner or tenant, are vacant or unoccupied beyond a
               period of sixty consecutive days, for residential premises of three units
               or less and thirty (30) consecutive days for all other premises, or (c) as
               a result of explosion or riot, unless fire ensue, and in that event for loss
               by fire only.
               Other Perils                     Any other peril to be insured against or subject of
               Or Subjects                     insurance to be covered in this policy shall be by
                                               endorsement in writing hereon or added hereto.
               Added                            The extent of the application of insurance under this
               Provisions                       policy and of the contribution to be made by this
                                                company in case of loss, and any other provision or
               agreement not inconsistent with the provisions of this policy, may be
               provided for in writing added hereto, but no provision may be waived
               except such as by the terms of this policy is subject to change.
               Waiver                           No permission affecting this insurance shall exist, or
               Provisions                      waiver of any provision be valid, unless granted
                                               herein or expressed in writing added hereto. No pro-
               vision, stipulation or forfeiture shall be held to be waived by any require-
               ment or proceeding on the part of this company relating to appraisal or
               to any examination provided for herein.
               Cancellation                     This policy shall be cancelled at any time at the
               Of Policy                       request of the insured, in which case this company
                                               shall, upon demand and surrender of this policy, re-
               fund the excess of paid premium above the customary short rates for the
               expired time. This policy may be cancelled at any time by this company
               by giving to the insured a five days written notice of cancellation, and to
               the mortgagee to whom this policy is payable twenty days written notice
               of cancellation except where the stated reason for cancellation is non-
               payment of premium where, in such instance, this policy may be can-
               celled at any time by this company by giving to the insured a ten days
               written notice of cancellation, and the mortgagee a twenty days written
               notice of cancellation, with or without tender of the excess paid premium
               above the pro rata premium for the expired time, which excess, if not
               tendered, shall be refunded on demand. Notice of cancellation shall state
               that said excess premium (if not tendered) will be refunded on demand
               and shall state or be accompanied by a statement of the specific reason
               or reasons for such cancellation. After this policy has been in effect for
               sixty days, or after sixty days from any anniversary date, no notice of
               cancellation shall be effective unless it is based on the occurrence, after
               the effective date of the policy, of one or more of the following: (1)
               nonpayment of premium; (2) conviction of a crime arising out of acts
               increasing the hazard insured against; (3) discovery of fraud or material
               misrepresentation by the insured in obtaining the policy; (4) discovery
               of willful or reckless acts or omissions by the insured increasing the
               hazard insured against; (5) physical changes in the property insured
               which result in the property becoming uninsurable; or (6) a determina-
               tion by the commissioner that continuation of the policy would violate or
               place the insurer in violation of the law. Where the stated reason is
               nonpayment of premium, the insured may continue the coverage and
               avoid the effect of the cancellation by payment at any time prior to the
               effective date of cancellation.




Page 4 of 6                  Copyright, Insurance Services Office, Inc., 1999                      CP 01 09 10 00
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 185 of 235



                 Mortgagee                      Notwithstanding any other provisions of this policy,
                 Interests And                  if this policy shall be made payable to a mortgagee of
                 Obligations                    the covered real estate, no act or default of any
                                                person other than such mortgagee or his agent or
                 those claiming under him, whether the same occurs before or during the
                 term of this policy, shall render this policy void as to such mortgagee nor
                 affect such mortgagee’s right to recover in case of loss on such real
                 estate; provided, that the mortgagee shall on demand pay according to
                 the established scale of rate for any increase of risk not paid for by the
                 insured; and whenever this company shall be liable to a mortgagee for
                 any sum for loss under this policy for which no liability exists as to the
                 mortgagor, or owner, and this company shall elect by itself, or with
                 others, to pay the mortgagee the full amount secured by such mortgage,
                 then the mortgagee shall assign and transfer to the company interested,
                 upon such payment, the said mortgage together with the note and debt
                 thereby secured.
                 Pro Rata                       This company shall not be liable for a greater propor-
                 Liability                      tion of any loss than the amount hereby insured shall
                                                bear to the whole insurance covering the property
                 against the peril involved.
                 Requirements                   The insured shall give immediate written notice to
                 In Case Loss                   this company of any loss, protect the property from
                 Occurs                         further damage, forthwith separate the damaged
                                                and undamaged personal property, put it in the best
                 possible order, furnish a complete inventory of the destroyed and dam-
                 aged property, showing in detail the quantity, description, actual cash
                 value and amount of loss claimed; and the insured shall forthwith render
                 to this company a signed, sworn statement in proof of loss which sets
                 forth to the best knowledge and belief of the insured the following: the
                 time and cause of the loss, the interest of the insured and of all others in
                 the property, the actual cash value of each item thereof and the amount
                 of loss thereto, all encumbrances thereon, all other contracts of insur-
                 ance, whether valid or not, covering any of said property, any changes in
                 the title, use, occupancy, location, possession or exposures of said
                 property, since the issuing of this policy, by whom and for what purpose
                 any building herein described and the several parts thereof were
                 occupied at the time of loss and whether or not it then stood on leased
                 ground, and shall furnish a copy of all the descriptions and schedules in
                 all policies and detailed estimates for repair of the damage. The insured,
                 as often as may be reasonably required, shall exhibit to any person
                 designated by this company all that remains of any property herein
                 described, and submit to examinations under oath by any person named
                 by this company, and subscribe the same; and as often as may be
                 reasonably required, shall produce for examination all books of account,
                 bills, invoices and other vouchers, or certified copies thereof if originals
                 be lost, at such reasonable time and place as may be designated by this
                 company or its representative, and shall permit extracts and copies
                 thereof to be made.




CP 01 09 10 00                Copyright, Insurance Services Office, Inc., 1999                           Page 5 of 6
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 186 of 235



               When Loss                        In case of any loss or damage, the company within
               Payable                          thirty days after the insured shall have submitted a
                                                statement, as provided in the preceding clause, shall
               either pay the amount for which it shall be liable, which amount if not
               agreed upon shall be ascertained by award of referees as hereinafter
               provided, or replace the property with other of the same kind and good-
               ness, or it may, within fifteen days after such statement is submitted,
               notify the insured of its intention to rebuild or repair the premises, or any
               portion thereof separately covered by this policy, and shall thereupon
               enter upon said premises and proceed to rebuild or repair the same with
               reasonable expedition. It is moreover understood that there can be no
               abandonment of the property described to the company, and that the
               company shall not in any case be liable for more than the sum insured,
               with interest thereon from the time when the loss shall become payable,
               as provided above. The company shall be liable for the payment of
               interest to the insured at a rate of one percent over the prime interest
               rate on the agreed figure commencing thirty days after the date an
               executed proof of loss for such figure is received by the company, said
               interest to continue so long as the claim remains unpaid.
               Appraisal                        In case of loss under this policy and a failure of the
                                                parties to agree as to the amount of loss, it is
               mutally agreed that the amount of such loss shall be referred to three
               disinterested men, the company and the insured each choosing one out
               of three persons to be named by the other, and the third being selected
               by the two so chosen, and the award in writing by a majority of the
               referees shall be conclusive and final upon the parties as to the amount
               of loss or damage, and such reference, unless waived by the parties,
               shall be a condition precedent to any right of action in law or equity to
               recover for such loss; but no person shall be chosen or act as a referee,
               against the objection of either party, who has acted in a like capacity
               within four months.
               Suit                             No suit or action against this company for the recov-
                                                ery of any claim by virtue of this policy shall be
               sustained in any court of law or equity in this commonwealth unless
               commenced within two years from the time the loss occurred; provided,
               however, that if, within said two years, in accordance with the provisions
               of the preceding paragraph, the amount of the loss shall have been
               referred to arbitration after failure of the parties to agree thereon, the
               limitation of time for bringing such suit or action shall in no event be less
               than ninety days after a valid award has been made upon such reference
               or after such reference or award has been expressly waived by the
               parties. If suit or action upon this policy is enjoined or abated, suit or
               action may be commenced at any time within one year after the dissolu-
               tion of such injunction, or the abatement of such suit or action, to the
               same extent as would be possible if there was no limitation of time
               provided herein for the bringing of such suit or action.
               Subrogation                      This company may require from the insured an
                                                assignment of all right of recovery against any party
               for loss to the extent that payment therefor is made by this company.




Page 6 of 6                  Copyright, Insurance Services Office, Inc., 1999                      CP 01 09 10 00
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 187 of 235


                                                                                       COMMERCIAL PROPERTY
                                                                                               CP 01 29 03 04

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 RHODE ISLAND CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART


A. When this endorsement is attached to the Stan-                   b. If the building where loss or damage occurs
   dard Property Policy CP 00 99, the term Coverage                     has been vacant for more than 60 consecu-
   Part in this endorsement is replaced by the term                     tive days before that loss or damage oc-
   Policy.                                                              curs:
B. The last sentence of the Appraisal Loss Condition                   (1) We will not pay for any loss or damage
   does not apply.                                                          caused by any of the following even if
C. The following is added to the Appraisal Loss Con-                        they are Covered Causes of Loss:
   dition:                                                                 (a) Vandalism;
   1. You and we must notify the other of the ap-                          (b) Sprinkler leakage, unless you have
       praiser selection within 20 days of the written                          protected the system against freez-
       demand for appraisal.                                                    ing;
   2. If the appraisers do not agree on the selection                      (c) Building glass breakage;
       of an umpire within 15 days, they must request                      (d) Water damage;
       selection of an umpire by a judge of a court
       having jurisdiction.                                                (e) Theft; or
D. Vacancy And Unoccupancy Loss Condition                                   (f) Attempted theft.
   1. For insurance provided under the Building And                    (2) With respect to Covered Causes of Loss
       Personal Property Coverage Form, the Con-                            other than those listed in b.(1)(a)
       dominium Association Coverage Form, or the                           through b.(1)(f) above, we will reduce
       Condominium Commercial Unit-Owners Cover-                            the amount we would otherwise pay for
       age Form, the Vacancy Loss Condition is re-                          the loss or damage by 15%. However,
       placed by the following:                                             we will not pay for any loss or damage
                                                                            caused by fire or lightning if the circum-
       VACANCY AND UNOCCUPANCY                                              stances stated in a. above apply.
       a. If the building where loss or damage occurs               c. With respect to Section 1.b., above, when
           has been vacant or unoccupied for more                      this policy is issued to a tenant, and with
           than 30 consecutive days after a local build-               respect to that tenant’s interest in Covered
           ing inspector issues an order stating that                  Property, building means the unit or suite
           the building is in violation of the State Build-            rented or leased to the tenant.
           ing Code, we will not pay for any loss or
           damage caused by fire or lightning.                      d. A building is vacant when it does not con-
                                                                       tain enough business personal property to
                                                                       conduct customary operations.
                                                                    e. Buildings under construction or renovation
                                                                       are not considered vacant.




CP 01 29 03 04                                  ISO Properties, Inc., 2003                               Page 1 of 3
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 188 of 235


   2. For insurance provided under the Leasehold                3. For insurance provided under the Mortgage-
      Interest Coverage Form, the Vacancy Loss                     holders Errors And Omissions Coverage Form,
      Condition is replaced by the following:                      the Vacancy Loss Condition is replaced by the
      VACANCY AND UNOCCUPANCY                                      following:
      a. If the building where loss or damage occurs               VACANCY AND UNOCCUPANCY
          has been vacant or unoccupied for more                   a. If the building where loss or damage oc-
          than 30 consecutive days after a local build-                curs, or out of which a claim or "suit" arises,
          ing inspector issues an order stating that                   has been vacant or unoccupied for more
          the building is in violation of the State Build-             than 30 consecutive days after a local build-
          ing Code, we will not pay for any loss or                    ing inspector issues an order stating that
          damage caused by fire or lightning.                          the building is in violation of the State Build-
      b. If the building where loss or damage occurs                   ing Code, we will not pay for any loss or
          has been vacant for more than 60 consecu-                    damage caused by fire or lightning.
          tive days before that loss or damage oc-                 b. If the building where loss or damage oc-
          curs, and:                                                   curs, or out of which a claim or "suit" arises,
         (1) You have entered into an agreement to                     has been vacant for more than 60 consecu-
              sublease the described premises as of                    tive days before that loss or damage, or the
              the time of loss or damage, we will not                  event that gives rise to the claim or "suit",
              pay for any loss or damage caused by                     we will not pay for any loss or damage.
              any of the following even if they are                c. A building is vacant when it does not con-
              Covered Causes of Loss:                                  tain enough business personal property to
             (a) Vandalism;                                            conduct customary operations.
             (b) Sprinkler leakage, unless you have             4. For insurance provided under the Standard
                 protected the system against freez-               Property Policy, the Vacancy Loss Condition is
                 ing;                                              replaced by the following:
                                                                   VACANCY AND UNOCCUPANCY
             (c) Building glass breakage;
             (d) Water damage;                                     a. We will not pay for loss or damage if the
                                                                       building where loss or damage occurs has
             (e) Theft; or                                             been "vacant" or "unoccupied" for more
              (f) Attempted theft.                                     than:
              With respect to Covered Causes of Loss                  (1) 30 consecutive days before the loss or
              other than those listed in b.(1)(a)                          damage occurs, if caused by Vandalism
              through b.(1)(f) above, we will reduce                       (if it is a Covered Cause of Loss);
              the amount we would otherwise pay for                   (2) 30 consecutive days after a local build-
              the loss or damage by 15%. However,                          ing inspector issues an order stating
              we will not pay for any loss or damage                       that the building is in violation of the
              caused by fire or lightning if the circum-                   State Building Code, if the loss or dam-
              stances stated in 2.a. above apply.                          age is caused by fire or lightning; or
         (2) You have not entered into an agreement                   (3) 60 consecutive days before the loss or
              to sublease the described premises as of                     damage occurs, if caused by any other
              the time of loss or damage, we will not                      Covered Cause of Loss;
              pay for any loss of Covered Leasehold
                                                                       whether or not such vacancy or unoccu-
              Interest.
                                                                       pancy begins before the inception of this
      c. With respect to Section 2.b., above, when                     policy.
          this policy is issued to a tenant, and with
          respect to that tenant’s interest in Covered                 But with respect to (1) and (3) above, we
          Property, building means the unit or suite                   will pay if the building is "unoccupied" due
          rented or leased to the tenant.                              to circumstances that are usual or incidental
                                                                       to the described occupancy.
      d. A building is vacant when it does not con-
          tain enough business personal property to                b. With respect to a.(1) and a.(3) above, this
          conduct customary operations.                                condition does not apply if the Vacancy
                                                                       Permit Endorsement is attached.
      e. Buildings under construction or renovation
          are not considered vacant.




Page 2 of 3                                    ISO Properties, Inc., 2003                             CP 01 29 03 04
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 189 of 235


      c. With respect to a.(1) and a.(3) above, when                b. You do not receive a certificate from the
          this policy is issued to a tenant, and with                  taxing jurisdiction official within 30 days af-
          respect to that tenant’s interest in Covered                 ter you file a statement of loss with us. In
          Property, building means the unit or suite                   this case, we will put the entire loss pay-
          rented or leased to the tenant.                              ment into the account.
      d. Buildings under construction or renovation              3. But, if you can prove to us that:
          are not considered "vacant" or "unoccu-                   a. You have requested the certificate by certi-
          pied".                                                       fied mail; and
E. The following is added:                                           b. The taxing jurisdiction official has not pro-
   No provision, stipulation or forfeiture will be held                  vided it to you within 15 days after your re-
   to be waived by any requirement or proceeding on                      quest;
   our part relating to appraisal or to any examination              we will make our payment directly to you as
   provided for in this policy.                                      soon as possible.
F. The following is added when this Coverage Part                 4. Also, if the taxing authority certifies that it has
   applies to loss or damage to Buildings by fire or                 received proof that you will repair or rebuild on
   explosion, other than owner-occupied 1- to 4-                     the same premises where the loss or damage
   family dwellings:                                                 occurred, we can then pay you directly for the
   1. We will not pay for a loss that is more than                   loss or damage.
      $10,000 unless we receive from you a certificate        G. The Legal Action Against Us Commercial Property
      issued by the taxing jurisdiction official that            Condition is replaced by the following:
       shows:
                                                                 LEGAL ACTION AGAINST US
       a. That no lien exists for the benefit of the
          taxing jurisdiction; or                                 1. No one may bring a legal action against us
                                                                     under this Coverage Part unless there has
       b. The amount of any such lien that exists;                   been full compliance with all of the terms of this
      against the building or structure.                             Coverage Part.
      The $10,000 limit shown above may be ad-                    2. Subject to Paragraph 1. above, any action on
      justed yearly for inflation by the Insurance De-               this policy for the recovery of any claim for di-
      partment.                                                      rect loss or damage by fire and lightning must
   2. Under the following conditions, we will put our                be brought within 2 years after the date on
      payment for loss or damage into an interest-                   which such direct loss or damage occurred.
      bearing escrow account:                                 H. The following is added to the Mortgageholders
      a. The taxing jurisdiction official certifies that a       Condition and supercedes any provision to the
          lien exists. We will not put more than the             contrary:
          amount of that lien into the account.                  The Mortgagee shall not be entitled to payment of
                                                                 a claim under this policy for loss or damage to a
                                                                 covered building when such loss or damage is
                                                                 less than $3,500, and for which said Mortgagee is
                                                                 otherwise entitled to payment, unless no liability
                                                                 exists as to the mortgagor.




CP 01 29 03 04                                  ISO Properties, Inc., 2003                                  Page 3of 3
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 190 of 235


                                                                                      COMMERCIAL PROPERTY
                                                                                              CP 01 30 10 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       VIRGINIA CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART

A. Paragraph 5. of the Cancellation Common Policy            B. The Appraisal Loss Condition is replaced by the
   Condition is replaced by the following:                      following:
   5. If this policy is cancelled, we will send the first       Appraisal
      Named Insured any premium refund due. The                 If we and you disagree on the value of the
      cancellation will be effective even if we have            property or the amount of loss, either may make
      not made or offered a refund. The following               written demand for an appraisal of the loss. In this
      provisions govern calculation of return                   event, each party will select a competent and
      premium:                                                  impartial appraiser. You and we must notify the
      a. We will compute return premium pro rata                other of the appraiser selected within 20 days of
           and round to the next higher whole dollar            the written demand for appraisal. The two
           when this policy is cancelled:                       appraisers will select an umpire. If the appraisers
          (1) At our request;                                   do not agree on the selection of an umpire within
                                                                15 days, the insured or the insurer may apply in
         (2) Because you no longer have a financial             writing, for the appointment of an umpire, to the
             or insurable interest in the property or           judge of the circuit court of the county or city in
             business operation that is the subject of          which the damaged or destroyed property was
             insurance;                                         located at the time of loss. The appraisers will
         (3) And rewritten by us or a member of our             state separately the value of the property and
             company group; or                                  amount of loss. If the appraisers submit a written
                                                                report of an agreement to us, the amount agreed
         (4) After the first year, if it is a prepaid
                                                                upon will be the amount of loss. If they fail to
             policy written for a term of more than
                                                                agree, they will submit their differences to the
             one year.
                                                                umpire. A decision agreed to by any two will set
       b. When this policy is cancelled at your                 the amount of loss. Any outcome of the appraisal
          request (except when Paragraph a.(2), a.(3)           will be binding on both parties. Each party will:
          or a.(4) applies), we will return 90% of the
          pro rata unearned premium, rounded to the             1. Pay its own appraiser; and
          next higher whole dollar.                             2. Bear the other expenses of the appraisal and
          However, when such cancellation takes                     umpire equally.
          place during the first year of a multiyear            However, if we make written demand for an
          prepaid policy, we will return the full annual        appraisal of the loss, we will reimburse you for the
          premium for the subsequent years. In                  reasonable cost of your chosen appraiser, and for
          addition, earned premium will not be less             your portion of the cost of the umpire.
          than our policywriting minimum premium.




CP 01 30 10 15                         © Insurance Services Office, Inc., 2015                         Page 1 of 2
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 191 of 235



   If there is an appraisal, we will still retain our right      2. The date of entry of a final order of a court of
   to deny the claim.                                               competent jurisdiction declaring your right to
C. Paragraph a.(1) of the Duties In The Event Of                    full replacement cost.
   Loss Or Damage Loss Condition does not apply.              F. The Fire Department Service Charge Additional
D. When insurance is provided under the:                         Coverage is replaced by the following:
   Legal Liability Coverage Form or Mortgageholders              Fire Department Service Charge
   Errors And Omissions Coverage Form                            1. When the fire department is called to save or
   The following is added and supersedes any other                  protect Covered Property from a Covered
   provisions to the contrary:                                      Cause of Loss, we will pay up to $1,000 for
                                                                    service at each premises described in the
   If we elect to cancel or not renew this policy, then:            Declarations, unless a higher limit is shown in
   1. We will mail or deliver a written notice of such              the Declarations. Such limit is the most we will
        action to the first Named Insured shown in the              pay regardless of the number of responding
        Declarations stating the reason, at least:                  fire departments or fire units, and regardless of
                                                                    the number or type of services performed.
       a. 15 days before the effective date of
          cancellation or the expiration date of this               This Additional Coverage applies to your
          policy for nonpayment of premium; or                      liability for fire department service charges:
      b. 45 days before the effective date of                       a. Assumed by contract or agreement prior to
          cancellation or the expiration date of this                  loss; or
          policy for any other reason.                              b. Required by local ordinance.
   2. We will mail or deliver our notice to the first            2. If the fire department service charge is not
      Named Insured's last mailing address known to                 covered under the terms of Paragraph 1., then
      us. If notice is mailed, it will be sent in                   the following applies:
      accordance with Virginia Law; proof of mailing
      will be sufficient proof of notice.                           When a volunteer fire department is called to
                                                                    save or protect Covered Property from a
E. For insurance provided under the Commercial                      Covered Cause of Loss, we will pay the
   Property Coverage Part, if the Replacement Cost                  amount billed to you, up to $250, unless a
   Optional Coverage is shown in the Commercial                     higher limit is shown in the Declarations for
   Property Coverage Part Declarations, the following               volunteer fire department service charges.
   provision applies and supersedes any provision to
   the contrary:                                                    This Additional Coverage applies to your
                                                                    liability for service charges billed to you by a
   You may make an initial claim for loss or damage                 volunteer fire department, provided that:
   covered by this insurance on an actual cash value
   basis instead of on a replacement cost basis. In                 a. The volunteer fire department is not fully
   the event you elect to have loss or damage settled                   funded by real estate taxes or other
   on an actual cash value basis, you may still make                    property taxes; and
   a claim for the additional coverage this                         b. The service charge is not made in response
   Replacement Cost Optional Coverage provides if                       to a call outside of the volunteer fire
   you notify us of your intent to do so within six                     department's fire protection district, city or
   months of the later of the following dates:                          municipality pursuant to a contract.
   1. The last date on which you received a payment              No Deductible applies to this Additional Coverage.
      for actual cash value; or




Page 2 of 2                             © Insurance Services Office, Inc., 2015                      CP 01 30 10 15
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 192 of 235


POLICY NUMBER: 8120T24753                                                             COMMERCIAL PROPERTY
                                                                                              CP 04 11 09 17

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    STANDARD PROPERTY POLICY
                                    SCHEDULE*

                                                                                  Protective Safeguards
        Premises Number                      Building Number                       Symbols Applicable
                  1                                   1                                  P-1,P-9
                  2                                   1                                  P-1,P-9
                  3                                   1                                  P-1,P-9
Describe any "P-9":
UL300 COMPLIANT FIRE SUPPRESSION SYSTEM


* Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following is added to the Commercial Property           B. The following is added to the Exclusions section of:
   Conditions:                                                    Causes Of Loss – Basic Form
   Protective Safeguards                                          Causes Of Loss – Broad Form
   As a condition of this insurance, you are required             Causes Of Loss – Special Form
   to:
                                                                  Mortgageholders Errors And Omissions Coverage
   1. Maintain the protective safeguards listed in the            Form
       Schedule, and over which you have control, in
       complete working order;                                    Standard Property Policy
   2. Actively engage and maintain in the "on"                    We will not pay for loss or damage caused by or
       position at all times any automatic fire alarm or          resulting from fire if, prior to the fire, you failed to
       other automatic system listed in the Schedule;             comply with any condition set forth in Paragraph
       and                                                        A.
   3. Notify us if you know of any suspension of or            C. The protective safeguards to which this
       impairment in any protective safeguard listed in           endorsement applies are identified by the following
       the Schedule.                                              symbols:
       However, if part of an Automatic Sprinkler                 "P-1" Automatic Sprinkler System, including
       System or Automatic Commercial Cooking                     related supervisory services.
       Exhaust And Extinguishing System is shut off
       due to breakage, leakage, freezing conditions
       or opening of sprinkler heads, notification to us
       will not be necessary if you can restore full
       protection within 48 hours.




CP 04 11 09 17                         © Insurance Services Office, Inc., 2016                          Page 1 of 12         
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 193 of 235


POLICY NUMBER: 8120T24753                                                             COMMERCIAL PROPERTY
                                                                                              CP 04 11 09 17

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    STANDARD PROPERTY POLICY
                                    SCHEDULE*

                                                                                  Protective Safeguards
        Premises Number                      Building Number                       Symbols Applicable
                  4                                   1                                  P-1,P-9
                  5                                   1                                  P-1,P-9
                  6                                   1                                  P-1,P-9
Describe any "P-9":
UL300 COMPLIANT FIRE SUPPRESSION SYSTEM


* Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following is added to the Commercial Property           B. The following is added to the Exclusions section of:
   Conditions:                                                    Causes Of Loss – Basic Form
   Protective Safeguards                                          Causes Of Loss – Broad Form
   As a condition of this insurance, you are required             Causes Of Loss – Special Form
   to:
                                                                  Mortgageholders Errors And Omissions Coverage
   1. Maintain the protective safeguards listed in the            Form
       Schedule, and over which you have control, in
       complete working order;                                    Standard Property Policy
   2. Actively engage and maintain in the "on"                    We will not pay for loss or damage caused by or
       position at all times any automatic fire alarm or          resulting from fire if, prior to the fire, you failed to
       other automatic system listed in the Schedule;             comply with any condition set forth in Paragraph
       and                                                        A.
   3. Notify us if you know of any suspension of or            C. The protective safeguards to which this
       impairment in any protective safeguard listed in           endorsement applies are identified by the following
       the Schedule.                                              symbols:
       However, if part of an Automatic Sprinkler                 "P-1" Automatic Sprinkler System, including
       System or Automatic Commercial Cooking                     related supervisory services.
       Exhaust And Extinguishing System is shut off
       due to breakage, leakage, freezing conditions
       or opening of sprinkler heads, notification to us
       will not be necessary if you can restore full
       protection within 48 hours.




Page 2 of 12                           © Insurance Services Office, Inc., 2016                       CP 04 11 09 17          
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 194 of 235


POLICY NUMBER: 8120T24753                                                             COMMERCIAL PROPERTY
                                                                                              CP 04 11 09 17

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    STANDARD PROPERTY POLICY
                                    SCHEDULE*

                                                                                  Protective Safeguards
        Premises Number                      Building Number                       Symbols Applicable
                  7                                   1                                  P-1,P-9
                  8                                   1                                  P-1,P-9
                  9                                   1                                  P-1,P-9
Describe any "P-9":
UL300 COMPLIANT FIRE SUPPRESSION SYSTEM


* Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following is added to the Commercial Property           B. The following is added to the Exclusions section of:
   Conditions:                                                    Causes Of Loss – Basic Form
   Protective Safeguards                                          Causes Of Loss – Broad Form
   As a condition of this insurance, you are required             Causes Of Loss – Special Form
   to:
                                                                  Mortgageholders Errors And Omissions Coverage
   1. Maintain the protective safeguards listed in the            Form
       Schedule, and over which you have control, in
       complete working order;                                    Standard Property Policy
   2. Actively engage and maintain in the "on"                    We will not pay for loss or damage caused by or
       position at all times any automatic fire alarm or          resulting from fire if, prior to the fire, you failed to
       other automatic system listed in the Schedule;             comply with any condition set forth in Paragraph
       and                                                        A.
   3. Notify us if you know of any suspension of or            C. The protective safeguards to which this
       impairment in any protective safeguard listed in           endorsement applies are identified by the following
       the Schedule.                                              symbols:
       However, if part of an Automatic Sprinkler                 "P-1" Automatic Sprinkler System, including
       System or Automatic Commercial Cooking                     related supervisory services.
       Exhaust And Extinguishing System is shut off
       due to breakage, leakage, freezing conditions
       or opening of sprinkler heads, notification to us
       will not be necessary if you can restore full
       protection within 48 hours.




CP 04 11 09 17                         © Insurance Services Office, Inc., 2016                          Page 3 of 12         
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 195 of 235


POLICY NUMBER: 8120T24753                                                             COMMERCIAL PROPERTY
                                                                                              CP 04 11 09 17

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    STANDARD PROPERTY POLICY
                                    SCHEDULE*

                                                                                  Protective Safeguards
        Premises Number                      Building Number                       Symbols Applicable
                 10                                   1                                  P-1,P-9
                 11                                   1                                  P-1,P-9
                 12                                   1                                  P-1,P-9
Describe any "P-9":
UL300 COMPLIANT FIRE SUPPRESSION SYSTEM


* Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following is added to the Commercial Property           B. The following is added to the Exclusions section of:
   Conditions:                                                    Causes Of Loss – Basic Form
   Protective Safeguards                                          Causes Of Loss – Broad Form
   As a condition of this insurance, you are required             Causes Of Loss – Special Form
   to:
                                                                  Mortgageholders Errors And Omissions Coverage
   1. Maintain the protective safeguards listed in the            Form
       Schedule, and over which you have control, in
       complete working order;                                    Standard Property Policy
   2. Actively engage and maintain in the "on"                    We will not pay for loss or damage caused by or
       position at all times any automatic fire alarm or          resulting from fire if, prior to the fire, you failed to
       other automatic system listed in the Schedule;             comply with any condition set forth in Paragraph
       and                                                        A.
   3. Notify us if you know of any suspension of or            C. The protective safeguards to which this
       impairment in any protective safeguard listed in           endorsement applies are identified by the following
       the Schedule.                                              symbols:
       However, if part of an Automatic Sprinkler                 "P-1" Automatic Sprinkler System, including
       System or Automatic Commercial Cooking                     related supervisory services.
       Exhaust And Extinguishing System is shut off
       due to breakage, leakage, freezing conditions
       or opening of sprinkler heads, notification to us
       will not be necessary if you can restore full
       protection within 48 hours.




Page 4 of 12                           © Insurance Services Office, Inc., 2016                       CP 04 11 09 17          
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 196 of 235


POLICY NUMBER: 8120T24753                                                             COMMERCIAL PROPERTY
                                                                                              CP 04 11 09 17

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    STANDARD PROPERTY POLICY
                                    SCHEDULE*

                                                                                  Protective Safeguards
        Premises Number                      Building Number                       Symbols Applicable
                 13                                   1                                  P-1,P-9
                 14                                   1                                  P-1,P-9
                 15                                   1                                  P-1,P-9
Describe any "P-9":
UL300 COMPLIANT FIRE SUPPRESSION SYSTEM


* Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following is added to the Commercial Property           B. The following is added to the Exclusions section of:
   Conditions:                                                    Causes Of Loss – Basic Form
   Protective Safeguards                                          Causes Of Loss – Broad Form
   As a condition of this insurance, you are required             Causes Of Loss – Special Form
   to:
                                                                  Mortgageholders Errors And Omissions Coverage
   1. Maintain the protective safeguards listed in the            Form
       Schedule, and over which you have control, in
       complete working order;                                    Standard Property Policy
   2. Actively engage and maintain in the "on"                    We will not pay for loss or damage caused by or
       position at all times any automatic fire alarm or          resulting from fire if, prior to the fire, you failed to
       other automatic system listed in the Schedule;             comply with any condition set forth in Paragraph
       and                                                        A.
   3. Notify us if you know of any suspension of or            C. The protective safeguards to which this
       impairment in any protective safeguard listed in           endorsement applies are identified by the following
       the Schedule.                                              symbols:
       However, if part of an Automatic Sprinkler                 "P-1" Automatic Sprinkler System, including
       System or Automatic Commercial Cooking                     related supervisory services.
       Exhaust And Extinguishing System is shut off
       due to breakage, leakage, freezing conditions
       or opening of sprinkler heads, notification to us
       will not be necessary if you can restore full
       protection within 48 hours.




CP 04 11 09 17                         © Insurance Services Office, Inc., 2016                          Page 5 of 12         
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 197 of 235


POLICY NUMBER: 8120T24753                                                             COMMERCIAL PROPERTY
                                                                                              CP 04 11 09 17

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    STANDARD PROPERTY POLICY
                                    SCHEDULE*

                                                                                  Protective Safeguards
        Premises Number                      Building Number                       Symbols Applicable
                 16                                   1                                  P-1,P-9
                 17                                   1                                  P-1,P-9
                 18                                   1                                  P-1,P-9
Describe any "P-9":
UL300 COMPLIANT FIRE SUPPRESSION SYSTEM


* Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following is added to the Commercial Property           B. The following is added to the Exclusions section of:
   Conditions:                                                    Causes Of Loss – Basic Form
   Protective Safeguards                                          Causes Of Loss – Broad Form
   As a condition of this insurance, you are required             Causes Of Loss – Special Form
   to:
                                                                  Mortgageholders Errors And Omissions Coverage
   1. Maintain the protective safeguards listed in the            Form
       Schedule, and over which you have control, in
       complete working order;                                    Standard Property Policy
   2. Actively engage and maintain in the "on"                    We will not pay for loss or damage caused by or
       position at all times any automatic fire alarm or          resulting from fire if, prior to the fire, you failed to
       other automatic system listed in the Schedule;             comply with any condition set forth in Paragraph
       and                                                        A.
   3. Notify us if you know of any suspension of or            C. The protective safeguards to which this
       impairment in any protective safeguard listed in           endorsement applies are identified by the following
       the Schedule.                                              symbols:
       However, if part of an Automatic Sprinkler                 "P-1" Automatic Sprinkler System, including
       System or Automatic Commercial Cooking                     related supervisory services.
       Exhaust And Extinguishing System is shut off
       due to breakage, leakage, freezing conditions
       or opening of sprinkler heads, notification to us
       will not be necessary if you can restore full
       protection within 48 hours.




Page 6 of 12                           © Insurance Services Office, Inc., 2016                       CP 04 11 09 17          
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 198 of 235


POLICY NUMBER: 8120T24753                                                             COMMERCIAL PROPERTY
                                                                                              CP 04 11 09 17

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    STANDARD PROPERTY POLICY
                                    SCHEDULE*

                                                                                  Protective Safeguards
        Premises Number                      Building Number                       Symbols Applicable
                 19                                   1                                  P-1,P-9
                 20                                   1                                  P-1,P-9
                 21                                   1                                  P-1,P-9
Describe any "P-9":
UL300 COMPLIANT FIRE SUPPRESSION SYSTEM


* Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following is added to the Commercial Property           B. The following is added to the Exclusions section of:
   Conditions:                                                    Causes Of Loss – Basic Form
   Protective Safeguards                                          Causes Of Loss – Broad Form
   As a condition of this insurance, you are required             Causes Of Loss – Special Form
   to:
                                                                  Mortgageholders Errors And Omissions Coverage
   1. Maintain the protective safeguards listed in the            Form
       Schedule, and over which you have control, in
       complete working order;                                    Standard Property Policy
   2. Actively engage and maintain in the "on"                    We will not pay for loss or damage caused by or
       position at all times any automatic fire alarm or          resulting from fire if, prior to the fire, you failed to
       other automatic system listed in the Schedule;             comply with any condition set forth in Paragraph
       and                                                        A.
   3. Notify us if you know of any suspension of or            C. The protective safeguards to which this
       impairment in any protective safeguard listed in           endorsement applies are identified by the following
       the Schedule.                                              symbols:
       However, if part of an Automatic Sprinkler                 "P-1" Automatic Sprinkler System, including
       System or Automatic Commercial Cooking                     related supervisory services.
       Exhaust And Extinguishing System is shut off
       due to breakage, leakage, freezing conditions
       or opening of sprinkler heads, notification to us
       will not be necessary if you can restore full
       protection within 48 hours.




CP 04 11 09 17                         © Insurance Services Office, Inc., 2016                          Page 7 of 12         
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 199 of 235


POLICY NUMBER: 8120T24753                                                             COMMERCIAL PROPERTY
                                                                                              CP 04 11 09 17

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    STANDARD PROPERTY POLICY
                                    SCHEDULE*

                                                                                  Protective Safeguards
        Premises Number                      Building Number                       Symbols Applicable
                 22                                   1                                  P-1,P-9
                 23                                   1                                  P-1,P-9
                 24                                   1                                  P-1,P-9
Describe any "P-9":
UL300 COMPLIANT FIRE SUPPRESSION SYSTEM


* Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following is added to the Commercial Property           B. The following is added to the Exclusions section of:
   Conditions:                                                    Causes Of Loss – Basic Form
   Protective Safeguards                                          Causes Of Loss – Broad Form
   As a condition of this insurance, you are required             Causes Of Loss – Special Form
   to:
                                                                  Mortgageholders Errors And Omissions Coverage
   1. Maintain the protective safeguards listed in the            Form
       Schedule, and over which you have control, in
       complete working order;                                    Standard Property Policy
   2. Actively engage and maintain in the "on"                    We will not pay for loss or damage caused by or
       position at all times any automatic fire alarm or          resulting from fire if, prior to the fire, you failed to
       other automatic system listed in the Schedule;             comply with any condition set forth in Paragraph
       and                                                        A.
   3. Notify us if you know of any suspension of or            C. The protective safeguards to which this
       impairment in any protective safeguard listed in           endorsement applies are identified by the following
       the Schedule.                                              symbols:
       However, if part of an Automatic Sprinkler                 "P-1" Automatic Sprinkler System, including
       System or Automatic Commercial Cooking                     related supervisory services.
       Exhaust And Extinguishing System is shut off
       due to breakage, leakage, freezing conditions
       or opening of sprinkler heads, notification to us
       will not be necessary if you can restore full
       protection within 48 hours.




Page 8 of 12                           © Insurance Services Office, Inc., 2016                       CP 04 11 09 17          
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 200 of 235


POLICY NUMBER: 8120T24753                                                             COMMERCIAL PROPERTY
                                                                                              CP 04 11 09 17

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    STANDARD PROPERTY POLICY
                                    SCHEDULE*

                                                                                  Protective Safeguards
        Premises Number                      Building Number                       Symbols Applicable
                 25                                   1                                  P-1,P-9
                 26                                   1                                  P-1,P-9
                 27                                   1                                  P-1,P-9
Describe any "P-9":
UL300 COMPLIANT FIRE SUPPRESSION SYSTEM


* Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following is added to the Commercial Property           B. The following is added to the Exclusions section of:
   Conditions:                                                    Causes Of Loss – Basic Form
   Protective Safeguards                                          Causes Of Loss – Broad Form
   As a condition of this insurance, you are required             Causes Of Loss – Special Form
   to:
                                                                  Mortgageholders Errors And Omissions Coverage
   1. Maintain the protective safeguards listed in the            Form
       Schedule, and over which you have control, in
       complete working order;                                    Standard Property Policy
   2. Actively engage and maintain in the "on"                    We will not pay for loss or damage caused by or
       position at all times any automatic fire alarm or          resulting from fire if, prior to the fire, you failed to
       other automatic system listed in the Schedule;             comply with any condition set forth in Paragraph
       and                                                        A.
   3. Notify us if you know of any suspension of or            C. The protective safeguards to which this
       impairment in any protective safeguard listed in           endorsement applies are identified by the following
       the Schedule.                                              symbols:
       However, if part of an Automatic Sprinkler                 "P-1" Automatic Sprinkler System, including
       System or Automatic Commercial Cooking                     related supervisory services.
       Exhaust And Extinguishing System is shut off
       due to breakage, leakage, freezing conditions
       or opening of sprinkler heads, notification to us
       will not be necessary if you can restore full
       protection within 48 hours.




CP 04 11 09 17                         © Insurance Services Office, Inc., 2016                          Page 9 of 12         
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 201 of 235


POLICY NUMBER: 8120T24753                                                             COMMERCIAL PROPERTY
                                                                                              CP 04 11 09 17

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    STANDARD PROPERTY POLICY
                                    SCHEDULE*

                                                                                  Protective Safeguards
        Premises Number                      Building Number                       Symbols Applicable
                 28                                   1                                  P-1,P-9
                 29                                   1                                  P-1,P-9
                 30                                   1                                  P-1,P-9
Describe any "P-9":
UL300 COMPLIANT FIRE SUPPRESSION SYSTEM


* Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following is added to the Commercial Property           B. The following is added to the Exclusions section of:
   Conditions:                                                    Causes Of Loss – Basic Form
   Protective Safeguards                                          Causes Of Loss – Broad Form
   As a condition of this insurance, you are required             Causes Of Loss – Special Form
   to:
                                                                  Mortgageholders Errors And Omissions Coverage
   1. Maintain the protective safeguards listed in the            Form
       Schedule, and over which you have control, in
       complete working order;                                    Standard Property Policy
   2. Actively engage and maintain in the "on"                    We will not pay for loss or damage caused by or
       position at all times any automatic fire alarm or          resulting from fire if, prior to the fire, you failed to
       other automatic system listed in the Schedule;             comply with any condition set forth in Paragraph
       and                                                        A.
   3. Notify us if you know of any suspension of or            C. The protective safeguards to which this
       impairment in any protective safeguard listed in           endorsement applies are identified by the following
       the Schedule.                                              symbols:
       However, if part of an Automatic Sprinkler                 "P-1" Automatic Sprinkler System, including
       System or Automatic Commercial Cooking                     related supervisory services.
       Exhaust And Extinguishing System is shut off
       due to breakage, leakage, freezing conditions
       or opening of sprinkler heads, notification to us
       will not be necessary if you can restore full
       protection within 48 hours.




Page 10 of 12                          © Insurance Services Office, Inc., 2016                       CP 04 11 09 17          
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 202 of 235


POLICY NUMBER: 8120T24753                                                             COMMERCIAL PROPERTY
                                                                                              CP 04 11 09 17

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    STANDARD PROPERTY POLICY
                                    SCHEDULE*

                                                                                  Protective Safeguards
        Premises Number                      Building Number                       Symbols Applicable
                 31                                   1                                  P-1,P-9
                 32                                   1                                  P-1,P-9


Describe any "P-9":
UL300 COMPLIANT FIRE SUPPRESSION SYSTEM


* Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following is added to the Commercial Property           B. The following is added to the Exclusions section of:
   Conditions:                                                    Causes Of Loss – Basic Form
   Protective Safeguards                                          Causes Of Loss – Broad Form
   As a condition of this insurance, you are required             Causes Of Loss – Special Form
   to:
                                                                  Mortgageholders Errors And Omissions Coverage
   1. Maintain the protective safeguards listed in the            Form
       Schedule, and over which you have control, in
       complete working order;                                    Standard Property Policy
   2. Actively engage and maintain in the "on"                    We will not pay for loss or damage caused by or
       position at all times any automatic fire alarm or          resulting from fire if, prior to the fire, you failed to
       other automatic system listed in the Schedule;             comply with any condition set forth in Paragraph
       and                                                        A.
   3. Notify us if you know of any suspension of or            C. The protective safeguards to which this
       impairment in any protective safeguard listed in           endorsement applies are identified by the following
       the Schedule.                                              symbols:
       However, if part of an Automatic Sprinkler                 "P-1" Automatic Sprinkler System, including
       System or Automatic Commercial Cooking                     related supervisory services.
       Exhaust And Extinguishing System is shut off
       due to breakage, leakage, freezing conditions
       or opening of sprinkler heads, notification to us
       will not be necessary if you can restore full
       protection within 48 hours.




CP 04 11 09 17                         © Insurance Services Office, Inc., 2016                        Page 11 of 12          
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 203 of 235




   Automatic Sprinkler System means:
      a. Any automatic fire protective or extinguishing
          system, including connected:                         "P-3" Security Service, with a recording system
                                                               or watch clock, making hourly rounds covering the
         (1) Sprinklers and discharge nozzles;                 entire building, when the premises are not in actual
         (2) Ducts, pipes, valves and fittings;                operation.
         (3) Tanks, their component parts and                  "P-4" Service Contract with a privately owned fire
             supports; and                                     department providing fire protection service to the
                                                               described premises.
         (4) Pumps and private fire protection mains.
                                                               "P-5" Automatic Commercial Cooking Exhaust
      b. When supplied from an automatic fire
                                                               And Extinguishing System installed on cooking
          protective system:
                                                               appliances and having the following components:
         (1) Non-automatic fire protective systems;
                                                                   a. Hood;
             and
                                                                   b. Grease removal device;
         (2) Hydrants, standpipes and outlets.
                                                                   c. Duct system; and
  "P-2" Automatic Fire Alarm, protecting the entire
  building, that is:                                              d. Wet chemical fire extinguishing equipment.
     a. Connected to a central station; or                     "P-9", the protective system described in the
     b. Reporting to a public or private fire alarm            Schedule.
        station.




Page 12 of 12                         © Insurance Services Office, Inc., 2016                    CP 04 11 09 17       
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 204 of 235
POLICY NUMBER:      8120T24753                                                     COMMERCIAL PROPERTY
                                                                                           CP 04 40 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  SPOILAGE COVERAGE
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

                                                  SCHEDULE

         Premises Number                       Building Number                      Limit Of Insurance
                 011                                  011                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X

Power Outage:                     X
         Premises Number                       Building Number                      Limit Of Insurance
                 025                                  025                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X


Power Outage:                     X
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




CP 04 40 06 07                            © ISO Properties, Inc., 2006                              Page 1 of 18
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 205 of 235
POLICY NUMBER:      8120T24753                                                     COMMERCIAL PROPERTY
                                                                                           CP 04 40 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  SPOILAGE COVERAGE
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

                                                  SCHEDULE

         Premises Number                       Building Number                      Limit Of Insurance
                 032                                  032                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X

Power Outage:                     X
         Premises Number                       Building Number                      Limit Of Insurance
                 001                                  001                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X


Power Outage:                     X
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




Page 2 of 18                              © ISO Properties, Inc., 2006                           CP 04 40 06 07
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 206 of 235
POLICY NUMBER:      8120T24753                                                     COMMERCIAL PROPERTY
                                                                                           CP 04 40 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  SPOILAGE COVERAGE
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

                                                  SCHEDULE

         Premises Number                       Building Number                      Limit Of Insurance
                 002                                  002                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X

Power Outage:                     X
         Premises Number                       Building Number                      Limit Of Insurance
                 003                                  003                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X


Power Outage:                     X
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




CP 04 40 06 07                            © ISO Properties, Inc., 2006                              Page 3 of 18
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 207 of 235
POLICY NUMBER:      8120T24753                                                     COMMERCIAL PROPERTY
                                                                                           CP 04 40 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  SPOILAGE COVERAGE
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

                                                  SCHEDULE

         Premises Number                       Building Number                      Limit Of Insurance
                 004                                  004                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X

Power Outage:                     X
         Premises Number                       Building Number                      Limit Of Insurance
                 005                                  005                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X


Power Outage:                     X
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




Page 4 of 18                              © ISO Properties, Inc., 2006                           CP 04 40 06 07
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 208 of 235
POLICY NUMBER:      8120T24753                                                     COMMERCIAL PROPERTY
                                                                                           CP 04 40 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  SPOILAGE COVERAGE
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

                                                  SCHEDULE

         Premises Number                       Building Number                      Limit Of Insurance
                 006                                  006                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X

Power Outage:                     X
         Premises Number                       Building Number                      Limit Of Insurance
                 007                                  007                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X


Power Outage:                     X
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




CP 04 40 06 07                            © ISO Properties, Inc., 2006                              Page 5 of 18
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 209 of 235
POLICY NUMBER:      8120T24753                                                     COMMERCIAL PROPERTY
                                                                                           CP 04 40 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  SPOILAGE COVERAGE
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

                                                  SCHEDULE

         Premises Number                       Building Number                      Limit Of Insurance
                 008                                  008                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X

Power Outage:                     X
         Premises Number                       Building Number                      Limit Of Insurance
                 009                                  009                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X


Power Outage:                     X
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




Page 6 of 18                              © ISO Properties, Inc., 2006                           CP 04 40 06 07
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 210 of 235
POLICY NUMBER:      8120T24753                                                     COMMERCIAL PROPERTY
                                                                                           CP 04 40 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  SPOILAGE COVERAGE
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

                                                  SCHEDULE

         Premises Number                       Building Number                      Limit Of Insurance
                 012                                  012                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X

Power Outage:                     X
         Premises Number                       Building Number                      Limit Of Insurance
                 013                                  013                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X


Power Outage:                     X
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




CP 04 40 06 07                            © ISO Properties, Inc., 2006                              Page 7 of 18
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 211 of 235
POLICY NUMBER:      8120T24753                                                     COMMERCIAL PROPERTY
                                                                                           CP 04 40 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  SPOILAGE COVERAGE
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

                                                  SCHEDULE

         Premises Number                       Building Number                      Limit Of Insurance
                 015                                  015                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X

Power Outage:                     X
         Premises Number                       Building Number                      Limit Of Insurance
                 016                                  016                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X


Power Outage:                     X
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




Page 8 of 18                              © ISO Properties, Inc., 2006                           CP 04 40 06 07
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 212 of 235
POLICY NUMBER:      8120T24753                                                     COMMERCIAL PROPERTY
                                                                                           CP 04 40 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  SPOILAGE COVERAGE
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

                                                  SCHEDULE

         Premises Number                       Building Number                      Limit Of Insurance
                 018                                  018                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X

Power Outage:                     X
         Premises Number                       Building Number                      Limit Of Insurance
                 020                                  020                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X


Power Outage:                     X
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




CP 04 40 06 07                            © ISO Properties, Inc., 2006                              Page 9 of 18
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 213 of 235
POLICY NUMBER:      8120T24753                                                     COMMERCIAL PROPERTY
                                                                                           CP 04 40 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  SPOILAGE COVERAGE
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

                                                  SCHEDULE

         Premises Number                       Building Number                      Limit Of Insurance
                 021                                  021                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X

Power Outage:                     X
         Premises Number                       Building Number                      Limit Of Insurance
                 022                                  022                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X


Power Outage:                     X
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




Page 10 of 18                             © ISO Properties, Inc., 2006                           CP 04 40 06 07
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 214 of 235
POLICY NUMBER:      8120T24753                                                     COMMERCIAL PROPERTY
                                                                                           CP 04 40 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  SPOILAGE COVERAGE
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

                                                  SCHEDULE

         Premises Number                       Building Number                      Limit Of Insurance
                 023                                  023                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X

Power Outage:                     X
         Premises Number                       Building Number                      Limit Of Insurance
                 024                                  024                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X


Power Outage:                     X
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




CP 04 40 06 07                            © ISO Properties, Inc., 2006                             Page 11 of 18
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 215 of 235
POLICY NUMBER:      8120T24753                                                     COMMERCIAL PROPERTY
                                                                                           CP 04 40 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  SPOILAGE COVERAGE
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

                                                  SCHEDULE

         Premises Number                       Building Number                      Limit Of Insurance
                 026                                  026                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X

Power Outage:                     X
         Premises Number                       Building Number                      Limit Of Insurance
                 027                                  027                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X


Power Outage:                     X
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




Page 12 of 18                             © ISO Properties, Inc., 2006                           CP 04 40 06 07
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 216 of 235
POLICY NUMBER:      8120T24753                                                     COMMERCIAL PROPERTY
                                                                                           CP 04 40 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  SPOILAGE COVERAGE
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

                                                  SCHEDULE

         Premises Number                       Building Number                      Limit Of Insurance
                 028                                  028                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X

Power Outage:                     X
         Premises Number                       Building Number                      Limit Of Insurance
                 029                                  029                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X


Power Outage:                     X
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




CP 04 40 06 07                            © ISO Properties, Inc., 2006                             Page 13 of 18
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 217 of 235
POLICY NUMBER:      8120T24753                                                     COMMERCIAL PROPERTY
                                                                                           CP 04 40 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  SPOILAGE COVERAGE
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

                                                  SCHEDULE

         Premises Number                       Building Number                      Limit Of Insurance
                 031                                  031                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X

Power Outage:                     X
         Premises Number                       Building Number                      Limit Of Insurance
                 014                                  014                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X


Power Outage:                     X
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




Page 14 of 18                             © ISO Properties, Inc., 2006                           CP 04 40 06 07
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 218 of 235
POLICY NUMBER:      8120T24753                                                     COMMERCIAL PROPERTY
                                                                                           CP 04 40 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  SPOILAGE COVERAGE
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

                                                  SCHEDULE

         Premises Number                       Building Number                      Limit Of Insurance
                 017                                  017                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X

Power Outage:

         Premises Number                       Building Number                      Limit Of Insurance
                 019                                  019                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X


Power Outage:                     X
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




CP 04 40 06 07                            © ISO Properties, Inc., 2006                             Page 15 of 18
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 219 of 235
POLICY NUMBER:      8120T24753                                                     COMMERCIAL PROPERTY
                                                                                           CP 04 40 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  SPOILAGE COVERAGE
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

                                                  SCHEDULE

         Premises Number                       Building Number                      Limit Of Insurance
                 030                                  030                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X

Power Outage:

         Premises Number                       Building Number                      Limit Of Insurance
                 010                                  010                                $25,000
Description Of Property:

Deductible:                   $500

Refrigeration Maintenance     X
Agreement:

Selling Price:                X

                                                Causes Of Loss

Breakdown Or Contamination: X


Power Outage:                     X
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




Page 16 of 18                             © ISO Properties, Inc., 2006                           CP 04 40 06 07
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 220 of 235
The Coverage Form to which this endorsement ap-                     b. Power Outage, meaning change in temper-
plies is extended to insure against direct physical loss                ature or humidity resulting from complete or
or damage by the Covered Causes of Loss, but only                       partial interruption of electrical power, either
with respect to coverage provided by this endorse-                      on or off the described premises, due to
ment.                                                                   conditions beyond your control.
A. Paragraph A.1., Covered Property, is replaced by          D. Selling Price
    the following:
                                                                If Selling Price is indicated by an "X" in the Sched-
    1. Covered Property                                         ule, the following is added to the Valuation Loss
        Covered Property means "perishable stock" at            Condition:
        the described premises owned by you or by               We will determine the value of finished "perishable
        others that is in your care, custody or control.        stock" in the event of loss or damage at:
B. With respect to the coverage provided by this                1. The selling price, as if no loss or damage had
    endorsement, property located on buildings or in                occurred;
    the open or in vehicles is considered to be Proper-
    ty Not Covered.                                             2. Less discounts and expenses you otherwise
                                                                    would have had.
C. Paragraph A.3., Covered Causes Of Loss, is
    replaced by the following:                               E. Paragraph A.5., Coverage Extensions, does not
                                                                apply.
    3. Covered Causes Of Loss
                                                             F. Paragraph B., Exclusions, is replaced by the
        Covered Causes of Loss means the following              following:
        only if indicated by an "X" in the Schedule:
                                                                B. Exclusions
        a. Breakdown or Contamination, meaning:
                                                                   1. Only the following Exclusions contained in
           (1) Change in temperature or humidity                      Paragraph B.1. of the Causes of Loss Form
                resulting from mechanical breakdown or                applicable to this Coverage Part apply to
                mechanical failure of refrigerating, cool-            Spoilage Coverage:
                ing or humidity control apparatus or
                equipment, only while such equipment                    a. Earth Movement;
                or apparatus is at the described premis-                b. Governmental Action;
                es; and                                                 c. Nuclear Hazard;
           (2) Contamination by the refrigerant.
                                                                        d. War And Military Action; and
                                                                        e. Water.




CP 04 40 06 07                               © ISO Properties, Inc., 2006                               Page 17 of 18
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 221 of 235
       2. The following Exclusions are added:                H. Paragraph F., Additional Conditions, is replaced
          We will not pay for loss or damage caused             by the following:
          by or resulting from:                                 ADDITIONAL CONDITION
          a. The disconnection of any refrigerating,             The following condition applies in addition to the
             cooling or humidity control system from             Common Policy Conditions and the Commercial
             the source of power.                                Property Conditions.
          b. The deactivation of electrical power                REFRIGERATION MAINTENANCE
             caused by the manipulation of any                   AGREEMENTS
             switch or other device used to control
             the flow of electrical power or current.            If Breakdown or Contamination is designated as a
                                                                 Covered Cause of Loss and a refrigeration
          c. The inability of an Electrical Utility Com-         maintenance agreement is shown as applicable by
             pany or other power source to provide               an "X" in the Schedule, the following condition ap-
             sufficient power due to:                            plies:
            (1) Lack of fuel; or                                 You must maintain a refrigeration maintenance or
            (2) Governmental order.                              service agreement. If you voluntarily terminate this
          d. The inability of a power source at the              agreement and do not notify us, the insurance
             described premises to provide sufficient            provided by this endorsement will be automatically
             power due to lack of generating capacity            suspended at the involved location.
             to meet demand.                                  I. Paragraph G., Optional Coverages, does not
           e. Breaking of any glass that is a perma-             apply.
               nent part of any refrigerating, cooling or    J. The following is added to the Definitions:
               humidity control unit.                            "Perishable stock" means personal property:
G. Paragraph D., Deductible, is replaced by the                 a. Maintained under controlled conditions for its
   following:                                                      preservation; and
   We will not pay for loss or damage in any one oc-            b. Susceptible to loss or damage if the controlled
   currence until the amount of loss or damage ex-                 conditions change.
   ceeds the Deductible shown in the Schedule of
   this endorsement. We will then pay the amount of
   loss or damage in excess of that Deductible, up to
   the applicable Limit of Insurance. No other deduct-
   ible in this policy applies to the coverage provided
   by this endorsement.




Page 18 of 18                                © ISO Properties, Inc., 2006                           CP 04 40 06 07
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 222 of 235


                                                                                        COMMERCIAL PROPERTY
                                                                                                CP 10 30 06 07

                      CAUSES OF LOSS --- SPECIAL FORM
Words and phrases that appear in quotation marks have special meaning. Refer to Section G., Definitions.


A. Covered Causes Of Loss                                              (4) Earth sinking (other than sinkhole col-
   When Special is shown in the Declarations, Cov-                          lapse), rising or shifting including soil
   ered Causes of Loss means Risks Of Direct Physi-                         conditions which cause settling, crack-
   cal Loss unless the loss is:                                             ing or other disarrangement of founda-
                                                                            tions or other parts of realty. Soil condi-
   1. Excluded in Section B., Exclusions; or                                tions include contraction, expansion,
   2. Limited in Section C., Limitations;                                   freezing, thawing, erosion, improperly
                                                                            compacted soil and the action of water
   that follow.
                                                                            under the ground surface.
B. Exclusions
                                                                        But if Earth Movement, as described in b.(1)
   1. We will not pay for loss or damage caused                         through (4) above, results in fire or explo-
       directly or indirectly by any of the following.                  sion, we will pay for the loss or damage
       Such loss or damage is excluded regardless of                    caused by that fire or explosion.
       any other cause or event that contributes con-                  (5) Volcanic eruption, explosion or effusion.
       currently or in any sequence to the loss.                            But if volcanic eruption, explosion or ef-
       a. Ordinance Or Law                                                  fusion results in fire, building glass
           The enforcement of any ordinance or law:                         breakage or Volcanic Action, we will pay
                                                                            for the loss or damage caused by that
          (1) Regulating the construction, use or                           fire, building glass breakage or Volcanic
               repair of any property; or                                   Action.
          (2) Requiring the tearing down of any prop-                       Volcanic Action means direct loss or
               erty, including the cost of removing its                     damage resulting from the eruption of a
               debris.                                                      volcano when the loss or damage is
           This exclusion, Ordinance Or Law, applies                        caused by:
           whether the loss results from:                                  (a) Airborne volcanic blast or airborne
              (a) An ordinance or law that is enforced                          shock waves;
                   even if the property has not been                       (b) Ash, dust or particulate matter; or
                   damaged; or
                                                                           (c) Lava flow.
              (b) The increased costs incurred to
                   comply with an ordinance or law in                       All volcanic eruptions that occur within
                   the course of construction, repair,                      any 168-hour period will constitute a sin-
                   renovation, remodeling or demolition                     gle occurrence.
                   of property, or removal of its debris,                   Volcanic Action does not include the
                   following a physical loss to that                        cost to remove ash, dust or particulate
                   property.                                                matter that does not cause direct physi-
       b. Earth Movement                                                    cal loss or damage to the described
                                                                            property.
          (1) Earthquake, including any earth sinking,
               rising or shifting related to such event;            c. Governmental Action
          (2) Landslide, including any earth sinking,                   Seizure or destruction of property by order
               rising or shifting related to such event;                of governmental authority.
          (3) Mine subsidence, meaning subsidence                       But we will pay for loss or damage caused
               of a man-made mine, whether or not                       by or resulting from acts of destruction or-
               mining activity has ceased;                              dered by governmental authority and taken
                                                                        at the time of a fire to prevent its spread, if
                                                                        the fire would be covered under this Cover-
                                                                        age Part.




CP 10 30 06 07                                 ISO Properties, Inc., 2007                                Page 1 of 10
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 223 of 235


      d. Nuclear Hazard                                              g. Water
         Nuclear reaction or radiation, or radioactive                  (1) Flood, surface water, waves, tides, tidal
         contamination, however caused.                                     waves, overflow of any body of water, or
         But if nuclear reaction or radiation, or ra-                       their spray, all whether driven by wind or
         dioactive contamination, results in fire, we                       not;
         will pay for the loss or damage caused by                      (2) Mudslide or mudflow;
         that fire.                                                     (3) Water that backs up or overflows from a
      e. Utility Services                                                   sewer, drain or sump; or
           The failure of power, communication, water                   (4) Water under the ground surface press-
           or other utility service supplied to the de-                      ing on, or flowing or seeping through:
           scribed premises, however caused, if the                         (a) Foundations, walls, floors or paved
           failure:                                                             surfaces;
          (1) Originates away from the described                            (b) Basements, whether paved or not; or
                premises; or
                                                                            (c) Doors, windows or other openings.
          (2) Originates at the described premises,
                but only if such failure involves equip-                 But if Water, as described in g.(1) through
                ment used to supply the utility service to               g.(4) above, results in fire, explosion or
                the described premises from a source                     sprinkler leakage, we will pay for the loss or
                away from the described premises.                        damage caused by that fire, explosion or
                                                                         sprinkler leakage.
           Failure of any utility service includes lack of
           sufficient capacity and reduction in supply.              h. "Fungus", Wet Rot, Dry Rot And Bacteria
           Loss or damage caused by a surge of                          Presence, growth, proliferation, spread or
           power is also excluded, if the surge would                   any activity of "fungus", wet or dry rot or
           not have occurred but for an event causing                   bacteria.
           a failure of power.                                          But if "fungus", wet or dry rot or bacteria re-
           But if the failure or surge of power, or the                 sults in a "specified cause of loss", we will
           failure of communication, water or other util-               pay for the loss or damage caused by that
           ity service, results in a Covered Cause of                   "specified cause of loss".
           Loss, we will pay for the loss or damage                     This exclusion does not apply:
           caused by that Covered Cause of Loss.                        1. When "fungus", wet or dry rot or bacteria
           Communication services include but are not                       results from fire or lightning; or
           limited to service relating to Internet access               2. To the extent that coverage is provided
           or access to any electronic, cellular or satel-                  in the Additional Coverage ---- Limited
           lite network.                                                    Coverage For "Fungus", Wet Rot, Dry
       f. War And Military Action                                           Rot And Bacteria with respect to loss or
          (1) War, including undeclared or civil war;                       damage by a cause of loss other than
                                                                            fire or lightning.
          (2) Warlike action by a military force, includ-
                ing action in hindering or defending                 Exclusions B.1.a. through B.1.h. apply whether
                against an actual or expected attack, by             or not the loss event results in widespread
                any government, sovereign or other au-               damage or affects a substantial area.
                thority using military personnel or other         2. We will not pay for loss or damage caused by
                agents; or                                           or resulting from any of the following:
          (3) Insurrection,       rebellion,   revolution,           a. Artificially generated electrical, magnetic or
                usurped power, or action taken by gov-                   electromagnetic energy that damages, dis-
                ernmental authority in hindering or de-                  turbs, disrupts or otherwise interferes with
                fending against any of these.                            any:
                                                                        (1) Electrical or electronic wire, device,
                                                                             appliance, system or network; or
                                                                        (2) Device, appliance, system or network
                                                                             utilizing cellular or satellite technology.




Page 2 of 10                                    ISO Properties, Inc., 2007                              CP 10 30 06 07
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 224 of 235


         For the purpose of this exclusion, electrical,              e. Explosion of steam boilers, steam pipes,
         magnetic or electromagnetic energy in-                         steam engines or steam turbines owned or
         cludes but is not limited to:                                  leased by you, or operated under your con-
            (a) Electrical current, including arcing;                   trol. But if explosion of steam boilers, steam
                                                                        pipes, steam engines or steam turbines re-
            (b) Electrical charge produced or con-                      sults in fire or combustion explosion, we
                ducted by a magnetic or electromag-                     will pay for the loss or damage caused by
                netic field;                                            that fire or combustion explosion. We will
            (c) Pulse of electromagnetic energy; or                     also pay for loss or damage caused by or
                                                                        resulting from the explosion of gases or fuel
            (d) Electromagnetic waves or micro-                         within the furnace of any fired vessel or
                  waves.                                                within the flues or passages through which
          But if fire results, we will pay for the loss or              the gases of combustion pass.
          damage caused by that fire.
                                                                      f. Continuous or repeated seepage or leakage
      b. Delay, loss of use or loss of market.                            of water, or the presence or condensation
      c. Smoke, vapor or gas from agricultural                            of humidity, moisture or vapor, that occurs
          smudging or industrial operations.                              over a period of 14 days or more.
      d. (1) Wear and tear;                                          g. Water, other liquids, powder or molten
                                                                          material that leaks or flows from plumbing,
         (2) Rust or other corrosion, decay, deterio-                     heating, air conditioning or other equipment
             ration, hidden or latent defect or any                       (except fire protective systems) caused by
             quality in property that causes it to dam-                   or resulting from freezing, unless:
             age or destroy itself;
                                                                         (1) You do your best to maintain heat in the
        (3) Smog;                                                             building or structure; or
        (4) Settling, cracking, shrinking or expan-                      (2) You drain the equipment and shut off
            sion;                                                             the supply if the heat is not maintained.
        (5) Nesting or infestation, or discharge or                  h. Dishonest or criminal act by you, any of
            release of waste products or secretions,                      your partners, members, officers, manag-
            by insects, birds, rodents or other ani-                      ers, employees (including leased employ-
            mals.                                                         ees), directors, trustees, authorized repre-
        (6) Mechanical breakdown, including rup-                          sentatives or anyone to whom you entrust
            ture or bursting caused by centrifugal                        the property for any purpose:
            force. But if mechanical breakdown re-                       (1) Acting alone or in collusion with others;
            sults in elevator collision, we will pay for                      or
            the loss or damage caused by that eleva-
            tor collision.                                               (2) Whether or not occurring during the
                                                                              hours of employment.
        (7) The following causes of loss to personal
            property:                                                     This exclusion does not apply to acts of de-
                                                                          struction by your employees (including
             (a) Dampness or dryness of atmos-                            leased employees); but theft by employees
                 phere;                                                   (including leased employees) is not cov-
             (b) Changes in or extremes of tempera-                       ered.
                 ture; or                                             i. Voluntary parting with any property by you
             (c) Marring or scratching.                                   or anyone else to whom you have entrusted
         But if an excluded cause of loss that is                         the property if induced to do so by any
         listed in 2.d.(1) through (7) results in a                       fraudulent scheme, trick, device or false
         "specified cause of loss" or building glass                      pretense.
         breakage, we will pay for the loss or dam-                   j. Rain, snow, ice or sleet to personal prop-
         age caused by that "specified cause of loss"                    erty in the open.
         or building glass breakage.




CP 10 30 06 07                                  ISO Properties, Inc., 2007                               Page 3 of 10
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 225 of 235


      k. Collapse, including any of the following                   a. Weather conditions. But this exclusion only
          conditions of property or any part of the                    applies if weather conditions contribute in
          property:                                                    any way with a cause or event excluded in
         (1) An abrupt falling down or caving in;                      Paragraph 1. above to produce the loss or
                                                                       damage.
         (2) Loss of structural integrity, including
             separation of parts of the property or                 b. Acts or decisions, including the failure to
             property in danger of falling down or                     act or decide, of any person, group, or-
             caving in; or                                             ganization or governmental body.
                                                                    c. Faulty, inadequate or defective:
         (3) Any cracking, bulging, sagging, bend-
              ing, leaning, settling, shrinkage or ex-                 (1) Planning, zoning, development, survey-
              pansion as such condition relates to (1)                      ing, siting;
              or (2) above.                                            (2) Design, specifications, workmanship,
          But if collapse results in a Covered Cause                        repair, construction, renovation, remod-
          of Loss at the described premises, we will                        eling, grading, compaction;
          pay for the loss or damage caused by that                    (3) Materials used in repair, construction,
          Covered Cause of Loss.                                            renovation or remodeling; or
          This exclusion, k., does not apply:                          (4) Maintenance;
             (a) To the extent that coverage is pro-                    of part or all of any property on or off the
                  vided under the Additional Coverage                   described premises.
                  ---- Collapse; or
                                                                 4. Special Exclusions
            (b) To collapse caused by one or more
                  of the following:                                 The following provisions apply only to the
                                                                    specified Coverage Forms.
                  (i) The "specified causes of loss";
                                                                    a. Business Income (And Extra Expense)
                 (ii) Breakage of building glass;                       Coverage Form, Business Income (Without
                (iii) Weight of rain that collects on a                 Extra Expense) Coverage Form, Or Extra
                      roof; or                                          Expense Coverage Form
                (iv) Weight of people or personal                       We will not pay for:
                      property.                                        (1) Any loss caused by or resulting from:
       l. Discharge, dispersal, seepage, migration,                        (a) Damage or destruction of "finished
          release or escape of "pollutants" unless the                          stock"; or
          discharge, dispersal, seepage, migration,
          release or escape is itself caused by any of                     (b) The time required to reproduce "fin-
          the "specified causes of loss". But if the dis-                       ished stock".
          charge, dispersal, seepage, migration, re-                        This exclusion does not apply to Extra
          lease or escape of "pollutants" results in a                      Expense.
          "specified cause of loss", we will pay for the
                                                                      (2) Any loss caused by or resulting from
          loss or damage caused by that "specified
                                                                           direct physical loss or damage to radio
          cause of loss".
                                                                           or television antennas (including satellite
          This exclusion, I., does not apply to dam-                       dishes) and their lead-in wiring, masts or
         age to glass caused by chemicals applied to                       towers.
         the glass.                                                   (3) Any increase of loss caused by or result-
      m. Neglect of an insured to use all reasonable                       ing from:
          means to save and preserve property from                        (a) Delay in rebuilding, repairing or
          further damage at and after the time of loss.                        replacing the property or resuming
   3. We will not pay for loss or damage caused by                             "operations", due to interference at
      or resulting from any of the following, 3.a.                             the location of the rebuilding, repair
      through 3.c. But if an excluded cause of loss                            or replacement by strikers or other
      that is listed in 3.a. through 3.c. results in a                         persons; or
      Covered Cause of Loss, we will pay for the loss
      or damage caused by that Covered Cause of
      Loss.




Page 4 of 10                                   ISO Properties, Inc., 2007                            CP 10 30 06 07
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 226 of 235


            (b) Suspension, lapse or cancellation of                 (2) The following additional exclusions
                any license, lease or contract. But if                    apply to insurance under this Coverage
                the suspension, lapse or cancellation                     Form:
                is directly caused by the "suspen-                       (a) Contractual Liability
                sion" of "operations", we will cover
                such loss that affects your Business                          We will not defend any claim or "suit",
                Income during the "period of restora-                         or pay damages that you are legally
                tion" and any extension of the "period                        liable to pay, solely by reason of your
                of restoration" in accordance with the                        assumption of liability in a contract or
                terms of the Extended Business In-                            agreement. But this exclusion does
                come Additional Coverage and the                              not apply to a written lease agree-
                Extended Period Of Indemnity Op-                              ment in which you have assumed li-
                tional Coverage or any variation of                           ability for building damage resulting
                these.                                                        from an actual or attempted burglary
                                                                              or robbery, provided that:
         (4) Any Extra Expense caused by or result-
              ing from suspension, lapse or cancella-                         (i) Your assumption of liability was
              tion of any license, lease or contract be-                          executed prior to the accident;
              yond the "period of restoration".                                   and
         (5) Any other consequential loss.                                   (ii) The building is Covered Property
                                                                                  under this Coverage Form.
      b. Leasehold Interest Coverage Form
                                                                        (b) Nuclear Hazard
         (1) Paragraph B.1.a., Ordinance Or Law,
              does not apply to insurance under this                          We will not defend any claim or "suit",
              Coverage Form.                                                  or     pay    any     damages, loss,
                                                                              expense or obligation, resulting from
         (2) We will not pay for any loss caused by:                          nuclear reaction or radiation, or
             (a) Your cancelling the lease;                                   radioactive contamination, however
                                                                              caused.
            (b) The suspension, lapse or cancella-
                 tion of any license; or                        5. Additional Exclusion
             (c) Any other consequential loss.                     The following provisions apply only to the
      c. Legal Liability Coverage Form                             specified property.
         (1) The following exclusions do not apply to              LOSS OR DAMAGE TO PRODUCTS
              insurance under this Coverage Form:                  We will not pay for loss or damage to any mer-
             (a) Paragraph B.1.a., Ordinance Or Law;               chandise, goods or other product caused by or
                                                                   resulting from error or omission by any person
            (b) Paragraph       B.1.c.,  Governmental              or entity (including those having possession
                 Action;                                           under an arrangement where work or a portion
             (c) Paragraph B.1.d., Nuclear Hazard;                 of the work is outsourced) in any stage of the
                                                                   development, production or use of the product,
            (d) Paragraph B.1.e., Utility Services;
                                                                   including planning, testing, processing, pack-
                 and                                               aging, installation, maintenance or repair. This
             (e) Paragraph B.1.f., War And Military                exclusion applies to any effect that compro-
                 Action.                                           mises the form, substance or quality of the
                                                                   product. But if such error or omission results
                                                                   in a Covered Cause of Loss, we will pay for the
                                                                   loss or damage caused by that Covered Cause
                                                                   of Loss.




CP 10 30 06 07                                ISO Properties, Inc., 2007                                Page 5 of 10
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 227 of 235


C. Limitations                                                  2. We will not pay for loss of or damage to the
   The following limitations apply to all policy forms             following types of property unless caused by
   and endorsements, unless otherwise stated.                      the "specified causes of loss" or building glass
                                                                   breakage:
   1. We will not pay for loss of or damage to prop-
      erty, as described and limited in this section. In           a. Animals, and then only if they are killed or
      addition, we will not pay for any loss that is a                 their destruction is made necessary.
      consequence of loss or damage as described                   b. Fragile articles such as statuary, marbles,
      and limited in this section.                                     chinaware and porcelains, if broken. This
                                                                       restriction does not apply to:
      a. Steam boilers, steam pipes, steam engines
          or steam turbines caused by or resulting                    (1) Glass; or
          from any condition or event inside such                     (2) Containers of property held for sale.
          equipment. But we will pay for loss of or
          damage to such equipment caused by or                    c. Builders’ machinery, tools and equipment
          resulting from an explosion of gases or fuel                 owned by you or entrusted to you, pro-
          within the furnace of any fired vessel or                    vided such property is Covered Property.
          within the flues or passages through which                   However, this limitation does not apply:
          the gases of combustion pass.                               (1) If the property is located on or within
      b. Hot water boilers or other water heating                         100 feet of the described premises,
          equipment caused by or resulting from any                       unless the premises is insured under the
          condition or event inside such boilers or                       Builders Risk Coverage Form; or
          equipment, other than an explosion.                         (2) To Business Income Coverage or to
      c. The interior of any building or structure, or                    Extra Expense Coverage.
          to personal property in the building or
                                                                3. The special limit shown for each category, a.
          structure, caused by or resulting from rain,
                                                                   through d., is the total limit for loss of or dam-
          snow, sleet, ice, sand or dust, whether
                                                                   age to all property in that category. The special
          driven by wind or not, unless:
                                                                   limit applies to any one occurrence of theft, re-
         (1) The building or structure first sustains              gardless of the types or number of articles that
              damage by a Covered Cause of Loss to                 are lost or damaged in that occurrence. The
              its roof or walls through which the rain,            special limits are:
              snow, sleet, ice, sand or dust enters; or            a. $2,500 for furs, fur garments and garments
         (2) The loss or damage is caused by or                        trimmed with fur.
              results from thawing of snow, sleet or               b. $2,500 for jewelry, watches, watch move-
              ice on the building or structure.                        ments, jewels, pearls, precious and semi-
      d. Building materials and supplies not attached                  precious stones, bullion, gold, silver, plati-
          as part of the building or structure, caused                 num and other precious alloys or metals.
          by or resulting from theft.                                  This limit does not apply to jewelry and
          However, this limitation does not apply to:                  watches worth $100 or less per item.
         (1) Building materials and supplies held for               c. $2,500 for patterns, dies, molds and forms.
              sale by you, unless they are insured un-             d. $250 for stamps, tickets, including lottery
              der the Builders Risk Coverage Form; or                  tickets held for sale, and letters of credit.
         (2) Business Income Coverage or Extra                     These special limits are part of, not in addition
              Expense Coverage.                                    to, the Limit of Insurance applicable to the Cov-
       e. Property that is missing, where the only                 ered Property.
          evidence of the loss or damage is a short-               This limitation, C.3., does not apply to Busi-
          age disclosed on taking inventory, or other              ness Income Coverage or to Extra Expense
          instances where there is no physical evi-                Coverage.
          dence to show what happened to the prop-
          erty.
       f. Property that has been transferred to a
          person or to a place outside the described
          premises on the basis of unauthorized in-
          structions.




Page 6 of 10                                  ISO Properties, Inc., 2007                             CP 10 30 06 07
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 228 of 235


   4. We will not pay the cost to repair any defect to                 (5) Weight of rain that collects on a roof.
      a system or appliance from which water, other              3. This Additional Coverage ---- Collapse does not
      liquid, powder or molten material escapes. But                apply to:
      we will pay the cost to repair or replace dam-                a. A building or any part of a building that is in
      aged parts of fire-extinguishing equipment if                     danger of falling down or caving in;
      the damage:
                                                                    b. A part of a building that is standing, even if
      a. Results in discharge of any substance from                     it has separated from another part of the
          an automatic fire protection system; or                       building; or
      b. Is directly caused by freezing.                            c. A building that is standing or any part of a
       However, this limitation does not apply to Busi-                building that is standing, even if it shows
       ness Income Coverage or to Extra Expense                        evidence of cracking, bulging, sagging,
       Coverage.                                                       bending, leaning, settling, shrinkage or ex-
D. Additional Coverage ---- Collapse                                   pansion.
   The coverage provided under this Additional Cov-              4. With respect to the following property:
   erage ---- Collapse applies only to an abrupt col-               a. Outdoor radio or television antennas (in-
   lapse as described and limited in D.1. through D.7.                 cluding satellite dishes) and their lead-in
    1. For the purpose of this Additional Coverage ----                wiring, masts or towers;
       Collapse, abrupt collapse means an abrupt fal-               b. Awnings, gutters and downspouts;
       ling down or caving in of a building or any part             c. Yard fixtures;
       of a building with the result that the building or
       part of the building cannot be occupied for its              d. Outdoor swimming pools;
       intended purpose.                                            e. Fences;
    2. We will pay for direct physical loss or damage                f. Piers, wharves and docks;
       to Covered Property, caused by abrupt col-
                                                                    g. Beach or diving platforms or appurte-
       lapse of a building or any part of a building that
                                                                          nances;
       is insured under this Coverage Form or that
       contains Covered Property insured under this                 h. Retaining walls; and
       Coverage Form, if such collapse is caused by                   i. Walks, roadways and other paved surfaces;
       one or more of the following:
                                                                    if an abrupt collapse is caused by a cause of
                                                                    loss listed in 2.a. through 2.d., we will pay for
       a. Building decay that is hidden from view,                  loss or damage to that property only if:
          unless the presence of such decay is                           (1) Such loss or damage is a direct result of
          known to an insured prior to collapse;                             the abrupt collapse of a building insured
       b. Insect or vermin damage that is hidden from                        under this Coverage Form; and
          view, unless the presence of such damage                     (2) The property is Covered Property under
          is known to an insured prior to collapse;                         this Coverage Form.
       c. Use of defective material or methods in                5. If personal property abruptly falls down or
          construction, remodeling or renovation if                 caves in and such collapse is not the result of
          the abrupt collapse occurs during the                     abrupt collapse of a building, we will pay for
          course of the construction, remodeling or                 loss or damage to Covered Property caused by
          renovation.                                               such collapse of personal property only if:
       d. Use of defective material or methods in                   a. The collapse of personal property was
           construction, remodeling or renovation if                    caused by a cause of loss listed in 2.a.
           the abrupt collapse occurs after the con-                    through 2.d.;
           struction, remodeling or renovation is com-
                                                                    b. The personal property which collapses is
           plete, but only if the collapse is caused in
                                                                        inside a building; and
           part by:
                                                                    c. The property which collapses is not of a
          (1) A cause of loss listed in 2.a. or 2.b.;
                                                                        kind listed in 4., regardless of whether that
          (2) One or more of the "specified causes of                   kind of property is considered to be per-
               loss";                                                   sonal property or real property.
          (3) Breakage of building glass;                           The coverage stated in this Paragraph 5. does
          (4) Weight of people or personal property;                not apply to personal property if marring
               or                                                   and / or scratching is the only damage to that
                                                                    personal property caused by the collapse.


CP 10 30 06 07                                 ISO Properties, Inc., 2007                               Page 7 of 10
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 229 of 235


   6. This Additional Coverage ---- Collapse does not          3. The coverage described under E.2. of this
      apply to personal property that has not                     Limited Coverage is limited to $15,000. Regard-
      abruptly fallen down or caved in, even if the               less of the number of claims, this limit is the
      personal property shows evidence of cracking,               most we will pay for the total of all loss or dam-
      bulging, sagging, bending, leaning, settling,               age arising out of all occurrences of "specified
      shrinkage or expansion.                                     causes of loss" (other than fire or lightning)
   7. This Additional Coverage ---- Collapse will not             and Flood which take place in a 12-month pe-
      increase the Limits of Insurance provided in                riod (starting with the beginning of the present
      this Coverage Part.                                         annual policy period). With respect to a particu-
                                                                  lar occurrence of loss which results in "fun-
   8. The term Covered Cause of Loss includes the                 gus", wet or dry rot or bacteria, we will not pay
      Additional Coverage ---- Collapse as described              more than a total of $15,000 even if the "fun-
      and limited in D.1. through D.7.                            gus", wet or dry rot or bacteria continues to be
E. Additional Coverage ---- Limited Coverage For                  present or active, or recurs, in a later policy pe-
   "Fungus", Wet Rot, Dry Rot And Bacteria                        riod.
   1. The coverage described in E.2. and E.6. only             4. The coverage provided under this Limited Cov-
      applies when the "fungus", wet or dry rot or                erage does not increase the applicable Limit of
      bacteria is the result of one or more of the fol-           Insurance on any Covered Property. If a par-
      lowing causes that occurs during the policy pe-             ticular occurrence results in loss or damage by
      riod and only if all reasonable means were used             "fungus", wet or dry rot or bacteria, and other
      to save and preserve the property from further              loss or damage, we will not pay more, for the
      damage at the time of and after that occur-                 total of all loss or damage, than the applicable
      rence.                                                      Limit of Insurance on the affected Covered
                                                                  Property.
      a. A "specified cause of loss" other than fire or
          lightning; or                                           If there is covered loss or damage to Covered
                                                                  Property, not caused by "fungus", wet or dry
      b. Flood, if the Flood Coverage Endorsement
                                                                  rot or bacteria, loss payment will not be limited
          applies to the affected premises.
                                                                  by the terms of this Limited Coverage, except
   2. We will pay for loss or damage by "fungus", wet             to the extent that "fungus", wet or dry rot or
      or dry rot or bacteria. As used in this Limited             bacteria causes an increase in the loss. Any
      Coverage, the term loss or damage means:                    such increase in the loss will be subject to the
      a. Direct physical loss or damage to Covered                terms of this Limited Coverage.
         Property caused by "fungus", wet or dry rot           5. The terms of this Limited Coverage do not
         or bacteria, including the cost of removal of            increase or reduce the coverage provided un-
         the "fungus", wet or dry rot or bacteria;                der Paragraph F.2. (Water Damage, Other Liq-
      b. The cost to tear out and replace any part of             uids, Powder Or Molten Material Damage) of
         the building or other property as needed to              this Causes Of Loss Form or under the Addi-
         gain access to the "fungus", wet or dry rot              tional Coverage ---- Collapse.
         or bacteria; and                                      6. The following, 6.a. or 6.b., applies only if Busi-
      c. The cost of testing performed after removal,             ness Income and / or Extra Expense Coverage
         repair, replacement or restoration of the                applies to the described premises and only if
         damaged property is completed, provided                  the "suspension" of "operations" satisfies all
         there is a reason to believe that "fungus",              terms and conditions of the applicable Busi-
         wet or dry rot or bacteria are present.                  ness Income and / or Extra Expense Coverage
                                                                  Form.




Page 8 of 10                                 ISO Properties, Inc., 2007                             CP 10 30 06 07
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 230 of 235


      a. If the loss which resulted in "fungus", wet or             This Coverage Extension is additional insur-
          dry rot or bacteria does not in itself necessi-           ance. The Additional Condition, Coinsurance,
          tate a "suspension" of "operations", but                  does not apply to this Extension.
          such "suspension" is necessary due to loss             2. Water Damage, Other Liquids, Powder Or
          or damage to property caused by "fungus",                 Molten Material Damage
          wet or dry rot or bacteria, then our payment
          under Business Income and / or Extra Ex-                  If loss or damage caused by or resulting from
          pense is limited to the amount of loss                    covered water or other liquid, powder or mol-
          and / or expense sustained in a period of not             ten material damage loss occurs, we will also
          more than 30 days. The days need not be                   pay the cost to tear out and replace any part of
          consecutive.                                              the building or structure to repair damage to
                                                                    the system or appliance from which the water
      b. If a covered "suspension" of "operations"                  or other substance escapes. This Coverage Ex-
          was caused by loss or damage other than                   tension does not increase the Limit of Insur-
          "fungus", wet or dry rot or bacteria but                  ance.
          remediation of "fungus", wet or dry rot or
          bacteria prolongs the "period of restora-              3. Glass
          tion", we will pay for loss and / or expense              a. We will pay for expenses incurred to put up
          sustained during the delay (regardless of                     temporary plates or board up openings if
          when such a delay occurs during the "pe-                      repair or replacement of damaged glass is
          riod of restoration"), but such coverage is                    delayed.
          limited to 30 days. The days need not be                  b. We will pay for expenses incurred to re-
          consecutive.                                                   move or replace obstructions when repair-
F. Additional Coverage Extensions                                       ing or replacing glass that is part of a build-
   1. Property In Transit                                               ing. This does not include removing or re-
                                                                         placing window displays.
      This Extension applies only to your personal
      property to which this form applies.                          This Coverage Extension, F.3., does not in-
                                                                    crease the Limit of Insurance.
      a. You may extend the insurance provided by
          this Coverage Part to apply to your per-           G. Definitions
          sonal property (other than property in the            1. "Fungus" means any type or form of fungus,
          care, custody or control of your salesper-               including mold or mildew, and any mycotoxins,
          sons) in transit more than 100 feet from the             spores, scents or by-products produced or re-
          described premises. Property must be in or               leased by fungi.
          on a motor vehicle you own, lease or oper-            2. "Specified causes of loss" means the following:
          ate while between points in the coverage                 fire; lightning; explosion; windstorm or hail;
          territory.                                               smoke; aircraft or vehicles; riot or civil commo-
      b. Loss or damage must be caused by or                       tion; vandalism; leakage from fire-extinguishing
          result from one of the following causes of               equipment; sinkhole collapse; volcanic action;
          loss:                                                    falling objects; weight of snow, ice or sleet; wa-
         (1) Fire, lightning, explosion, windstorm or              ter damage.
              hail, riot or civil commotion, or vandal-            a. Sinkhole collapse means the sudden sink-
              ism.                                                      ing or collapse of land into underground
         (2) Vehicle collision, upset or overturn.                      empty spaces created by the action of water
              Collision means accidental contact of                     on limestone or dolomite. This cause of loss
              your vehicle with another vehicle or ob-                  does not include:
              ject. It does not mean your vehicle’s                    (1) The cost of filling sinkholes; or
              contact with the roadbed.
                                                                       (2) Sinking or collapse of land into man-
          (3) Theft of an entire bale, case or package                     made underground cavities.
              by forced entry into a securely locked
              body or compartment of the vehicle.
              There must be visible marks of the
              forced entry.
       c. The most we will pay for loss or damage
           under this Extension is $5,000.




CP 10 30 06 07                                 ISO Properties, Inc., 2007                                Page 9 of 10
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 231 of 235


      b. Falling objects does not include loss or                  c. Water damage means accidental discharge
          damage to:                                                  or leakage of water or steam as the direct
         (1) Personal property in the open; or                        result of the breaking apart or cracking of a
                                                                      plumbing, heating, air conditioning or other
         (2) The interior of a building or structure, or              system or appliance (other than a sump
             property inside a building or structure,                 system including its related equipment and
             unless the roof or an outside wall of the                parts), that is located on the described
             building or structure is first damaged by                premises and contains water or steam.
             a falling object.




Page 10 of 10                                 ISO Properties, Inc., 2007                           CP 10 30 06 07
          Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 232 of 235


                                                                                       COMMERCIAL PROPERTY


        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        TENTATIVE RATE
The rates used in the development of the premium for the Commercial Property Coverage Part are tentative. We
will adjust the premium effective from the inception date of this Coverage Part once the rates are promulgated. If
this is a renewal of a policy previously issued by us, we will adjust the premium effective from the renewal date of
this Coverage Part once the rates are promulgated.




CP 99 93 10 90             Copyright, ISO Commercial Risk Services, Inc., 1983, 1989                    Page 1 of 1
         Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 233 of 235



                                                                                                  IL P 001 01 04

   U.S. TREASURY DEPARTMENT’S OFFICE OF FOREIGN
              ASSETS CONTROL ("OFAC")
         ADVISORY NOTICE TO POLICYHOLDERS
No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the coverages
you are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Please read this Notice carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:
      Foreign agents;
      Front organizations;
      Terrorists;
      Terrorist organizations; and
      Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treasury’s
web site ---- http / / www.treas.gov / ofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




IL P 001 01 04                               ISO Properties, Inc., 2004                              Page 1 of 1
      Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 234 of 235




IN WITNESS WHEREOF, we have caused this policy to be executed and attested
and if required by state law, this policy shall not be valid unless countersigned by an
authorized representative.



By:                                              By:




President and Chief Executive Officer                   Corporate Secretary
      Case 1:20-cv-10850-NMG Document 14-1 Filed 06/05/20 Page 235 of 235




                                    Corporate Headquarters
                                         New York City
                                  GNY Insurance Companies
                                     200 Madison Avenue
                                     New York, NY 10016
                                        212-683-9700

                                    Email: information@gny.com


              After Hours Emergency Claim Phone Number: 855-276-1271




Connecticut                                    Midwest (Illinois, Indiana, Ohio and Michigan)
GNY Insurance Companies                        GNY Insurance Companies
180 Glastonbury Blvd.                          200 Madison Avenue
Glastonbury, CT 06033                          New York, New York 10016
860-652-7090                                   800-522-5504


Maryland                                       Massachusetts, Maine, New Hampshire and
GNY Insurance Companies                        Rhode Island
230 Schilling Circle, Suite 374                GNY Insurance Companies
Hunt Valley, MD 21031                          400 Crown Colony Drive, Suite 604
410-785-7172                                   Quincy, MA 02169-0930
                                               617-847-5200

New Jersey and Pennsylvania
GNY Insurance Companies
333 Thornall Street, 9th floor
Edison, NJ 08837
732-238-6300


                                                                                     SIC PJ 01 17
